                                              Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity                       22-1
                                                                                           v. Bernhardt, et al., No.          Filed 03/13/19
                                                                                                                     CV-18-00404-TUC-JGZ (D. Ariz.) Page 1 of 97
                                                                             USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                             EMAIL INDEX

Document
 Number         Document Type          Date                      From                          To                              Subject                      Bates #                                Hyperlink
    1      Email with Attachment     9/25/14 7:58 AM   Dikeman, Hayley           Mike Dike                       Fwd: GIS/Map needs etc                  E000001      1__Fwd_ GIS_Map needs etc.pdf
    2      Attachment                9/25/14 7:58 AM                                                                                                     E000003      1_1_A_Copy of Copy of Survey Reports Information Ma.pdf
    3      Email with Attachment     10/6/14 3:26 PM   Dikeman, Hayley           Lesley Fitzpatrick, Steve Spangle chubs                                 E000009      2__chubs.pdf
    4      Attachment                10/6/14 3:26 PM                                                                                                     E000010      2_1_A_2 Chubs Kick off call agenda final.pdf
    5      Email with Attachment     10/7/14 8:33 AM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: chubs                               E000012      3__Re_ chubs.pdf
    6      Attachment                10/7/14 8:33 AM                                                                                                     E000014      3_1_A_Stream Information Workbook Aravaipa Creek.pdf
    7      Attachment                10/7/14 8:33 AM                                                                                                     E000020      3_2_A_Survey Report Spreadsheet Aravaipa Creek.pdf
    8      Email                     10/9/14 9:53 AM   Gordon, Ryan              Hedwall, Shaula                 Re: Gila/Roundtail stream conficts???   E000023      4__Re_ Gila_Roundtail stream conficts_.pdf
    9      Email with Attachment     10/9/14 3:37 PM   Fitzpatrick, Lesley       Hayley Dikeman                  Life history spreadsheets               E000026      5__Life history spreadsheets.pdf
   10      Attachment                10/9/14 3:37 PM                                                                                                     E000027      5_1_A_Life history data RTC.pdf
   11      Attachment                10/9/14 3:37 PM                                                                                                     E000099      5_2_A_Life history data HWC.pdf
   12      Email with Attachment     10/9/14 5:09 PM   Spangle, Steve            Mike Rabe                       Fwd: Aravaipa Workbooks                 E000113      6__Fwd_ Aravaipa Workbooks.pdf
   13      Attachment                10/9/14 5:09 PM                                                                                                     E000115      6_1_A_Stream Information Workbook Aravaipa Creek_1.pdf
   14      Attachment                10/9/14 5:09 PM                                                                                                     E000121      6_2_A_Survey Report Spreadsheet Aravaipa Creek_1.pdf
   15      Email with Attachment    10/10/14 8:39 AM   Fitzpatrick, Lesley       Melissa Mata, Jeremy Voeltz, Je Chubs SSA                               E000124      7__Chubs SSA.pdf
   16      Attachment               10/10/14 8:39 AM                                                                                                     E000125      7_1_A_Stream Information Workbook Aravaipa Creek_2.pdf
   17      Attachment               10/10/14 8:39 AM                                                                                                     E000131      7_2_A_Survey Report Spreadsheet Aravaipa Creek_2.pdf
   18      Email with Attachment   10/15/14 10:55 AM   Fitzpatrick, Lesley       Brenda Smith, Shaula Hedwall Need info for SSA                          E000134      8__Need info for SSA.pdf
   19      Attachment              10/15/14 10:55 AM                                                                                                     E000135      8_1_A_Stream Information Workbook Template.pdf
   20      Attachment              10/15/14 10:55 AM                                                                                                     E000139      8_2_A_Stream Information Workbook Eagle Creek.pdf
   21      Email with Attachment    10/16/14 9:01 AM   Fitzpatrick, Lesley       Hedwall, Shaula                 Re: Need info for SSA                   E000147      9__Re_ Need info for SSA.pdf
   22      Attachment               10/16/14 9:01 AM                                                                                                     E000150      9_1_A_Stream Information Workbook Template_1.pdf
   23      Email with Attachment    10/17/14 4:09 PM   Fitzpatrick, Lesley       Hedwall, Shaula                 Re: Need some short-term help           E000154      10__Re_ Need some short-term help.pdf
   24      Attachment               10/17/14 4:09 PM                                                                                                     E000157      10_1_A_Cantrell 2007 Oak Creek Sampling.pdf
   25      Attachment               10/17/14 4:09 PM                                                                                                     E000222      10_10_A_West Clear Creek 2004 trip report..pdf
   26      Attachment               10/17/14 4:09 PM                                                                                                     E000228      10_11_A_Evans 2008 Dry Beaver Trip Report.pdf
   27      Attachment               10/17/14 4:09 PM                                                                                                     E000234      10_12_A_Jaeger 2009a Wet Beaver Creek.pdf
   28      Attachment               10/17/14 4:09 PM                                                                                                     E000236      10_13_A_Leibfried 1987 wet beaver data.pdf
   29      Attachment               10/17/14 4:09 PM                                                                                                     E000240      10_14_A_Maughn1989.pdf
   30      Attachment               10/17/14 4:09 PM                                                                                                     E000242      10_15_A_Montgomery et al 1995 Beaver Creek Aquatic Stu.pdf

   31      Attachment               10/17/14 4:09 PM                                                                                                     E000301      10_16_A_Montgomery et al 1995 Beaver Creek Aquatic Stu_1.pdf
   32      Attachment               10/17/14 4:09 PM                                                                                                     E000360      10_17_A_Reger 1985 Beaver Creek Fish Management Report.pdf
   33      Attachment               10/17/14 4:09 PM                                                                                                     E000369      10_18_A_Reger 1985 wbc.pdf
   34      Attachment               10/17/14 4:09 PM                                                                                                     E000378      10_19_A_Rinker 2007 rtd.pdf
   35      Attachment               10/17/14 4:09 PM                                                                                                     E000160      10_2_A_Rinker 2007a Oak Creek Trip Report.pdf
   36      Attachment               10/17/14 4:09 PM                                                                                                     E000383      10_20_A_Rinker 2010b Wet Beaver Creek Trip Report.pdf
   37      Attachment               10/17/14 4:09 PM                                                                                                     E000386      10_21_A_Rinker 2011 Wet Beaver Creek Fish Survey Repor.pdf
   38      Attachment               10/17/14 4:09 PM                                                                                                     E000393      10_22_A_Rinker Wet Beaver Creek Trip Report Draft_ Ju.pdf
   39      Attachment               10/17/14 4:09 PM                                                                                                     E000183      10_3_A_Rinker 2009 Red Rock State Park Trip Report.pdf
   40      Attachment               10/17/14 4:09 PM                                                                                                     E000189      10_4_A_Tinning et al 1992 Oak creek Creel Census Repo.pdf
   41      Attachment               10/17/14 4:09 PM                                                                                                     E000197      10_5_A_Burger 2008a West Clear Creek.pdf
   42      Attachment               10/17/14 4:09 PM                                                                                                     E000199      10_6_A_Rinker 2004 West Clear Creek trip report.pdf
   43      Attachment               10/17/14 4:09 PM                                                                                                     E000205      10_7_A_Rinker 2005 West Clear Creek Trip Report.pdf
   44      Attachment               10/17/14 4:09 PM                                                                                                     E000208      10_8_A_Rinker 2010 West Clear Creek 2010..pdf
   45      Attachment               10/17/14 4:09 PM                                                                                                     E000213      10_9_A_Rinker et al 2008 West Clear Creek Trip Report.pdf
   46      Email                    10/17/14 4:27 PM Fitzpatrick, Lesley         FW2 AZ ES, Jess Newton, JeremySSAs for Chubs                            E000433      11__SSAs for Chubs.pdf
   47      Email with Attachment    10/17/14 4:38 PM Fitzpatrick, Lesley         Dikeman, Hayley               Re: Help!                                 E000434      12__Re_ Help!.pdf
   48      Attachment               10/17/14 4:38 PM                                                                                                     E000435      12_1_A_Stream Information Workbook East Clear Creek.pdf
   49      Attachment               10/17/14 4:38 PM                                                                                                     E000443      12_2_A_Upper Clear Creek Survey Report.pdf
   50      Attachment               10/17/14 4:38 PM                                                                                                     E000446      12_3_A_Stream Information Workbook Template_2.pdf
   51      Attachment               10/17/14 4:38 PM                                                                                                     E000450      12_4_A_Survey Report Spreadsheet Template_1.pdf
   52      Email with Attachment   10/20/14 11:09 AM Fitzpatrick, Lesley         Shaula Hedwall, Kirk Young, AndSSA Stream workbooks for review          E000453      13__SSA Stream workbooks for review.pdf
   53      Attachment              10/20/14 11:09 AM                                                                                                     E000454      13_1_A_Stream Information Workbook Clear Creek.pdf
   54      Attachment              10/20/14 11:09 AM                                                                                                     E000461      13_2_A_Stream Information Workbook East Clear Creek_1.pdf
   55      Attachment              10/20/14 11:09 AM                                                                                                     E000469      13_3_A_Stream Information Workbook Chevelon Creek.pdf

                                                                                                                 Fwd: SSA Stream workbooks for Middle
   56      Email with Attachment   10/21/14 11:39 AM Smith, Brenda               Shaula Hedwall                  Verde south and lower Salt River     E000475         14__Fwd_ SSA Stream workbooks for Middle Verde sout....pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity                       22-1
                                                                                          v. Bernhardt, et al., No.          Filed 03/13/19
                                                                                                                    CV-18-00404-TUC-JGZ (D. Ariz.) Page 2 of 97
                                                                             USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                             EMAIL INDEX

Document
 Number         Document Type          Date                     From                            To                              Subject                    Bates #                              Hyperlink
   57      Attachment              10/21/14 11:39 AM                                                                                                    E000478      14_1_A_Stream Information Workbook Template Verde (S.pdf
   58      Attachment              10/21/14 11:39 AM                                                                                                    E000484      14_2_A_2000 Final Report.pdf
   59      Email with Attachment    10/21/14 3:08 PM Crites, Mark                Fitzpatrick, Lesley            Re: Need some short-term help           E000565      15__Re_ Need some short-term help(1).pdf
   60      Attachment               10/21/14 3:08 PM                                                                                                    E000567      15_1_A_Salome Creek Survey Report Spreadsheet.pdf
   61      Attachment               10/21/14 3:08 PM                                                                                                    E000571      15_2_A_SalomeCreek Stream Information Workbook.pdf

  62       Email with Attachment   10/22/14 10:41 AM   Fitzpatrick, Lesley       Shaula Hedwall                    2013 surveys, oak and west clear creek E000575    16__2013 surveys, oak and west clear creek.pdf
  63       Attachment              10/22/14 10:41 AM                                                                                                      E000576    16_1_A_CAP Stream surveys 2013.pdf
  64       Email with Attachment    10/22/14 5:07 PM   Nystedt, John             Robert C. Brauchli                Re: roundtail chub call                E000655    17__Re_ roundtail chub call.pdf
  65       Attachment               10/22/14 5:07 PM                                                                                                      E000658    17_1_A_GiroSpDistribution AESO08.pdf
  66       Attachment               10/22/14 5:07 PM                                                                                                      E000659    17_2_A_rountailSSAinformatioNeeds140922.pdf
  67       Email with Attachment   10/23/14 10:45 AM   Fitzpatrick, Lesley       Hayley Dikeman                    another reference                      E000663    18__another reference.pdf
  68       Attachment              10/23/14 10:45 AM                                                                                                      E000664    18_1_A_Mosher et al Final Draft_2012 Rock Creek Trip .pdf
  69       Email with Attachment    10/24/14 2:02 PM   Fitzpatrick, Lesley       Andy Makinster                    More stream workbooks                  E000675    19__More stream workbooks.pdf
  70       Attachment               10/24/14 2:02 PM                                                                                                      E000676    19_1_A_Stream Information Workbook Gunn Creek.pdf
  71       Attachment               10/24/14 2:02 PM                                                                                                      E000680    19_2_A_Stream Information Workbook Deadman Creek.pdf
  72       Attachment               10/24/14 2:02 PM                                                                                                      E000684    19_3_A_Stream Information Workbook Wet Bottom Creek.pdf
  73       Attachment               10/24/14 2:02 PM                                                                                                      E000686    19_4_A_Stream Information Workbook Gorge Canyon.pdf
  74       Attachment               10/24/14 2:02 PM                                                                                                      E000691    19_5_A_Stream Information Workbook Pine Creek.pdf
  75       Attachment               10/24/14 2:02 PM                                                                                                      E000696    19_6_A_Stream Information Workbook Rock Creek EVR.pdf
  76       Attachment               10/24/14 2:02 PM                                                                                                      E000701    19_7_A_Stream Information Workbook Webber Creek.pdf
  77       Attachment               10/24/14 2:02 PM                                                                                                      E000706    19_8_A_SalomeCreek Stream Information Workbook_1.pdf
  78       Attachment               10/24/14 2:02 PM                                                                                                      E000710    19_9_A_Stream Information Workbook Upper Salt.pdf
  79       Email with Attachment     11/6/14 9:17 AM   Fitzpatrick, Lesley       Mata, Melissa, Steve Spangle Re: Chubs-conf call                         E000713    20__Re_ Chubs-conf call.pdf
  80       Attachment                11/6/14 9:17 AM                                                                                                      E000717    20_1_A_Subjects needing analysis.pdf
  81       Email                     11/6/14 3:26 PM   Andy Makinster            Lesley_Fitzpatrick@fws.gov, Ste SSA analysis and webinar                 E000722    21__SSA analysis and webinar.pdf
  82       Email                    11/10/14 8:36 AM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: Modeling expert elicitation.       E000723    22__Re_ Modeling expert elicitation..pdf
  83       Email                    11/10/14 9:25 AM   Dikeman, Hayley           Lesley Fitzpatrick, Steve Spangle Chubs-Kick off call                    E000725    23__Chubs-Kick off call.pdf
  84       Email with Attachment    11/10/14 9:37 AM   Fitzpatrick, Lesley       Jeff Sorensen, Shaula Hedwall, J 6 species spreadsheets                  E000726    24__6 species spreadsheets.pdf
  85       Attachment               11/10/14 9:37 AM                                                                                                      E000727    24_1_A_2014SCASProjectUpdate laf comments.pdf
  86       Attachment               11/10/14 9:37 AM                                                                                                      E000730    24_2_A_2014SCASProposedActivities LAF comments.pdf
  87       Email with Attachment    11/12/14 7:46 AM   Dikeman, Hayley           Nathan Allan, Conor Horton, MeChubs call - info                          E000732    25__Chubs call - info.pdf
  88       Attachment               11/12/14 7:46 AM                                                                                                      E000733    25_1_A_chub Needs.pdf
  89       Attachment               11/12/14 7:46 AM                                                                                                      E000748    25_2_A_Life history data HWC_1.pdf
  90       Attachment               11/12/14 7:46 AM                                                                                                      E000762    25_3_A_Life history data RTC_1.pdf
  91       Attachment               11/12/14 7:46 AM                                                                                                      E000834    25_4_A_Stream Information Workbook Aravaipa Creek_3.pdf
  92       Attachment               11/12/14 7:46 AM                                                                                                      E000840    25_5_A_Survey Report Spreadsheet Aravaipa Creek_3.pdf
  93       Email with Attachment    11/12/14 9:09 AM   Dikeman, Hayley           Nathan Allan, Sarah Quamme, C chub map                                   E000843    26__chub map.pdf
  94       Attachment               11/12/14 9:09 AM                                                                                                      E000844    26_1_A_Doc1.pdf
  95       Email with Attachment   11/13/14 10:53 AM   Fitzpatrick, Lesley       Hayley Dikeman, Nathan Allan 2 other sample workbooks                    E000845    27__2 other sample workbooks.pdf
  96       Attachment              11/13/14 10:53 AM                                                                                                      E000846    27_1_A_Stream Information Workbook Template Boulder .pdf
  97       Attachment              11/13/14 10:53 AM                                                                                                      E000854    27_2_A_Survey Report Bill Williams Final.pdf
  98       Attachment              11/13/14 10:53 AM                                                                                                      E000856    27_3_A_Stream Information Workbook Gorge Canyon_1.pdf
  99       Attachment              11/13/14 10:53 AM                                                                                                      E000861    27_4_A_Survey Report Spreadsheet Gorge Canyon.pdf
  100      Email with Attachment   11/13/14 11:39 AM   Fitzpatrick, Lesley       Hayley Dikeman, Nathan Allan Utah integrity index                        E000864    28__Utah integrity index.pdf
  101      Attachment              11/13/14 11:39 AM                                                                                                      E000865    28_1_A_utahintegrity.pdf
  102      Email                    11/17/14 9:07 AM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: Phone call on GIS resources        E000876    29__Re_ Phone call on GIS resources.pdf
  103      Email with Attachment    11/17/14 2:05 PM   Matthew A. Rinker         Hedwall, Shaula                   FW: CAMP report                        E000881    30__FW_ CAMP report.pdf
  104      Attachment               11/17/14 2:05 PM                                                                                                      E000882    30_1_A_East Clear Creek Drainage Report 2011.pdf
  105      Attachment               11/17/14 2:05 PM                                                                                                      E000897    30_2_A_R2_Measure 43_East Clear Creek Sampling Trip .pdf
  106      Attachment               11/17/14 2:05 PM                                                                                                      E000922    30_3_A_R2_Measure 15_East Clear Creek Chub Collectio.pdf
  107      Email with Attachment    11/17/14 2:05 PM   Matthew A. Rinker         Hedwall, Shaula                   FW: chub SSA preparation               E000932    31__FW_ chub SSA preparation.pdf
  108      Attachment               11/17/14 2:05 PM                                                                                                      E000935    31_1_A_SSA Template for Chub Chevlon Creek.pdf
  109      Attachment               11/17/14 2:05 PM                                                                                                      E000936    31_2_A_SSA Template for Chub Clear Creek.pdf
  110      Email with Attachment    11/17/14 2:05 PM   Matthew A. Rinker         Hedwall, Shaula                   FW: chub SSA preparation               E000937    32__FW_ chub SSA preparation(1).pdf
  111      Attachment               11/17/14 2:05 PM                                                                                                      E000940    32_1_A_SSA Template for Chub East Clear Creek.pdf
  112      Attachment               11/17/14 2:05 PM                                                                                                      E000948    32_2_A_SSA Template for East and Clear Creek Survey .pdf
                                                                                                                   FW: Chevelon, East, and Clear Creek
  113      Email                    11/17/14 2:06 PM Matthew A. Rinker           Hedwall, Shaula                   info                                   E000949    33__FW_ Chevelon, East, and Clear Creek info.pdf
                                              Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity                       22-1
                                                                                           v. Bernhardt, et al., No.          Filed 03/13/19
                                                                                                                     CV-18-00404-TUC-JGZ (D. Ariz.) Page 3 of 97
                                                                             USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                             EMAIL INDEX

Document
 Number        Document Type           Date                        From                         To                             Subject                     Bates #                               Hyperlink
                                                                                                                FW: Chevelon, East, and Clear Creek
  114      Email with Attachment    11/17/14 2:07 PM Matthew A. Rinker           Hedwall, Shaula                info                                   E000952       34__FW_ Chevelon, East, and Clear Creek info(1).pdf
  115      Attachment               11/17/14 2:07 PM                                                                                                   E000955       34_1_A_R2_Measure 43_East Clear Creek Sampling Trip _1.pdf
  116      Attachment               11/17/14 2:07 PM                                                                                                   E000980       34_2_A_Chub encounters 2007-2013 Yeager Canyon conflu.pdf
  117      Attachment               11/17/14 2:07 PM                                                                                                   E000981       34_3_A_Chub Encounters 2007-2013 Mack's to Leonard C.pdf

  118      Email with Attachment    11/17/14 2:08 PM   Matthew A. Rinker         Hedwall, Shaula                FW: SSA Stream workbooks for review    E000982       35__FW_ SSA Stream workbooks for review.pdf
  119      Attachment               11/17/14 2:08 PM                                                                                                   E000984       35_1_A_R2_Measure 43_East Clear Creek Sampling Trip _2.pdf
  120      Email with Attachment    11/17/14 2:36 PM   Matthew A. Rinker         Matthew A. Rinker, Hedwall, Sh RE: Recent Trip Reports                E001009       36__RE_ Recent Trip Reports.pdf
  121      Attachment               11/17/14 2:36 PM                                                                                                   E001010       36_1_A_R2_Measure 43_Fossil Creek Monitoring Report_.pdf
  122      Attachment               11/17/14 2:36 PM                                                                                                   E001046       36_2_A_R2_Measure 43_Fossil Creek Monitoring Report__1.pdf
  123      Email with Attachment    11/17/14 2:56 PM   Matthew A. Rinker         Hedwall, Shaula                FW: Chevelon workbook                  E001082       37__FW_ Chevelon workbook.pdf
  124      Attachment               11/17/14 2:56 PM                                                                                                   E001083       37_1_A_Chevelon Creek Survey Report Final.pdf
  125      Email with Attachment    11/17/14 2:56 PM   Matthew A. Rinker         Hedwall, Shaula                FW: Verde River survey workbook        E001086       38__FW_ Verde River survey workbook.pdf
  126      Attachment               11/17/14 2:56 PM                                                                                                   E001087       38_1_A_Survey Report Spreadsheet Template Verde Rive.pdf
                                                                                                                 Fwd: Population "clusters" and a Gunn
  127      Email with Attachment    11/17/14 3:31 PM Fitzpatrick, Lesley         Hayley Dikeman, Nathan Allan, Creek question                          E001095       39__Fwd_ Population _clusters_ and a Gunn Creek que....pdf
  128      Attachment               11/17/14 3:31 PM                                                                                                   E001096       39_1_A_Draft Population Assignments.pdf
                                                                                                                 FW: Population "clusters" and a Gunn
  129      Email with Attachment    11/17/14 4:23 PM   Matthew A. Rinker         Hedwall, Shaula                 Creek question                        E001102       40__FW_ Population _clusters_ and a Gunn Creek ques....pdf
  130      Attachment               11/17/14 4:23 PM                                                                                                   E001103       40_1_A_Draft Population Assignments_1.pdf
  131      Email                    11/18/14 2:31 PM   Andy Makinster            Dikeman, Hayley                 RE: Workshop                          E001109       41__RE_ Workshop.pdf
  132      Email with Attachment    11/18/14 4:58 PM   Hedwall, Shaula           Lesley Fitzpatrick              Upper Verde Workbook - Redux          E001113       42__Upper Verde Workbook - Redux.pdf
  133      Attachment               11/18/14 4:58 PM                                                                                                   E001114       42_1_A_Stream Information Workbook Upper Verde River.pdf
  134      Email                    11/18/14 8:05 PM   Fitzpatrick, Lesley       Hedwall, Shaula                 Re: Upper Verde Workbook - Redux      E001124       43__Re_ Upper Verde Workbook - Redux.pdf
  135      Email with Attachment    11/18/14 8:08 PM   Fitzpatrick, Lesley       Shaula Hedwall                  Fwd: FW: Verde river review           E001125       44__Fwd_ FW_ Verde river review.pdf
  136      Attachment               11/18/14 8:08 PM                                                                                                   E001127       44_1_A_ChubWorkbookReviewmiddleverde.pdf
  137      Attachment               11/18/14 8:08 PM                                                                                                   E001128       44_2_A_ChubWorkbookReviewupperverde.pdf
  138      Email                   11/19/14 10:48 AM   David Partridge           Hedwall, Shaula                 RE: FW: Verde river review            E001130       45__RE_ FW_ Verde river review.pdf
  139      Email with Attachment   11/19/14 10:55 AM   David Partridge           Hedwall, Shaula                                                       E001132       46__Mail.pdf
  140      Attachment              11/19/14 10:55 AM                                                                                                   E001133       46_1_A_Copy of Survey Report Spreadsheet Template Ve.pdf
  141      Email                   11/19/14 11:54 AM   Dikeman, Hayley           Fitzpatrick, Lesley             Re: Workshop                          E001141       47__Re_ Workshop_1.pdf
  142      Email                   11/19/14 12:09 PM   Voeltz, Jeremy            Jess Newton, Shaula Hedwall Fwd: Workshop                             E001149       48__Fwd_ Workshop.pdf
  143      Email                    11/19/14 3:01 PM   Mata, Melissa             Dikeman, Hayley                 Re: Workshop                          E001157       49__Re_ Workshop(1).pdf
  144      Email with Attachment    11/19/14 3:49 PM   Hedwall, Shaula           Hayley Dikeman                  Information                           E001165       50__Information.pdf
  145      Attachment               11/19/14 3:49 PM                                                                                                   E001166       50_1_A_Stream Information Workbook Upper Verde River_1.pdf
  146      Attachment               11/19/14 3:49 PM                                                                                                   E001176       50_2_A_Information for Gila robusta discussion 4-4-13.pdf
  147      Attachment               11/19/14 3:49 PM                                                                                                   E001180       50_3_A_Minckley and DeMarais 2000.pdf
  148      Attachment               11/19/14 3:49 PM                                                                                                   E001186       50_4_A_Farrington et al 2014 - Draft Final 2013 Chub .pdf
  149      Attachment               11/19/14 3:49 PM                                                                                                   E001214       50_5_A_Dowling and Schwemm 2008.pdf
  150      Attachment               11/19/14 3:49 PM                                                                                                   E001255       50_6_A_Dowling et al 2008.pdf
  151      Attachment               11/19/14 3:49 PM                                                                                                   E001313       50_7_A_Dowling Marsh 2009a.pdf
  152      Email                    11/20/14 8:17 AM   Dikeman, Hayley           Melissa Mata, Jeremy Voeltz, Le chub call                             E001315       51__chub call.pdf
  153      Email with Attachment   11/20/14 10:14 AM   Dikeman, Hayley           Sarah Quamme                    chubs project plan                    E001316       52__chubs project plan.pdf
  154      Attachment              11/20/14 10:14 AM                                                                                                   E001317       52_1_A_Project Planning Guidance_KML hd.pdf
  155      Attachment              11/20/14 10:14 AM                                                                                                   E001321       52_2_A_Region 2 Checklist of Task_11-18-14.pdf
  156      Attachment              11/20/14 10:14 AM                                                                                                   E001323       52_3_A_Listing_Transformation_White_Paper_2-24-12.pdf

  157      Attachment              11/20/14 10:14 AM                                                                                                   E001343       52_4_A_ResponseToComments_WhitePaper_Final_09-27-2012.pdf
  158      Attachment              11/20/14 10:14 AM                                                                                                   E001345       52_5_A_Listing Roles & Responsibilities White Paper J.pdf
  159      Attachment              11/20/14 10:14 AM                                                                                                   E001350       52_6_A_Section 4 Process Memo 8-13-09.pdf
  160      Attachment              11/20/14 10:14 AM                                                                                                   E001358       52_7_A_project plan for chubs.pdf
  161      Attachment              11/20/14 10:14 AM                                                                                                   E001365       52_8_A_A Draft Framework for a Biological Species Sta.pdf
  162      Attachment              11/20/14 10:14 AM                                                                                                   E001411       52_9_A_chub project overview schedule.pdf
                                                                                                                Beaver Creek (which includes Wet and
  163      Email with Attachment    11/20/14 5:50 PM Hedwall, Shaula             Lesley Fitzpatrick             Dry Beaver Creeks) Workbook            E001412       53__Beaver Creek (which includes Wet and Dry Beaver....pdf
  164      Attachment               11/20/14 5:50 PM                                                                                                   E001413       53_1_A_Stream Information Workbook Beaver Creek.pdf
  165      Email                    11/21/14 7:58 AM Dikeman, Hayley             Fitzpatrick, Lesley            Re: chub call                          E001422       54__Re_ chub call.pdf
                                              Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity                       22-1
                                                                                           v. Bernhardt, et al., No.          Filed 03/13/19
                                                                                                                     CV-18-00404-TUC-JGZ (D. Ariz.) Page 4 of 97
                                                                             USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                             EMAIL INDEX

Document
 Number        Document Type           Date                        From                          To                              Subject                  Bates #                               Hyperlink
                                                                                                                Fwd: FW: Emailing: Spangle Chub Letter
  166      Email with Attachment    11/24/14 1:40 PM Dikeman, Hayley             Nathan Allan, Conor McGowan 20141121.PDF                              E001424      55__Fwd_ FW_ Emailing_ Spangle Chub Letter 20141121....pdf
  167      Attachment               11/24/14 1:40 PM                                                                                                   E001426      55_1_A_Spangle Chub Letter 20141121.PDF
  168      Email with Attachment    11/24/14 2:31 PM Fitzpatrick, Lesley         Dikeman, Hayley                Re: chubs info sharing                 E001428      56__Re_ chubs info sharing.pdf
  169      Attachment               11/24/14 2:31 PM                                                                                                   E001429      56_1_A_Spreadsheet of request and responses.pdf
  170      Attachment               11/24/14 2:31 PM                                                                                                   E001432      56_2_A_Schedules and Tasks.pdf
                                                                                                                1st draft chub "isolated vs complexes"
  171      Email with Attachment    11/24/14 3:02 PM Fitzpatrick, Lesley         Hayley Dikeman, Jeremy Voeltz, population assignment                  E001437      57__1st draft chub _isolated vs complexes_ populati....pdf
  172      Attachment               11/24/14 3:02 PM                                                                                                   E001438      57_1_A_Draft Population Assignments_2.pdf
  173      Email with Attachment    11/25/14 3:22 PM Dikeman, Hayley             Lesley Fitzpatrick             chubs-tonto creek                      E001443      58__chubs-tonto creek.pdf
  174      Attachment               11/25/14 3:22 PM                                                                                                   E001444      58_1_A_Survey Report Spreadsheet Tonto Creek hd 11-2.pdf
  175      Attachment               11/25/14 3:22 PM                                                                                                   E001464      58_2_A_Stream Information Workbook Tonto Creek hd 11.pdf
  176      Email                    11/25/14 3:40 PM Fitzpatrick, Lesley         Dikeman, Hayley                Re: Chubs                              E001465      59__Re_ Chubs_1.pdf
                                                                                                                Re: 1st draft chub "isolated vs
  177      Email with Attachment    11/25/14 4:39 PM Hedwall, Shaula             Fitzpatrick, Lesley            complexes" population assignment       E001468      60__Re_ 1st draft chub _isolated vs complexes_ popu....pdf
  178      Attachment               11/25/14 4:39 PM                                                                                                   E001471      60_1_A_Draft Population Assignments_sjh.pdf
  179      Email                    11/26/14 8:34 AM Dikeman, Hayley             Fitzpatrick, Lesley            Re: Chubs                              E001477      61__Re_ Chubs(1).pdf
                                                                                                                RE: 1st draft chub "isolated vs
  180      Email with Attachment   11/26/14 10:08 AM Andy Makinster              Hedwall, Shaula                complexes" population assignment       E001479      62__RE_ 1st draft chub _isolated vs complexes_ popu..._1.pdf
  181      Attachment              11/26/14 10:08 AM                                                                                                   E001483      62_1_A_Draft Population Assignments_AGFDComments.pdf
                                                                                                                Chubs modeling meeting
  182      Email                   11/26/14 10:25 AM   Fitzpatrick, Lesley       Jim deVos, Mike Rabe, Andy Ma postponement till January               E001489      63__Chubs modeling meeting postponement till January.pdf
  183      Email with Attachment    11/28/14 8:37 AM   Fitzpatrick, Lesley       Hayley Dikeman                 1st draft conceptual model             E001490      64__1st draft conceptual model.pdf
  184      Attachment               11/28/14 8:37 AM                                                                                                   E001491      64_1_A_Conceptual model version 1.pdf
  185      Email                    12/1/14 11:56 AM   Allan, Nathan             Voeltz, Jeremy                 Re: Grayling SSA                       E001494      65__Re_ Grayling SSA.pdf
  186      Email with Attachment     12/1/14 2:45 PM   Fitzpatrick, Lesley       Shaula Hedwall                 Workbook example                       E001501      66__Workbook example.pdf

  187      Attachment                12/1/14 2:45 PM                                                                                                     E001503    66_1_A_Stream Information Workbook Wet Bottom Creek_1.pdf
  188      Attachment                12/1/14 2:45 PM                                                                                                     E001505    66_2_A_Stream Information Workbook Hwy 87-Verde Rive.pdf
  189      Email with Attachment     12/2/14 7:52 AM   Dikeman, Hayley           Allan, Nathan                     Re: chubs modeling meeting            E001509    67__Re_ chubs modeling meeting.pdf
  190      Attachment                12/2/14 7:52 AM                                                                                                     E001512    67_1_A_workshop invitees.pdf
  191      Email with Attachment     12/2/14 8:09 AM   Dikeman, Hayley           Jeremy Voeltz, Shaula Hedwall, Chubs modeling planning meeting          E001515    68__Chubs modeling planning meeting.pdf
  192      Attachment                12/2/14 8:09 AM                                                                                                     E001516    68_1_A_workshop invitees_1.pdf
  193      Email                     12/3/14 8:58 AM   Dikeman, Hayley           Sarah Quamme                      chubs                                 E001519    69__chubs(1).pdf
  194      Email with Attachment    12/3/14 10:44 AM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: Chubs modeling planning meeting   E001520    70__Re_ Chubs modeling planning meeting.pdf
  195      Attachment               12/3/14 10:44 AM                                                                                                     E001522    70_1_A_workshop invitees LAF comments.pdf
  196      Email with Attachment    12/3/14 12:07 PM   Hedwall, Shaula           Dikeman, Hayley                   Re: Chubs modeling planning meeting   E001525    71__Re_ Chubs modeling planning meeting(1).pdf
  197      Attachment               12/3/14 12:07 PM                                                                                                     E001527    71_1_A_workshop invitees.sjh.pdf
  198      Email                     12/4/14 2:02 PM   Dick, Jim                 Dikeman, Hayley                   Re: chubs data                        E001530    72__Re_ chubs data.pdf
  199      Email                     12/4/14 2:10 PM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: chubs GIS                         E001532    73__Re_ chubs GIS.pdf
  200      Email with Attachment    12/5/14 10:08 AM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: chubs powerpoint                  E001534    74__Re_ chubs powerpoint.pdf
  201      Attachment               12/5/14 10:08 AM                                                                                                     E001535    74_1_A_A Tale of Two Chubs kick off call laf.pdf
  202      Email with Attachment    12/5/14 10:27 AM   Dikeman, Hayley           Sarah Quamme                      chub kick off call draft agenda       E001545    75__chub kick off call draft agenda.pdf
  203      Attachment               12/5/14 10:27 AM                                                                                                     E001546    75_1_A_Headwater and Roundtail Chub Kick off call ag.pdf
  204      Email with Attachment    12/5/14 12:59 PM   Dikeman, Hayley           Jeremy Voeltz, Lesley Fitzpatrick Re: Chubs kick off call               E001548    76__Re_ Chubs kick off call.pdf
  205      Attachment               12/5/14 12:59 PM                                                                                                     E001551    76_1_A_Headwater and Roundtail Chub Kick off call ag_1.pdf
  206      Email with Attachment    12/8/14 10:01 AM   Fitzpatrick, Lesley       Hayley Dikeman                    Conceptual Model Strawdog V2          E001552    77__Conceptual Model Strawdog V2.pdf
  207      Attachment               12/8/14 10:01 AM                                                                                                     E001553    77_1_A_Conceptual Model V2.pdf
  208      Email with Attachment     12/9/14 9:33 AM   Fitzpatrick, Lesley       Hayley Dikeman, Steve Spangle SSAs Task List                            E001570    78__SSAs Task List.pdf
  209      Attachment                12/9/14 9:33 AM                                                                                                     E001571    78_1_A_SSA Task List December 9.pdf
  210      Email with Attachment   12/11/14 12:28 PM   Dikeman, Hayley           Kirk Young, Shaula Hedwall, Les invitees                                E001572    79__invitees.pdf
  211      Attachment              12/11/14 12:28 PM                                                                                                     E001573    79_1_A_workshop invitees 12-4-14 b.pdf
  212      Email                    12/11/14 1:07 PM   Dikeman, Hayley           Conor McGowan, Nathan Allan, chubs-jan meeting                          E001576    80__chubs-jan meeting.pdf
  213      Email                    12/11/14 1:15 PM   Dikeman, Hayley           Allan, Nathan                Re: chubs-Dec 17 meeting                   E001577    81__Re_ chubs-Dec 17 meeting.pdf
  214      Email with Attachment    12/11/14 3:01 PM   Dikeman, Hayley           Allan, Nathan                Re: chubs meeting                          E001581    82__Re_ chubs meeting.pdf
  215      Attachment               12/11/14 3:01 PM                                                                                                     E001583    82_1_A_chubs model meeting purposes.pdf
  216      Email                   12/12/14 10:44 AM   Dick, Jim                 Fitzpatrick, Lesley          Re: chubs GIS                              E001587    83__Re_ chubs GIS(1).pdf
  217      Email with Attachment    12/12/14 3:25 PM   Fitzpatrick, Lesley       Hayley Dikeman, Shaula Hedwa Materials discussed yesterday              E001589    84__Materials discussed yesterday.pdf
  218      Attachment               12/12/14 3:25 PM                                                                                                     E001590    84_1_A_Stream Information Workbook Marsh Creek.pdf
                                              Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity                       22-1
                                                                                           v. Bernhardt, et al., No.          Filed 03/13/19
                                                                                                                     CV-18-00404-TUC-JGZ (D. Ariz.) Page 5 of 97
                                                                             USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                             EMAIL INDEX

Document
 Number         Document Type          Date                        From                          To                           Subject                   Bates #                               Hyperlink
   219     Attachment               12/12/14 3:25 PM                                                                                                 E001595      84_2_A_Survey Report Spreadsheet Marsh Creek.pdf
   220     Attachment               12/12/14 3:25 PM                                                                                                 E001598      84_3_A_Conceptual Model V2_1.pdf
   221     Attachment               12/12/14 3:25 PM                                                                                                 E001615      84_4_A_Modeling stressors etc.pdf
   222     Attachment               12/12/14 3:25 PM                                                                                                 E001630      84_5_A_Life history data headwater original;.pdf
   223     Attachment               12/12/14 3:25 PM                                                                                                 E001633      84_6_A_Life history data RTC_2.pdf
   224     Attachment               12/12/14 3:25 PM                                                                                                 E001705      84_7_A_Master Workbooks For HWC and RTC version 1.pdf
                                                                                                              Re: Action Requested---Chubs-Dec 17
  225      Email                    12/15/14 7:53 AM Hedwall, Shaula             Dikeman, Hayley              meeting                                E001708      85__Re_ Action Requested---Chubs-Dec 17 meeting.pdf
                                                                                                              Re: Action Requested---Chubs-Dec 17
  226      Email                    12/15/14 8:53 AM   Fitzpatrick, Lesley       Dikeman, Hayley              meeting                                E001710      86__Re_ Action Requested---Chubs-Dec 17 meeting(1).pdf
  227      Email with Attachment   12/15/14 10:55 AM   Fitzpatrick, Lesley       Dikeman, Hayley              Re: Chubs meeting on Dec 17            E001712      87__Re_ Chubs meeting on Dec 17.pdf
  228      Attachment              12/15/14 10:55 AM                                                                                                 E001714      87_1_A_Draft Population Assignments v3.pdf
  229      Email with Attachment   12/15/14 12:37 PM   Dikeman, Hayley           Conor McGowan, Nathan Allan, chubs Dec 17 meeting-overview          E001725      88__chubs Dec 17 meeting-overview.pdf
  230      Attachment              12/15/14 12:37 PM                                                                                                 E001726      88_1_A_chubs model meeting purposes_1.pdf
  231      Email                    12/15/14 3:53 PM   Fitzpatrick, Lesley       Voeltz, Jeremy               Re: Chubs meeting on Dec 17            E001729      89__Re_ Chubs meeting on Dec 17(1).pdf
  232      Email                    12/15/14 4:06 PM   Dikeman, Hayley           Spangle, Steve               Re: Chubs meeting on Dec 17            E001731      90__Re_ Chubs meeting on Dec 17(2).pdf
  233      Email with Attachment    12/16/14 7:27 AM   Allan, Nathan             Oetker, Susan                Re: chubs Dec 17 meeting-overview      E001733      91__Re_ chubs Dec 17 meeting-overview.pdf
  234      Attachment               12/16/14 7:27 AM                                                                                                 E001735      91_1_A_chubs model meeting purposes-NA.pdf
  235      Email with Attachment    12/16/14 3:06 PM   Dikeman, Hayley           Conor McGowan, Nathan Allan, Chub Dec 17 meeting                    E001738      92__Chub Dec 17 meeting.pdf
  236      Attachment               12/16/14 3:06 PM                                                                                                 E001739      92_1_A_chubs model meeting purposes 12-17-14 final.pdf
  237      Email with Attachment    12/18/14 7:49 AM   Fitzpatrick, Lesley       Allan, Nathan                Re: share info on Google drive         E001741      93__Re_ share info on Google drive.pdf
  238      Attachment               12/18/14 7:49 AM                                                                                                 E001743      93_1_A_Life history data headwater original;_1.pdf
  239      Attachment               12/18/14 7:49 AM                                                                                                 E001746      93_2_A_Life history data RTC_3.pdf
                                                                                                              Fwd: Follow-up and action items from
  240      Email with Attachment    12/19/14 9:56 AM Newton, Jess                Hayley Dikeman               Dec 17 meeting                         E001818      94__Fwd_ Follow-up and action items from Dec 17 mee....pdf
  241      Attachment               12/19/14 9:56 AM                                                                                                 E001820      94_1_A_dec 17 meeting follow-up and action items.pdf
  242      Email with Attachment   12/19/14 12:23 PM Matthew A. Rinker           Hedwall, Shaula              FW: Beaver Creek review                E001823      95__FW_ Beaver Creek review.pdf
  243      Attachment              12/19/14 12:23 PM                                                                                                 E001824      95_1_A_Stream Information Workbook Beaver Creek_1.pdf

  244      Attachment              12/19/14 12:23 PM                                                                                                 E001833      95_2_A_ChubWorkbookReviewTemplate_AmakBeaverCreeks.pdf
  245      Email with Attachment   12/19/14 12:24 PM Matthew A. Rinker           Hedwall, Shaula              FW: Beaver Creek review                E001834      96__FW_ Beaver Creek review(1).pdf
  246      Attachment              12/19/14 12:24 PM                                                                                                 E001835      96_1_A_SSA Template for Chub Beaver Creek.pdf
  247      Attachment              12/19/14 12:24 PM                                                                                                 E001837      96_2_A_1962 renovation report for wet beaver creek.pdf
  248      Email with Attachment    12/23/14 2:01 PM Fitzpatrick, Lesley         Jessica Gwinn                Some initial things to read            E001844      97__Some initial things to read.pdf
  249      Attachment               12/23/14 2:01 PM                                                                                                 E001845      97_1_A_RGCT_SSA_Report_2014_Final.pdf
  250      Attachment               12/23/14 2:01 PM                                                                                                 E001991      97_2_A_Draft Final Gila Chub Recovery Plan.pdf
  251      Attachment               12/23/14 2:01 PM                                                                                                 E002115      97_3_A_E0AH_V01headwater 2013.pdf
  252      Attachment               12/23/14 2:01 PM                                                                                                 E002152      97_4_A_E02Z_V01 roundtail 2013.pdf
  253      Email with Attachment    12/29/14 2:08 PM Andy Makinster              shaula_hedwall@fws.gov       beaver creek                           E002231      98__beaver creek.pdf

  254      Attachment               12/29/14 2:08 PM                                                                                                 E002232      98_1_A_ChubWorkbookReviewTemplate_AmakBeaverCreeks_1.pdf
  255      Attachment               12/29/14 2:08 PM                                                                                                 E002233      98_2_A_RinkerSSA Template for Chub Beaver Creek.pdf
  256      Email with Attachment    12/29/14 2:11 PM Andy Makinster              shaula_hedwall@fws.gov       East Verde complex workbooks           E002235      99__East Verde complex workbooks.pdf
  257      Attachment               12/29/14 2:11 PM                                                                                                 E002236      99_1_A_Stream Information Workbook EVR to 87.pdf
  258      Attachment               12/29/14 2:11 PM                                                                                                 E002282      99_10_A_Survey Report Spreadsheet Webber Creek.pdf
  259      Attachment               12/29/14 2:11 PM                                                                                                 E002285      99_11_A_Stream Information Workbook Rock Creek EVR_1.pdf
  260      Attachment               12/29/14 2:11 PM                                                                                                 E002290      99_12_A_Survey Report Spreadsheet Rock Creek EVR.pdf
  261      Attachment               12/29/14 2:11 PM                                                                                                 E002248      99_2_A_Survey Report Spreadsheet EVR to 87.pdf

  262      Attachment               12/29/14 2:11 PM                                                                                                 E002252      99_3_A_Stream Information Workbook Hwy 87-Verde Rive_1.pdf
  263      Attachment               12/29/14 2:11 PM                                                                                                 E002256      99_4_A_Survey Report Spreadsheet Hwy 87 to Doll Baby.pdf
  264      Attachment               12/29/14 2:11 PM                                                                                                 E002260      99_5_A_Stream Information Workbook Gorge Canyon_2.pdf
  265      Attachment               12/29/14 2:11 PM                                                                                                 E002265      99_6_A_Survey Report Spreadsheet Gorge Canyon_1.pdf
  266      Attachment               12/29/14 2:11 PM                                                                                                 E002268      99_7_A_Stream Information Workbook Pine Creek_1.pdf
  267      Attachment               12/29/14 2:11 PM                                                                                                 E002273      99_8_A_Survey Report Spreadsheet Pine Creek .pdf
  268      Attachment               12/29/14 2:11 PM                                                                                                 E002277      99_9_A_Stream Information Workbook Webber Creek_1.pdf
  269      Email with Attachment    12/29/14 2:36 PM Fitzpatrick, Lesley         Jessica Gwinn                Conservation plans                     E002294      100__Conservation plans.pdf
  270      Attachment               12/29/14 2:36 PM                                                                                                 E002295      100_1_A_Carman 2006.pdf
  271      Attachment               12/29/14 2:36 PM                                                                                                 E002360      100_2_A_AGFD 2006 6 species CA.pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity                       22-1
                                                                                          v. Bernhardt, et al., No.          Filed 03/13/19
                                                                                                                    CV-18-00404-TUC-JGZ (D. Ariz.) Page 6 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                     From                             To                             Subject                       Bates #                               Hyperlink
   272     Email with Attachment   12/29/14 3:52 PM Hedwall, Shaula             Fitzpatrick, Lesley            Re: Population draft                       E002423      101__Re_ Population draft.pdf
   273     Attachment              12/29/14 3:52 PM                                                                                                       E002424      101_1_A_Draft Population Assignments v3_sjh.pdf
   274     Email                   12/29/14 4:08 PM Hedwall, Shaula             Fitzpatrick, Lesley            Re: Population draft                       E002436      102__Re_ Population draft(1).pdf
                                                                                                               Re: Follow-up and action items from
  275      Email                   12/29/14 4:49 PM   Hedwall, Shaula           Dikeman, Hayley                Dec 17 meeting                             E002438      103__Re_ Follow-up and action items from Dec 17 meeting.pdf
  276      Email                   12/30/14 6:58 AM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: Chubs meeting in January               E002440      104__Re_ Chubs meeting in January.pdf
  277      Email with Attachment   12/31/14 7:44 AM   Fitzpatrick, Lesley       Shaula Hedwall                 Fwd: Beaver Creek workbook review          E002442      105__Fwd_ Beaver Creek workbook review.pdf
  278      Attachment              12/31/14 7:44 AM                                                                                                       E002443      105_1_A_RinkerSSA Template for Chub Beaver Creek_1.pdf
  279      Email with Attachment   12/31/14 7:48 AM   Fitzpatrick, Lesley       Hedwall, Shaula                Re: Might you have the following?          E002445      106__Re_ Might you have the following_.pdf

  280      Attachment              12/31/14 7:48 AM                                                                                                       E002447      106_1_A_Stream Information Workbook Hwy 87-Verde Rive_2.pdf
  281      Attachment              12/31/14 7:48 AM                                                                                                       E002451      106_2_A_Survey Report Spreadsheet Hwy 87 to Doll Baby_1.pdf
  282      Attachment              12/31/14 7:48 AM                                                                                                       E002455      106_3_A_Survey Report Spreadsheet Hwy 87 to Doll Baby_2.pdf
  283      Attachment              12/31/14 7:48 AM                                                                                                       E002459      106_4_A_Stream Information Workbook EVR to 87_1.pdf
  284      Attachment              12/31/14 7:48 AM                                                                                                       E002464      106_5_A_Survey Report Spreadsheet EVR to 87_1.pdf
  285      Email with Attachment    1/2/15 10:37 AM   Fitzpatrick, Lesley       Shaula Hedwall                 ISFlow rights for Coconino NF              E002468      107__ISFlow rights for Coconino NF.pdf
  286      Attachment               1/2/15 10:37 AM                                                                                                       E002469      107_1_A_Coconino NF ISF Certificates and Applications.pdf
  287      Email with Attachment    1/5/15 11:33 AM   Steinke, Rory -FS         shaula_hedwall@fws.gov         RE: Coconino NF ISF Certificates           E002470      108__RE_ Coconino NF ISF Certificates.pdf
  288      Attachment               1/5/15 11:33 AM                                                                                                       E002472      108_1_A_image002.pdf
  289      Attachment               1/5/15 11:33 AM                                                                                                       E002473      108_2_A_image003.pdf
  290      Attachment               1/5/15 11:33 AM                                                                                                       E002474      108_3_A_cocnf_isf_2015.pdf
  291      Email                     1/5/15 3:49 PM   Fitzpatrick, Lesley       Hedwall, Shaula                Re: ISFlow rights for Coconino NF          E002478      109__Re_ ISFlow rights for Coconino NF.pdf
  292      Email with Attachment    1/6/15 12:23 PM   Gwinn, Jessica            Lesley Fitzpatrick             Headwater chub and grazing revision        E002480      110__Headwater chub and grazing revision.pdf
  293      Attachment               1/6/15 12:23 PM                                                                                                       E002481      110_1_A_Headwater Chub Grazing_01062015_jeg.pdf
                                                                                                               Draft cause-effect info for wildfire and
  294      Email with Attachment    1/6/15 10:36 PM Hedwall, Shaula             Hayley Dikeman                 forest practices                           E002483      111__Draft cause-effect info for wildfire and forest....pdf
  295      Attachment               1/6/15 10:36 PM                                                                                                       E002484      111_1_A_Wildfire and Forestry Cause_Effect Pathway.pdf
  296      Email                     1/8/15 9:30 AM Fitzpatrick, Lesley         Voeltz, Jeremy                   Re: Colorado River roundtail             E002499      112__Re_ Colorado River roundtail.pdf
                                                                                                                 Fwd: chub SSA - draft taxonomy write-
  297      Email with Attachment     1/8/15 2:56 PM Voeltz, Jeremy              Lesley Fitzpatrick, Shaula Hedwaup                                        E002501      113__Fwd_ chub SSA - draft taxonomy write-up.pdf
  298      Attachment                1/8/15 2:56 PM                                                                                                       E002503      113_1_A_Chub taxonomy write up for SSA.draft.2015.01..pdf
                                                                                                                 Re: Draft cause-effect info for wildfire
  299      Email                     1/8/15 4:49 PM Dikeman, Hayley             Hedwall, Shaula                  and forest practices                     E002505      114__Re_ Draft cause-effect info for wildfire and fo....pdf
  300      Email with Attachment     1/8/15 8:03 PM Dikeman, Hayley             Lesley Fitzpatrick               chub ssa template                        E002508      115__chub ssa template.pdf
  301      Attachment                1/8/15 8:03 PM                                                                                                       E002509      115_1_A_SSA template for chubs.pdf
                                                                                                                 Historical ranges/extirpated population
  302      Email with Attachment     1/9/15 8:47 AM   Fitzpatrick, Lesley       Hayley Dikeman, Jeremy Voeltz, draft write-ups                            E002530      116__Historical ranges_extirpated population draft w....pdf
  303      Attachment                1/9/15 8:47 AM                                                                                                       E002531      116_1_A_HWC Historical Range.pdf
  304      Attachment                1/9/15 8:47 AM                                                                                                       E002534      116_2_A_RTC Historical Range.pdf
  305      Email with Attachment    1/9/15 10:37 AM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: chub ssa template                    E002537      117__Re_ chub ssa template.pdf
  306      Attachment               1/9/15 10:37 AM                                                                                                       E002539      117_1_A_Formatting for Sections of the Chubs SSA.pdf
  307      Email with Attachment    1/12/15 7:54 AM   Dikeman, Hayley           Jeremy Voeltz, Kirk Young, Lesle todays call                              E002540      118__todays call.pdf
  308      Attachment               1/12/15 7:54 AM                                                                                                       E002541      118_1_A_dec 17 meeting follow-up and action items upd.pdf
  309      Email                   1/12/15 10:39 AM   Fitzpatrick, Lesley       Hayley Dikeman, Shaula Hedwa V4 of Conceptual model                       E002544      119__V4 of Conceptual model.pdf
                                                                                                                 Re: Historical ranges/extirpated
  310      Email with Attachment    1/12/15 4:11 PM Voeltz, Jeremy              Fitzpatrick, Lesley              population draft write-ups               E002545      120__Re_ Historical ranges_extirpated population dra....pdf
  311      Attachment               1/12/15 4:11 PM                                                                                                       E002547      120_1_A_HWC Historical Range.Voeltz comments.pdf
  312      Attachment               1/12/15 4:11 PM                                                                                                       E002550      120_2_A_RTC Historical Range.Voeltz comments.pdf
                                                                                                                 Fwd: Information for upcoming chubs
  313      Email                    1/13/15 8:41 AM Dikeman, Hayley             Sarah Quamme                     workshop, January 28-29, 2015            E002553      121__Fwd_ Information for upcoming chubs workshop, J....pdf

  314      Email with Attachment    1/13/15 9:33 AM Fitzpatrick, Lesley         Hayley Dikeman, Jeremy Voeltz, Version 5 draft population assignments E002555          122__Version 5 draft population assignments.pdf
  315      Attachment               1/13/15 9:33 AM                                                                                                   E002556          122_1_A_Draft Population Assignments v5.pdf
  316      Email with Attachment   1/13/15 12:18 PM Fitzpatrick, Lesley         Jeremy Voeltz, Jessica Gwinn, RyFormatting tips for SSA               E002563          123__Formatting tips for SSA.pdf
  317      Attachment              1/13/15 12:18 PM                                                                                                   E002564          123_1_A_Formatting for Sections of the Chubs SSA fina.pdf
  318      Email with Attachment    1/13/15 1:33 PM Oetker, Susan               Lesley Fitzpatrick              draft agenda for chubs meeting        E002567          124__draft agenda for chubs meeting.pdf
  319      Attachment               1/13/15 1:33 PM                                                                                                   E002568          124_1_A_Chubs Expert Meeting agenda.pdf

  320      Email with Attachment    1/13/15 3:03 PM Fitzpatrick, Lesley         Voeltz, Jeremy                 Re: chub SSA - draft taxonomy write-up E002569          125__Re_ chub SSA - draft taxonomy write-up.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity                       22-1
                                                                                         v. Bernhardt, et al., No.          Filed 03/13/19
                                                                                                                   CV-18-00404-TUC-JGZ (D. Ariz.) Page 7 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                    From                              To                            Subject                   Bates #                               Hyperlink
   321     Attachment               1/13/15 3:03 PM                                                                                                  E002571      125_1_A_Chub taxonomy write up for SSA.draft.2015.01._1.pdf
   322     Attachment               1/13/15 3:03 PM                                                                                                  E002573      125_2_A_Turkey Creek Gila chub genetics 7 nov 12.pdf
   323     Email with Attachment    1/14/15 9:40 AM Dikeman, Hayley             Fitzpatrick, Lesley            Re: draft agenda for chubs meeting    E002582      126__Re_ draft agenda for chubs meeting.pdf
   324     Attachment               1/14/15 9:40 AM                                                                                                  E002585      126_1_A_Chubs Expert Meeting agenda hd.pdf
                                                                                                                Re: Information for upcoming chubs
  325      Email                   1/14/15 10:38 AM   Fitzpatrick, Lesley       Chris Cantrell, Andy Makinster, workshop, January 28-29, 2015        E002586      127__Re_ Information for upcoming chubs workshop, Ja....pdf
  326      Email with Attachment   1/14/15 12:35 PM   Gwinn, Jessica            Lesley Fitzpatrick              Chub: Grazing SSA                    E002587      128__Chub_ Grazing SSA.pdf
  327      Attachment              1/14/15 12:35 PM                                                                                                  E002588      128_1_A_Headwater Chub Grazing_jeg.pdf
  328      Attachment              1/14/15 12:35 PM                                                                                                  E002591      128_2_A_Roundtail Chub Grazing_jeg.pdf
  329      Email                   1/14/15 12:39 PM   Oetker, Susan             Dikeman, Hayley                Re: draft agenda for chubs meeting    E002595      129__Re_ draft agenda for chubs meeting(1).pdf
  330      Email                    1/14/15 1:01 PM   Oetker, Susan             Dikeman, Hayley                Re: draft agenda for chubs meeting    E002600      130__Re_ draft agenda for chubs meeting(2).pdf
  331      Email with Attachment    1/15/15 7:40 AM   Oetker, Susan             McGowan, Conor                 Re: draft agenda for chubs meeting    E002606      131__Re_ draft agenda for chubs meeting(3).pdf
  332      Attachment               1/15/15 7:40 AM                                                                                                  E002611      131_1_A_Chubs Conceptual Modeling Meeting agenda v2.pdf
  333      Email with Attachment    1/15/15 9:16 AM   Hedwall, Shaula           Oetker, Susan                  Re: draft agenda for chubs meeting    E002612      132__Re_ draft agenda for chubs meeting(4).pdf
  334      Attachment               1/15/15 9:16 AM                                                                                                  E002617      132_1_A_Chubs Conceptual Modeling Meeting agenda v2_s.pdf
  335      Email with Attachment   1/15/15 10:27 AM   Oetker, Susan             Dikeman, Hayley                Re: draft agenda for chubs meeting    E002618      133__Re_ draft agenda for chubs meeting(5).pdf
  336      Attachment              1/15/15 10:27 AM                                                                                                  E002624      133_1_A_Chubs Conceptual Modeling Meeting agenda v2_1.pdf

  337      Email                   1/15/15 12:41 PM   Fitzpatrick, Lesley       Voeltz, Jeremy                 Re: chub SSA - draft taxonomy write-up E002625     134__Re_ chub SSA - draft taxonomy write-up(1).pdf
  338      Email with Attachment   1/15/15 12:48 PM   Latta, Katie              Dikeman, Hayley                Re: chubs project plan                 E002628     135__Re_ chubs project plan.pdf
  339      Attachment              1/15/15 12:48 PM                                                                                                   E002630     135_1_A_project plan for chubs_KML.pdf
  340      Email with Attachment    1/15/15 1:16 PM   Gwinn, Jessica            Lesley Fitzpatrick             New and improved grazing section...    E002637     136__New and improved grazing section....pdf
  341      Attachment               1/15/15 1:16 PM                                                                                                   E002638     136_1_A_Chubs_Grazing_jeg.pdf
  342      Email                    1/15/15 2:11 PM   Latta, Katie              Dikeman, Hayley                Re: chubs project plan                 E002642     137__Re_ chubs project plan(1).pdf
  343      Email with Attachment    1/15/15 2:20 PM   Dikeman, Hayley           Sarah Quamme                   chubs project plan                     E002646     138__chubs project plan(1).pdf
  344      Attachment               1/15/15 2:20 PM                                                                                                   E002647     138_1_A_project plan for chubs_KML hd.pdf

  345      Email                    1/15/15 2:29 PM Oetker, Susan               Dikeman, Hayley                  Re: ssa summary doc for chubs meeting E002654    139__Re_ ssa summary doc for chubs meeting.pdf
                                                                                                                 Fwd: ssa summary doc for chubs
  346      Email with Attachment    1/16/15 7:02 AM Oetker, Susan               Nathan Allan                     meeting                               E002656    140__Fwd_ ssa summary doc for chubs meeting.pdf
  347      Attachment               1/16/15 7:02 AM                                                                                                    E002658    140_1_A_SSA summary.pdf
                                                                                                                 chubs-premeeting call with partners
  348      Email with Attachment    1/20/15 2:29 PM Dikeman, Hayley             Jeremy Voeltz, Kirk Young, Lesle experts for conceptual modeling       E002662    141__chubs-premeeting call with partners experts for....pdf
  349      Attachment               1/20/15 2:29 PM                                                                                                    E002663    141_1_A_Chubs Premeeting call internal action plan Co.pdf
                                                                                                                 Re: chubs-premeeting call with
                                                                                                                 partners experts for conceptual
  350      Email with Attachment    1/20/15 3:12 PM Fitzpatrick, Lesley         Dikeman, Hayley                  modeling                              E002667    142__Re_ chubs-premeeting call with partners experts....pdf
  351      Attachment               1/20/15 3:12 PM                                                                                                    E002669    142_1_A_Draft Population Assignments v6.pdf
                                                                                                                 Re: Version 5 draft population
  352      Email                    1/20/15 3:14 PM Fitzpatrick, Lesley         Dikeman, Hayley                  assignments                           E002675    143__Re_ Version 5 draft population assignments.pdf
                                                                                                                 Re: chubs-premeeting call with
                                                                                                                 partners experts for conceptual
  353      Email with Attachment    1/20/15 3:43 PM Fitzpatrick, Lesley         Dikeman, Hayley                  modeling                              E002680    144__Re_ chubs-premeeting call with partners experts...(1).pdf
  354      Attachment               1/20/15 3:43 PM                                                                                                    E002682    144_1_A_A Tale of Two Chubs January Introduction.pdf
                                                                                                                 Re: chubs-premeeting call with
                                                                                                                 partners experts for conceptual
  355      Email                    1/20/15 4:00 PM Hedwall, Shaula             Fitzpatrick, Lesley              modeling                              E002692    145__Re_ chubs-premeeting call with partners experts...(2).pdf
  356      Email                    1/21/15 1:05 PM Fitzpatrick, Lesley         Dikeman, Hayley                  Re: chubs-states paper                E002694    146__Re_ chubs-states paper.pdf

                                                                                                                Information for Webinar January 23
  357      Email with Attachment    1/21/15 2:30 PM Fitzpatrick, Lesley         Chris Cantrell, Andy Makinster, and video-conference on January 28-20 E002695     147__Information for Webinar January 23 and video-co....pdf

  358      Attachment               1/21/15 2:30 PM                                                                                                  E002696      147_1_A_2013-9-10_FWS_white_paper_SSA_Expert_Meetings.pdf
  359      Attachment               1/21/15 2:30 PM                                                                                                  E002700      147_2_A_Master Workbooks For HWC and RTC Jan 28 meeti.pdf
  360      Attachment               1/21/15 2:30 PM                                                                                                  E002715      147_3_A_Invitation.pdf
  361      Attachment               1/21/15 2:30 PM                                                                                                  E002717      147_4_A_Draft Population Assignments v7.pdf
  362      Attachment               1/21/15 2:30 PM                                                                                                  E002723      147_5_A_Conceptual Model V4.pdf
  363      Attachment               1/21/15 2:30 PM                                                                                                  E002732      147_6_A_Life history data RTC_4.pdf
  364      Attachment               1/21/15 2:30 PM                                                                                                  E002804      147_7_A_Life history data headwater original;_2.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity                       22-1
                                                                                         v. Bernhardt, et al., No.          Filed 03/13/19
                                                                                                                   CV-18-00404-TUC-JGZ (D. Ariz.) Page 8 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                     From                            To                              Subject                    Bates #                              Hyperlink
   365     Attachment               1/21/15 2:30 PM                                                                                                    E002807      147_8_A_headwater_chub.pdf
   366     Attachment               1/21/15 2:30 PM                                                                                                    E002808      147_9_A_roundtail_chub.pdf
   367     Email with Attachment    1/22/15 8:35 AM Oetker, Susan               Lesley Fitzpatrick, Hayley Dikem chubs meeting agenda                  E002809      148__chubs meeting agenda.pdf
   368     Attachment               1/22/15 8:35 AM                                                                                                    E002810      148_1_A_Chubs Conceptual Modeling Meeting agenda v2_2.pdf

                                                                                                                  Re: Information for Webinar January 23
  369      Email with Attachment   1/22/15 10:15 AM   Fitzpatrick, Lesley       Chris Cantrell, Andy Makinster, and video-conference on January 28-20 E002811       149__Re_ Information for Webinar January 23 and vide....pdf
  370      Attachment              1/22/15 10:15 AM                                                                                                      E002812    149_1_A_Chubs Conceptual Modeling Meeting Final Agend.pdf
  371      Email                   1/22/15 11:24 AM   Quamme, Sarah             Dikeman, Hayley                   Re: chubs-Heads up-FYI                 E002813    150__Re_ chubs-Heads up-FYI.pdf
  372      Email with Attachment    1/22/15 1:16 PM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: outreach letter                    E002814    151__Re_ outreach letter.pdf
  373      Attachment               1/22/15 1:16 PM                                                                                                      E002817    151_1_A_AkChin1402.pdf
  374      Attachment               1/22/15 1:16 PM                                                                                                      E002880    151_10_A_SanCarlosA1402.pdf
  375      Attachment               1/22/15 1:16 PM                                                                                                      E002887    151_11_A_SRP-MIC1402.pdf
  376      Attachment               1/22/15 1:16 PM                                                                                                      E002894    151_12_A_TontoA1402.pdf
  377      Attachment               1/22/15 1:16 PM                                                                                                      E002901    151_13_A_WhiteMtnA1402.pdf
  378      Attachment               1/22/15 1:16 PM                                                                                                      E002908    151_14_A_YavapaiApache1402.pdf
  379      Attachment               1/22/15 1:16 PM                                                                                                      E002915    151_15_A_YavapaiPrescott1402.pdf
  380      Attachment               1/22/15 1:16 PM                                                                                                      E002922    151_16_A_Zuni1402.pdf
  381      Attachment               1/22/15 1:16 PM                                                                                                      E002824    151_2_A_Chemehuevi1402.pdf
  382      Attachment               1/22/15 1:16 PM                                                                                                      E002831    151_3_A_CRIT1402.pdf
  383      Attachment               1/22/15 1:16 PM                                                                                                      E002838    151_4_A_FortMcDYavapai1402.pdf
  384      Attachment               1/22/15 1:16 PM                                                                                                      E002845    151_5_A_GRIC1402.pdf
  385      Attachment               1/22/15 1:16 PM                                                                                                      E002852    151_6_A_Hopi1402.pdf
  386      Attachment               1/22/15 1:16 PM                                                                                                      E002859    151_7_A_Hualapai1402.pdf
  387      Attachment               1/22/15 1:16 PM                                                                                                      E002866    151_8_A_Navajo1402.pdf
  388      Attachment               1/22/15 1:16 PM                                                                                                      E002873    151_9_A_PascuaYaqui1402.pdf
  389      Email with Attachment    1/26/15 3:34 PM   Fitzpatrick, Lesley       Scott Bryan, Chris Cantrell, Heid Updates to Master Workbook             E002929    152__Updates to Master Workbook.pdf
  390      Attachment               1/26/15 3:34 PM                                                                                                      E002930    152_1_A_Master Workbooks For HWC and RTC V2 for Janua.pdf
  391      Email                   1/28/15 12:44 PM   Quamme, Sarah             Dikeman, Hayley                   Re: chubs range                        E002937    153__Re_ chubs range.pdf
  392      Email with Attachment    1/28/15 8:51 PM   Hedwall, Shaula           Hayley Dikeman                    Notes from today                       E002939    154__Notes from today.pdf
  393      Attachment               1/28/15 8:51 PM                                                                                                      E002940    154_1_A_Roundtail and Headwater Chubs Conceptual Mode.pdf
  394      Email with Attachment    1/29/15 1:36 PM   Fitzpatrick, Lesley       Hayley Dikeman, Susan Oetker, SSA V1                                     E002950    155__SSA V1.pdf
  395      Attachment               1/29/15 1:36 PM                                                                                                      E002951    155_1_A_SSA template for chubs working v1.pdf
  396      Attachment               1/29/15 1:36 PM                                                                                                      E002990    155_2_A_Dowling et al 2008_1.pdf
  397      Attachment               1/29/15 1:36 PM                                                                                                      E003048    155_3_A_Minckley and DeMarais 2000_1.PDF
  398      Attachment               1/29/15 1:36 PM                                                                                                      E003056    155_4_A_Schonhuth et al 2014 Gila revisit.pdf
  399      Attachment               1/29/15 1:36 PM                                                                                                      E003077    155_5_A_DeMarais 1986.PDF
  400      Email with Attachment    1/29/15 1:43 PM   Gwinn, Jessica            Heidi Blasius                     Chub and grazing                       E003129    156__Chub and grazing.pdf
  401      Attachment               1/29/15 1:43 PM                                                                                                      E003130    156_1_A_Chubs_Grazing_jeg_1.pdf
  402      Email                   1/30/15 12:05 PM   Hedwall, Shaula           Lesley Fitzpatrick                Climate change literature              E003134    157__Climate change literature.pdf
                                                                                                                  Figures from Two Chub Conceptual
  403      Email with Attachment     2/1/15 3:31 PM   Hedwall, Shaula           Hayley Dikeman                    Modeling Meeting                       E003135    158__Figures from Two Chub Conceptual Modeling Meeting.pdf
  404      Attachment                2/1/15 3:31 PM                                                                                                      E003136    158_1_A_Figures from 1-28-15 Two Chub Mtg.pdf
  405      Email with Attachment     2/4/15 7:18 AM   Oetker, Susan             Fitzpatrick, Lesley, Hayley DikemRe: SSA V1                              E003143    159__Re_ SSA V1.pdf
  406      Attachment                2/4/15 7:18 AM                                                                                                      E003144    159_1_A_SSA template for chubs working v1 SO.pdf
  407      Email                     2/4/15 9:23 AM   Gordon, Ryan              Dikeman, Hayley                   Re: chub stream length                 E003183    160__Re_ chub stream length.pdf
  408      Email                     2/5/15 7:25 AM   Gordon, Ryan              Dikeman, Hayley                   Re: chubs-baseflow                     E003185    161__Re_ chubs-baseflow.pdf
  409      Email with Attachment     2/5/15 1:31 PM   Dikeman, Hayley           Sarah Quamme                      chub project plan                      E003186    162__chub project plan.pdf
  410      Attachment                2/5/15 1:31 PM                                                                                                      E003187    162_1_A_chub project overview schedule_1.pdf
  411      Attachment                2/5/15 1:31 PM                                                                                                      E003188    162_2_A_project plan for chubs_KML hd_1.pdf

                                                                                                                RE: Information for Webinar January 23
  412      Email with Attachment     2/9/15 2:30 PM Chris Cantrell              Dikeman, Hayley, Scott Bryan, A and video-conference on January 28-20 E003195       163__RE_ Information for Webinar January 23 and vide..._1.pdf
  413      Attachment                2/9/15 2:30 PM                                                                                                    E003199      163_1_A_AGFD_Chub_SSA_Analysis.pdf
  414      Attachment                2/9/15 2:30 PM                                                                                                    E003221      163_2_A_AGFDConceptualSSAModel.pdf

                                                                                                               Re: Information for Webinar January 23
  415      Email                     2/9/15 5:49 PM Dikeman, Hayley             Chris Cantrell                 and video-conference on January 28-20 E003222        164__Re_ Information for Webinar January 23 and vide...(1).pdf
  416      Email with Attachment    2/10/15 8:15 AM Gwinn, Jessica              Lesley Fitzpatrick             Chub Modeling meeting notes            E003227       165__Chub Modeling meeting notes.pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity                       22-1
                                                                                          v. Bernhardt, et al., No.          Filed 03/13/19
                                                                                                                    CV-18-00404-TUC-JGZ (D. Ariz.) Page 9 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                      From                           To                                 Subject                  Bates #                              Hyperlink
   417     Attachment               2/10/15 8:15 AM                                                                                                     E003228      165_1_A_Roundtail and Headwater Chub Conceptual Model.pdf
   418     Email                   2/10/15 10:16 AM Fitzpatrick, Lesley         Dikeman, Hayley               Re: chubs-baseflow                        E003250      166__Re_ chubs-baseflow(1).pdf
   419     Email with Attachment    2/10/15 4:11 PM Fitzpatrick, Lesley         Susan Oetker, Hayley Dikeman, Fwd: Chub Modeling meeting notes          E003251      167__Fwd_ Chub Modeling meeting notes.pdf

  420      Attachment               2/10/15 4:11 PM                                                                                                     E003252      167_1_A_Roundtail and Headwater Chub Conceptual Model_1.pdf
  421      Email                    2/11/15 9:33 AM Fitzpatrick, Lesley         Susan Oetker, Hayley Dikeman, Input from workshop                       E003274      168__Input from workshop.pdf
  422      Email with Attachment   2/11/15 10:43 AM Fitzpatrick, Lesley         Susan Oetker, Shaula Hedwall, J V 1 for cause and effects spreadsheet   E003275      169__V 1 for cause and effects spreadsheet.pdf
  423      Attachment              2/11/15 10:43 AM                                                                                                     E003276      169_1_A_Cause and Effects Chubs v 1.pdf
                                                                                                                Re: V 1 for cause and effects
  424      Email                   2/11/15 10:48 AM Fitzpatrick, Lesley         Susan Oetker, Shaula Hedwall, J spreadsheet                             E003277      170__Re_ V 1 for cause and effects spreadsheet.pdf
                                                                                                                Re: V 1 for cause and effects
  425      Email with Attachment   2/11/15 11:08 AM   Hedwall, Shaula           Fitzpatrick, Lesley             spreadsheet                             E003278      171__Re_ V 1 for cause and effects spreadsheet(1).pdf
  426      Attachment              2/11/15 11:08 AM                                                                                                     E003280      171_1_A_Wildfire and Forestry Cause_Effect Pathway_1.pdf
  427      Email                    2/11/15 2:19 PM   Oetker, Susan             Fitzpatrick, Lesley            Re: SSA V1                               E003284      172__Re_ SSA V1(1).pdf
  428      Email with Attachment    2/12/15 9:16 AM   Fitzpatrick, Lesley       Shaula Hedwall, Susan Oetker, MFirst Factor prelim draft                E003287      173__First Factor prelim draft.pdf
  429      Attachment               2/12/15 9:16 AM                                                                                                     E003288      173_1_A_Category Strawman v1.pdf
  430      Email                   2/12/15 10:00 AM   Fitzpatrick, Lesley       Shaula Hedwall                   Fire Factor                            E003293      174__Fire Factor.pdf
  431      Email with Attachment   2/12/15 12:30 PM   Voeltz, Jeremy            Fitzpatrick, Lesley              Re: First Factor prelim draft          E003294      175__Re_ First Factor prelim draft.pdf
  432      Attachment              2/12/15 12:30 PM                                                                                                     E003295      175_1_A_Category Strawman v1.Voeltz comments.pdf
  433      Email with Attachment    2/12/15 1:58 PM   Hedwall, Shaula           Voeltz, Jeremy                   Re: First Factor prelim draft          E003300      176__Re_ First Factor prelim draft(1).pdf
  434      Attachment               2/12/15 1:58 PM                                                                                                     E003302      176_1_A_Jancowski and Orchard 2013 - stomach contents .pdf

  435      Attachment               2/12/15 1:58 PM                                                                                                     E003323      176_2_A_Category Strawman v1.Voeltz comments_sjh comm.pdf
  436      Email                    2/12/15 3:21 PM   Fitzpatrick, Lesley       Hedwall, Shaula                 Re: First Factor prelim draft           E003328      177__Re_ First Factor prelim draft(2).pdf
  437      Email with Attachment    2/13/15 8:17 AM   Fitzpatrick, Lesley       Shaula Hedwall, Susan Oetker, J Factor 2 strawman for review            E003331      178__Factor 2 strawman for review.pdf
  438      Attachment               2/13/15 8:17 AM                                                                                                     E003332      178_1_A_FACTOR 2 for FWS Review.pdf
  439      Email with Attachment   2/13/15 10:14 AM   Oetker, Susan             Dikeman, Hayley                  Re: call                               E003336      179__Re_ call.pdf
  440      Attachment              2/13/15 10:14 AM                                                                                                     E003339      179_1_A_Conference call notes.pdf
  441      Email                   2/13/15 11:46 AM   McGowan, Conor            Hedwall, Shaula                 Re: chub stream length                  E003340      180__Re_ chub stream length(1).pdf
  442      Email with Attachment    2/13/15 2:29 PM   Fitzpatrick, Lesley       Susan Oetker, Shaula Hedwall, J Factor 3 and 4                          E003346      181__Factor 3 and 4.pdf
  443      Attachment               2/13/15 2:29 PM                                                                                                     E003347      181_1_A_FACTOR 3 for FWS Review.pdf
  444      Attachment               2/13/15 2:29 PM                                                                                                     E003351      181_2_A_FACTOR 4 for FWS Review.pdf
  445      Attachment               2/13/15 2:29 PM                                                                                                     E003353      181_3_A_Utah ecological integrity tables.pdf
  446      Email with Attachment    2/17/15 9:03 AM   Fitzpatrick, Lesley       Hayley Dikeman, Jeremy Voeltz, Updates on documents                     E003983      182__Updates on documents.pdf
  447      Attachment               2/17/15 9:03 AM                                                                                                     E003984      182_1_A_nonnatives revised LAF 2-13-15.pdf
  448      Attachment               2/17/15 9:03 AM                                                                                                     E004000      182_2_A_stream length revised LAF 2-15-15.pdf
  449      Attachment               2/17/15 9:03 AM                                                                                                     E004004      182_3_A_Final Analysis Units 2-16-15.pdf
  450      Email with Attachment    2/17/15 2:47 PM   Gwinn, Jessica            Lesley Fitzpatrick               Chubs SSA: Grazing effects worksheet   E004011      183__Chubs SSA_ Grazing effects worksheet.pdf
  451      Attachment               2/17/15 2:47 PM                                                                                                     E004012      183_1_A_Chubs.grazing.pdf
  452      Email with Attachment    2/18/15 7:13 AM   Fitzpatrick, Lesley       Gordon, Ryan, Shaula Hedwall, SRe: Factor 2                             E004018      184__Re_ Factor 2.pdf
  453      Attachment               2/18/15 7:13 AM                                                                                                     E004019      184_1_A_FACTOR 2 for FWS Review RG edits.pdf
  454      Email with Attachment    2/18/15 9:07 AM   Dikeman, Hayley           Sarah Quamme                     chub project plan                      E004023      185__chub project plan(1).pdf
  455      Attachment               2/18/15 9:07 AM                                                                                                     E004024      185_1_A_project plan for chubs_updated 2-18-15.pdf
  456      Email with Attachment   2/18/15 12:55 PM   Dikeman, Hayley           Jeremy Voeltz, Lesley Fitzpatrick Factor 1                              E004033      186__Factor 1.pdf
  457      Attachment              2/18/15 12:55 PM                                                                                                     E004034      186_1_A_FACTOR 1.Voeltz comments_sjh comment hd.pdf
  458      Email with Attachment    2/18/15 3:25 PM   Hedwall, Shaula           Dikeman, Hayley                  Re: Factor 1                           E004040      187__Re_ Factor 1.pdf
  459      Attachment               2/18/15 3:25 PM                                                                                                     E004042      187_1_A_FACTOR 3 for FWS Review_sjh.pdf
  460      Email with Attachment    2/18/15 4:33 PM   Hedwall, Shaula           Dikeman, Hayley                  Re: Factor 1                           E004046      188__Re_ Factor 1(1).pdf
  461      Attachment               2/18/15 4:33 PM                                                                                                     E004048      188_1_A_FACTOR 4 for FWS Review_sjh.pdf
  462      Email                    2/19/15 7:19 AM   Fitzpatrick, Lesley       Hedwall, Shaula                  Re: Factor 1                           E004050      189__Re_ Factor 1(2).pdf
  463      Email with Attachment    2/19/15 8:05 AM   Gwinn, Jessica            Lesley Fitzpatrick               Development effects table              E004052      190__Development effects table.pdf
  464      Attachment               2/19/15 8:05 AM                                                                                                     E004053      190_1_A_Chub.EffectsTable.Development.pdf
  465      Email with Attachment    2/19/15 9:02 AM   Hedwall, Shaula           Dikeman, Hayley                  Re: Factor 1                           E004059      191__Re_ Factor 1(3).pdf
  466      Attachment               2/19/15 9:02 AM                                                                                                     E004062      191_1_A_FACTOR 2 for FWS Review RG edits_sjh.pdf
  467      Attachment               2/19/15 9:02 AM                                                                                                     E004066      191_2_A_FACTOR 3 for FWS Review_sjh_1.pdf
  468      Email with Attachment   2/19/15 10:03 AM   Mata, Melissa             Dikeman, Hayley                  Re: Factor 1                           E004070      192__Re_ Factor 1(4).pdf

  469      Attachment              2/19/15 10:03 AM                                                                                                     E004071      192_1_A_FACTOR 1.Voeltz comments_sjh comment hd comme.pdf
  470      Email with Attachment   2/19/15 10:10 AM Fitzpatrick, Lesley         Hedwall, Shaula                  Re: Factor 1                           E004077      193__Re_ Factor 1(5).pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 10 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                        From                          To                                  Subject               Bates #                               Hyperlink
   471     Attachment              2/19/15 10:10 AM                                                                                                    E004080      193_1_A_Viability_ranking_Gila_fish_March08.pdf
   472     Email with Attachment    2/19/15 1:17 PM   Dikeman, Hayley           Lesley Fitzpatrick              chub worksheets                        E004084      194__chub worksheets.pdf
   473     Attachment               2/19/15 1:17 PM                                                                                                    E004085      194_1_A_nonnatives revised LAF 2-13-15 hd.pdf
   474     Attachment               2/19/15 1:17 PM                                                                                                    E004088      194_2_A_stream length revised LAF 2-15-15 hd.pdf
   475     Email with Attachment    2/19/15 2:27 PM   Dikeman, Hayley           Shaula Hedwall, Jeremy Voeltz, chubs                                   E004090      195__chubs(2).pdf
   476     Attachment               2/19/15 2:27 PM                                                                                                    E004091      195_1_A_nonnatives revised LAF 2-13-15 hd v2.pdf
   477     Email                    2/20/15 9:27 AM   Dikeman, Hayley           Jeremy Voeltz, Lesley Fitzpatrick chubs v2 worksheets                  E004097      196__chubs v2 worksheets.pdf
   478     Email with Attachment   2/20/15 10:54 AM   Hedwall, Shaula           Fitzpatrick, Lesley               Re: questions and data needs         E004098      197__Re_ questions and data needs.pdf
   479     Attachment              2/20/15 10:54 AM                                                                                                    E004100      197_1_A_Spring 2009 Fossil Creek Sampling photos 031.pdf
                                                                                                                Effects Table: Grazing, development
  480      Email with Attachment    2/20/15 2:14 PM   Gwinn, Jessica            Lesley Fitzpatrick              and recreation                         E004101      198__Effects Table_ Grazing, development and recreation.pdf
  481      Attachment               2/20/15 2:14 PM                                                                                                    E004102      198_1_A_Jess.chubs.effect.pdf
  482      Email with Attachment    2/22/15 3:11 PM   Quamme, Sarah             Dikeman, Hayley                 Re: chub project plan                  E004107      199__Re_ chub project plan.pdf
  483      Attachment               2/22/15 3:11 PM                                                                                                    E004108      199_1_A_project plan for chubs_updated 2-18-15 sjq.pdf
  484      Email with Attachment    2/23/15 7:35 AM   Fitzpatrick, Lesley       Oetker, Susan                   Re: chub call and webinar              E004117      200__Re_ chub call and webinar.pdf
  485      Attachment               2/23/15 7:35 AM                                                                                                    E004122      200_1_A_nonnatives revised 2-20-15 for FWS input.pdf
  486      Email with Attachment    2/23/15 9:27 AM   Hedwall, Shaula           Fitzpatrick, Lesley             Re: chub call and webinar              E004125      201__Re_ chub call and webinar(1).pdf
  487      Attachment               2/23/15 9:27 AM                                                                                                    E004131      201_1_A_Information for Gila robusta discussion 4-4-13_1.pdf
  488      Attachment               2/23/15 9:27 AM                                                                                                    E004135      201_2_A_Mearns roundtail chub.pdf
  489      Email with Attachment    2/23/15 9:39 AM   Voeltz, Jeremy            Hedwall, Shaula                 Re: questions and data needs           E004136      202__Re_ questions and data needs(1).pdf
  490      Attachment               2/23/15 9:39 AM                                                                                                    E005870      202_1_A_Arena_et_al_2012.pdf
                                                                                                                Grazing, development, and recreation
  491      Email with Attachment   2/23/15 11:55 AM   Gwinn, Jessica            Lesley Fitzpatrick              short write-ups                        E004139      203__Grazing, development, and recreation short writ....pdf
  492      Attachment              2/23/15 11:55 AM                                                                                                    E004140      203_1_A_Chub.SSA.Effects.RecreationGrazingDevelopment.pdf
  493      Email                    2/23/15 3:58 PM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: chubs GINI                       E004144      204__Re_ chubs GINI.pdf
  494      Email                    2/23/15 4:04 PM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: roundtail                        E004147      205__Re_ roundtail.pdf
  495      Email                    2/23/15 7:46 PM   Dikeman, Hayley           Fitzpatrick, Lesley               Re: chub call and webinar            E004149      206__Re_ chub call and webinar(2).pdf
  496      Email                    2/24/15 8:39 AM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: GIRO population maps             E004155      207__Re_ GIRO population maps.pdf
  497      Email with Attachment    2/25/15 7:49 AM   Hedwall, Shaula           Jeremy Voeltz, Lesley Fitzpatrick Fwd: paper on desert fishes          E004160      208__Fwd_ paper on desert fishes.pdf
  498      Attachment               2/25/15 7:49 AM                                                                                                    E004162      208_1_A_4_Online PDF.pdf
  499      Email with Attachment   2/25/15 10:05 AM   Fitzpatrick, Lesley       Hedwall, Shaula                 Re: paper on desert fishes             E004187      209__Re_ paper on desert fishes.pdf
  500      Attachment              2/25/15 10:05 AM                                                                                                    E004189      209_1_A_Gibson et al 2014 copy 2.pdf
  501      Attachment              2/25/15 10:05 AM                                                                                                    E004207      209_2_A_Vandervere and Nontwig 2015 impact nn europe.pdf
  502      Attachment              2/25/15 10:05 AM                                                                                                    E004218      209_3_A_Cucherousset and Olden 2011 ecolo impact nn.pdf
  503      Email with Attachment   2/25/15 10:17 AM   Dikeman, Hayley           Brenda Smith, Carey Galst, JeremChubs Project Plan                     E004235      210__Chubs Project Plan_1.pdf
  504      Attachment              2/25/15 10:17 AM                                                                                                    E004237      210_1_A_chub project overview schedule_2.pdf
  505      Attachment              2/25/15 10:17 AM                                                                                                    E004240      210_2_A_Region 2 Checklist of Task_11-18-14_1.pdf
  506      Attachment              2/25/15 10:17 AM                                                                                                    E004250      210_3_A_Listing_Transformation_White_Paper_2-24-12_1.pdf
                                                                                                                                                                    210_4_A_ResponseToComments_WhitePaper_Final_09-27-
  507      Attachment              2/25/15 10:17 AM                                                                                                    E004270      2012_1.pdf
  508      Attachment              2/25/15 10:17 AM                                                                                                    E004272      210_5_A_Listing Roles & Responsibilities White Paper J_1.pdf
  509      Attachment              2/25/15 10:17 AM                                                                                                    E004277      210_6_A_Section 4 Process Memo 8-13-09_1.pdf
  510      Attachment              2/25/15 10:17 AM                                                                                                    E004285      210_7_A_project plan for chubs 2-25-15 to team.pdf
  511      Email with Attachment   2/26/15 10:42 AM Voeltz, Jeremy              Fitzpatrick, Lesley             Re: chub call and webinar              E004294      211__Re_ chub call and webinar(3).pdf
  512      Attachment              2/26/15 10:42 AM                                                                                                    E004300      211_1_A_nonnatives revised 2-20-15 for FWS input.Voel.pdf
                                                                                                               Factor 2 and new population
  513      Email with Attachment   2/26/15 10:45 AM Fitzpatrick, Lesley         Hayley Dikeman, Jeremy Voeltz, assignments                             E004309      212__Factor 2 and new population assignments.pdf
  514      Attachment              2/26/15 10:45 AM                                                                                                    E004310      212_1_A_Final Analysis Units 2-26-15.pdf
  515      Attachment              2/26/15 10:45 AM                                                                                                    E004317      212_2_A_stream length revised LAF 2-23-15.pdf
  516      Attachment              2/26/15 10:45 AM                                                                                                    E004329      212_3_A_FACTOR 2 for FWS Review Version 2.pdf
  517      Email with Attachment   2/26/15 11:35 AM Fitzpatrick, Lesley         Hayley Dikeman                  Answers to questions                   E004331      213__Answers to questions.pdf
  518      Attachment              2/26/15 11:35 AM                                                                                                    E004332      213_1_A_Information for Hayley 2.pdf
  519      Email with Attachment    2/26/15 2:58 PM Fitzpatrick, Lesley         Jessica Gwinn                   Heidi's stressors                      E004335      214__Heidi's stressors.pdf

  520      Attachment               2/26/15 2:58 PM                                                                                                    E004336      214_1_A_Roundtail_Headwater_Chubs_Threats_SSA_2015 (1.pdf
                                                                                                                Re: chubs nonnatives and stream
  521      Email                    2/26/15 4:31 PM Fitzpatrick, Lesley         Dikeman, Hayley                 length                                 E004350      215__Re_ chubs nonnatives and stream length.pdf
  522      Email with Attachment    2/27/15 8:10 AM Fitzpatrick, Lesley         Hayley Dikeman                  Nonnative metric exercise              E004353      216__Nonnative metric exercise.pdf
  523      Attachment               2/27/15 8:10 AM                                                                                                    E004354      216_1_A_NONATIVE SPECIES STRESSOR Strawman for FWS.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 11 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                      From                         To                                 Subject                     Bates #                                Hyperlink
   524     Email                    2/27/15 8:14 AM Fitzpatrick, Lesley         Hayley Dikeman                 Re: Nonnative metric exercise             E004358      217__Re_ Nonnative metric exercise.pdf
   525     Email with Attachment   2/27/15 11:23 AM Fitzpatrick, Lesley         Hayley Dikeman                 Nonnative full text                       E004359      218__Nonnative full text.pdf

  526      Attachment              2/27/15 11:23 AM                                                                                                      E004360      218_1_A_NONATIVE SPECIES STRESSOR Strawman for FWS_1.pdf
  527      Email with Attachment    2/27/15 2:09 PM   Dikeman, Hayley           Lesley Fitzpatrick             Re: giro chub populations                 E004366      219__Re_ giro chub populations.pdf
  528      Attachment               2/27/15 2:09 PM                                                                                                      E004368      219_1_A_verde giro.pdf
  529      Attachment               2/27/15 2:09 PM                                                                                                      E004369      219_2_A_salt riv giro.pdf
  530      Attachment               2/27/15 2:09 PM                                                                                                      E004370      219_3_A_little colorado giro.pdf
  531      Attachment               2/27/15 2:09 PM                                                                                                      E004371      219_4_A_bill williams giro.pdf
  532      Email                    2/27/15 2:21 PM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: giro chub populations                 E004372      220__Re_ giro chub populations(1).pdf
  533      Email with Attachment    2/27/15 3:10 PM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: Nonnative full text                   E004374      221__Re_ Nonnative full text.pdf
  534      Attachment               2/27/15 3:10 PM                                                                                                      E004376      221_1_A_Salt River unit.pdf
  535      Attachment               2/27/15 3:10 PM                                                                                                      E004377      221_2_A_Final Analysis Units 2-26-15_1.pdf
  536      Email                    2/27/15 3:16 PM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: nonnatives                            E004384      222__Re_ nonnatives.pdf
  537      Email with Attachment    2/27/15 4:29 PM   Paradzick Charles E       Fitzpatrick, Lesley            RE: Wet Beaver Creek                      E004385      223__RE_ Wet Beaver Creek.pdf
  538      Attachment               2/27/15 4:29 PM                                                                                                      E004388      223_1_A_20150227155603763.pdf
  539      Attachment               2/27/15 4:29 PM                                                                                                      E004396      223_2_A_HCP Fish and Watershed Report 10 March 2006.pdf
  540      Email                     3/2/15 9:46 AM   Fitzpatrick, Lesley       Hayley Dikeman                 Update                                    E004582      224__Update.pdf
  541      Email with Attachment     3/2/15 3:51 PM   Fitzpatrick, Lesley       Hayley Dikeman                 Things for you                            E004583      225__Things for you.pdf
  542      Attachment                3/2/15 3:51 PM                                                                                                      E004584      225_1_A_Final Analysis Units 3-2-15.pdf
  543      Attachment                3/2/15 3:51 PM                                                                                                      E004591      225_2_A_FACTOR 2 for FWS Review Version 2_1.pdf
  544      Email                     3/2/15 4:07 PM   Fitzpatrick, Lesley       Hayley Dikeman                 Quick question                            E004595      226__Quick question.pdf
  545      Email with Attachment     3/5/15 6:46 AM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: checking in                           E004596      227__Re_ checking in.pdf
  546      Attachment                3/5/15 6:46 AM                                                                                                      E004600      227_1_A_Risks discussion 3-4-15 LAF.pdf
                                                                                                               Re: (Forward to attendees) Please join
  547      Email                    3/5/15 10:13 AM   Fitzpatrick, Lesley       Hedwall, Shaula                now, meeting in progress: Chubs           E004602      228__Re_ (Forward to attendees) Please join now, mee....pdf
  548      Email with Attachment    3/5/15 11:22 AM   Gwinn, Jessica            Lesley Fitzpatrick             Current Effects Table: Heidi's sections   E004605      229__Current Effects Table_ Heidi's sections.pdf
  549      Attachment               3/5/15 11:22 AM                                                                                                      E004606      229_1_A_Jess.chubs.effect_1.pdf
  550      Email with Attachment     3/5/15 2:03 PM   Newton, Jess              Dikeman, Hayley                Re: Chubs Project Plan                    E004610      230__Re_ Chubs Project Plan_1.pdf
  551      Attachment                3/5/15 2:03 PM                                                                                                      E004612      230_1_A_project plan for chubs 2-25-15 to team_AZFWCO.pdf
  552      Email with Attachment     3/5/15 2:16 PM   Fitzpatrick, Lesley       Hayley Dikeman                 Stream lengths and nonnatives             E004621      231__Stream lengths and nonnatives.pdf
  553      Attachment                3/5/15 2:16 PM                                                                                                      E004622      231_1_A_nonnatives revised 3-5-15 hd v4 LAF updates.pdf
  554      Attachment                3/5/15 2:16 PM                                                                                                      E004643      231_2_A_stream length revised 2-26-15 hd v2 with LAF .pdf
  555      Email with Attachment     3/6/15 2:18 PM   Fitzpatrick, Lesley       Hayley Dikeman                 Abundance/recruitment                     E004655      232__Abundance_recruitment.pdf
  556      Attachment                3/6/15 2:18 PM                                                                                                      E004656      232_1_A_ANALYSIS TOPIC.pdf
  557      Email                    3/10/15 9:14 AM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: versions                              E004659      233__Re_ versions.pdf
  558      Email with Attachment   3/10/15 10:21 AM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: master workbook                       E004661      234__Re_ master workbook.pdf

  559      Attachment              3/10/15 10:21 AM                                                                                                      E004662      234_1_A_Master Workbooks For HWC and RTC Jan 28 meeti_1.pdf
  560      Email with Attachment    3/10/15 2:22 PM Andy Makinster              shaula_hedwall@fws.gov, JeremAGFD risk assessment attempt                E004672      235__AGFD risk assessment attempt.pdf
  561      Attachment               3/10/15 2:22 PM                                                                                                      E004673      235_1_A_AGFD_Chub_SSA_Analysis_1.pdf
  562      Attachment               3/10/15 2:22 PM                                                                                                      E004695      235_2_A_AGFDConceptualSSAModel_1.pdf
  563      Email with Attachment    3/10/15 4:30 PM Fitzpatrick, Lesley         Hayley Dikeman                 Abundance                                 E004696      236__Abundance.pdf
  564      Attachment               3/10/15 4:30 PM                                                                                                      E004697      236_1_A_Chub abundance and survey compilation V2 laf.pdf
  565      Attachment               3/10/15 4:30 PM                                                                                                      E004721      236_2_A_Documentation on Occupied Length Determinatio.pdf
                                                                                                               Pop assignments and occupied stream
  566      Email with Attachment    3/11/15 8:48 AM Fitzpatrick, Lesley         Hayley Dikeman                 length table                              E004733      237__Pop assignments and occupied stream length table.pdf

  567      Attachment               3/11/15 8:48 AM                                                                                                      E004734      237_1_A_Documentation on Occupied Length Determinatio_1.pdf
  568      Attachment               3/11/15 8:48 AM                                                                                                      E004740      237_2_A_Final Analysis Units 3-11-15.pdf

  569      Email with Attachment    3/12/15 9:01 AM   Dikeman, Hayley           Carey Galst, Jeremy Voeltz, LesleFwd: spreadsheet for abundance draft    E004748      238__Fwd_ spreadsheet for abundance draft.pdf
  570      Attachment               3/12/15 9:01 AM                                                                                                      E004749      238_1_A_Chub abundance and survey compilation V3 laf.pdf
  571      Email with Attachment   3/12/15 11:33 AM   Fitzpatrick, Lesley       Hayley Dikeman                 Stream length table                       E004773      239__Stream length table.pdf
  572      Attachment              3/12/15 11:33 AM                                                                                                      E004774      239_1_A_stream length revised 3-10-15 v5 (1)LAF chang.pdf
  573      Email                   3/13/15 10:51 AM   Voeltz, Jeremy            Fitzpatrick, Lesley             Re: chub nonnative sheet                 E004790      240__Re_ chub nonnative sheet.pdf
  574      Email                   3/13/15 11:59 AM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: nonnatives                           E004794      241__Re_ nonnatives(1).pdf
  575      Email with Attachment   3/13/15 12:33 PM   Dikeman, Hayley           Shaula Hedwall, Melissa Mata, L chubs-nonnative worksheet model          E004795      242__chubs-nonnative worksheet model.pdf
  576      Attachment              3/13/15 12:33 PM                                                                                                      E004796      242_1_A_nonnatives revised 3-13-15 to group.pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                                No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 12 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number        Document Type          Date                        From                         To                              Subject                      Bates #                                Hyperlink

  577      Email                    3/13/15 3:06 PM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: chubs-nonnative worksheet model E004870          243__Re_ chubs-nonnative worksheet model.pdf
  578      Email with Attachment    3/16/15 2:04 PM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: stream length                   E004871          244__Re_ stream length.pdf
  579      Attachment               3/16/15 2:04 PM                                                                                                  E004873          244_1_A_Additions to nonnative species for hwc and rt.pdf
  580      Email                    3/16/15 2:07 PM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: stream length                   E004874          245__Re_ stream length(1).pdf
  581      Email with Attachment    3/17/15 9:05 AM   Dikeman, Hayley           Shaula Hedwall, Melissa Mata, J chubs-updated nonnatives             E004876          246__chubs-updated nonnatives.pdf
  582      Attachment               3/17/15 9:05 AM                                                                                                  E004877          246_1_A_nonnatives revised 3-13-15 to group v2.pdf
  583      Email with Attachment    3/17/15 1:44 PM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: Chubs Project Plan              E004951          247__Re_ Chubs Project Plan(1)_1.pdf
  584      Attachment               3/17/15 1:44 PM                                                                                                  E004954          247_1_A_project plan for chubs 2-25-15 to team LAF com.pdf
  585      Email with Attachment    3/17/15 2:01 PM   Fitzpatrick, Lesley       Hayley Dikeman                   Status of things                    E004963          248__Status of things.pdf
  586      Attachment               3/17/15 2:01 PM                                                                                                  E004964          248_1_A_stream length revised 3-10-15 v8 laf.pdf
  587      Email                    3/17/15 2:07 PM   Dikeman, Hayley           Chris Cantrell, Scott Bryan, AndyChub update                         E004994          249__Chub update.pdf
  588      Email with Attachment    3/17/15 2:12 PM   Galst, Carey              Dikeman, Hayley                  Re: Chubs Project Plan              E004995          250__Re_ Chubs Project Plan(2).pdf
  589      Attachment               3/17/15 2:12 PM                                                                                                  E004998          250_1_A_project plan for chubs 2-25-15 to team_cjg.pdf
  590      Email with Attachment    3/17/15 3:33 PM   Voeltz, Jeremy            Dikeman, Hayley                  Re: chubs-updated nonnatives        E005007          251__Re_ chubs-updated nonnatives.pdf
  591      Attachment               3/17/15 3:33 PM                                                                                                  E005009          251_1_A_nonnatives revised 3-13-15 to group v2.Voeltz.pdf
  592      Email with Attachment    3/17/15 4:46 PM   Fitzpatrick, Lesley       Hayley Dikeman                   Last set of metrics                 E005017          252__Last set of metrics.pdf

  593      Attachment               3/17/15 4:46 PM                                                                                                     E005018       252_1_A_Documentation on Occupied Length Determinatio_2.pdf
  594      Attachment               3/17/15 4:46 PM                                                                                                     E005030       252_2_A_Chub abundance and survey compilation V3 laf_1.pdf
  595      Attachment               3/17/15 4:46 PM                                                                                                     E005054       252_3_A_Abundance metrics v1.pdf
  596      Email                    3/18/15 7:07 AM Oetker, Susan               Dikeman, Hayley                Re: chubs                                E005059       253__Re_ chubs(1)_1.pdf
  597      Email with Attachment    3/18/15 8:53 AM Fitzpatrick, Lesley         Dikeman, Hayley                Re: chubs-updated nonnatives             E005062       254__Re_ chubs-updated nonnatives(1).pdf
  598      Attachment               3/18/15 8:53 AM                                                                                                     E005064       254_1_A_nonnatives revised 3-13-15 to group v2 LAF.pdf
  599      Email with Attachment    3/18/15 1:23 PM Voeltz, Jeremy              Dikeman, Hayley                Re: chubs-updated nonnatives             E005072       255__Re_ chubs-updated nonnatives(2).pdf
  600      Attachment               3/18/15 1:23 PM                                                                                                     E005076       255_1_A_nonnatives revised 3-13-15 to group v2.Voeltz_1.pdf
                                                                                                                Re: FW: Respectfully seeking your input
  601      Email                    3/18/15 2:13 PM   Fitzpatrick, Lesley       Smith, Brenda                   on species of concern                     E005084     256__Re_ FW_ Respectfully seeking your input on spec....pdf
  602      Email                    3/18/15 3:13 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: chubs-updated nonnatives              E005089     257__Re_ chubs-updated nonnatives(3).pdf
  603      Email with Attachment    3/18/15 3:48 PM   Fitzpatrick, Lesley       Hayley Dikeman                  Nonnatives filled out                     E005093     258__Nonnatives filled out.pdf
  604      Attachment               3/18/15 3:48 PM                                                                                                       E005094     258_1_A_nonnatives revised 3-13-15 to group v2 LAF 2.pdf
  605      Email with Attachment    3/18/15 7:03 PM   Hedwall, Shaula           Dikeman, Hayley                 Re: chubs-updated nonnatives              E005168     259__Re_ chubs-updated nonnatives(4).pdf
  606      Attachment               3/18/15 7:03 PM                                                                                                       E005170     259_1_A_nonnatives revised 3-13-15 to group v2_sjh.pdf
  607      Email with Attachment    3/18/15 8:39 PM   Dikeman, Hayley           Shaula Hedwall, Melissa Mata, J Chub abundance                            E005194     260__Chub abundance.pdf
  608      Attachment               3/18/15 8:39 PM                                                                                                       E005195     260_1_A_Chub abundance and survey compilation V3 laf .pdf
  609      Attachment               3/18/15 8:39 PM                                                                                                       E005216     260_2_A_Abundance metrics v1_1.pdf
  610      Email                   3/19/15 10:24 AM   Oetker, Susan             Hayley Dikeman                  rest of call                              E005221     261__rest of call.pdf
                                                                                                                Draft write ups for the 3 stressor metric
  611      Email with Attachment   3/19/15 10:32 AM Fitzpatrick, Lesley         Hayley Dikeman, Jeremy Voeltz, sets                                       E005222     262__Draft write ups for the 3 stressor metric sets.pdf
  612      Attachment              3/19/15 10:32 AM                                                                                                       E005223     262_1_A_Abundance metrics v1_2.pdf
  613      Attachment              3/19/15 10:32 AM                                                                                                       E005228     262_2_A_FACTOR 2 for FWS Review Version 2_2.pdf

  614      Attachment              3/19/15 10:32 AM                                                                                                     E005232       262_3_A_NONATIVE SPECIES STRESSOR Strawman for FWS_2.pdf
  615      Email with Attachment   3/19/15 12:49 PM Gwinn, Jessica              Lesley Fitzpatrick             Conservation Table                       E005238       263__Conservation Table.pdf
  616      Attachment              3/19/15 12:49 PM                                                                                                     E005239       263_1_A_Chub.Conservation.table.pdf
  617      Email with Attachment    3/19/15 2:20 PM Fitzpatrick, Lesley         Hayley Dikeman                 Abundance corrections                    E005293       264__Abundance corrections.pdf
  618      Attachment               3/19/15 2:20 PM                                                                                                     E005294       264_1_A_Chub abundance and survey compilation V3 laf _1.pdf
  619      Email with Attachment    3/20/15 4:02 PM Fitzpatrick, Lesley         Hayley Dikeman                 Stream length and documentation          E005318       265__Stream length and documentation.pdf
  620      Attachment               3/20/15 4:02 PM                                                                                                     E005319       265_1_A_stream length revised 3-10-15 v8 laf hd.pdf

  621      Attachment               3/20/15 4:02 PM                                                                                                     E005354       265_2_A_Documentation on Occupied Length Determinatio_3.pdf
  622      Email with Attachment    3/23/15 9:07 AM Fitzpatrick, Lesley         Hayley Dikeman, Jeremy Voeltz, Updated abundance spreadsheet            E005369       266__Updated abundance spreadsheet.pdf
  623      Attachment               3/23/15 9:07 AM                                                                                                     E005370       266_1_A_Chub abundance and survey compilation V3 laf _2.pdf
  624      Email with Attachment    3/24/15 1:06 PM Fitzpatrick, Lesley         Hayley Dikeman                 V4 for abundance spreadsheet             E005398       267__V4 for abundance spreadsheet.pdf
  625      Attachment               3/24/15 1:06 PM                                                                                                     E005399       267_1_A_Chub abundance and survey compilation V4 LAF .pdf
  626      Email                    3/24/15 1:28 PM Voeltz, Jeremy              Fitzpatrick, Lesley            Re: Updated abundance spreadsheet        E005423       268__Re_ Updated abundance spreadsheet.pdf
                                                                                                               Re: Draft write ups for the 3 stressor
  627      Email with Attachment    3/25/15 4:01 PM Voeltz, Jeremy              Dikeman, Hayley                metric sets                              E005425       269__Re_ Draft write ups for the 3 stressor metric sets.pdf
  628      Attachment               3/25/15 4:01 PM                                                                                                     E005427       269_1_A_Abundance metrics v1.Voeltz.pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                                No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 13 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number        Document Type          Date                        From                        To                                Subject                     Bates #                                Hyperlink

  629      Attachment               3/25/15 4:01 PM                                                                                                      E005432      269_2_A_NONATIVE SPECIES STRESSOR Strawman for FWS.Vo.pdf
  630      Attachment               3/25/15 4:01 PM                                                                                                      E005438      269_3_A_FACTOR 2 for FWS Review Version 2.Voeltz.pdf
  631      Email with Attachment   3/26/15 11:08 AM Fitzpatrick, Lesley         Hayley Dikeman                  Cause and Effect draft spreadsheet       E005442      270__Cause and Effect draft spreadsheet.pdf
  632      Attachment              3/26/15 11:08 AM                                                                                                      E005443      270_1_A_Jess.chubs.effect (1).pdf
                                                                                                                Re: Draft write ups for the 3 stressor
  633      Email with Attachment    3/26/15 6:23 PM Hedwall, Shaula             Voeltz, Jeremy                  metric sets                              E005449      271__Re_ Draft write ups for the 3 stressor metric sets(1).pdf
  634      Attachment               3/26/15 6:23 PM                                                                                                      E005451      271_1_A_Abundance metrics v1.Voeltz_Hedwall.pdf
  635      Attachment               3/26/15 6:23 PM                                                                                                      E005456      271_2_A_FACTOR 2 for FWS Review Version 2.Voeltz_Hedw.pdf

  636      Attachment               3/26/15 6:23 PM                                                                                                      E005460      271_3_A_NONATIVE SPECIES STRESSOR Strawman for FWS.Vo_1.pdf
  637      Email                    3/27/15 8:38 AM Fitzpatrick, Lesley         Dikeman, Hayley                 Re: chubs model narrative                E005466      272__Re_ chubs model narrative.pdf
                                                                                                                New Chub Biologist at AZ Game and
  638      Email                    3/27/15 9:39 AM   Mike Rabe                 lesley_fitzpatrick@fws.gov, Sha Fish- Clayton Crowder                    E005469      273__New Chub Biologist at AZ Game and Fish- Clayton....pdf
  639      Email with Attachment   3/30/15 10:43 AM   Fitzpatrick, Lesley       Hayley Dikeman, Jeremy Voeltz, Write-ups for the 3 stressors             E005470      274__Write-ups for the 3 stressors.pdf
  640      Attachment              3/30/15 10:43 AM                                                                                                      E005471      274_1_A_Water Availability Risk Factor Development v2.pdf
  641      Attachment              3/30/15 10:43 AM                                                                                                      E005477      274_2_A_Nonnative Species Risk Factor Development v2 .pdf
  642      Attachment              3/30/15 10:43 AM                                                                                                      E005483      274_3_A_Chub Abundance Risk Factor Development v2 dra.pdf
  643      Email                   3/30/15 12:57 PM   Dikeman, Hayley           Fitzpatrick, Lesley              Re: Write-ups for the 3 stressors       E005491      275__Re_ Write-ups for the 3 stressors.pdf
  644      Email                    3/30/15 3:09 PM   Dikeman, Hayley           Fitzpatrick, Lesley              Re: Write-ups for the 3 stressors       E005493      276__Re_ Write-ups for the 3 stressors(1).pdf
  645      Email                    3/31/15 2:32 PM   Dikeman, Hayley           Shaula Hedwall, Lesley Fitzpatricchub nonnatives                         E005496      277__chub nonnatives.pdf
                                                                                                                 Re: White Mountain Apache Tribe
  646      Email                    3/31/15 4:02 PM Fitzpatrick, Lesley         Voeltz, Jeremy                   update for chubs SSA                    E005497      278__Re_ White Mountain Apache Tribe update for chub....pdf
                                                                                                                 Re: White Mountain Apache Tribe
  647      Email                    3/31/15 4:45 PM   Spangle, Steve            Voeltz, Jeremy                   update for chubs SSA                    E005499      279__Re_ White Mountain Apache Tribe update for chub...(1).pdf
  648      Email with Attachment    3/31/15 6:21 PM   Dikeman, Hayley           Jess Newton, Steve Spangle       Chubs project plan                      E005501      280__Chubs project plan_2.pdf
  649      Attachment               3/31/15 6:21 PM                                                                                                      E005502      280_1_A_project plan for chubs 3-31-15.pdf
  650      Email with Attachment    4/1/15 10:09 AM   Dikeman, Hayley           Shaula Hedwall, Jeremy Voeltz, chub spreadsheet model                    E005511      281__chub spreadsheet model.pdf
  651      Attachment               4/1/15 10:09 AM                                                                                                      E005512      281_1_A_risk master 3-31-15 hd.pdf
  652      Email with Attachment    4/1/15 10:09 AM   Newton, Jess              Dikeman, Hayley                 Re: Chubs project plan                   E005540      282__Re_ Chubs project plan_2.pdf
  653      Attachment               4/1/15 10:09 AM                                                                                                      E005542      282_1_A_project plan for chubs 3-31-15_Newton.pdf
  654      Email with Attachment    4/1/15 10:34 AM   Hedwall, Shaula           Lesley Fitzpatrick, Hayley Dikem Quick attempt at tweaking language      E005551      283__Quick attempt at tweaking language.pdf
  655      Attachment               4/1/15 10:34 AM                                                                                                      E005552      283_1_A_Water Availability Risk Factor Development v2_1.pdf

  656      Email                    4/1/15 11:40 AM Fitzpatrick, Lesley         Hedwall, Shaula                Re: Quick attempt at tweaking language E005558         284__Re_ Quick attempt at tweaking language.pdf
  657      Email with Attachment    4/1/15 12:25 PM Dikeman, Hayley             Sarah Quamme                   chubs excel model                      E005559         285__chubs excel model.pdf
  658      Attachment               4/1/15 12:25 PM                                                                                                   E005560         285_1_A_risk master 3-31-15 hd_1.pdf
                                                                                                               Revised water availability support
  659      Email with Attachment     4/1/15 2:46 PM Fitzpatrick, Lesley         Hayley Dikeman, Jeremy Voeltz, document                               E005588         286__Revised water availability support document.pdf
  660      Attachment                4/1/15 2:46 PM                                                                                                   E005589         286_1_A_Water Availability Risk Factor Development v3.pdf
                                                                                                               Re: Revised water availability support
  661      Email with Attachment     4/1/15 2:51 PM Fitzpatrick, Lesley         Hayley Dikeman, Jeremy Voeltz, document                               E005596         287__Re_ Revised water availability support document.pdf
  662      Attachment                4/1/15 2:51 PM                                                                                                   E005597         287_1_A_Water Availability Risk Factor Development v3_1.pdf
  663      Email                     4/2/15 9:43 AM Fitzpatrick, Lesley         Dikeman, Hayley                Re: Question                           E005604         288__Re_ Question.pdf
                                                                                                               Re: New chub locality in tributary to
  664      Email                     4/2/15 9:56 AM Fitzpatrick, Lesley         Clayton Crowder                Wilder Creek in Burro drainage         E005605         289__Re_ New chub locality in tributary to Wilder Cr....pdf
  665      Email with Attachment    4/2/15 10:09 AM Fitzpatrick, Lesley         Jess Newton, Hayley Dikeman Project plan for chubs                    E005607         290__Project plan for chubs.pdf
  666      Attachment               4/2/15 10:09 AM                                                                                                   E005608         290_1_A_project plan for chubs 4-2-15.pdf
  667      Email                    4/2/15 10:13 AM Fitzpatrick, Lesley         Hayley Dikeman, Jeremy Voeltz, NEW Chub area!!!                       E005617         291__NEW Chub area!!!.pdf
                                                                                                               Updates to metric documentation word
  668      Email with Attachment    4/2/15 11:39 AM Fitzpatrick, Lesley         Hayley Dikeman, Jeremy Voeltz, docs                                   E005618         292__Updates to metric documentation word docs.pdf
  669      Attachment               4/2/15 11:39 AM                                                                                                   E005619         292_1_A_Chub Abundance Risk Factor Development v3 dra.pdf
  670      Attachment               4/2/15 11:39 AM                                                                                                   E005627         292_2_A_Nonnative Species Risk Factor Development v3 .pdf
  671      Attachment               4/2/15 11:39 AM                                                                                                   E005633         292_3_A_Water Availability Risk Factor Development v3_2.pdf
                                                                                                               Re: FW: Summary from Stone Corral
  672      Email                     4/2/15 3:40 PM Fitzpatrick, Lesley         David Partridge                Canyon                                 E005640         293__Re_ FW_ Summary from Stone Corral Canyon.pdf
  673      Email with Attachment     4/2/15 5:02 PM Newton, Jess                Fitzpatrick, Lesley            Re: Project plan for chubs             E005643         294__Re_ Project plan for chubs.pdf
  674      Attachment                4/2/15 5:02 PM                                                                                                   E005644         294_1_A_project plan for chubs 4-2-15 Newton.pdf
  675      Email with Attachment     4/3/15 8:16 AM Dikeman, Hayley             Sarah Quamme                   Fwd: Project plan for chubs            E005653         295__Fwd_ Project plan for chubs.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 14 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                        From                           To                               Subject                 Bates #                                Hyperlink
   676     Attachment                4/3/15 8:16 AM                                                                                                    E005655      295_1_A_project plan for chubs 4-2-15 Newton_1.pdf
   677     Email                    4/3/15 10:18 AM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: chubs                              E005664      296__Re_ chubs(2).pdf
   678     Email with Attachment     4/3/15 1:55 PM   Fitzpatrick, Lesley       Sarah Quamme                    Project plan for 2 chubs               E005665      297__Project plan for 2 chubs.pdf
   679     Attachment                4/3/15 1:55 PM                                                                                                    E005666      297_1_A_project plan for chubs 4-2-15 Newton_2.pdf
   680     Attachment                4/3/15 1:55 PM                                                                                                    E005675      297_2_A_steve.pdf
   681     Email with Attachment     4/6/15 8:44 AM   Fitzpatrick, Lesley       Hedwall, Shaula                 Re: chubs comments                     E005676      298__Re_ chubs comments.pdf
   682     Attachment                4/6/15 8:44 AM                                                                                                    E005678      298_1_A_Fire Risk Discussion LAF.pdf
   683     Email with Attachment    4/6/15 10:39 AM   Oetker, Susan             Hayley Dikeman, Lesley Fitzpatr chubs CE tables                        E005680      299__chubs CE tables.pdf
   684     Attachment               4/6/15 10:39 AM                                                                                                    E005681      299_1_A_Jess.chubs.effect (1) SO.pdf
                                                                                                                 Re: Updates to metric documentation
  685      Email with Attachment    4/6/15 11:56 AM   Oetker, Susan             Fitzpatrick, Lesley, Hayley Dikemword docs                             E005690      300__Re_ Updates to metric documentation word docs.pdf
  686      Attachment               4/6/15 11:56 AM                                                                                                    E005691      300_1_A_Nonnative Species Risk Factor Development v3 _1.pdf
  687      Email with Attachment    4/10/15 3:49 PM   Fitzpatrick, Lesley       Jessica Gwinn                   Nonnative rankings                     E005697      301__Nonnative rankings.pdf
  688      Attachment               4/10/15 3:49 PM                                                                                                    E005698      301_1_A_nonnatives revised 3-13-15 to group v2 LAF 2_1.pdf
  689      Email with Attachment    4/13/15 9:17 AM   Fitzpatrick, Lesley       Susan Oetker, Shaula Hedwall, J Stream length metric                   E005772      302__Stream length metric.pdf
  690      Attachment               4/13/15 9:17 AM                                                                                                    E005773      302_1_A_Concepts for stream length categories.pdf
  691      Email with Attachment    4/15/15 9:11 AM   Richardson, Mary          Gwinn, Jessica                  Re: Temperatures in Aravaipa?          E005782      303__Re_ Temperatures in Aravaipa_.pdf
  692      Attachment               4/15/15 9:11 AM                                                                                                    E005784      303_1_A_Barber_and_Minckley_1966.pdf
  693      Attachment               4/15/15 9:11 AM                                                                                                    E005797      303_2_A_Barber_et_al_1970.pdf
                                                                                                                Re: Updates to metric documentation
  694      Email with Attachment   4/16/15 12:30 AM Hedwall, Shaula             Fitzpatrick, Lesley             word docs                              E005808      304__Re_ Updates to metric documentation word docs(1).pdf

  695      Attachment              4/16/15 12:30 AM                                                                                                    E005809      304_1_A_Chub Abundance Risk Factor Development v3 dra_1.pdf
  696      Attachment              4/16/15 12:30 AM                                                                                                    E005817      304_2_A_Water Availability Risk Factor Development v3_3.pdf
  697      Attachment              4/16/15 12:30 AM                                                                                                    E005824      304_3_A_Concepts for stream length categories_sjh.pdf
  698      Attachment              4/16/15 12:30 AM                                                                                                    E005833      304_4_A_Nonnative Species Risk Factor Development v3 _2.pdf

  699      Email with Attachment   4/16/15 12:07 PM Fitzpatrick, Lesley         Hayley Dikeman, Jeremy Voeltz, 1st draft risk assessment model portion E005839      305__1st draft risk assessment model portion.pdf
  700      Attachment              4/16/15 12:07 PM                                                                                                    E005840      305_1_A_model assessment description 4-2-15 LAF v1.pdf
  701      Email                   4/16/15 12:40 PM Richardson, Mary            Gwinn, Jessica                 Re: Temperatures in Aravaipa?           E005870      306__Re_ Temperatures in Aravaipa_(1).pdf
  702      Email with Attachment    4/16/15 1:22 PM Galst, Carey                Fitzpatrick, Lesley            Re: White Papers for chubs              E005875      307__Re_ White Papers for chubs.pdf

  703      Attachment               4/16/15 1:22 PM                                                                                                    E005876      307_1_A_Chub Abundance Risk Factor Development v3 dra_2.pdf
  704      Attachment               4/16/15 1:22 PM                                                                                                    E005884      307_2_A_Nonnative Species Risk Factor Development v3 _3.pdf
  705      Attachment               4/16/15 1:22 PM                                                                                                    E005890      307_3_A_Water Availability Risk Factor Development v3_4.pdf
  706      Email with Attachment    4/20/15 8:56 AM   Oetker, Susan             Lesley Fitzpatrick              chubs model write up                   E005897      308__chubs model write up.pdf
  707      Attachment               4/20/15 8:56 AM                                                                                                    E005898      308_1_A_model assessment description 4-2-15 LAF v1 SO.pdf
  708      Email with Attachment    4/21/15 9:33 AM   Fitzpatrick, Lesley       Hayley Dikeman, Susan Oetker, SSA draft parts                          E005927      309__SSA draft parts.pdf
  709      Attachment               4/21/15 9:33 AM                                                                                                    E005928      309_1_A_SSA template for chubs working working v3.pdf
  710      Email with Attachment    4/22/15 8:10 AM   Fitzpatrick, Lesley       Jessica Gwinn                   nonnative free streams.                E005973      310__nonnative free streams..pdf
  711      Attachment               4/22/15 8:10 AM                                                                                                    E005974      310_1_A_For Jessica nonnative free stream assessments.pdf
  712      Email with Attachment    4/22/15 8:37 AM   Oetker, Susan             Fitzpatrick, Lesley             Re: SSA draft parts                    E005975      311__Re_ SSA draft parts.pdf
  713      Attachment               4/22/15 8:37 AM                                                                                                    E005977      311_1_A_SSA template for chubs working working v3 SO.pdf
                                                                                                               Re: Peer review of SSA vs Federal
  714      Email                   4/23/15 12:28 PM   Allan, Nathan             Dikeman, Hayley                Register Doc                            E006022      312__Re_ Peer review of SSA vs Federal Register Doc.pdf
  715      Email with Attachment    4/23/15 2:56 PM   Fitzpatrick, Lesley       Hayley Dikeman, Jeremy Voeltz, Fwd: SSA model timeframes               E006024      313__Fwd_ SSA model timeframes.pdf
  716      Attachment               4/23/15 2:56 PM                                                                                                    E006025      313_1_A_Model Time Periods Used.pdf
  717      Email                    4/23/15 3:00 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: draft schedule, thoughts?          E006026      314__Re_ draft schedule, thoughts_.pdf
  718      Email with Attachment    4/24/15 9:59 AM   Fitzpatrick, Lesley       Hayley Dikeman                  updated risk spreadsheet               E006028      315__updated risk spreadsheet.pdf
  719      Attachment               4/24/15 9:59 AM                                                                                                    E006029      315_1_A_risk master 4-23-15 laf edits.pdf

  720      Attachment               4/24/15 9:59 AM                                                                                                    E006049      315_2_A_Documentation on Occupied Length Determinatio_4.pdf
  721      Email                    4/24/15 2:58 PM   Fitzpatrick, Lesley       Voeltz, Jeremy, Steve Spangle   Re: Tribal information                 E006069      316__Re_ Tribal information.pdf
  722      Email                   4/27/15 10:01 AM   Gwinn, Jessica            Fitzpatrick, Lesley             Re: nonnative free streams.            E006071      317__Re_ nonnative free streams..pdf
  723      Email                    4/27/15 4:19 PM   Fitzpatrick, Lesley       Hayley Dikeman                  Population assignments                 E006072      318__Population assignments.pdf
  724      Email with Attachment    4/27/15 4:49 PM   Fitzpatrick, Lesley       Hayley Dikeman                  Completed docs                         E006073      319__Completed docs.pdf
  725      Attachment               4/27/15 4:49 PM                                                                                                    E006074      319_1_A_Concepts for stream length categories v4.pdf
  726      Attachment               4/27/15 4:49 PM                                                                                                    E006083      319_2_A_Water Availability Risk Factor Development v4.pdf
  727      Attachment               4/27/15 4:49 PM                                                                                                    E006090      319_3_A_Nonnative Species Risk Factor Development v4.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 15 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                        From                         To                             Subject                   Bates #                                Hyperlink
   728     Attachment               4/27/15 4:49 PM                                                                                                  E006096      319_4_A_Chub Abundance Risk Factor Development v4.pdf
   729     Email with Attachment    4/28/15 8:24 AM   Dikeman, Hayley           Shaula Hedwall                fossil creek                           E006103      320__fossil creek.pdf
   730     Attachment               4/28/15 8:24 AM                                                                                                  E006104      320_1_A_fossil cr to sh.pdf
   731     Email                    4/28/15 8:25 AM   Dikeman, Hayley           Shaula Hedwall                Re: fossil creek                       E006105      321__Re_ fossil creek.pdf
   732     Email                    4/28/15 8:52 AM   Dikeman, Hayley           Hedwall, Shaula               Re: fossil creek                       E006107      322__Re_ fossil creek(1).pdf
   733     Email with Attachment    4/28/15 9:22 AM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: model worksheet                    E006109      323__Re_ model worksheet.pdf
   734     Attachment               4/28/15 9:22 AM                                                                                                  E006112      323_1_A_Final Analysis Units Revision 1.pdf
   735     Email with Attachment   4/28/15 10:19 AM   Dikeman, Hayley           Shaula Hedwall                roundtail                              E006120      324__roundtail.pdf
   736     Attachment              4/28/15 10:19 AM                                                                                                  E006121      324_1_A_roundtail to sh.pdf
   737     Email                    4/28/15 2:20 PM   Fitzpatrick, Lesley       Hayley Dikeman                UTMs                                   E006122      325__UTMs.pdf

  738      Email with Attachment    4/29/15 8:40 AM Gwinn, Jessica              Lesley Fitzpatrick            Draft: Future risk of nonnatives to chub E006123    326__Draft_ Future risk of nonnatives to chub.pdf
  739      Attachment               4/29/15 8:40 AM                                                                                                    E006124    326_1_A_Future nonnative risk.pdf
  740      Email with Attachment   4/29/15 10:14 AM Hedwall, Shaula             Dikeman, Hayley               Re: roundtail                            E006129    327__Re_ roundtail(1).pdf
  741      Attachment              4/29/15 10:14 AM                                                                                                    E006131    327_1_A_SHedwall barrier map Fossil Creek.pdf
  742      Attachment              4/29/15 10:14 AM                                                                                                    E006132    327_2_A_Information for Gila robusta discussion 4-4-13_2.pdf
  743      Email with Attachment   4/29/15 10:32 AM Fitzpatrick, Lesley         Dikeman, Hayley               Re: chub populations                     E006136    328__Re_ chub populations.pdf
  744      Attachment              4/29/15 10:32 AM                                                                                                    E006137    328_1_A_Final Analysis Units Revision 2.pdf

  745      Attachment              4/29/15 10:32 AM                                                                                                  E006142      328_2_A_Documentation on Occupied Length Determinatio_5.pdf
  746      Email                   4/29/15 12:56 PM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: chub populations                   E006150      329__Re_ chub populations(1).pdf
  747      Email with Attachment    4/29/15 3:27 PM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: peer review                        E006151      330__Re_ peer review.pdf
  748      Attachment               4/29/15 3:27 PM                                                                                                  E006152      330_1_A_List of potential peer reviewers..pdf
  749      Email                    4/30/15 8:36 AM   Fitzpatrick, Lesley       Hayley Dikeman                   Need to add a stream                E006154      331__Need to add a stream.pdf
  750      Email                    4/30/15 9:20 AM   Oetker, Susan             Lesley Fitzpatrick, Hayley Dikem viability                           E006155      332__viability.pdf
  751      Email with Attachment    4/30/15 9:28 AM   Fitzpatrick, Lesley       Hayley Dikeman, Susan Oetker Climate and nonnatives                  E006156      333__Climate and nonnatives.pdf
  752      Attachment               4/30/15 9:28 AM                                                                                                  E006157      333_1_A_Climate and Streamflow Predictions draft (1).pdf
  753      Attachment               4/30/15 9:28 AM                                                                                                  E006159      333_2_A_Future nonnative risk_1.pdf
  754      Email with Attachment     5/1/15 8:24 AM   Gordon, Ryan              Dikeman, Hayley               Re: chub climate change                E006164      334__Re_ chub climate change.pdf
  755      Attachment                5/1/15 8:24 AM                                                                                                  E006165      334_1_A_Climate and Streamflow Predictions draft.pdf
  756      Attachment                5/1/15 8:24 AM                                                                                                  E006336      334_10_A_Klos et al 2014.pdf
  757      Attachment                5/1/15 8:24 AM                                                                                                  E006345      334_11_A_Kunkel et al 2013.pdf
  758      Attachment                5/1/15 8:24 AM                                                                                                  E006432      334_12_A_Seager et al. 2013.pdf
  759      Attachment                5/1/15 8:24 AM                                                                                                  E006172      334_2_A_Ashfaq et al 2013.pdf
  760      Attachment                5/1/15 8:24 AM                                                                                                  E006190      334_3_A_Ault et al 2014.pdf
  761      Attachment                5/1/15 8:24 AM                                                                                                  E006240      334_4_A_Cayan et al 2010.pdf
  762      Attachment                5/1/15 8:24 AM                                                                                                  E006246      334_5_A_Christensen and Lettenmaier 2006.pdf
  763      Attachment                5/1/15 8:24 AM                                                                                                  E006290      334_6_A_Garfin et al 2014.pdf
  764      Attachment                5/1/15 8:24 AM                                                                                                  E006315      334_7_A_Hoerling and Eischeid 2006.pdf
  765      Attachment                5/1/15 8:24 AM                                                                                                  E006318      334_8_A_Jaeger et al. 2014 data.pdf
  766      Attachment                5/1/15 8:24 AM                                                                                                  E006330      334_9_A_Jaeger et al. 2014.pdf
  767      Email                     5/1/15 9:10 AM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: model spreadsheet                  E006437      335__Re_ model spreadsheet.pdf
                                                                                                              Re: Roundtail Chub Stocked into Blue
  768      Email                     5/1/15 9:12 AM Gwinn, Jessica              Martinez, Mike                River                                  E006439      336__Re_ Roundtail Chub Stocked into Blue River.pdf
  769      Email                    5/1/15 11:50 AM Fitzpatrick, Lesley         Hayley Dikeman                Maps                                   E006444      337__Maps.pdf
                                                                                                              Peer Review for the headwater and
                                                                                                              roundtail chub species status
  770      Email                     5/1/15 1:41 PM   Fitzpatrick, Lesley       Kevin Bestgen, Phaedra Budy, Massessment                             E006445      338__Peer Review for the headwater and roundtail chu....pdf
  771      Email                     5/4/15 8:15 AM   Fitzpatrick, Lesley       Dikeman, Hayley, John Nystedt Re: Tribal Briefings.                  E006446      339__Re_ Tribal Briefings..pdf
  772      Email                     5/4/15 2:49 PM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: SSA Status                         E006447      340__Re_ SSA Status.pdf
  773      Email with Attachment     5/4/15 2:54 PM   Fitzpatrick, Lesley       Hayley Dikeman                risk document                          E006451      341__risk document.pdf
  774      Attachment                5/4/15 2:54 PM                                                                                                  E006452      341_1_A_risk master 4-23-15 laf edits hd3 laf edits.pdf
  775      Email with Attachment     5/5/15 1:05 PM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: chub model assessment              E006472      342__Re_ chub model assessment.pdf
  776      Attachment                5/5/15 1:05 PM                                                                                                  E006473      342_1_A_SSA template for chubs working V4 laf draft.pdf
  777      Email with Attachment     5/6/15 9:31 PM   Fitzpatrick, Lesley       Hayley Dikeman                model                                  E006547      343__model.pdf
  778      Attachment                5/6/15 9:31 PM                                                                                                  E006548      343_1_A_model assessment description 4-2-15 hd3 laf 5.pdf
  779      Email with Attachment     5/7/15 8:11 AM   Fitzpatrick, Lesley       Hayley Dikeman, Shaula Hedwa AGFD letter on chub species status      E006569      344__AGFD letter on chub species status.pdf
  780      Attachment                5/7/15 8:11 AM                                                                                                  E006570      344_1_A_5.6 agfd.chub.population.LCR.pdf
  781      Email                     5/7/15 1:02 PM   Voeltz, Jeremy            Lesley Fitzpatrick, Shaula HedwaFwd: AFS taxonomy                    E006580      345__Fwd_ AFS taxonomy.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 16 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                        From                          To                            Subject                  Bates #                              Hyperlink
   782     Email                    5/8/15 12:04 PM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: ranking                           E006584      346__Re_ ranking.pdf
   783     Email with Attachment     5/8/15 4:11 PM   Dikeman, Hayley           Lesley Fitzpatrick            ce tables                             E006586      347__ce tables.pdf
   784     Attachment                5/8/15 4:11 PM                                                                                                 E006587      347_1_A_cause and effects chubs 4-25-15 (Autosaved).pdf
   785     Email with Attachment     5/8/15 4:17 PM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: ce tables                         E006593      348__Re_ ce tables.pdf
   786     Attachment                5/8/15 4:17 PM                                                                                                 E006594      348_1_A_Metric discussion for certainty and neutralit.pdf
   787     Email                     5/8/15 4:19 PM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: ssa                               E006597      349__Re_ ssa.pdf

                                                                                                                Re: Seeking a Reference for the
                                                                                                                Comprehensive Fisheries Management
  788      Email with Attachment    5/11/15 2:34 PM Fitzpatrick, Lesley         Chris Dellith                   Plan (02EAAZ00-2012-F-0252)           E006599    350__Re_ Seeking a Reference for the Comprehensive F....pdf
  789      Attachment               5/11/15 2:34 PM                                                                                                   E006601    350_1_A_Hunt 2008 thesis.pdf
  790      Attachment               5/11/15 2:34 PM                                                                                                   E006658    350_2_A_Hunt et al 2102 jfwm trammel.pdf
  791      Email                    5/11/15 5:06 PM Fitzpatrick, Lesley         Dikeman, Hayley                 Re: ssa                               E006667    351__Re_ ssa(1).pdf
                                                                                                                Re: chubs SSA materials to share with
  792      Email                    5/11/15 5:40 PM   Dikeman, Hayley           Quamme, Sarah                   AGFD?                                 E006669    352__Re_ chubs SSA materials to share with AGFD_.pdf
  793      Email with Attachment    5/11/15 7:10 PM   Fitzpatrick, Lesley       Hayley Dikeman                  V6 SSA                                E006670    353__V6 SSA.pdf
  794      Attachment               5/11/15 7:10 PM                                                                                                   E006671    353_1_A_SSA template for chubs working V6.pdf
  795      Email with Attachment    5/11/15 7:35 PM   Dikeman, Hayley           Shaula Hedwall, Jeremy Voeltz, chub ssa                               E006755    354__chub ssa.pdf
  796      Attachment               5/11/15 7:35 PM                                                                                                   E006756    354_1_A_SSA template for chubs to core group.pdf
  797      Attachment               5/11/15 7:35 PM                                                                                                   E006840    354_2_A_risk master current and projections 5-11-15.pdf
  798      Attachment               5/11/15 7:35 PM                                                                                                   E006842    354_3_A_model assessment description laf 5-6-15 hd.pdf
  799      Attachment               5/11/15 7:35 PM                                                                                                   E006864    354_4_A_cause and effects chubs 4-25-15 (2).pdf
  800      Email with Attachment   5/12/15 10:42 AM   Dikeman, Hayley           Carey Galst                     Chub SSA                              E006870    355__Chub SSA_1.pdf
  801      Attachment              5/12/15 10:42 AM                                                                                                   E006871    355_1_A_SSA template for chubs to core group_1.pdf
  802      Attachment              5/12/15 10:42 AM                                                                                                   E006955    355_2_A_risk master current and projections 5-11-15_1.pdf
  803      Attachment              5/12/15 10:42 AM                                                                                                   E006956    355_3_A_Nonnative Species Risk Factor Development v4 .pdf
  804      Attachment              5/12/15 10:42 AM                                                                                                   E006962    355_4_A_Water Availability Risk Factor Development v3_5.pdf
  805      Attachment              5/12/15 10:42 AM                                                                                                   E006970    355_5_A_Chub Abundance Risk Factor Development v4 hd.pdf
  806      Attachment              5/12/15 10:42 AM                                                                                                   E006980    355_6_A_cause and effects chubs 4-25-15 (2)_1.pdf
  807      Email                   5/12/15 10:59 AM   Fitzpatrick, Lesley       Hedwall, Shaula                 Re: chub ssa                          E006986    356__Re_ chub ssa.pdf
  808      Email                   5/12/15 10:59 AM   Galst, Carey              Dikeman, Hayley                 Re: Chub SSA                          E006988    357__Re_ Chub SSA_1.pdf
  809      Email                    5/13/15 8:27 AM   Oetker, Susan             Nathan Allan                    Fwd: chub ssa                         E006990    358__Fwd_ chub ssa.pdf
  810      Email with Attachment    5/13/15 9:30 AM   Oetker, Susan             Hayley Dikeman                  chubs                                 E006994    359__chubs(3).pdf
  811      Attachment               5/13/15 9:30 AM                                                                                                   E006995    359_1_A_SSA template for chubs to core group SO.pdf
  812      Email                    5/13/15 9:45 AM   Quamme, Sarah             Nathan Allan, Katie Latta       Fwd: SSA                              E007079    360__Fwd_ SSA.pdf
  813      Email with Attachment   5/13/15 10:44 AM   Fitzpatrick, Lesley       Jessica Gwinn                   C&E                                   E007081    361__C&E.pdf
  814      Attachment              5/13/15 10:44 AM                                                                                                   E007082    361_1_A_cause and effects chubs 4-25-15 (2)_2.pdf
  815      Email                   5/13/15 12:49 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: maps                              E007088    362__Re_ maps.pdf
  816      Email with Attachment    5/13/15 4:07 PM   Gwinn, Jessica            Mike Martinez                   Fwd: C&E                              E007091    363__Fwd_ C&E.pdf
  817      Attachment               5/13/15 4:07 PM                                                                                                   E007092    363_1_A_cause and effects chubs 4-25-15 (2)_3.pdf
  818      Email                    5/13/15 4:11 PM   Fitzpatrick, Lesley       Hayley Dikeman                  New Questions                         E007098    364__New Questions.pdf
  819      Email                   5/14/15 11:53 AM   Hedwall, Shaula           Allan, Nathan                   Re: Question from Steve               E007099    365__Re_ Question from Steve.pdf
  820      Email                   5/14/15 12:13 PM   Allan, Nathan             Dikeman, Hayley                 Re: Question from Steve               E007101    366__Re_ Question from Steve(1).pdf
  821      Email                    5/14/15 2:21 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: watersheds                        E007103    367__Re_ watersheds.pdf
  822      Email with Attachment    5/15/15 9:36 AM   Gwinn, Jessica            Lesley Fitzpatrick              Edits to chub effects table           E007105    368__Edits to chub effects table.pdf
  823      Attachment               5/15/15 9:36 AM                                                                                                   E007106    368_1_A_cause and effects chubs 4-25-15 JGedits.pdf
  824      Email                    5/15/15 9:59 AM   Spangle, Steve            Allan, Nathan                   Re: Question from Steve               E007112    369__Re_ Question from Steve(2).pdf
  825      Email                   5/15/15 10:01 AM   Hedwall, Shaula           Allan, Nathan                   Re: Question from Steve               E007115    370__Re_ Question from Steve(3).pdf
  826      Email with Attachment   5/15/15 10:22 AM   Gordon, Ryan              Dikeman, Hayley, Lesley FitzpatrRe: chub ssa                          E007117    371__Re_ chub ssa(1).pdf
  827      Attachment              5/15/15 10:22 AM                                                                                                   E007119    371_1_A_model assessment description laf 5-6-15 hd rg.pdf
  828      Attachment              5/15/15 10:22 AM                                                                                                   E007142    371_2_A_SSA template for chubs to core group rg edits.pdf
  829      Email with Attachment   5/18/15 11:39 AM   Hedwall, Shaula           Dikeman, Hayley                 Re: chub ssa                          E007226    372__Re_ chub ssa(2).pdf
  830      Attachment              5/18/15 11:39 AM                                                                                                   E007229    372_1_A_model assessment description laf 5-6-15 hd_sj.pdf
  831      Email with Attachment    5/18/15 5:23 PM   Voeltz, Jeremy            Hedwall, Shaula                 Re: chub ssa                          E007253    373__Re_ chub ssa(3).pdf
  832      Attachment               5/18/15 5:23 PM                                                                                                   E007256    373_1_A_model assessment description laf 5-6-15 hd.Vo.pdf
  833      Attachment               5/18/15 5:23 PM                                                                                                   E007278    373_2_A_SSA template for chubs to core group.Voeltz c.pdf
  834      Email with Attachment   5/19/15 12:18 AM   Hedwall, Shaula           Voeltz, Jeremy                  Re: chub ssa                          E007362    374__Re_ chub ssa(4).pdf
  835      Attachment              5/19/15 12:18 AM                                                                                                   E007366    374_1_A_SSA template for chubs to core group_sjh.pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                                No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 17 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number        Document Type          Date                        From                       To                                   Subject                Bates #                               Hyperlink
                                                                                                                Re: ssa with susan o comments and my
  836      Email with Attachment    5/19/15 8:02 AM Fitzpatrick, Lesley         Dikeman, Hayley                 notes                                 E007450      375__Re_ ssa with susan o comments and my notes.pdf
  837      Attachment               5/19/15 8:02 AM                                                                                                   E007451      375_1_A_model assessment description laf 5-6-15 hd_sj_1.pdf
  838      Email with Attachment    5/19/15 8:11 AM Oetker, Susan               Hedwall, Shaula                 Re: chub ssa                          E007475      376__Re_ chub ssa(5).pdf
  839      Attachment               5/19/15 8:11 AM                                                                                                   E007479      376_1_A_model assessment description laf 5-6-15 hd SO.pdf
  840      Email with Attachment    5/19/15 2:53 PM Dikeman, Hayley             Shaula Hedwall, Susan Oetker, L headwater map                         E007501      377__headwater map.pdf
  841      Attachment               5/19/15 2:53 PM                                                                                                   E007502      377_1_A_chubs gin current and historici range.pdf
                                                                                                                Re: ssa with susan o comments and my
  842      Email                    5/19/15 2:56 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 notes                                 E007503      378__Re_ ssa with susan o comments and my notes(1).pdf
  843      Email                    5/19/15 3:01 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: headwater map                     E007506      379__Re_ headwater map.pdf
  844      Email with Attachment    5/19/15 5:07 PM   Dikeman, Hayley           Shaula Hedwall, Jeremy Voeltz, roundtail map                          E007507      380__roundtail map.pdf
  845      Attachment               5/19/15 5:07 PM                                                                                                   E007508      380_1_A_chubs giro current and historic range.pdf
  846      Email                    5/19/15 5:14 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: roundtail map                     E007509      381__Re_ roundtail map.pdf
  847      Email with Attachment    5/20/15 9:51 AM   Hedwall, Shaula           Oetker, Susan                   Re: chub ssa                          E007510      382__Re_ chub ssa(6).pdf
  848      Attachment               5/20/15 9:51 AM                                                                                                   E007515      382_1_A_Wildfire Risk Stressor Documentation.pdf
  849      Email                   5/20/15 10:00 AM   Hedwall, Shaula           Dikeman, Hayley                 Re: roundtail map                     E007521      383__Re_ roundtail map(1).pdf
  850      Email with Attachment   5/20/15 11:25 AM   Voeltz, Jeremy            Hedwall, Shaula                 Re: headwater map                     E007523      384__Re_ headwater map(1).pdf
  851      Attachment              5/20/15 11:25 AM                                                                                                   E007525      384_1_A_chubs gin current and historici range_1.pdf
  852      Email                    5/20/15 1:49 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: reintroduction streams            E007526      385__Re_ reintroduction streams.pdf
  853      Email                    5/20/15 1:59 PM   Dikeman, Hayley           Voeltz, Jeremy                  Re: headwater map                     E007528      386__Re_ headwater map(2).pdf
  854      Email                    5/20/15 2:19 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: headwater map                     E007531      387__Re_ headwater map(3).pdf
  855      Email with Attachment    5/20/15 2:41 PM   Dikeman, Hayley           Shaula Hedwall, Jeremy Voeltz, Re: headwater map updated              E007534      388__Re_ headwater map updated.pdf
  856      Attachment               5/20/15 2:41 PM                                                                                                   E007536      388_1_A_chubs gini range 5-20-15.pdf
  857      Email with Attachment    5/20/15 3:02 PM   Dikeman, Hayley           Shaula Hedwall, Jeremy Voeltz, roundtail map updated                  E007537      389__roundtail map updated.pdf
  858      Attachment               5/20/15 3:02 PM                                                                                                   E007538      389_1_A_chubs giro range 5-20-15.pdf
  859      Email with Attachment    5/20/15 3:04 PM   Voeltz, Jeremy            Hedwall, Shaula                 Re: headwater map                     E007539      390__Re_ headwater map(4).pdf
  860      Attachment               5/20/15 3:04 PM                                                                                                   E007542      390_1_A_chubs gin current and historic range.Voeltz co.pdf
  861      Email                    5/20/15 3:31 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: headwater map                     E007543      391__Re_ headwater map(5).pdf
  862      Email with Attachment    5/21/15 7:50 AM   Fitzpatrick, Lesley       Hayley Dikeman                  SSA                                   E007547      392__SSA.pdf
  863      Attachment               5/21/15 7:50 AM                                                                                                   E007548      392_1_A_SSA template for chubs to core group LAF edit.pdf
  864      Email with Attachment    5/21/15 9:26 AM   Allan, Nathan             Spangle, Steve                  About Models a such....an assignment E007638       393__About Models a such....an assignment.pdf
  865      Attachment               5/21/15 9:26 AM                                                                                                   E007639      393_1_A_Starfield 1997 Modeling.pdf
                                                                                                                Re: About Models a such....an
  866      Email                    5/21/15 9:28 AM   Allan, Nathan             Spangle, Steve                  assignment                            E007650      394__Re_ About Models a such....an assignment.pdf
  867      Email with Attachment    5/21/15 9:35 AM   Fitzpatrick, Lesley       Hayley Dikeman, Jeremy Voeltz, Expanded water                         E007651      395__Expanded water.pdf
  868      Attachment               5/21/15 9:35 AM                                                                                                   E007652      395_1_A_Concepts for stream length categories v4_1.pdf
  869      Email with Attachment    5/21/15 9:38 AM   McGowan, Conor            Hedwall, Shaula                 Re: chub ssa                          E007661      396__Re_ chub ssa(7).pdf
  870      Attachment               5/21/15 9:38 AM                                                                                                   E007666      396_1_A_model assessment description laf 5-6-15 hd-cp.pdf
  871      Email                   5/21/15 10:45 AM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: hang in there                     E007689      397__Re_ hang in there.pdf
  872      Email with Attachment   5/21/15 11:01 AM   Fitzpatrick, Lesley       Ryan Gordon                     Jaeger et al. comments                E007691      398__Jaeger et al. comments.pdf
  873      Attachment              5/21/15 11:01 AM                                                                                                   E007692      398_1_A_model assessment description hd 5-19-15.pdf
  874      Email                   5/21/15 11:05 AM   Gordon, Ryan              Fitzpatrick, Lesley             Re: Jaeger et al. comments            E007716      399__Re_ Jaeger et al. comments.pdf
                                                                                                                Re: June AZ Listing Decision Meetings
  875      Email                    5/21/15 2:05 PM   Spangle, Steve            Allan, Nathan                   for 2 chubs and tortoise              E007717      400__Re_ June AZ Listing Decision Meetings for 2 chu....pdf
  876      Email                    5/21/15 2:56 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: Chub population structure         E007719      401__Re_ Chub population structure.pdf
  877      Email with Attachment    5/21/15 3:31 PM   Fitzpatrick, Lesley       Ryan Gordon, Hayley Dikeman, Fwd: Jaeger et al. comments              E007721      402__Fwd_ Jaeger et al. comments.pdf
  878      Attachment               5/21/15 3:31 PM                                                                                                   E007722      402_1_A_Jaeger et al. Clarification for SSA.pdf
  879      Email                   5/22/15 12:43 PM   Quamme, Sarah             Spangle, Steve                  Re: Question from Steve               E007723      403__Re_ Question from Steve(4).pdf
  880      Email with Attachment    5/22/15 2:52 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: here is the latest                E007726      404__Re_ here is the latest.pdf
  881      Attachment               5/22/15 2:52 PM                                                                                                   E007727      404_1_A_model assessment description laf 5-6-15 hd la.pdf
  882      Attachment               5/22/15 2:52 PM                                                                                                   E007754      404_2_A_model assessment description laf 5-6-15 hd la_1.pdf
  883      Email                    5/23/15 1:11 PM   Quamme, Sarah             Oetker, Susan                   Re: Management review of SSA          E007785      405__Re_ Management review of SSA.pdf
  884      Email with Attachment    5/25/15 4:52 PM   Fitzpatrick, Lesley       Hayley Dikeman                  Final draft SSA                       E007788      406__Final draft SSA.pdf
  885      Attachment               5/25/15 4:52 PM                                                                                                   E007789      406_1_A_SSA template for chubs to core group draft fi.pdf
  886      Email                   5/26/15 10:13 AM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: model assessment                  E007880      407__Re_ model assessment.pdf
  887      Email with Attachment   5/26/15 12:10 PM   Fitzpatrick, Lesley       Steve Spangle                   Chub documents for AGFD               E007882      408__Chub documents for AGFD.pdf
  888      Attachment              5/26/15 12:10 PM                                                                                                   E007883      408_1_A_cover email w AESO contact.pdf
  889      Attachment              5/26/15 12:10 PM                                                                                                   E007884      408_2_A_Draft Model Assessment to AZGF 5-26-15.pdf
  890      Attachment              5/26/15 12:10 PM                                                                                                   E007913      408_3_A_NOTE TO REVIEWER 5-24-15.pdf
                                          Case 4:18-cv-00404-JGZ                   Document
                                                        Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                             No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 18 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                        From                           To                            Subject                Bates #                               Hyperlink
   891     Attachment              5/26/15 12:10 PM                                                                                                E007914      408_4_A_risk master current and projections 5-26-15 t.pdf
   892     Email with Attachment   5/26/15 12:30 PM   Fitzpatrick, Lesley       Steve Spangle                 Take 2: Documents for AGFD           E007916      409__Take 2_ Documents for AGFD.pdf
   893     Attachment              5/26/15 12:30 PM                                                                                                E007917      409_1_A_cover email w AESO contact_1.pdf
   894     Attachment              5/26/15 12:30 PM                                                                                                E007918      409_2_A_Draft Model Assessment to AZGF 5-26-15_1.pdf
   895     Attachment              5/26/15 12:30 PM                                                                                                E007947      409_3_A_NOTE TO REVIEWER 5-24-15_1.pdf
   896     Attachment              5/26/15 12:30 PM                                                                                                E007948      409_4_A_risk master current and projections 5-26-15 t_1.pdf
   897     Email with Attachment   5/26/15 12:51 PM   Spangle, Steve            Mike Rabe                     Fwd: Take 2: Documents for AGFD      E007949      410__Fwd_ Take 2_ Documents for AGFD.pdf
   898     Attachment              5/26/15 12:51 PM                                                                                                E007950      410_1_A_cover email w AESO contact_2.pdf
   899     Attachment              5/26/15 12:51 PM                                                                                                E007951      410_2_A_Draft Model Assessment to AZGF 5-26-15_2.pdf
   900     Attachment              5/26/15 12:51 PM                                                                                                E007980      410_3_A_NOTE TO REVIEWER 5-24-15_2.pdf
   901     Attachment              5/26/15 12:51 PM                                                                                                E007981      410_4_A_risk master current and projections 5-26-15 t_2.pdf
   902     Email with Attachment    5/26/15 1:16 PM   Dikeman, Hayley           Jess Newton, Steve Spangle, Wa Chub SSA for management review      E007982      411__Chub SSA for management review.pdf
   903     Attachment               5/26/15 1:16 PM                                                                                                E007983      411_1_A_SSA chubs to MGroup 5-26-15.pdf
   904     Attachment               5/26/15 1:16 PM                                                                                                E008076      411_2_A_risk master current and projections 5-26-15 t_3.pdf
   905     Attachment               5/26/15 1:16 PM                                                                                                E008113      411_3_A_Model Assessment to Mgroup 5-26-15b.pdf
   906     Email                    5/26/15 2:34 PM   Spangle, Steve            Dikeman, Hayley               Re: Chub webinar for AGFD            E008142      412__Re_ Chub webinar for AGFD.pdf
   907     Email                    5/26/15 4:56 PM   Jacobsen, Susan           hayley dikeman                Re: Chub SSA for management review   E008143      413__Re_ Chub SSA for management review.pdf
   908     Email with Attachment    5/27/15 7:45 AM   Fitzpatrick, Lesley       Hayley Dikeman                powerpoint                           E008145      414__powerpoint.pdf
   909     Attachment               5/27/15 7:45 AM                                                                                                E008146      414_1_A_Presentation for MG version 1 lafx.pdf
   910     Email with Attachment    5/27/15 8:25 AM   Fitzpatrick, Lesley       Hayley Dikeman                for managers                         E008164      415__for managers.pdf
   911     Attachment               5/27/15 8:25 AM                                                                                                E008165      415_1_A_Draft Model Assessment to MGroup 5-27-15.pdf
   912     Email with Attachment    5/27/15 8:55 AM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: powerpoint                       E008194      416__Re_ powerpoint.pdf
   913     Attachment               5/27/15 8:55 AM                                                                                                E008195      416_1_A_Presentation for MG version 1b lafx.pdf
   914     Email with Attachment   5/27/15 12:17 PM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: GMU documents                    E008219      417__Re_ GMU documents.pdf
   915     Attachment              5/27/15 12:17 PM                                                                                                E008220      417_1_A_Dowling et al 2008_2.pdf
   916     Attachment              5/27/15 12:17 PM                                                                                                E008278      417_2_A_Schwemm et al. to AGFD.pdf
   917     Email with Attachment   5/27/15 12:43 PM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: current range                    E008346      418__Re_ current range.pdf
   918     Attachment              5/27/15 12:43 PM                                                                                                E008347      418_1_A_chubs gini range 5-20-15 (1) laf notes.pdf
   919     Attachment              5/27/15 12:43 PM                                                                                                E008348      418_2_A_chubs giro range 5-20-15 (1) laf notes.pdf
   920     Email with Attachment    5/27/15 3:48 PM   Fitzpatrick, Lesley       Jessica Gwinn                 C&E                                  E008349      419__C&E(1).pdf
   921     Attachment               5/27/15 3:48 PM                                                                                                E008350      419_1_A_cause and effects chubs draft final for MG.pdf
   922     Email with Attachment    5/27/15 4:04 PM   Fitzpatrick, Lesley       Hayley Dikeman, Jeremy Voeltz AGFD SSA Model from January          E008356      420__AGFD SSA Model from January.pdf
   923     Attachment               5/27/15 4:04 PM                                                                                                E008357      420_1_A_AGFD_Chub_SSA_Analysis_2.pdf
   924     Email with Attachment    5/27/15 4:06 PM   Gwinn, Jessica            Fitzpatrick, Lesley           Re: C&E                              E008379      421__Re_ C&E.pdf
   925     Attachment               5/27/15 4:06 PM                                                                                                E008380      421_1_A_cause and effects chubs draft final for MG_1.pdf
   926     Attachment               5/27/15 4:06 PM                                                                                                E008386      421_2_A_ChubEffectsTableRef..pdf
   927     Email with Attachment    5/27/15 4:42 PM   Dikeman, Hayley           Shaula Hedwall, Jeremy Voeltz, headwater and roundtail range map   E008400      422__headwater and roundtail range map.pdf
   928     Attachment               5/27/15 4:42 PM                                                                                                E008401      422_1_A_chubs giro range 5-27-15.pdf
   929     Attachment               5/27/15 4:42 PM                                                                                                E008402      422_2_A_chubs gini range 5-27-15.pdf
   930     Email with Attachment    5/27/15 4:49 PM   Dikeman, Hayley           Nathan Allan                  chub ranking tables                  E008403      423__chub ranking tables.pdf
   931     Attachment               5/27/15 4:49 PM                                                                                                E008404      423_1_A_excerpt for NA.pdf
   932     Email with Attachment    5/27/15 4:54 PM   Gwinn, Jessica            Peter Reinthal                Fwd: Fish ID help                    E008406      424__Fwd_ Fish ID help.pdf
   933     Attachment               5/27/15 4:54 PM                                                                                                E008408      424_1_A_image004.pdf
   934     Attachment               5/27/15 4:54 PM                                                                                                E008409      424_2_A_image002_1.pdf
   935     Attachment               5/27/15 4:54 PM                                                                                                E008410      424_3_A_image001.pdf
   936     Attachment               5/27/15 4:54 PM                                                                                                E008411      424_4_A_image003_1.pdf
   937     Attachment               5/27/15 4:54 PM                                                                                                E008412      424_5_A_IMG_0007.pdf
   938     Attachment               5/27/15 4:54 PM                                                                                                E008413      424_6_A_IMG_0004.pdf
   939     Attachment               5/27/15 4:54 PM                                                                                                E008414      424_7_A_IMG_0005.pdf
   940     Attachment               5/27/15 4:54 PM                                                                                                E008415      424_8_A_IMG_0006.pdf
   941     Email with Attachment    5/27/15 4:57 PM   Voeltz, Jeremy            Shaula Hedwall                Fwd: AGFD SSA Model from January     E008416      425__Fwd_ AGFD SSA Model from January.pdf
   942     Attachment               5/27/15 4:57 PM                                                                                                E008417      425_1_A_AGFD_Chub_SSA_Analysis_3.pdf
   943     Email                    5/27/15 5:37 PM   Fitzpatrick, Lesley       Dikeman, Hayley               Re: cause and effects tables         E008439      426__Re_ cause and effects tables.pdf

  944      Email                    5/27/15 5:45 PM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: headwater and roundtail range map E008440    427__Re_ headwater and roundtail range map.pdf
  945      Email                    5/28/15 9:14 AM   Newton, Jess              Dikeman, Hayley                Re: Webinar for AGFD                  E008441    428__Re_ Webinar for AGFD.pdf
  946      Email with Attachment   5/28/15 10:13 AM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: presentation                      E008443    429__Re_ presentation.pdf
  947      Attachment              5/28/15 10:13 AM                                                                                                  E008444    429_1_A_Presentation for MG version 1 lafx hd laf.pdf
  948      Email with Attachment   5/28/15 10:30 AM   Fitzpatrick, Lesley       Hayley Dikeman, Jeremy Voeltz, C&E spreadsheet                       E008490    430__C&E spreadsheet.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 19 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                      From                            To                               Subject                     Bates #                                Hyperlink
   949     Attachment              5/28/15 10:30 AM                                                                                                       E008491      430_1_A_cause and effects chubs draft final Core Grou.pdf
   950     Email with Attachment   5/28/15 10:31 AM Fitzpatrick, Lesley         Jessica Gwinn                   Last citations for C&E                    E008497      431__Last citations for C&E.pdf
   951     Attachment              5/28/15 10:31 AM                                                                                                       E008498      431_1_A_Citations fire and forest..pdf
   952     Email                   5/28/15 10:48 AM Voeltz, Jeremy              Fitzpatrick, Lesley, Shaula Hedw Re: AGFD SSA Model from January          E008503      432__Re_ AGFD SSA Model from January.pdf
                                                                                                                 Update for review of Draft Species
                                                                                                                 Status Assessment for Headwater and
  953      Email                   5/28/15 10:57 AM   Fitzpatrick, Lesley       Susan Oetker, Hayley Dikeman, Roundtail Chubs                             E008505      433__Update for review of Draft Species Status Asses....pdf
  954      Email                   5/28/15 11:10 AM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: for managers                         E008506      434__Re_ for managers.pdf
  955      Email with Attachment   5/28/15 11:36 AM   Gwinn, Jessica            Fitzpatrick, Lesley              Re: Last citations for C&E               E008508      435__Re_ Last citations for C&E.pdf
  956      Attachment              5/28/15 11:36 AM                                                                                                       E008509      435_1_A_ChubEffectsTableRef.05282015.pdf
  957      Email                   5/28/15 12:18 PM   Spangle, Steve            Dikeman, Hayley                 Re: Webinar for AGFD                      E008523      436__Re_ Webinar for AGFD(1).pdf

  958      Email with Attachment    5/28/15 1:11 PM Voeltz, Jeremy              Hedwall, Shaula                 Re: headwater and roundtail range map E008525          437__Re_ headwater and roundtail range map(1).pdf
  959      Attachment               5/28/15 1:11 PM                                                                                                   E008528          437_1_A_GINI map.Voeltz comments.pdf
  960      Attachment               5/28/15 1:11 PM                                                                                                   E008529          437_2_A_GIRO map.Voeltz comments.pdf
  961      Email                    5/28/15 2:16 PM Dikeman, Hayley             Sarah Quamme, Nathan Allan      chub decision meeting                 E008530          438__chub decision meeting.pdf
  962      Email with Attachment    5/28/15 2:43 PM Hedwall, Shaula             Fitzpatrick, Lesley             Re: C&E spreadsheet                   E008531          439__Re_ C&E spreadsheet.pdf
  963      Attachment               5/28/15 2:43 PM                                                                                                   E008532          439_1_A_cause and effects chubs draft final Core Grou_1.pdf

  964      Email                    5/28/15 2:45 PM   Fitzpatrick, Lesley       Dikeman, Hayley                     Re: headwater and roundtail range map E008540      440__Re_ headwater and roundtail range map(2).pdf
  965      Email                    5/28/15 3:05 PM   Gordon, Ryan              Fitzpatrick, Lesley                 Re: C&E spreadsheet                     E008544    441__Re_ C&E spreadsheet(1).pdf
  966      Email with Attachment    5/29/15 9:54 AM   Fitzpatrick, Lesley       Shaula Hedwall, Jeremy Voeltz Map comments from yesterday.                  E008545    442__Map comments from yesterday..pdf
  967      Attachment               5/29/15 9:54 AM                                                                                                         E008546    442_1_A_Wed 28th map questions.pdf
  968      Email with Attachment    5/29/15 9:58 AM   Fitzpatrick, Lesley       Jessica Gwinn                       sss                                     E008547    443__sss.pdf
  969      Attachment               5/29/15 9:58 AM                                                                                                         E008548    443_1_A_SSA template for chubs to core group draft fi_1.pdf
  970      Email with Attachment   5/29/15 10:24 AM   Fitzpatrick, Lesley       Hayley Dikeman, Susan Oetker, Fwd: Chub SSA                                 E008639    444__Fwd_ Chub SSA_1.pdf
  971      Attachment              5/29/15 10:24 AM                                                                                                         E008641    444_1_A_image001.pdf
  972      Attachment              5/29/15 10:24 AM                                                                                                         E008642    444_2_A_letter to Spangle concerning chub SSA draft re.pdf
  973      Email with Attachment   5/29/15 10:43 AM   Hedwall, Shaula           Fitzpatrick, Lesley                 Re: Map comments from yesterday.        E008645    445__Re_ Map comments from yesterday..pdf
  974      Attachment              5/29/15 10:43 AM                                                                                                         E008646    445_1_A_Appropriate-Google-Use-FWS-20120702.pdf
  975      Email                   5/29/15 10:54 AM   Fitzpatrick, Lesley       Hedwall, Shaula, Ryan Gordon Re: Map comments from yesterday.               E008651    446__Re_ Map comments from yesterday.(1).pdf
  976      Email with Attachment   5/29/15 11:02 AM   Voeltz, Jeremy            Fitzpatrick, Lesley                 Re: Map comments from yesterday.        E008653    447__Re_ Map comments from yesterday.(2).pdf
  977      Attachment              5/29/15 11:02 AM                                                                                                         E008654    447_1_A_Historical distribution of roundtail chub on-a.pdf
  978      Email                   5/29/15 11:52 AM   Fitzpatrick, Lesley       Dikeman, Hayley                     Re: range maps                          E008655    448__Re_ range maps.pdf
  979      Email                   5/29/15 11:52 AM   Allan, Nathan             Quamme, Sarah                       Re: Chub SSA                            E008656    449__Re_ Chub SSA(1)_1.pdf
  980      Email with Attachment   5/29/15 11:56 AM   Dikeman, Hayley           Ric Riester, Jim Dick               Using google earth data                 E008659    450__Using google earth data.pdf
  981      Attachment              5/29/15 11:56 AM                                                                                                         E008660    450_1_A_Appropriate-Google-Use-FWS-20120702_1.pdf
  982      Email                   5/29/15 11:58 AM   Dikeman, Hayley           Hedwall, Shaula                     Re: Map comments from yesterday.        E008665    451__Re_ Map comments from yesterday.(3).pdf
  983      Email with Attachment    5/29/15 2:45 PM   Eichhorn, Cinthia         Hayley Dikeman, Jim Dick, SarahFwd: Using google earth data                 E008667    452__Fwd_ Using google earth data.pdf
  984      Attachment               5/29/15 2:45 PM                                                                                                         E008670    452_1_A_Appropriate-Google-Use-FWS-20120702_2.pdf
  985      Email with Attachment    5/29/15 3:58 PM   Fitzpatrick, Lesley       Jessica Gwinn                       Fwd: Using google earth data            E008675    453__Fwd_ Using google earth data(1).pdf
  986      Attachment               5/29/15 3:58 PM                                                                                                         E008681    453_1_A_Presentation for AGFD 5-28-15.pdf
                                                                                                                    Fwd: Invitation: Chub SSA discussion
                                                                                                                    866-865-9519 (Ben leader: 187102 -
                                                                                                                    Mi... @ Mon Jun 1, 2015 2pm - 3pm
  987      Email with Attachment    5/29/15 4:12 PM Quamme, Sarah               Nathan Allan                        (michelle_shaughnessy@fws.gov)          E008734    454__Fwd_ Invitation_ Chub SSA discussion 866-865-95....pdf
                                                                                                                    Fwd: West Clear Survey Falls to bullpen
  988      Email with Attachment    6/1/15 12:03 AM   Hedwall, Shaula           Lesley Fitzpatrick, Jeremy Voeltz DRAFT summary 2015                        E008736    455__Fwd_ West Clear Survey Falls to bullpen DRAFT s....pdf
  989      Attachment               6/1/15 12:03 AM                                                                                                         E008737    455_1_A_West Clear Creek Sampling summary 2015.pdf
  990      Email                     6/1/15 8:43 AM   Allan, Nathan             Shaughnessy, Michelle               Re: Chubs SSA                           E008747    456__Re_ Chubs SSA.pdf
  991      Email with Attachment     6/1/15 9:32 AM   Fitzpatrick, Lesley       Shaula Hedwall, Jeremy Voeltz, GINI and GIRO maps                           E008750    457__GINI and GIRO maps.pdf
  992      Attachment                6/1/15 9:32 AM                                                                                                         E008751    457_1_A_chubs gini range 5-20-15 (1) laf part 2notes.pdf
  993      Attachment                6/1/15 9:32 AM                                                                                                         E008752    457_2_A_chubs giro range 5-20-15 (1) laf part 2notes.pdf
  994      Email with Attachment     6/1/15 5:25 PM   Fitzpatrick, Lesley       Julie Carter                        Re: Chub SSA documents                  E008753    458__Re_ Chub SSA documents.pdf
  995      Attachment                6/1/15 5:25 PM                                                                                                         E008755    458_1_A_Analysis Units Revision AGFD 6-1-15 Prelimina.pdf
  996      Attachment                6/1/15 5:25 PM                                                                                                         E008762    458_2_A_cause and effects chubs draft to AGFD 6-1-15.pdf
                                                                                                                    Draft AZGFD comments on the Draft
  997      Email with Attachment     6/1/15 7:07 PM Julie Carter                Fitzpatrick, Lesley (lesley_fitzpat Chub SSA Model_email 1                  E008763    459__Draft AZGFD comments on the Draft Chub SSA Mode....pdf
  998      Attachment                6/1/15 7:07 PM                                                                                                         E008764    459_1_A_Brouder et al 2000 LIFE HISTORY AND ECOLOGY OF.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 20 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number        Document Type         Date                      From                           To                             Subject                      Bates #                                Hyperlink

  999      Attachment               6/1/15 7:07 PM                                                                                                     E008788      459_2_A_Brouder et al 2000 LIFE HISTORY AND ECOLOGY OF_1.pdf
  1000     Attachment               6/1/15 7:07 PM                                                                                                     E008812      459_3_A_Gila Flow Needs Review Ch 3.pdf
  1001     Attachment               6/1/15 7:07 PM                                                                                                     E008828      459_4_A_Jackson, JA.2010. Population estimate for hump.pdf
  1002     Attachment               6/1/15 7:07 PM                                                                                                     E008878      459_5_A_Jackson, JA.2010. Population estimate for hump_1.pdf
  1003     Attachment               6/1/15 7:07 PM                                                                                                     E008928      459_6_A_Bonar 2002 Relative Length Frequency A simple .pdf
  1004     Attachment               6/1/15 7:07 PM                                                                                                     E008937      459_7_A_AGFD Draft Comments to USFWS_Chub Status Asse.pdf
                                                                                                                 Draft AZGFD comments on the Draft
  1005     Email with Attachment    6/1/15 7:12 PM Julie Carter              Fitzpatrick, Lesley (lesley_fitzpat Chub SSA Model_email 2                E008948      460__Draft AZGFD comments on the Draft Chub SSA Mode...(1).pdf
  1006     Attachment               6/1/15 7:12 PM                                                                                                     E008949      460_1_A_Hildebrand and Kershner 2000 Conserving inland.pdf
  1007     Attachment               6/1/15 7:12 PM                                                                                                     E008957      460_1_A_Hildebrand and Kershner 2000 Conserving inland_1.pdf
  1008     Attachment               6/1/15 7:12 PM                                                                                                     E008965      460_2_A_Williams et al_2009 Potential consequences of .pdf
  1009     Attachment               6/1/15 7:12 PM                                                                                                     E008981      460_3_A_Gutzler, DS. 2013. Streamflow projections for .pdf
  1010     Attachment               6/1/15 7:12 PM                                                                                                     E009020      460_4_A_Bestgen 1985.pdf
  1011     Attachment               6/1/15 7:12 PM                                                                                                     E009133      460_5_A_Weedman_etal_1996.pdf
  1012     Email with Attachment    6/1/15 8:23 PM Newton, Jess              Dikeman, Hayley                 Re: Chub SSA for management review        E009273      461__Re_ Chub SSA for management review(1).pdf
  1013     Attachment               6/1/15 8:23 PM                                                                                                     E009275      461_1_A_SSA chubs to MGroup 5-26-15_Newton.pdf
  1014     Email                   6/2/15 10:37 AM Julie Carter              Fitzpatrick, Lesley               RE: Chub SSA documents                  E009368      462__RE_ Chub SSA documents_1.pdf
                                                                                                               RE: Draft AZGFD comments on the
  1015     Email with Attachment   6/2/15 12:03 PM Clayton Crowder           Fitzpatrick, Lesley, Julie Carter Draft Chub SSA Model_email 1            E009370      463__RE_ Draft AZGFD comments on the Draft Chub SSA ....pdf
  1016     Attachment              6/2/15 12:03 PM                                                                                                     E009372      463_1_A_Gutzler, DS. 2013. Streamflow projections for _1.pdf
                                                                                                                 FW: Draft AZGFD comments on the
  1017     Email with Attachment    6/2/15 1:14 PM Julie Carter              Fitzpatrick, Lesley (lesley_fitzpat Draft Chub SSA Model_email 2          E009411      464__FW_ Draft AZGFD comments on the Draft Chub SSA ....pdf
  1018     Attachment               6/2/15 1:14 PM                                                                                                     E009412      464_1_A_Hildebrand and Kershner 2000 Conserving inland_1.pdf

  1019     Attachment               6/2/15 1:14 PM                                                                                                     E009420      464_1_A_Hildebrand and Kershner 2000 Conserving inland_1_1.pdf
  1020     Attachment               6/2/15 1:14 PM                                                                                                     E009428      464_2_A_Williams et al_2009 Potential consequences of _1.pdf
  1021     Attachment               6/2/15 1:14 PM                                                                                                     E009444      464_3_A_Gutzler, DS. 2013. Streamflow projections for _2.pdf
  1022     Attachment               6/2/15 1:14 PM                                                                                                     E009483      464_4_A_Weedman_etal_1996_1.pdf
                                                                                                                 FW: Draft AZGFD comments on the
  1023     Email with Attachment    6/2/15 1:14 PM Julie Carter              Fitzpatrick, Lesley (lesley_fitzpat Draft Chub SSA Model_email 2          E009623      465__FW_ Draft AZGFD comments on the Draft Chub SSA ...(1).pdf
  1024     Attachment               6/2/15 1:14 PM                                                                                                     E009624      465_1_A_Bestgen 1985_1.pdf
  1025     Email                    6/2/15 2:44 PM Gordon, Ryan              Lesley Fitzpatrick, Hayley Dikem Fwd: Using google earth data             E009737      466__Fwd_ Using google earth data(2).pdf
  1026     Email with Attachment    6/2/15 3:32 PM Gwinn, Jessica            Lesley Fitzpatrick               Chub SSA references                      E009743      467__Chub SSA references.pdf
  1027     Attachment               6/2/15 3:32 PM                                                                                                     E009744      467_1_A_ChubSSA.Ref.05292015.pdf
  1028     Attachment               6/2/15 3:32 PM                                                                                                     E009759      467_2_A_SSA template Jess.ref..pdf

  1029     Email                    6/3/15 5:12 PM Fitzpatrick, Lesley       Hedwall, Shaula                 Re: chub decision mtg- time for a call?   E009850      468__Re_ chub decision mtg- time for a call_.pdf

  1030     Email                    6/3/15 7:19 PM Oetker, Susan             Hedwall, Shaula                 Re: chub decision mtg- time for a call?   E009853      469__Re_ chub decision mtg- time for a call_(1).pdf
                                                                                                             very rough agenda for next week's
  1031     Email with Attachment    6/4/15 8:33 AM Oetker, Susan             Lesley Fitzpatrick, Shaula Hedwameeting                                   E009857      470__very rough agenda for next week's meeting.pdf
  1032     Attachment               6/4/15 8:33 AM                                                                                                     E009858      470_1_A_Chubs agenda.pdf
                                                                                                              RE: Draft AZGFD comments on the
  1033     Email                    6/4/15 9:46 AM Julie Carter              Fitzpatrick, Lesley, Hayley DikemDraft Chub SSA Model_email 1          E009860         471__RE_ Draft AZGFD comments on the Draft Chub SSA ...(1).pdf
                                                                                                              Review of draft SSA for headwater and
  1034     Email                   6/4/15 10:39 AM Fitzpatrick, Lesley       Mike Rabe, Scott Bryan, Heidi B roundtail chubs                        E009864         472__Review of draft SSA for headwater and roundtail....pdf
  1035     Email with Attachment   6/4/15 10:47 AM Fitzpatrick, Lesley       Shaula Hedwall, Jeremy Voeltz, AGFD Comments on Model                  E009865         473__AGFD Comments on Model.pdf

  1036     Attachment              6/4/15 10:47 AM                                                                                                     E009866      473_1_A_AGFD Draft Comments to USFWS LAF comments for.pdf
  1037     Email                    6/4/15 1:51 PM Fitzpatrick, Lesley       Gwinn, Jessica                  Re: Chubs decision meeting?               E009877      474__Re_ Chubs decision meeting_.pdf

                                                                                                               Re: June AZ Listing Meetings for 2
  1038     Email                    6/4/15 3:00 PM Allan, Nathan             Fitzpatrick, Lesley               chubs and tortoise-MAJOR UPDATES!!! E009878          475__Re_ June AZ Listing Meetings for 2 chubs and to....pdf
  1039     Email                    6/5/15 8:28 AM Oetker, Susan             Fitzpatrick, Lesley, Nathan Allan Re: Planning call today             E009882          476__Re_ Planning call today.pdf
                                                                                                               Response to AGFD letter on SSA
  1040     Email with Attachment    6/5/15 1:58 PM Spangle, Steve            Michelle Shaughnessy, Stacey G coordination                           E009883          477__Response to AGFD letter on SSA coordination.pdf
  1041     Attachment               6/5/15 1:58 PM                                                                                                 E009884          477_1_A_SSA response.pdf
  1042     Email with Attachment    6/5/15 3:25 PM Spangle, Steve            Sarah Quamme                      Draft deVos response                E009886          478__Draft deVos response.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 21 of 97
                                                                           USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                           EMAIL INDEX

Document
 Number         Document Type         Date                      From                           To                                Subject                     Bates #                                  Hyperlink
  1043     Attachment                6/5/15 3:25 PM                                                                                                       E009887      478_1_A_SSA response_1.pdf
  1044     Email with Attachment     6/5/15 3:31 PM Fitzpatrick, Lesley         Hayley Dikeman, Susan Oetker, First list of topics/issues for June 10     E009889      479__First list of topics_issues for June 10.pdf
  1045     Attachment                6/5/15 3:31 PM                                                                                                       E009890      479_1_A_Topics for wednesday June 10 draft laf.pdf
  1046     Email                     6/8/15 8:13 AM Spangle, Steve              Quamme, Sarah                   Re: Draft deVos response                  E009892      480__Re_ Draft deVos response.pdf

  1047     Email with Attachment    6/8/15 11:54 AM Hedwall, Shaula             Fitzpatrick, Lesley             Re: First list of topics/issues for June 10 E009893    481__Re_ First list of topics_issues for June 10.pdf
  1048     Attachment               6/8/15 11:54 AM                                                                                                         E009894    481_1_A_Topics for wednesday June 10 draft laf_sjh.pdf
  1049     Email                     6/8/15 2:27 PM Dikeman, Hayley             Quamme, Sarah                   Re: reviewing chubs SSA                     E009896    482__Re_ reviewing chubs SSA.pdf

  1050     Email with Attachment     6/8/15 3:03 PM Voeltz, Jeremy              Hedwall, Shaula                 Re: First list of topics/issues for June 10 E009897    483__Re_ First list of topics_issues for June 10(1).pdf
  1051     Attachment                6/8/15 3:03 PM                                                                                                         E009899    483_1_A_Chub SSA and model comments.Voeltz.2015.06.08.pdf
  1052     Attachment                6/8/15 3:03 PM                                                                                                         E009911    483_2_A_model assessment description laf 5-6-15 hd.Vo_1.pdf
  1053     Attachment                6/8/15 3:03 PM                                                                                                         E009933    483_3_A_SSA template for chubs to core group.Voeltz c_1.pdf
  1054     Attachment                6/8/15 3:03 PM                                                                                                         E010017    483_4_A_Model Assessment to Mgroup 5-26-15b_1.pdf
  1055     Attachment                6/8/15 3:03 PM                                                                                                         E010046    483_5_A_SSA chubs to MGroup 5-26-15_1.pdf

  1056     Email                     6/8/15 4:04 PM Fitzpatrick, Lesley         Voeltz, Jeremy             Re: First list of topics/issues for June 10 E010139         484__Re_ First list of topics_issues for June 10(2).pdf
                                                                                                           FW: Report on Gila chub genetics from
  1057     Email with Attachment     6/9/15 3:22 PM Clayton Crowder        shaula_hedwall@fws.gov          Turkey Creek NM                             E010141         485__FW_ Report on Gila chub genetics from Turkey Cr....pdf
  1058     Attachment                6/9/15 3:22 PM                                                                                                    E010142         485_1_A_Turkey Creek Gila chub genetics 7 nov 12_1.pdf
  1059     Attachment                6/9/15 3:22 PM                                                                                                    E010151         485_2_A_Gila usat final report 12 nov 2008.pdf
  1060     Email with Attachment     6/9/15 3:28 PM Clayton Crowder        shaula_hedwall@fws.gov          FW: Turkey Creek, NM chub                   E010209         486__FW_ Turkey Creek, NM chub.pdf
  1061     Attachment                6/9/15 3:28 PM                                                                                                    E010211         486_1_A_Turkey Creek Gila chub genetics 7 nov 12_2.pdf
                                                                                                           Re: PECE analysis and AGFD signed
  1062     Email with Attachment    6/10/15 8:30 AM Fitzpatrick, Lesley    Gordon, Ryan                    letter                                      E010220         487__Re_ PECE analysis and AGFD signed letter.pdf
  1063     Attachment               6/10/15 8:30 AM                                                                                                    E010222         487_1_A_RGCT_PECE_Evaluation_2014_Final.pdf
  1064     Attachment               6/10/15 8:30 AM                                                                                                    E010250         487_2_A_2013RGCTConservationStrategy.pdf
  1065     Email with Attachment   6/10/15 12:47 PM Spangle, Steve         Michelle Shaughnessy            deVos letter                                E010314         488__deVos letter.pdf
  1066     Attachment              6/10/15 12:47 PM                                                                                                    E010315         488_1_A_SSA response_2.pdf
  1067     Email with Attachment    6/11/15 9:13 AM Fitzpatrick, Lesley    Hayley Dikeman, Jeremy Voeltz, Musings from yesterday                       E010317         489__Musings from yesterday.pdf
  1068     Attachment               6/11/15 9:13 AM                                                                                                    E010318         489_1_A_Compilation of scoring for FWS group.pdf
  1069     Email with Attachment    6/11/15 3:23 PM Fitzpatrick, Lesley    Hayley Dikeman                  Fwd: Notes from chubs meetings.             E010323         490__Fwd_ Notes from chubs meetings..pdf
  1070     Attachment               6/11/15 3:23 PM                                                                                                    E010324         490_1_A_Chub Working Meeting 06102015.pdf
  1071     Attachment               6/11/15 3:23 PM                                                                                                    E010341         490_2_A_Chubs Meeting with AGFD.05292015.pdf
  1072     Email                    6/11/15 4:14 PM Fitzpatrick, Lesley    Mike Rabe                       Re: Chub SSA documents                      E010344         491__Re_ Chub SSA documents(1).pdf
  1073     Email                    6/12/15 8:19 AM Fitzpatrick, Lesley    Gordon, Ryan, Shaula Hedwall, TRe: Turkey Creek, NM chub                    E010348         492__Re_ Turkey Creek, NM chub.pdf
  1074     Email with Attachment    6/12/15 9:09 AM Thomas Edmunds Dowling Lesley Fitzpatrick              Re: Turkey Creek, NM chub                   E010352         493__Re_ Turkey Creek, NM chub(1).pdf
  1075     Attachment               6/12/15 9:09 AM                                                                                                    E010357         493_1_A_Turkey Creek Gila chub genetics 7 nov 12_3.pdf
  1076     Email with Attachment   6/12/15 11:02 AM Hedwall, Shaula        Hayley Dikeman                  Fwd: Turkey Creek, NM chub                  E010366         494__Fwd_ Turkey Creek, NM chub.pdf
  1077     Attachment              6/12/15 11:02 AM                                                                                                    E010372         494_1_A_Turkey Creek Gila chub genetics 7 nov 12_4.pdf
  1078     Attachment              6/12/15 11:02 AM                                                                                                    E010381         494_2_A_Farrington et al 2014 - Draft Final 2013 Chub _1.pdf
  1079     Attachment              6/12/15 11:02 AM                                                                                                    E010409         494_3_A_SchwemmMR, Dec 2006 thesis-Gila robusta comple.pdf
  1080     Email                   6/12/15 12:36 PM Hedwall, Shaula        Jeremy Voeltz, Hayley Dikeman Fwd: Turkey Creek, NM chub                    E010532         495__Fwd_ Turkey Creek, NM chub(1).pdf
  1081     Email with Attachment    6/12/15 1:46 PM Fitzpatrick, Lesley    Jessica Gwinn                   RGCT habitat quality data etc               E010540         496__RGCT habitat quality data etc.pdf
  1082     Attachment               6/12/15 1:46 PM                                                                                                    E010541         496_1_A_2013 status assessment RGCT.pdf
  1083     Attachment               6/12/15 1:46 PM                                                                                                    E010590         496_2_A_Vermejo_Park_Ranch_CCAA_final.pdf
  1084     Attachment               6/12/15 1:46 PM                                                                                                    E010614         496_3_A_2013RGCTRangewideReport.pdf
  1085     Attachment               6/12/15 1:46 PM                                                                                                    E010625         496_4_A_RGCT 12-month.pdf
  1086     Attachment               6/12/15 1:46 PM                                                                                                    E010652         496_5_A_RGCT_PECE_Evaluation_2014_Final_1.pdf
                                                                                                           Re: PECE analysis and AGFD signed
  1087     Email with Attachment    6/12/15 3:04 PM Gordon, Ryan           Spangle, Steve                  letter                                      E010680         497__Re_ PECE analysis and AGFD signed letter(1).pdf
  1088     Attachment               6/12/15 3:04 PM                                                                                                    E010682         497_1_A_PECE Roundtail and Headwater Chub AZ_6_9_2015.pdf
  1089     Email                    6/12/15 3:10 PM Dikeman, Hayley        Lesley Fitzpatrick, Shaula Hedwanext steps                                  E010713         498__next steps.pdf
  1090     Email                    6/12/15 3:24 PM Fitzpatrick, Lesley    Hayley Dikeman                  Fwd: Turkey Creek, NM chub                  E010714         499__Fwd_ Turkey Creek, NM chub(2).pdf
  1091     Email                    6/12/15 4:02 PM Fitzpatrick, Lesley    Dikeman, Hayley                 Re: peer                                    E010722         500__Re_ peer.pdf
  1092     Email                    6/13/15 1:30 PM Fitzpatrick, Lesley    Hayley Dikeman                  SSA                                         E010726         501__SSA(1).pdf

                                                                                                                Re: Use of Apache and Gila trout
  1093     Email with Attachment    6/15/15 3:00 PM Voeltz, Jeremy              Fitzpatrick, Lesley             information in stream length for chubs E010727         502__Re_ Use of Apache and Gila trout information in....pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 22 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                        From                          To                            Subject                   Bates #                            Hyperlink
  1094     Attachment               6/15/15 3:00 PM                                                                                                  E010730      502_1_A_Apache Trout BVET population estimates versus.pdf

                                                                                                                Re: Use of Apache and Gila trout
  1095     Email with Attachment    6/15/15 4:52 PM   Fitzpatrick, Lesley       Voeltz, Jeremy, Shaula Hedwall, information in stream length for chubs E010734    503__Re_ Use of Apache and Gila trout information in...(1).pdf
  1096     Attachment               6/15/15 4:52 PM                                                                                                    E010738    503_1_A_Stream length documentation.pdf
  1097     Email                    6/15/15 8:12 PM   Dikeman, Hayley           Jeremy Voeltz                   Chub meeting                           E010757    504__Chub meeting.pdf
  1098     Email                    6/16/15 7:22 AM   Dikeman, Hayley           Hedwall, Shaula                 Re: Turkey Creek, NM chub              E010758    505__Re_ Turkey Creek, NM chub(2).pdf
  1099     Email with Attachment    6/16/15 8:02 AM   TulsaScan@fws.gov         Hayley D                        [1/3]Attached Image                    E010766    506__[1_3]Attached Image.pdf
  1100     Attachment               6/16/15 8:02 AM                                                                                                    E010767    506_1_A_0128_001.pdf
  1101     Email with Attachment    6/16/15 8:03 AM   TulsaScan@fws.gov         Hayley D                        [2/3]Attached Image                    E010795    507__[2_3]Attached Image.pdf
  1102     Attachment               6/16/15 8:03 AM                                                                                                    E010796    507_1_A_0128_029.pdf
  1103     Email with Attachment    6/16/15 8:04 AM   TulsaScan@fws.gov         Hayley D                        [3/3]Attached Image                    E010820    508__[3_3]Attached Image.pdf
  1104     Attachment               6/16/15 8:04 AM                                                                                                    E010821    508_1_A_0128_053.pdf
  1105     Email                   6/16/15 10:00 AM   Dikeman, Hayley           Jess Newton, Jeremy Voeltz, ShaChub Meeting Appreciation               E010857    509__Chub Meeting Appreciation.pdf
  1106     Email with Attachment   6/16/15 10:30 AM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: model                              E010858    510__Re_ model.pdf
  1107     Attachment              6/16/15 10:30 AM                                                                                                    E010859    510_1_A_Documentation for Model Assessment laf 2.pdf

  1108     Email with Attachment   6/16/15 11:27 AM Dikeman, Hayley             Shaula Hedwall, Jeremy Voeltz, Re: CHubs- update model spreadsheets E010906       511__Re_ CHubs- update model spreadsheets.pdf
  1109     Attachment              6/16/15 11:27 AM                                                                                                 E010908       511_1_A_risk master current and projections 6-19-15a.pdf
  1110     Attachment              6/16/15 11:27 AM                                                                                                 E010910       511_2_A_risk master reintroduction current and projec.pdf
                                                                                                                Fwd: PECE analysis and AGFD signed
  1111     Email with Attachment   6/16/15 12:31 PM Gordon, Ryan                Hayley Dikeman, Lesley Fitzpatr letter                              E010911       512__Fwd_ PECE analysis and AGFD signed letter.pdf

  1112     Attachment              6/16/15 12:31 PM                                                                                                  E010913      512_1_A_PECE Roundtail and Headwater Chub AZ_6_9_2015_1.pdf
  1113     Attachment              6/16/15 12:31 PM                                                                                                  E010944      512_2_A_AGFD to USFWS_PECE Evaluation for Roundtail an.pdf
                                                                                                              Re: Letter from AZ Game & Fish to
  1114     Email                   6/16/15 12:35 PM Gordon, Ryan                Marr, Carrie                  Steve Spangle & PECE evaluation        E010946      513__Re_ Letter from AZ Game & Fish to Steve Spangle....pdf
  1115     Email                    6/16/15 2:11 PM Voeltz, Jeremy              Fitzpatrick, Lesley           Re: Turkey Creek, NM chub              E010949      514__Re_ Turkey Creek, NM chub(3).pdf

                                                                                                                Re: Use of Apache and Gila trout
  1116     Email                    6/16/15 2:21 PM Voeltz, Jeremy              Fitzpatrick, Lesley             information in stream length for chubs E010958    515__Re_ Use of Apache and Gila trout information in...(2).pdf
  1117     Email                    6/16/15 2:25 PM Voeltz, Jeremy              Lesley Fitzpatrick, Shaula HedwaFwd: Williams et al. 2007              E010962    516__Fwd_ Williams et al. 2007.pdf
                                                                                                                Re: PECE analysis and AGFD signed
  1118     Email                    6/16/15 2:43 PM Gordon, Ryan                Dikeman, Hayley                 letter                                 E010965    517__Re_ PECE analysis and AGFD signed letter(2).pdf

  1119     Email                    6/16/15 5:01 PM Voeltz, Jeremy              Fitzpatrick, Lesley           Re: CHubs- update model spreadsheets E010968        518__Re_ CHubs- update model spreadsheets(1).pdf

  1120     Email with Attachment    6/17/15 9:51 AM Fitzpatrick, Lesley         Dikeman, Hayley               Re: can you send me Voeltz 2002 paper E010972       519__Re_ can you send me Voeltz 2002 paper.pdf
  1121     Attachment               6/17/15 9:51 AM                                                                                                 E010973       519_1_A_Voeltz 2002.pdf

  1122     Email                   6/17/15 10:40 AM Gordon, Ryan                Voeltz, Jeremy               Re: CHubs- update model spreadsheets E011201         520__Re_ CHubs- update model spreadsheets(2).pdf
  1123     Email with Attachment   6/17/15 12:46 PM Fitzpatrick, Lesley         Hayley Dikeman               SSA with my comments #1              E011205         521__SSA with my comments 1.pdf
  1124     Attachment              6/17/15 12:46 PM                                                                                               E011206         521_1_A_SSA chubs 6-16 LAF no TC.pdf
  1125     Email with Attachment   6/17/15 12:47 PM Fitzpatrick, Lesley         Hayley Dikeman               SSA #2                               E011297         522__SSA 2.pdf
  1126     Attachment              6/17/15 12:47 PM                                                                                               E011298         522_1_A_SSA chubs 6-16 LAF.pdf
                                                                                                             Fwd: Additional draft comments on
  1127     Email with Attachment   6/17/15 12:49 PM Fitzpatrick, Lesley         Hayley Dikeman, Shaula Hedwa draft chub SSA model_email 1         E011390         523__Fwd_ Additional draft comments on draft chub SS....pdf
  1128     Attachment              6/17/15 12:49 PM                                                                                               E011392         523_1_A_Keleher and Rahel 1996 Thermal limits to salmo.pdf
  1129     Attachment              6/17/15 12:49 PM                                                                                               E011407         523_2_A_Bradford and Heinonen 2008 Low flows, instream.pdf
  1130     Attachment              6/17/15 12:49 PM                                                                                               E011423         523_3_A_Buisson et al. 2010 Predicting the potential i.pdf

  1131     Attachment              6/17/15 12:49 PM                                                                                                  E011443      523_4_A_AGFD Draft Comments to USFWS_Chub Status Asse_1.pdf
                                                                                                              Fwd: FW: Additional draft comments
  1132     Email with Attachment    6/17/15 4:47 PM Fitzpatrick, Lesley         Jessica Gwinn                 on draft chub SSA model_email 2        E011450      524__Fwd_ FW_ Additional draft comments on draft chu....pdf
  1133     Attachment               6/17/15 4:47 PM                                                                                                  E011451      524_1_A_Rolls et al. 2012. Mechanistic effects of low-.pdf
  1134     Attachment               6/17/15 4:47 PM                                                                                                  E011476      524_2_A_Labbe, TR and KD Fausch. 2000. Dynamics of Int.pdf
  1135     Attachment               6/17/15 4:47 PM                                                                                                  E011478      524_3_A_Labbe, TR and KD Fausch. 2000. Dynamics of Int_1.pdf
  1136     Attachment               6/17/15 4:47 PM                                                                                                  E011480      524_4_A_Ostrand and Wilde 2004 Changes in prairie stre.pdf
  1137     Attachment               6/17/15 4:47 PM                                                                                                  E011491      524_5_A_Rieman et al 2007 Anticipated climate warming .pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 23 of 97
                                                                             USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                             EMAIL INDEX

Document
 Number         Document Type         Date                        From                           To                            Subject                   Bates #                                Hyperlink
  1138     Attachment               6/17/15 4:47 PM                                                                                                   E011507      524_6_A_Rieman et al 2007 Anticipated climate warming _1.pdf
  1139     Attachment               6/17/15 4:47 PM                                                                                                   E011523      524_7_A_Wigington et al. 2006. Coho Salmon Dependence .pdf
  1140     Email                    6/17/15 4:52 PM   Steve Spangle              Dikeman, Hayley               Re: chub documents                     E011530      525__Re_ chub documents.pdf
  1141     Email with Attachment    6/17/15 5:13 PM   Fitzpatrick, Lesley        Dikeman, Hayley               Re: cause and effects table            E011531      526__Re_ cause and effects table.pdf
  1142     Attachment               6/17/15 5:13 PM                                                                                                   E011532      526_1_A_cause and effects chubs draft final Core Grou_2.pdf
  1143     Email                    6/18/15 8:02 AM   Fitzpatrick, Lesley        Dikeman, Hayley              Re: cause and effects table             E011539      527__Re_ cause and effects table(1).pdf
  1144     Email with Attachment    6/18/15 8:03 AM   Allan, Nathan              Susan Oetker, Hayley Dikeman fyi - SSA diagram                       E011541      528__fyi - SSA diagram.pdf
  1145     Attachment               6/18/15 8:03 AM                                                                                                   E011542      528_1_A_SSA Framework Diagram.pdf
  1146     Email with Attachment    6/18/15 8:05 AM   Fitzpatrick, Lesley        Dikeman, Hayley               Re: chubs next steps                   E011543      529__Re_ chubs next steps.pdf
  1147     Attachment               6/18/15 8:05 AM                                                                                                   E011544      529_1_A_Corrections for risk categories 6-19-15 LAF.pdf
  1148     Email with Attachment    6/18/15 8:46 AM   Fitzpatrick, Lesley        Dikeman, Hayley               Re: chubs next steps                   E011545      530__Re_ chubs next steps(1).pdf
  1149     Attachment               6/18/15 8:46 AM                                                                                                   E011547      530_1_A_Corrections for risk categories 6-19-15 LAF_1.pdf
  1150     Email with Attachment   6/18/15 11:02 AM   Fitzpatrick, Lesley        Jeremy Voeltz, Shaula Hedwall Taxonomy and genetic stuff             E011549      531__Taxonomy and genetic stuff.pdf
  1151     Attachment              6/18/15 11:02 AM                                                                                                   E011550      531_1_A_Taxonomy for S and J.pdf
  1152     Email with Attachment   6/18/15 11:18 AM   Fitzpatrick, Lesley        Hayley Dikeman                Some documentation                     E011556      532__Some documentation.pdf
  1153     Attachment              6/18/15 11:18 AM                                                                                                   E011557      532_1_A_Future condition documentation draft LAF.pdf
  1154     Email with Attachment   6/19/15 10:56 AM   Fitzpatrick, Lesley        Jessica Gwinn                 Fwd: Sheldon et al 2010                E011564      533__Fwd_ Sheldon et al 2010.pdf
  1155     Attachment              6/19/15 10:56 AM                                                                                                   E011565      533_1_A_Sheldon_etal_2010.pdf
  1156     Email with Attachment    6/19/15 1:30 PM   Fitzpatrick, Lesley        Dikeman, Hayley               Re: model                              E011576      534__Re_ model(1).pdf
  1157     Attachment               6/19/15 1:30 PM                                                                                                   E011577      534_1_A_Documentation for Model Assessment laf 2_1.pdf
  1158     Email with Attachment    6/19/15 2:21 PM   Hedwall, Shaula            Jeremy Voeltz                 Version 2...moving a bit               E011619      535__Version 2...moving a bit.pdf
  1159     Attachment               6/19/15 2:21 PM                                                                                                   E011620      535_1_A_Taxonomy for S and J v2.pdf
  1160     Email with Attachment    6/19/15 3:22 PM   Voeltz, Jeremy             Hedwall, Shaula               Re: Version 2...moving a bit           E011627      536__Re_ Version 2...moving a bit.pdf
  1161     Attachment               6/19/15 3:22 PM                                                                                                   E011628      536_1_A_Taxonomy for S and J v2.Voeltz comments.pdf
                                                                                                               Re: Chubs - tentative date to present to
  1162     Email                    6/19/15 4:27 PM   Spangle, Steve             Newton, Jess                  Michelle                                 E011635    537__Re_ Chubs - tentative date to present to Michelle.pdf
  1163     Email with Attachment    6/19/15 5:47 PM   Hedwall, Shaula            Susan Oetker                  Draft Taxonomy Write-up                  E011637    538__Draft Taxonomy Write-up.pdf
  1164     Attachment               6/19/15 5:47 PM                                                                                                     E011638    538_1_A_Taxonomy for S and J_1.pdf
  1165     Attachment               6/19/15 5:47 PM                                                                                                     E011644    538_2_A_Taxonomy for S and J REVISED.pdf
  1166     Email                    6/19/15 9:19 PM   Michelle Shaughnessy       Spangle, Steve                Re: Chubs decision team                  E011649    539__Re_ Chubs decision team.pdf
  1167     Email with Attachment    6/22/15 8:57 AM   Dikeman, Hayley            Hedwall, Shaula               Re: Draft Taxonomy Write-up              E011650    540__Re_ Draft Taxonomy Write-up.pdf
  1168     Attachment               6/22/15 8:57 AM                                                                                                     E011652    540_1_A_Taxonomy for S and J REVISED hd2.pdf
  1169     Email                    6/22/15 9:16 AM   Spangle, Steve             Quamme, Sarah                 Re: Chubs decision meeting               E011659    541__Re_ Chubs decision meeting.pdf
  1170     Email with Attachment   6/22/15 10:46 AM   Oetker, Susan              Dikeman, Hayley               Re: Draft Taxonomy Write-up              E011660    542__Re_ Draft Taxonomy Write-up(1).pdf
  1171     Attachment              6/22/15 10:46 AM                                                                                                     E011663    542_1_A_Taxonomy for S and J REVISED SO.pdf
  1172     Email with Attachment   6/22/15 12:38 PM   TulsaScan@fws.gov          Hayley D                      Attached Image                           E011668    543__Attached Image.pdf
  1173     Attachment              6/22/15 12:38 PM                                                                                                     E011669    543_1_A_0133_001.pdf
  1174     Email                    6/22/15 3:06 PM   Fitzpatrick, Lesley        Hayley Dikeman                Abundance metric                         E011670    544__Abundance metric.pdf
  1175     Email with Attachment    6/22/15 5:03 PM   Fitzpatrick, Lesley        Dikeman, Hayley               Re: Draft Taxonomy Write-up              E011671    545__Re_ Draft Taxonomy Write-up(2).pdf
  1176     Attachment               6/22/15 5:03 PM                                                                                                     E011673    545_1_A_Taxonomy for S and J REVISED LAF comments.pdf
  1177     Email with Attachment    6/22/15 5:11 PM   Fitzpatrick, Lesley        Dikeman, Hayley               Re: Status?                              E011678    546__Re_ Status_.pdf
  1178     Attachment               6/22/15 5:11 PM                                                                                                     E011681    546_1_A_risk master current and projections 6-19-15a_1.pdf
  1179     Email with Attachment    6/22/15 8:48 PM   Fitzpatrick, Lesley        Hayley Dikeman                1st cut at info for powerpoint           E011701    547__1st cut at info for powerpoint.pdf
  1180     Attachment               6/22/15 8:48 PM                                                                                                     E011702    547_1_A_PPT concept for Managers LAF.pdf
  1181     Email with Attachment    6/23/15 9:02 AM   Fitzpatrick, Lesley        Hayley Dikeman                map                                      E011706    548__map.pdf
  1182     Attachment               6/23/15 9:02 AM                                                                                                     E011707    548_1_A_fossil-Creek-Poster-final2.pdf
  1183     Email with Attachment    6/23/15 9:33 AM   Fitzpatrick, Lesley        Hayley Dikeman                watered lenghst                          E011708    549__watered lenghst.pdf

  1184     Attachment               6/23/15 9:33 AM                                                                                                   E011709      549_1_A_Documentation on Occupied Length Determinatio_6.pdf
  1185     Email with Attachment    6/23/15 9:41 AM Hedwall, Shaula              Hayley Dikeman, Susan Oetker Chub Taxonomy                           E011725      550__Chub Taxonomy.pdf
  1186     Attachment               6/23/15 9:41 AM                                                                                                   E011726      550_1_A_Taxonomy June 23_comments incorporated.pdf
  1187     Email with Attachment   6/23/15 10:03 AM Fitzpatrick, Lesley          Hayley Dikeman                more stuff                             E011732      551__more stuff.pdf
  1188     Attachment              6/23/15 10:03 AM                                                                                                   E011733      551_1_A_White Paper on historical and current distrib.pdf
                                                                                                               Fwd: Headwater Chub in Diamond
  1189     Email with Attachment   6/23/15 10:10 AM Fitzpatrick, Lesley          Hayley Dikeman                Creek Tributary to EF Gila             E011738      552__Fwd_ Headwater Chub in Diamond Creek Tributary ....pdf
  1190     Attachment              6/23/15 10:10 AM                                                                                                   E011742      552_1_A_image004_1.pdf
  1191     Attachment              6/23/15 10:10 AM                                                                                                   E011743      552_2_A_image001_1.pdf
  1192     Attachment              6/23/15 10:10 AM                                                                                                   E011744      552_3_A_image003_2.pdf
  1193     Attachment              6/23/15 10:10 AM                                                                                                   E011745      552_4_A_image002_2.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 24 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                        From                       To                               Subject                   Bates #                                Hyperlink
  1194     Attachment              6/23/15 10:10 AM                                                                                                  E011746      552_5_A_diamond cr perennial.pdf
  1195     Email with Attachment   6/23/15 11:38 AM   Dikeman, Hayley           Sarah Quamme                  chubs part 1 for your review           E011747      553__chubs part 1 for your review.pdf
  1196     Attachment              6/23/15 11:38 AM                                                                                                  E011748      553_1_A_intro taxon life history to Q.pdf
  1197     Email with Attachment    6/23/15 3:33 PM   Dikeman, Hayley           Sarah Quamme                  chubs part 2                           E011772      554__chubs part 2.pdf
  1198     Attachment               6/23/15 3:33 PM                                                                                                  E011773      554_1_A_Chapter 4 pop and sps needs to q.pdf
  1199     Email with Attachment    6/23/15 5:55 PM   Dikeman, Hayley           Sarah Quamme                  chubs part 3                           E011778      555__chubs part 3.pdf
  1200     Attachment               6/23/15 5:55 PM                                                                                                  E011779      555_1_A_ch 2 aus and gmus to q.pdf
  1201     Email with Attachment    6/24/15 8:56 AM   Dikeman, Hayley           Sarah Quamme                  chub                                   E011784      556__chub.pdf
  1202     Attachment               6/24/15 8:56 AM                                                                                                  E011785      556_1_A_ch 2 historic and current range to q.pdf
  1203     Email with Attachment   6/24/15 12:18 PM   Fitzpatrick, Lesley       Hayley Dikeman                PPT draft                              E011798      557__PPT draft.pdf
  1204     Attachment              6/24/15 12:18 PM                                                                                                  E011799      557_1_A_Manager PPT v 1 LAF.pdf
  1205     Email with Attachment    6/24/15 2:46 PM   Gordon, Ryan              Hayley Dikeman, Lesley Fitzpatr Turkey Creek NM Excel Data           E011837      558__Turkey Creek NM Excel Data.pdf
  1206     Attachment               6/24/15 2:46 PM                                                                                                  E011838      558_1_A_Turkey Creek Survey Report.pdf
                                                                                                                Draft agenda for chub decision meeting
  1207     Email with Attachment    6/24/15 3:10 PM   Dikeman, Hayley           Brenda Smith, Jeremy Voeltz, Je June 25                                E011841    559__Draft agenda for chub decision meeting June 25.pdf
  1208     Attachment               6/24/15 3:10 PM                                                                                                    E011842    559_1_A_6-25-15 Draft chub Decision Mtg Agenda.pdf
  1209     Email with Attachment    6/24/15 4:25 PM   Dikeman, Hayley           Sarah Quamme                    next part                              E011844    560__next part.pdf
  1210     Attachment               6/24/15 4:25 PM                                                                                                    E011845    560_1_A_ch 4 current status to q.pdf
  1211     Email                    6/25/15 7:58 AM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: Turkey Creek NM Excel Data         E011855    561__Re_ Turkey Creek NM Excel Data.pdf
  1212     Email with Attachment    6/25/15 8:23 AM   Gordon, Ryan              Dikeman, Hayley                 Re: Turkey Creek NM Excel Data         E011856    562__Re_ Turkey Creek NM Excel Data(1).pdf
  1213     Attachment               6/25/15 8:23 AM                                                                                                    E011858    562_1_A_TurkeyCreekNNRApril2013_final.pdf
  1214     Email with Attachment    6/25/15 9:41 AM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: how is the presentation coming     E011864    563__Re_ how is the presentation coming.pdf
  1215     Attachment               6/25/15 9:41 AM                                                                                                    E011866    563_1_A_Manager PPT v 2.pdf
  1216     Email with Attachment   6/25/15 10:19 AM   Dikeman, Hayley           Sarah Quamme                    TO PRINT                               E011911    564__TO PRINT.pdf
  1217     Attachment              6/25/15 10:19 AM                                                                                                    E011912    564_1_A_Presentation to print 6-26-15.pdf
  1218     Email                   6/25/15 11:26 AM   Quamme, Sarah             Dikeman, Hayley                 Re: TO PRINT                           E011938    565__Re_ TO PRINT.pdf
  1219     Email with Attachment    6/25/15 4:24 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: my presentation                    E011939    566__Re_ my presentation.pdf
  1220     Attachment               6/25/15 4:24 PM                                                                                                    E011940    566_1_A_Comments on decision presentation.pdf
  1221     Email with Attachment    6/25/15 5:19 PM   Dikeman, Hayley           Brenda Smith, Jeremy Voeltz, Je Chub meeting part 2                    E011943    567__Chub meeting part 2.pdf
  1222     Attachment               6/25/15 5:19 PM                                                                                                    E011944    567_1_A_6-26-15 Draft chub Decision Mtg Agenda.pdf
  1223     Email with Attachment    6/26/15 7:46 AM   Dikeman, Hayley           Allan, Nathan                   Re: tomorrow's chub slides             E011946    568__Re_ tomorrow's chub slides.pdf
  1224     Attachment               6/26/15 7:46 AM                                                                                                    E011947    568_1_A_Presentation for decision 6-26-15.pdf
  1225     Email                    6/26/15 8:54 AM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: turkey creek                       E012014    569__Re_ turkey creek.pdf
                                                                                                                Re: Last minute question on chubs
  1226     Email                    6/26/15 9:16 AM Allan, Nathan               Jeremy Voeltz                   model outputs-Jeremy                   E012016    570__Re_ Last minute question on chubs model outputs....pdf
                                                                                                                Re: Last minute question on chubs
  1227     Email                    6/26/15 9:59 AM Allan, Nathan               Fitzpatrick, Lesley             model outputs                          E012017    571__Re_ Last minute question on chubs model outputs.pdf
  1228     Email with Attachment   6/26/15 10:07 AM Dikeman, Hayley             Susan Oetker, Nathan Allan      numbers                                E012019    572__numbers.pdf
  1229     Attachment              6/26/15 10:07 AM                                                                                                    E012020    572_1_A_numbers.pdf
                                                                                                                Re: Last minute question on chubs
  1230     Email                   6/26/15 10:11 AM Hedwall, Shaula             Allan, Nathan                   model outputs-Shaula                   E012024    573__Re_ Last minute question on chubs model outputs...(1).pdf
  1231     Email with Attachment    6/26/15 9:15 PM Allan, Nathan               Hayley Dikeman, Susan Oetker chub model stuff                          E012026    574__chub model stuff.pdf
  1232     Attachment               6/26/15 9:15 PM                                                                                                    E012027    574_1_A_Scoring Stream Length for Chubs.pdf
                                                                                                                Re: nonnative inconsistency ranking
  1233     Email                   6/29/15 10:11 AM   Voeltz, Jeremy            Fitzpatrick, Lesley             pointed out by AGFD                    E012029    575__Re_ nonnative inconsistency ranking pointed out....pdf
  1234     Email with Attachment    6/29/15 1:16 PM   Dikeman, Hayley           Sarah Quamme                    Fwd: chub model stuff                  E012031    576__Fwd_ chub model stuff.pdf
  1235     Attachment               6/29/15 1:16 PM                                                                                                    E012033    576_1_A_Scoring Stream Length for Chubs_1.pdf
  1236     Email                    6/29/15 1:17 PM   Young, Kirk               Shaula Hedwall, Jeremy Voeltz Fwd: five points of light                E012035    577__Fwd_ five points of light.pdf
  1237     Email with Attachment    6/29/15 3:39 PM   Gwinn, Jessica            Lesley Fitzpatrick              Chubs decision briefing notes          E012037    578__Chubs decision briefing notes.pdf
  1238     Attachment               6/29/15 3:39 PM                                                                                                    E012038    578_1_A_Chub decision meeting notes.pdf
  1239     Email with Attachment    6/29/15 4:07 PM   Gwinn, Jessica            Fitzpatrick, Lesley             Re: Chubs decision briefing notes      E012051    579__Re_ Chubs decision briefing notes.pdf
  1240     Attachment               6/29/15 4:07 PM                                                                                                    E012052    579_1_A_Chub decision meeting notes_1.pdf
  1241     Email with Attachment    6/30/15 7:55 AM   Dikeman, Hayley           Shaula Hedwall, Jeremy Voeltz, follow up from call                     E012065    580__follow up from call.pdf
  1242     Attachment               6/30/15 7:55 AM                                                                                                    E012066    580_1_A_scenarios 6-29-15.pdf
  1243     Attachment               6/30/15 7:55 AM                                                                                                    E012067    580_2_A_Scoring Stream Length for Chubs (1).pdf
  1244     Attachment               6/30/15 7:55 AM                                                                                                    E012069    580_3_A_AU Ranking.pdf
                                                                                                                Re: Could you please send us the
  1245     Email with Attachment    6/30/15 8:05 AM Dikeman, Hayley             Hedwall, Shaula, Jeremy Voeltz, updated master spreadsheet as well?    E012070    581__Re_ Could you please send us the updated master....pdf
  1246     Attachment               6/30/15 8:05 AM                                                                                                    E012071    581_1_A_risk master current and projections 6-29-15.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 25 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                      From                         To                                   Subject                Bates #                               Hyperlink
  1247     Email with Attachment    6/30/15 8:40 AM Fitzpatrick, Lesley         Dikeman, Hayley                  Re: follow up from call              E012073      582__Re_ follow up from call.pdf
  1248     Attachment               6/30/15 8:40 AM                                                                                                   E012074      582_1_A_Stream lengths by more categories.pdf
  1249     Email                    6/30/15 8:40 AM Gordon, Ryan                Dikeman, Hayley                  Re: follow up from call              E012076      583__Re_ follow up from call(1).pdf
  1250     Email with Attachment    6/30/15 9:19 AM Fitzpatrick, Lesley         Dikeman, Hayley                  Re: follow up from call              E012077      584__Re_ follow up from call(2).pdf

  1251     Attachment               6/30/15 9:19 AM                                                                                                   E012079      584_1_A_NONATIVE SPECIES STRESSOR Strawman for FWS_3.pdf
  1252     Email with Attachment   6/30/15 10:55 AM   Voeltz, Jeremy            Shaula Hedwall                   NN ranking by stream                 E012085      585__NN ranking by stream.pdf
  1253     Attachment              6/30/15 10:55 AM                                                                                                   E012086      585_1_A_NN ranking category by stream.pdf
  1254     Email with Attachment   6/30/15 12:03 PM   Voeltz, Jeremy            Shaula Hedwall                   chub scenarios                       E012087      586__chub scenarios.pdf
  1255     Attachment              6/30/15 12:03 PM                                                                                                   E012088      586_1_A_scenarios 6-29-15.Voeltz.pdf
  1256     Email with Attachment   6/30/15 12:22 PM   Dikeman, Hayley           Lesley Fitzpatrick, Shaula Hedwastream length                         E012089      587__stream length.pdf
  1257     Attachment              6/30/15 12:22 PM                                                                                                   E012090      587_1_A_Scoring Stream Length for Chubs (1) hd.pdf
  1258     Email                   6/30/15 12:26 PM   Dikeman, Hayley           Shaula Hedwall, Jeremy Voeltz,   future scenarios                     E012092      588__future scenarios.pdf
  1259     Email                   6/30/15 12:31 PM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: follow up from call              E012093      589__Re_ follow up from call(3).pdf
  1260     Email                    6/30/15 1:02 PM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: stream length                    E012095      590__Re_ stream length(2).pdf
  1261     Email with Attachment    6/30/15 1:47 PM   Hedwall, Shaula           Dikeman, Hayley                  Re: follow up from call              E012096      591__Re_ follow up from call(4).pdf
  1262     Attachment               6/30/15 1:47 PM                                                                                                   E012098      591_1_A_scenarios 6-29-15_sjh.pdf
  1263     Attachment               6/30/15 1:47 PM                                                                                                   E012099      591_2_A_NN ranking category by stream_1.pdf
  1264     Attachment               6/30/15 1:47 PM                                                                                                   E012100      591_3_A_AU Ranking_sjh.pdf
  1265     Attachment               6/30/15 1:47 PM                                                                                                   E012102      591_4_A_Stream Length sjh discussion.pdf
  1266     Email                    6/30/15 2:00 PM   Oetker, Susan             Dikeman, Hayley            Re: ranking categories                     E012104      592__Re_ ranking categories.pdf
  1267     Email                    6/30/15 2:32 PM   Quamme, Sarah             Dikeman, Hayley            Re: peer review                            E012107      593__Re_ peer review(1).pdf
                                                                                                           RE: Do you have any thoughts on this
  1268     Email                    6/30/15 2:54 PM   Dave Weedman              'Hedwall, Shaula'          paper and a proposed use of it             E012108      594__RE_ Do you have any thoughts on this paper and ....pdf
  1269     Email with Attachment    6/30/15 3:17 PM   Dikeman, Hayley           Sarah Quamme, Susan Oetker draft agenda for tomorrow's call           E012110      595__draft agenda for tomorrow's call.pdf
  1270     Attachment               6/30/15 3:17 PM                                                                                                   E012111      595_1_A_chub Agenda 6-31-15.pdf
  1271     Email with Attachment    6/30/15 4:34 PM   Voeltz, Jeremy            Fitzpatrick, Lesley              Re: follow up from call              E012113      596__Re_ follow up from call(5).pdf
  1272     Attachment               6/30/15 4:34 PM                                                                                                   E012116      596_1_A_scenarios 6-29-15.Voeltz_1.pdf
  1273     Attachment               6/30/15 4:34 PM                                                                                                   E012117      596_2_A_AU Ranking.Voeltz.pdf
  1274     Email                     7/1/15 8:05 AM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: follow up from call              E012118      597__Re_ follow up from call(6).pdf
  1275     Email                     7/1/15 9:26 AM   Hedwall, Shaula           Dikeman, Hayley                  Re: follow up from call              E012121      598__Re_ follow up from call(7).pdf
  1276     Email with Attachment     7/1/15 9:42 AM   Voeltz, Jeremy            Hedwall, Shaula                  Re: For our discussion               E012125      599__Re_ For our discussion.pdf
  1277     Attachment                7/1/15 9:42 AM                                                                                                   E012126      599_1_A_AU Ranking.Voeltz_1.pdf
  1278     Attachment                7/1/15 9:42 AM                                                                                                   E012127      599_2_A_scenarios 6-29-15.Voeltz_2.pdf
  1279     Email with Attachment    7/1/15 10:25 AM   Fitzpatrick, Lesley       Voeltz, Jeremy                   Re: follow up from call              E012128      600__Re_ follow up from call(8).pdf
  1280     Attachment               7/1/15 10:25 AM                                                                                                   E012131      600_1_A_AU Ranking laf.pdf
  1281     Attachment               7/1/15 10:25 AM                                                                                                   E012132      600_2_A_LAF thought processes for 3 questions.pdf
  1282     Attachment               7/1/15 10:25 AM                                                                                                   E012135      600_3_A_scenarios 6-29-15laf.pdf
  1283     Email with Attachment    7/1/15 10:44 AM   Fitzpatrick, Lesley       Voeltz, Jeremy                   Re: follow up from call              E012136      601__Re_ follow up from call(9).pdf
  1284     Attachment               7/1/15 10:44 AM                                                                                                   E012139      601_1_A_Scoring Stream Length for Chubs (1) laf.pdf
                                                                                                             RE: Do you have any thoughts on this
  1285     Email with Attachment    7/1/15 11:32 AM Abraham E Springer          Hedwall, Shaula, Dave Weedma paper and a proposed use of it           E012141      602__RE_ Do you have any thoughts on this paper and ...(1).pdf
  1286     Attachment               7/1/15 11:32 AM                                                                                                   E012143      602_1_A_Wyatt_et_al-2015-Groundwater.pdf
  1287     Attachment               7/1/15 11:32 AM                                                                                                   E012153      602_2_A_Robles.et.al.Plos.One.Oct2014.pdf
  1288     Attachment               7/1/15 11:32 AM                                                                                                   E012168      602_3_A_HawkinsJAE2015.pdf
  1289     Email with Attachment    7/1/15 11:33 AM Dikeman, Hayley             Shaula Hedwall, Jeremy Voeltz, Agenda for chub call today             E012180      603__Agenda for chub call today.pdf
  1290     Attachment               7/1/15 11:33 AM                                                                                                   E012181      603_1_A_chub Agenda 7-1-15.pdf
                                                                                                               RE: Do you have any thoughts on this
  1291     Email                    7/1/15 12:17 PM Abraham E Springer          Hedwall, Shaula                paper and a proposed use of it         E012185      604__RE_ Do you have any thoughts on this paper and ...(2).pdf
                                                                                                               RE: Do you have any thoughts on this
  1292     Email                     7/1/15 1:41 PM Abraham E Springer          Jeanmarie Haney, Hedwall, Shaupaper and a proposed use of it          E012188      605__RE_ Do you have any thoughts on this paper and ...(3).pdf
  1293     Email with Attachment     7/1/15 2:09 PM Fitzpatrick, Lesley         Jeremy Voeltz, Shaula Hedwall, Restoration stream selection           E012192      606__Restoration stream selection.pdf
  1294     Attachment                7/1/15 2:09 PM                                                                                                   E012193      606_1_A_Pool selections.pdf
  1295     Email with Attachment     7/1/15 3:59 PM Fitzpatrick, Lesley         Dikeman, Hayley                  Re: Agenda for chub call today       E012195      607__Re_ Agenda for chub call today.pdf
  1296     Attachment                7/1/15 3:59 PM                                                                                                   E012196      607_1_A_Pool selections_1.pdf
                                                                                                           agenda and notes from meeting
  1297     Email with Attachment     7/2/15 7:48 AM Dikeman, Hayley             Susan Oetker, Sarah Quamme yesterday                                  E012198      608__agenda and notes from meeting yesterday.pdf
  1298     Attachment                7/2/15 7:48 AM                                                                                                   E012199      608_1_A_chub Agenda 7-1-15 with notes.pdf
  1299     Email                     7/2/15 9:20 AM Hedwall, Shaula             Dikeman, Hayley                  Re: groundwater in the Verde         E012202      609__Re_ groundwater in the Verde.pdf
                                          Case 4:18-cv-00404-JGZ                   Document
                                                        Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                             No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 26 of 97
                                                                           USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                           EMAIL INDEX

Document
 Number         Document Type        Date                      From                            To                                 Subject                  Bates #                               Hyperlink
  1300     Email                   7/2/15 10:03 AM   Dikeman, Hayley           Hedwall, Shaula                   Re: follow up from call                E012204      610__Re_ follow up from call(10).pdf
  1301     Email with Attachment   7/2/15 10:07 AM   Dikeman, Hayley           Lesley Fitzpatrick, Jeremy Voeltz chubs nonnatives                       E012208      611__chubs nonnatives.pdf
  1302     Attachment              7/2/15 10:07 AM                                                                                                      E012209      611_1_A_nonnative excerpt.pdf
  1303     Email with Attachment   7/2/15 10:46 AM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: chubs nonnatives                    E012211      612__Re_ chubs nonnatives.pdf
  1304     Attachment              7/2/15 10:46 AM                                                                                                      E012213      612_1_A_nonnative excerpt laf.pdf
  1305     Email with Attachment   7/2/15 11:31 AM   Voeltz, Jeremy            Shaula Hedwall                   Fwd: Cause and Effects Table            E012216      613__Fwd_ Cause and Effects Table.pdf
  1306     Attachment              7/2/15 11:31 AM                                                                                                      E012217      613_1_A_cause and effects chubs draft final Core Grou_3.pdf
  1307     Email with Attachment   7/2/15 11:56 AM   Voeltz, Jeremy            Fitzpatrick, Lesley              Re: chubs nonnatives                    E012223      614__Re_ chubs nonnatives(1).pdf
  1308     Attachment              7/2/15 11:56 AM                                                                                                      E012225      614_1_A_nonnative excerpt laf.voeltz.pdf
  1309     Email with Attachment    7/2/15 1:43 PM   Fitzpatrick, Lesley       Voeltz, Jeremy                   Re: chubs nonnatives                    E012228      615__Re_ chubs nonnatives(2).pdf
  1310     Attachment               7/2/15 1:43 PM                                                                                                      E012231      615_1_A_Survey Report Spreadsheet Marsh Creek Final.pdf
  1311     Attachment               7/2/15 1:43 PM                                                                                                      E012234      615_2_A_Overton et al Final Draft 2012 Spring Creek Tr.pdf
  1312     Email                    7/2/15 4:03 PM   Hedwall, Shaula           Oetker, Susan                    Re: Agenda for chub call today          E012251      616__Re_ Agenda for chub call today(1).pdf
  1313     Email with Attachment    7/6/15 9:16 AM   Fitzpatrick, Lesley       Hayley Dikeman                   Cause and Effect table                  E012255      617__Cause and Effect table.pdf
  1314     Attachment               7/6/15 9:16 AM                                                                                                      E012256      617_1_A_cause and effects chubs final for SSA.pdf
  1315     Email with Attachment   7/6/15 10:05 AM   Oetker, Susan             Hayley Dikeman, Sarah Quamm risk tables                                  E012264      618__risk tables.pdf
  1316     Attachment              7/6/15 10:05 AM                                                                                                      E012265      618_1_A_table of extirpation risk.pdf
  1317     Email with Attachment   7/6/15 10:31 AM   Dikeman, Hayley           Allan, Nathan                    Re: do you have a minute to chat?       E012266      619__Re_ do you have a minute to chat_.pdf
  1318     Attachment              7/6/15 10:31 AM                                                                                                      E012268      619_1_A_info for 6-31-15 meeting.pdf
  1319     Email with Attachment   7/6/15 11:13 AM   Allan, Nathan             Dikeman, Hayley                  Re: do you have a minute to chat?       E012272      620__Re_ do you have a minute to chat_(1).pdf
  1320     Attachment              7/6/15 11:13 AM                                                                                                      E012274      620_1_A_info for 6-31-15 meeting-NA.pdf
  1321     Email with Attachment   7/6/15 12:39 PM   Fitzpatrick, Lesley       Jessica Gwinn                    Could you review this?                  E012278      621__Could you review this_.pdf
  1322     Attachment              7/6/15 12:39 PM                                                                                                      E012279      621_1_A_White Paper on historical and current distrib_1.pdf
  1323     Email with Attachment    7/6/15 4:13 PM   Quamme, Sarah             Nathan Allan, Susan Oetker, HayFwd: southwest drought paper etc          E012290      622__Fwd_ southwest drought paper etc.pdf
  1324     Attachment               7/6/15 4:13 PM                                                                                                      E012294      622_1_A_Ault et al 2014_megadrought_western US.pdf
  1325     Attachment               7/6/15 4:13 PM                                                                                                      E012315      622_2_A_Cook_Ault_Smerdon_ 2015_drought risk in SW and.pdf
  1326     Email with Attachment    7/7/15 9:20 AM   Fitzpatrick, Lesley       Shaula Hedwall, Jeremy Voeltz, Taxonomy write up                         E012322      623__Taxonomy write up.pdf
  1327     Attachment               7/7/15 9:20 AM                                                                                                      E012323      623_1_A_White Paper on historical and current distrib_2.pdf
  1328     Attachment               7/7/15 9:20 AM                                                                                                      E012334      623_2_A_Final Analysis Units Revision Final working.pdf
  1329     Email with Attachment    7/8/15 9:41 AM   Dikeman, Hayley           Shaula Hedwall                   docs                                    E012343      624__docs.pdf
  1330     Attachment               7/8/15 9:41 AM                                                                                                      E012344      624_1_A_7-7-15 meeting.pdf
  1331     Attachment               7/8/15 9:41 AM                                                                                                      E012350      624_2_A_chub Agenda 7-7-15.pdf
  1332     Email                   7/8/15 11:19 AM   Fitzpatrick, Lesley       Shaula Hedwall, Hayley DikemanFossil Creek stream lengths                E012353      625__Fossil Creek stream lengths.pdf
  1333     Email with Attachment    7/8/15 8:39 PM   Fitzpatrick, Lesley       Hayley Dikeman, Susan Oetker Assignment for today                        E012354      626__Assignment for today.pdf
  1334     Attachment               7/8/15 8:39 PM                                                                                                      E012355      626_1_A_Chub assignment 07082015 for future scenarios.pdf
  1335     Email                    7/9/15 7:08 AM   Oetker, Susan             Fitzpatrick, Lesley              Re: Assignment for today                E012358      627__Re_ Assignment for today.pdf
                                                                                                                RE: Jaeger et al. 2014 - Question and
  1336     Email with Attachment    7/9/15 9:27 AM Jaeger, Kristin L.          Hedwall, Shaula                  request for input                       E012360      628__RE_ Jaeger et al. 2014 - Question and request f....pdf
  1337     Attachment               7/9/15 9:27 AM                                                                                                      E012366      628_1_A_PNAS-2014-Jaeger-SI.pdf
  1338     Attachment               7/9/15 9:27 AM                                                                                                      E012378      628_2_A_PNAS-2014-Jaeger.pdf
                                                                                                                RE: Jaeger et al. 2014 - Question and
  1339     Email with Attachment   7/9/15 11:26 AM Jaeger, Kristin L.          Hedwall, Shaula                  request for input                       E012384      629__RE_ Jaeger et al. 2014 - Question and request f...(1).pdf

  1340     Attachment              7/9/15 11:26 AM                                                                                                      E012391      629_1_A_MonthlyMeanSummary.MidCentury.ForTNC.July2015.pdf
  1341     Email with Attachment   7/9/15 11:59 AM Fitzpatrick, Lesley         Hayley Dikeman, Susan Oetker Some CC writeups                            E012393      630__Some CC writeups.pdf
  1342     Attachment              7/9/15 11:59 AM                                                                                                      E012394      630_1_A_Climate and Streamflow Predictions draft (1)_1.pdf

  1343     Attachment              7/9/15 11:59 AM                                                                                                      E012396      630_2_A_Roundtail_Headwater_Chubs_Threats_SSA_2015 (1_1.pdf
  1344     Email with Attachment   7/9/15 12:32 PM Gwinn, Jessica              Lesley Fitzpatrick               Edits to chub SSA section               E012410      631__Edits to chub SSA section.pdf
  1345     Attachment              7/9/15 12:32 PM                                                                                                      E012411      631_1_A_White Paper on historical and current distrib_3.pdf
                                                                                                              Re: (Forward to attendees) Meeting
  1346     Email with Attachment   7/9/15 12:39 PM Dikeman, Hayley             Shaula Hedwall, Jeremy Voeltz, invitation: chubs                         E012423      632__Re_ (Forward to attendees) Meeting invitation_ ....pdf
  1347     Attachment              7/9/15 12:39 PM                                                                                                      E012427      632_1_A_chub Agenda 7-9-15.pdf
                                                                                                                Re: (Forward to attendees) Meeting
  1348     Email with Attachment   7/9/15 12:56 PM Fitzpatrick, Lesley         Dikeman, Hayley                  invitation: chubs                       E012430      633__Re_ (Forward to attendees) Meeting invitation_ ...(1).pdf
  1349     Attachment              7/9/15 12:56 PM                                                                                                      E012434      633_1_A_Chub assignment 07082015 for future scenarios_1.pdf
                                                                                                                Re: (Forward to attendees) Meeting
  1350     Email with Attachment    7/9/15 2:11 PM Fitzpatrick, Lesley         Dikeman, Hayley                  invitation: chubs                       E012437      634__Re_ (Forward to attendees) Meeting invitation_ ...(2).pdf
  1351     Attachment               7/9/15 2:11 PM                                                                                                      E012441      634_1_A_Jaeger supporting info.pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                                No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 27 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number        Document Type          Date                        From                          To                               Subject                  Bates #                                Hyperlink
                                                                                                                Re: (Forward to attendees) Meeting
  1352     Email with Attachment     7/9/15 6:01 PM Voeltz, Jeremy              Fitzpatrick, Lesley             invitation: chubs                      E012453      635__Re_ (Forward to attendees) Meeting invitation_ ...(3).pdf
  1353     Attachment                7/9/15 6:01 PM                                                                                                    E012458      635_1_A_Chub assignment 07082015 for future scenarios_2.pdf
                                                                                                                Re: (Forward to attendees) Meeting
  1354     Email with Attachment     7/9/15 6:41 PM Hedwall, Shaula             Fitzpatrick, Lesley             invitation: chubs                      E012461      636__Re_ (Forward to attendees) Meeting invitation_ ...(4).pdf
  1355     Attachment                7/9/15 6:41 PM                                                                                                    E012465      636_1_A_Future Scenarios_Risk Categories_Hedwall.pdf
                                                                                                           future scenarios and au ranking
  1356     Email with Attachment    7/10/15 9:13 AM   Dikeman, Hayley           Susan Oetker, Sarah Quamme categories                                  E012467      637__future scenarios and au ranking categories.pdf
  1357     Attachment               7/10/15 9:13 AM                                                                                                    E012468      637_1_A_Chub assignment 07082015 for future scenarios_3.pdf
  1358     Attachment               7/10/15 9:13 AM                                                                                                    E012472      637_2_A_Chub assignment 07082015 for future scenarios_4.pdf
  1359     Attachment               7/10/15 9:13 AM                                                                                                    E012475      637_3_A_Future Scenarios_Risk Categories_Hedwall_1.pdf
  1360     Attachment               7/10/15 9:13 AM                                                                                                    E012477      637_4_A_chub Agenda 7-9-15 with notes.pdf
  1361     Email with Attachment   7/10/15 11:40 AM   Oetker, Susan             Dikeman, Hayley                 Re: info                               E012480      638__Re_ info.pdf
  1362     Attachment              7/10/15 11:40 AM                                                                                                    E012482      638_1_A_stream length and nn.pdf
  1363     Email with Attachment    7/13/15 9:27 AM   Fitzpatrick, Lesley       Hayley Dikeman                  model documentation                    E012503      639__model documentation.pdf
  1364     Attachment               7/13/15 9:27 AM                                                                                                    E012504      639_1_A_Documentation for Model Assessment laf 2 hd l.pdf
  1365     Email with Attachment    7/13/15 9:55 AM   Oetker, Susan             Hayley Dikeman                  nonnatives                             E012553      640__nonnatives.pdf
  1366     Attachment               7/13/15 9:55 AM                                                                                                    E012554      640_1_A_stream length and nn_1.pdf
                                                                                                                Fwd: Peer Review for the Species Status
                                                                                                                Assessment for headwater and
  1367     Email                   7/13/15 12:44 PM Fitzpatrick, Lesley         Hayley Dikeman                  roundtail chubs                         E012585     641__Fwd_ Peer Review for the Species Status Assessm....pdf
  1368     Email                    7/13/15 3:34 PM Clayton Crowder             Leslie Fitzpatrick              FW: North Fork Black River Surveys      E012586     642__FW_ North Fork Black River Surveys.pdf
  1369     Email with Attachment   7/14/15 10:03 AM Dikeman, Hayley             Nathan Allan                    Fwd: nonnatives                         E012589     643__Fwd_ nonnatives.pdf
  1370     Attachment              7/14/15 10:03 AM                                                                                                     E012591     643_1_A_stream length and nn_2.pdf
                                                                                                                Can you review these and make sure
  1371     Email with Attachment   7/14/15 11:34 AM Hedwall, Shaula             Jeremy Voeltz                   they make sense?                        E012622     644__Can you review these and make sure they make se....pdf
  1372     Attachment              7/14/15 11:34 AM                                                                                                     E012623     644_1_A_Climate Change Chub Model_Jaeger discussion.pdf
  1373     Attachment              7/14/15 11:34 AM                                                                                                     E012624     644_2_A_TelephoneConversationRecord_KJaeger_Jaeger et.pdf
                                                                                                                Re: Can you review these and make
  1374     Email with Attachment    7/14/15 1:10 PM Voeltz, Jeremy              Hedwall, Shaula                 sure they make sense?                   E012626     645__Re_ Can you review these and make sure they mak....pdf
  1375     Attachment               7/14/15 1:10 PM                                                                                                     E012627     645_1_A_Climate Change Chub Model_Jaeger discussion.V.pdf
                                                                                                                Information from Jaeger call,
  1376     Email with Attachment    7/14/15 1:48 PM Hedwall, Shaula             Hayley Dikeman                  uncertainties etc.                      E012628     646__Information from Jaeger call, uncertainties etc..pdf
  1377     Attachment               7/14/15 1:48 PM                                                                                                     E012629     646_1_A_Climate Change_Chub Model_Data Uncertainties_.pdf

  1378     Attachment               7/14/15 1:48 PM                                                                                                    E012630      646_2_A_TelephoneConversationRecord_KJaeger_Jaeger et_1.pdf

  1379     Attachment               7/14/15 1:48 PM                                                                                                    E012632      646_3_A_DEPARTMENT OF THE INTERIOR Mail - RE_ Jaeger e.pdf
                                                                                                                                                                    646_4_A_MonthlyMeanSummary.MidCentury.ForTNC.July2015_1.p
  1380     Attachment               7/14/15 1:48 PM                                                                                                    E012641      df
  1381     Attachment               7/14/15 1:48 PM                                                                                                    E012643      646_5_A_Wyatt et al 2015-Semiarid aquifer response for.pdf
  1382     Attachment               7/14/15 1:48 PM                                                                                                    E012653      646_6_A_Robles et al 2014 - Effects climate vari fores.pdf
  1383     Attachment               7/14/15 1:48 PM                                                                                                    E012668      646_7_A_Hawkins et al 2015 - climate projection summer.pdf
                                                                                                               chub future scenarios and risk of
  1384     Email with Attachment    7/14/15 3:48 PM   Dikeman, Hayley           Shaula Hedwall, Jeremy Voeltz, extinction categories for your review   E012680      647__chub future scenarios and risk of extinction ca....pdf
  1385     Attachment               7/14/15 3:48 PM                                                                                                    E012681      647_1_A_risk tolerence categories.pdf
  1386     Attachment               7/14/15 3:48 PM                                                                                                    E012683      647_2_A_scenario summary 7-13-15 to group.pdf
  1387     Email                    7/15/15 8:42 AM   Fitzpatrick, Lesley       Hayley Dikeman                  New Survey data                        E012684      648__New Survey data.pdf
  1388     Email with Attachment    7/15/15 9:19 AM   Dikeman, Hayley           Susan Oetker, Nathan Allan      miracles??????                         E012685      649__miracles_.pdf
  1389     Attachment               7/15/15 9:19 AM                                                                                                    E012686      649_1_A_stream length and nn hd.pdf
  1390     Email with Attachment    7/15/15 3:08 PM   Dikeman, Hayley           Shaula Hedwall, Lesley Fitzpatricfollow up from call                   E012701      650__follow up from call(1).pdf
  1391     Attachment               7/15/15 3:08 PM                                                                                                    E012702      650_1_A_scenario summary 7-13-15 to group_1.pdf
  1392     Attachment               7/15/15 3:08 PM                                                                                                    E012703      650_2_A_risk tolerence categories_1.pdf
  1393     Attachment               7/15/15 3:08 PM                                                                                                    E012705      650_3_A_au ranking calculations.pdf
  1394     Attachment               7/15/15 3:08 PM                                                                                                    E012709      650_4_A_current condition results.pdf
                                                                                                             Re: Peer Review for the Species Status
                                                                                                             Assessment for headwater and
  1395     Email                    7/15/15 3:37 PM Fitzpatrick, Lesley         Phaedra Budy, Michael Edward roundtail chubs                           E012711      651__Re_ Peer Review for the Species Status Assessme....pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 28 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number        Document Type         Date                         From                         To                               Subject                    Bates #                               Hyperlink
                                                                                                                Re: Partner Review of the Species
                                                                                                                Status Assessment for headwater and
  1396     Email                    7/15/15 3:41 PM   Fitzpatrick, Lesley       Mike Rabe, Scott Bryan, Heidi B roundtail chubs                         E012712      652__Re_ Partner Review of the Species Status Assess....pdf
  1397     Email with Attachment    7/15/15 3:46 PM   Fitzpatrick, Lesley       Hayley Dikeman                  V5 Model Documentation                  E012713      653__V5 Model Documentation.pdf
  1398     Attachment               7/15/15 3:46 PM                                                                                                     E012714      653_1_A_Documentation for Model Assessment laf 5.pdf
  1399     Email with Attachment    7/15/15 4:12 PM   Hedwall, Shaula           Dikeman, Hayley                 Re: follow up from call                 E012766      654__Re_ follow up from call(11).pdf
  1400     Attachment               7/15/15 4:12 PM                                                                                                     E012768      654_1_A_risk tolerence categories_sjh 7-15-15.pdf
  1401     Email with Attachment    7/15/15 4:58 PM   Voeltz, Jeremy            Hedwall, Shaula                 Re: follow up from call                 E012770      655__Re_ follow up from call(12).pdf
  1402     Attachment               7/15/15 4:58 PM                                                                                                     E012773      655_1_A_scenario summary 7-13-15 to group.Voeltz.pdf
  1403     Email with Attachment    7/15/15 9:10 PM   Fitzpatrick, Lesley       Hayley Dikeman                  model assessment                        E012774      656__model assessment.pdf
  1404     Attachment               7/15/15 9:10 PM                                                                                                     E012775      656_1_A_Model Assessment 7-9-15 hd laf.pdf
  1405     Email                    7/16/15 7:58 AM   Oetker, Susan             Dikeman, Hayley                 Re: miracles??????                      E012819      657__Re_ miracles_.pdf
  1406     Email with Attachment    7/16/15 8:26 AM   Fitzpatrick, Lesley       Hedwall, Shaula                 Re: follow up from call                 E012822      658__Re_ follow up from call(13).pdf
  1407     Attachment               7/16/15 8:26 AM                                                                                                     E012824      658_1_A_risk tolerence categories_sjh 7-15-15 laf.pdf
  1408     Email with Attachment    7/16/15 8:54 AM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: follow up from call                 E012826      659__Re_ follow up from call(14).pdf
  1409     Attachment               7/16/15 8:54 AM                                                                                                     E012829      659_1_A_scenario summary 7-13-15 to group laf.pdf
  1410     Email with Attachment    7/16/15 9:52 AM   Dikeman, Hayley           Shaula Hedwall, Lesley Fitzpatricchub model                             E012830      660__chub model.pdf
  1411     Attachment               7/16/15 9:52 AM                                                                                                     E012831      660_1_A_risk master current and projections 7-15-15.pdf
  1412     Email with Attachment    7/16/15 3:07 PM   Fitzpatrick, Lesley       Hayley Dikeman                  Assessment Model                        E012860      661__Assessment Model.pdf
  1413     Attachment               7/16/15 3:07 PM                                                                                                     E012861      661_1_A_Model Assessment 7-9-15 hd laf_1.pdf
  1414     Email                    7/16/15 4:12 PM   Fitzpatrick, Lesley       Dikeman, Hayley                 Re: chub model                          E012895      662__Re_ chub model.pdf
  1415     Email with Attachment   7/22/15 10:05 AM   Dikeman, Hayley           Nathan Allan, Sarah Quamme      presentation                            E012897      663__presentation.pdf
  1416     Attachment              7/22/15 10:05 AM                                                                                                     E012898      663_1_A_pres to q and na.pdf
  1417     Email with Attachment   7/22/15 11:20 AM   Dikeman, Hayley           Nathan Allan                    corrected                               E012971      664__corrected.pdf
  1418     Attachment              7/22/15 11:20 AM                                                                                                     E012972      664_1_A_corrected.pdf
  1419     Email with Attachment   7/22/15 11:46 AM   Dikeman, Hayley           Quamme, Sarah                   Re: chub SSA review                     E012974      665__Re_ chub SSA review.pdf
  1420     Attachment              7/22/15 11:46 AM                                                                                                     E012975      665_1_A_SSA chubs 7-14.pdf
  1421     Email with Attachment    7/22/15 2:13 PM   Allan, Nathan             Dikeman, Hayley                 Re: presentation                        E013081      666__Re_ presentation(1).pdf
  1422     Attachment               7/22/15 2:13 PM                                                                                                     E013083      666_1_A_chubs risk summaries.pdf
  1423     Email with Attachment    7/22/15 2:28 PM   Dikeman, Hayley           Nathan Allan                    chub                                    E013085      667__chub(1).pdf
  1424     Attachment               7/22/15 2:28 PM                                                                                                     E013086      667_1_A_risk master current and projections 7-21-15.pdf
  1425     Email with Attachment    7/22/15 2:29 PM   Dikeman, Hayley           Nathan Allan                    Re: chub                                E013088      668__Re_ chub.pdf
  1426     Attachment               7/22/15 2:29 PM                                                                                                     E013090      668_1_A_hwc future.pdf
  1427     Email with Attachment    7/22/15 2:36 PM   Gordon, Ryan              Hayley Dikeman                  Chub draft FRN                          E013091      669__Chub draft FRN.pdf
  1428     Attachment               7/22/15 2:36 PM                                                                                                     E013092      669_1_A_Roundtail FRN.pdf
  1429     Email with Attachment    7/22/15 2:51 PM   Allan, Nathan             Sarah Quamme, Hayley Dikema chub scenario summaries and maps            E013126      670__chub scenario summaries and maps.pdf
  1430     Attachment               7/22/15 2:51 PM                                                                                                     E013127      670_1_A_chubs scenario summaries.pdf
  1431     Attachment               7/22/15 2:51 PM                                                                                                     E013128      670_2_A_chubs risk summaries_1.pdf
  1432     Email with Attachment   7/23/15 10:52 AM   Dikeman, Hayley           Jeremy Voeltz, Lesley Fitzpatrick model spreadsheet                     E013130      671__model spreadsheet.pdf
  1433     Attachment              7/23/15 10:52 AM                                                                                                     E013131      671_1_A_risk master current and projections 7-21-15_1.pdf
  1434     Email with Attachment   7/23/15 11:35 AM   Dikeman, Hayley           Jeremy Voeltz, Lesley Fitzpatrick chub data by stream km                E013133      672__chub data by stream km.pdf
  1435     Attachment              7/23/15 11:35 AM                                                                                                     E013134      672_1_A_results presentation 7-20-15.pdf
  1436     Email with Attachment   7/23/15 12:00 PM   Dikeman, Hayley           Jeremy Voeltz, Lesley Fitzpatrick Re: chub data by stream km            E013146      673__Re_ chub data by stream km.pdf
  1437     Attachment              7/23/15 12:00 PM                                                                                                     E013148      673_1_A_results presentation 7-20-15_1.pdf
  1438     Email                    7/23/15 3:25 PM   Fitzpatrick, Lesley       Hayley Dikeman                  Water spreadsheets                      E013160      674__Water spreadsheets.pdf
  1439     Email with Attachment    7/23/15 7:05 PM   Quamme, Sarah             Hayley Dikeman                  chubs SSA review pt. 1                  E013161      675__chubs SSA review pt. 1.pdf
  1440     Attachment               7/23/15 7:05 PM                                                                                                     E013162      675_1_A_Chubs SSA 7-23-15 sjq.pdf
  1441     Email with Attachment    7/24/15 1:09 PM   Quamme, Sarah             Hayley Dikeman                  chubs SSA review pt. 2                  E013271      676__chubs SSA review pt. 2.pdf
  1442     Attachment               7/24/15 1:09 PM                                                                                                     E013272      676_1_A_Chubs SSA 7-24-15 sjq.pdf
                                                                                                                  Calls on Monday and Tuesday of next
  1443     Email                    7/24/15 1:15 PM   Dikeman, Hayley           Jeremy Voeltz, Lesley Fitzpatrick week                                  E013381      677__Calls on Monday and Tuesday of next week.pdf
  1444     Email with Attachment    7/24/15 2:02 PM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: comments from Q                   E013382      678__Re_ comments from Q.pdf
  1445     Attachment               7/24/15 2:02 PM                                                                                                     E013383      678_1_A_Chubs SSA 7-23-15 sjq to LF edits.pdf
  1446     Attachment               7/24/15 2:02 PM                                                                                                     E013493      678_2_A_Water Talking Points Short Version.pdf
  1447     Email with Attachment    7/24/15 5:37 PM   Dikeman, Hayley           Sarah Quamme                    viability                               E013503      679__viability(1).pdf
  1448     Attachment               7/24/15 5:37 PM                                                                                                     E013504      679_1_A_Chubs SSA 7-24-15 sjq part 2 hd.pdf
  1449     Email with Attachment    7/24/15 8:05 PM   Quamme, Sarah             Hayley Dikeman                  chubs SSA review pt 3                   E013630      680__chubs SSA review pt 3.pdf
  1450     Attachment               7/24/15 8:05 PM                                                                                                     E013631      680_1_A_Chubs SSA 7-24-15 sjq v2.pdf
  1451     Email                    7/25/15 3:13 PM   Sarah Quamme              Hayley Dikeman                  Status and gut check                    E013740      681__Status and gut check.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 29 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                       From                        To                                 Subject                       Bates #                               Hyperlink
  1452     Email                    7/27/15 9:43 AM   Oetker, Susan             Dikeman, Hayley                 Re: decision scenarios                     E013741      682__Re_ decision scenarios.pdf
  1453     Email                    7/27/15 9:45 AM   Quamme, Sarah             Dikeman, Hayley                 Re: peer review                            E013743      683__Re_ peer review(2).pdf
  1454     Email with Attachment   7/27/15 10:02 AM   Oetker, Susan             Hayley Dikeman                  ppt maps                                   E013745      684__ppt maps.pdf
  1455     Attachment              7/27/15 10:02 AM                                                                                                        E013746      684_1_A_chubs risk summaries_2.pdf
  1456     Attachment              7/27/15 10:02 AM                                                                                                        E013751      684_2_A_chubs scenario summaries hd.pdf
  1457     Email                   7/27/15 10:21 AM   Oetker, Susan             Dikeman, Hayley                 Re: ppt maps                               E013753      685__Re_ ppt maps.pdf
  1458     Email with Attachment    7/27/15 1:29 PM   Fitzpatrick, Lesley       Hayley Dikeman                  other stream data                          E013755      686__other stream data.pdf
  1459     Attachment               7/27/15 1:29 PM                                                                                                        E013756      686_1_A_Water Talking Points Short Version_1.pdf
  1460     Email with Attachment    7/28/15 7:40 AM   Oetker, Susan             Dikeman, Hayley                 Re: stream info                            E013766      687__Re_ stream info.pdf
  1461     Attachment               7/28/15 7:40 AM                                                                                                        E013769      687_1_A_chubs scenario summaries hd so.pdf
                                                                                                                Re: Partner Review of the Species
                                                                                                                Status Assessment for headwater and
  1462     Email                    7/28/15 8:04 AM   Fitzpatrick, Lesley       Mike Rabe, Steve Spangle        roundtail chubs                            E013771      688__Re_ Partner Review of the Species Status Assess...(1).pdf
  1463     Email with Attachment    7/28/15 9:28 AM   Oetker, Susan             Hayley Dikeman                  maps/risks                                 E013773      689__maps_risks.pdf
  1464     Attachment               7/28/15 9:28 AM                                                                                                        E013774      689_1_A_chubs scenario summaries hd so_1.pdf
  1465     Attachment               7/28/15 9:28 AM                                                                                                        E013776      689_2_A_chubs risk summaries v1.pdf
  1466     Email                    7/28/15 9:40 AM   Oetker, Susan             Dikeman, Hayley                   Re: maps/risks                           E013788      690__Re_ maps_risks.pdf
  1467     Email with Attachment   7/28/15 12:05 PM   Dikeman, Hayley           Jeremy Voeltz, Lesley Fitzpatrick pp presentation                          E013790      691__pp presentation.pdf
  1468     Attachment              7/28/15 12:05 PM                                                                                                        E013791      691_1_A_pres to decision makers 7-27-15.pdf
  1469     Email with Attachment    7/28/15 1:39 PM   Dikeman, Hayley           Jeremy Voeltz, Lesley Fitzpatrick Fwd: ppt                                 E013887      692__Fwd_ ppt.pdf
  1470     Attachment               7/28/15 1:39 PM                                                                                                        E013889      692_1_A_chubs risk summaries v1_1.pdf
                                                                                                                Information for tomorrow briefing on
  1471     Email with Attachment    7/28/15 2:58 PM   Dikeman, Hayley           Brenda Smith, Jeremy Voeltz, Je chubs                                      E013907      693__Information for tomorrow briefing on chubs.pdf
  1472     Attachment               7/28/15 2:58 PM                                                                                                        E013909      693_1_A_chubs risk summaries v2.pdf
  1473     Attachment               7/28/15 2:58 PM                                                                                                        E013927      693_2_A_chub decision meeting 7-28-15.pdf
  1474     Email with Attachment    7/28/15 6:12 PM   Voeltz, Jeremy            Shaula Hedwall                  mock scenarios - HWC                       E013960      694__mock scenarios - HWC.pdf
  1475     Attachment               7/28/15 6:12 PM                                                                                                        E013961      694_1_A_Mock listing scenario.2015.07.28.pdf
  1476     Email                    7/29/15 7:41 AM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: talk                                 E013962      695__Re_ talk.pdf
  1477     Email                    7/29/15 7:42 AM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: pp presentation                      E013963      696__Re_ pp presentation.pdf
  1478     Email                   7/29/15 10:00 AM   Hedwall, Shaula           Fitzpatrick, Lesley               Re: Fire discussion from today           E013965      697__Re_ Fire discussion from today.pdf
  1479     Email                    7/30/15 1:20 PM   Dikeman, Hayley           Quamme, Sarah                     Re: chubs SSA review                     E013967      698__Re_ chubs SSA review.pdf
                                                                                                                  RE: AGFD Review of SSA and Model
  1480     Email                    7/31/15 9:18 AM Mike Rabe                   'Fitzpatrick, Lesley', steve_spangAssessment for chubs                     E013969      699__RE_ AGFD Review of SSA and Model Assessment for....pdf
                                                                                                                  Re: Peer Review for the Species Status
                                                                                                                  Assessment for headwater and
  1481     Email                    7/31/15 9:41 AM tiaroga@comcast.net         Fitzpatrick, Lesley               roundtail chubs                          E013970      700__Re_ Peer Review for the Species Status Assessme...(1).pdf
  1482     Email with Attachment   7/31/15 12:50 PM Fitzpatrick, Lesley         Dikeman, Hayley                   Re: chub schedule                        E013972      701__Re_ chub schedule.pdf
  1483     Attachment              7/31/15 12:50 PM                                                                                                        E013977      701_1_A_List of white papers for hayley.pdf
                                                                                                              RE: Roundtail and Headwater Chub
  1484     Email                    7/31/15 2:17 PM   Patten, Kirk, DGF         Mike Rabe, 'Richardson, Mary' Coordination                                 E013978      702__RE_ Roundtail and Headwater Chub Coordination.pdf
  1485     Email                     8/3/15 5:18 PM   Dikeman, Hayley           Galst, Carey                  Re: chub                                     E013980      703__Re_ chub(1).pdf
  1486     Email with Attachment     8/4/15 3:53 PM   Fitzpatrick, Lesley       Hayley Dikeman                Model Assessment Documentation               E013982      704__Model Assessment Documentation.pdf
  1487     Attachment                8/4/15 3:53 PM                                                                                                        E013983      704_1_A_Documentation for Model Assessment laf 5b.pdf
  1488     Email with Attachment     8/5/15 8:38 AM   Gordon, Ryan              Dikeman, Hayley                 Re: FRN                                    E014056      705__Re_ FRN.pdf
  1489     Attachment                8/5/15 8:38 AM                                                                                                        E014057      705_1_A_Roundtail and Headwater FRN.pdf
                                                                                                                Re: Headwater chub information for
  1490     Email with Attachment     8/5/15 1:26 PM Newton, Jess                Spangle, Steve                  San Carlos Apache Reservation              E014077      706__Re_ Headwater chub information for San Carlos A....pdf
  1491     Attachment                8/5/15 1:26 PM                                                                                                        E014079      706_1_A_SanCarlosSOR.PDF
                                                                                                                Re: Headwater chub information for
  1492     Email                     8/5/15 1:39 PM Fitzpatrick, Lesley         Newton, Jess                    San Carlos Apache Reservation              E014086      707__Re_ Headwater chub information for San Carlos A...(1).pdf
  1493     Email with Attachment     8/9/15 7:41 PM Hayley                      hayley_dikeman@fws.gov                                                     E014088      708__Mail(1).pdf
  1494     Attachment                8/9/15 7:41 PM                                                                                                        E014089      708_1_A_photo 1.pdf
  1495     Attachment                8/9/15 7:41 PM                                                                                                        E014090      708_2_A_Untitled attachment 28773.pdf
  1496     Attachment                8/9/15 7:41 PM                                                                                                        E014091      708_3_A_photo 2.pdf
  1497     Attachment                8/9/15 7:41 PM                                                                                                        E014092      708_4_A_Untitled attachment 28776.pdf
  1498     Attachment                8/9/15 7:41 PM                                                                                                        E014093      708_5_A_photo 3.pdf
  1499     Attachment                8/9/15 7:41 PM                                                                                                        E014094      708_6_A_Untitled attachment 28779.pdf
  1500     Attachment                8/9/15 7:41 PM                                                                                                        E014095      708_7_A_photo 4.pdf
  1501     Attachment                8/9/15 7:41 PM                                                                                                        E014096      708_8_A_Untitled attachment 28782.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 30 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                        From                        To                                Subject                  Bates #                               Hyperlink
  1502     Email                    8/10/15 3:16 PM   Mata, Melissa             Dikeman, Hayley                 Re: chubs                             E014097      709__Re_ chubs(3).pdf
  1503     Email                    8/10/15 5:42 PM   Quamme, Sarah             Susan Oetker, Nathan Allan      Fwd: Chub briefing for RD             E014098      710__Fwd_ Chub briefing for RD.pdf
  1504     Email                    8/11/15 8:29 AM   Fitzpatrick, Lesley       Dikeman, Hayley, Melissa Mata   Re: chubs                             E014099      711__Re_ chubs(4).pdf
  1505     Email with Attachment    8/11/15 4:48 PM   Gordon, Ryan              Dikeman, Hayley                 Re: FRN                               E014100      712__Re_ FRN(1).pdf
  1506     Attachment               8/11/15 4:48 PM                                                                                                   E014102      712_1_A_Roundtail and Headwater FRN 8-11-15 hd ryaned.pdf
  1507     Email                    8/12/15 7:49 AM   Fitzpatrick, Lesley       Gwinn, Jessica                  Re: References                        E014140      713__Re_ References.pdf
  1508     Email                   8/12/15 10:03 AM   Gordon, Ryan              Dikeman, Hayley                 Re: FRN                               E014142      714__Re_ FRN(2).pdf
  1509     Email with Attachment    8/13/15 8:19 AM   Dikeman, Hayley           Sarah Quamme                    Fwd: chub fr                          E014145      715__Fwd_ chub fr.pdf
  1510     Attachment               8/13/15 8:19 AM                                                                                                   E014147      715_1_A_chub FR to Q part 1.pdf
  1511     Email with Attachment    8/13/15 9:48 AM   Dikeman, Hayley           Sarah Quamme                    part 1 and 2                          E014157      716__part 1 and 2.pdf
  1512     Attachment               8/13/15 9:48 AM                                                                                                   E014158      716_1_A_chub FR to Q part 1 and 2.pdf
  1513     Email with Attachment   8/13/15 11:25 AM   Mata, Melissa             Dikeman, Hayley                 Re: sec 6 ?                           E014178      717__Re_ sec 6 _.pdf
  1514     Attachment              8/13/15 11:25 AM                                                                                                   E014179      717_1_A_NMDG&F.pdf
  1515     Email with Attachment   8/13/15 11:34 AM   Gordon, Ryan              Dikeman, Hayley                 Re: previous federal action section   E014190      718__Re_ previous federal action section.pdf
  1516     Attachment              8/13/15 11:34 AM                                                                                                   E014192      718_1_A_NGEWP Plan 2013-2018.Draft.20131018.pdf
  1517     Email with Attachment   8/13/15 11:40 AM   Dikeman, Hayley           Sarah Quamme                    Re: complete fr chubs                 E014290      719__Re_ complete fr chubs.pdf
  1518     Attachment              8/13/15 11:40 AM                                                                                                   E014292      719_1_A_Roundtail and Headwater FRN 8-13-15 all to Q.pdf
  1519     Email                   8/13/15 11:40 AM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: chub question                    E014325      720__Re_ chub question.pdf
                                                                                                                 RESULTS: Survey of Sabino and Romero
                                                                                                                 canyons and Spring Creek POOC
  1520     Email                    8/13/15 1:19 PM   Tiffany Love-Chezem       Don Mitchell, Hedwall, Shaula, J Stocking                             E014327      721__RESULTS_ Survey of Sabino and Romero canyons an....pdf
  1521     Email with Attachment    8/13/15 2:03 PM   Dikeman, Hayley           Quamme, Sarah                    Re: complete fr chubs                E014329      722__Re_ complete fr chubs(1).pdf
  1522     Attachment               8/13/15 2:03 PM                                                                                                   E014332      722_1_A_RTC HWC FRN 8-13-15 all to Q v2.pdf
  1523     Email with Attachment    8/13/15 3:16 PM   Richardson, Mary          Steve Spangle                    Fwd: chub FRN                        E014365      723__Fwd_ chub FRN.pdf
  1524     Attachment               8/13/15 3:16 PM                                                                                                   E014367      723_1_A_RTC HWC FRN 8-13-15 to FO.pdf
  1525     Email                    8/13/15 3:27 PM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: help                             E014400      724__Re_ help.pdf
  1526     Email with Attachment    8/13/15 5:20 PM   Spangle, Steve            Richardson, Mary, Ryan Gordon Re: chub FRN                            E014401      725__Re_ chub FRN.pdf
  1527     Attachment               8/13/15 5:20 PM                                                                                                   E014403      725_1_A_RTC HWC FRN 8-13-15 to FO SLS.pdf
  1528     Email with Attachment    8/13/15 9:17 PM   Gordon, Ryan              Dikeman, Hayley                  Re: chub FRN                         E014436      726__Re_ chub FRN(1).pdf
  1529     Attachment               8/13/15 9:17 PM                                                                                                   E014437      726_1_A_RTC HWC FRN 8-13-15 to FO rgedits.pdf
  1530     Email with Attachment   8/13/15 10:36 PM   Richardson, Mary          Hayley Dikeman                   Comments on Draft Chub FRN           E014470      727__Comments on Draft Chub FRN.pdf
  1531     Attachment              8/13/15 10:36 PM                                                                                                   E014471      727_1_A_RTC HWC FRN 8-13-15 to FO mer edits.pdf
  1532     Email with Attachment    8/14/15 8:39 AM   Fitzpatrick, Lesley       Dikeman, Hayley                  Re: Chubs                            E014505      728__Re_ Chubs(2)_1.pdf
  1533     Attachment               8/14/15 8:39 AM                                                                                                   E014506      728_1_A_5.4 language for HD.pdf
  1534     Email with Attachment   8/14/15 11:07 AM   Dikeman, Hayley           Sarah Quamme                     Re: chub risks                       E014507      729__Re_ chub risks.pdf
  1535     Attachment              8/14/15 11:07 AM                                                                                                   E014509      729_1_A_Risk Categories.pdf
  1536     Email                   8/14/15 11:14 AM   Sarah Quamme              Dikeman, Hayley                  Re: Chubs next steps                 E014512      730__Re_ Chubs next steps_1.pdf

  1537     Email with Attachment    8/14/15 2:24 PM   Dikeman, Hayley           Sarah Quamme                  chubs updated determination for listing E014515      731__chubs updated determination for listing.pdf
  1538     Attachment               8/14/15 2:24 PM                                                                                                   E014516      731_1_A_Determination.pdf
  1539     Email with Attachment    8/14/15 2:25 PM   Dikeman, Hayley           Sarah Quamme                  chub ch                                 E014522      732__chub ch.pdf
  1540     Attachment               8/14/15 2:25 PM                                                                                                   E014523      732_1_A_Critical Habitat.pdf
  1541     Email                    8/14/15 2:27 PM   Dikeman, Hayley           Spangle, Steve                Re: Chubs next steps                    E014527      733__Re_ Chubs next steps(1)_1.pdf
  1542     Email                    8/14/15 3:38 PM   Dikeman, Hayley           Fitzpatrick, Lesley           Re: Chubs next steps                    E014531      734__Re_ Chubs next steps(2).pdf
  1543     Email                    8/17/15 9:16 AM   Quamme, Sarah             Dikeman, Hayley               Re: chubs 4d rule                       E014534      735__Re_ chubs 4d rule.pdf
                                                                                                              Re: Briefing on Friday with BNT on
  1544     Email                   8/17/15 10:42 AM Murphy, Wally               Quamme, Sarah                 Chubs                                   E014535      736__Re_ Briefing on Friday with BNT on Chubs.pdf
  1545     Email with Attachment   8/17/15 11:15 AM Fitzpatrick, Lesley         Hayley Dikeman, Mary Richards Draft for DPS                           E014537      737__Draft for DPS.pdf
  1546     Attachment              8/17/15 11:15 AM                                                                                                   E014538      737_1_A_Distinct Vertebrate Population Segment Word V.pdf
  1547     Email with Attachment    8/17/15 6:28 PM Quamme, Sarah               Dikeman, Hayley               Re: chub dps                            E030981      1701__Re_ chub dps.pdf
  1548     Attachment               8/17/15 6:28 PM                                                                                                   E030982      1701_1_A_chub DPS updated 8-17-15 sjq.pdf
                                                                                                              Re: Briefing on Friday with BNT on
  1549     Email                    8/17/15 6:33 PM Quamme, Sarah               Spangle, Steve                Chubs                                   E014543      738__Re_ Briefing on Friday with BNT on Chubs(1).pdf
  1550     Email with Attachment    8/18/15 8:08 AM Dikeman, Hayley             Allan, Nathan                 Re: briefing Tuggle on Friday           E014545      739__Re_ briefing Tuggle on Friday.pdf
  1551     Attachment               8/18/15 8:08 AM                                                                                                   E014548      739_1_A_pres to decision makers 7-27-15.pdf
  1552     Email with Attachment   8/18/15 11:21 AM Dikeman, Hayley             Stacy Matson                  DTS upload                              E014644      740__DTS upload.pdf
  1553     Attachment              8/18/15 11:21 AM                                                                                                   E014645      740_1_A_chub BP 8-18-15.pdf
  1554     Attachment              8/18/15 11:21 AM                                                                                                   E014648      740_2_A_chubs proposed threatened NOTE TO REVIEWER.pdf
  1555     Attachment              8/18/15 11:21 AM                                                                                                   E014649      740_3_A_Chubs proposed rule threatened Trans Memo.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 31 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                      From                            To                                Subject                Bates #                                Hyperlink
  1556     Email with Attachment    8/18/15 2:10 PM   Dikeman, Hayley           Nathan Allan                   cartoon maps                           E014650      741__cartoon maps.pdf
  1557     Attachment               8/18/15 2:10 PM                                                                                                   E014651      741_1_A_chubs risk summaries v2_1.pdf
  1558     Email with Attachment    8/19/15 7:56 AM   Dikeman, Hayley           Nathan Allan, Susan Oetker     my slides                              E014669      742__my slides.pdf
  1559     Attachment               8/19/15 7:56 AM                                                                                                   E014670      742_1_A_pres to tuggle 8-18-15.pdf
  1560     Email with Attachment   8/19/15 11:12 AM   Oetker, Susan             Hayley Dikeman, Nathan Allan ppt                                      E014689      743__ppt.pdf
  1561     Attachment              8/19/15 11:12 AM                                                                                                   E014690      743_1_A_chubs risk summaries v1_2.pdf
  1562     Email with Attachment   8/19/15 11:34 AM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: Chubs                              E014706      744__Re_ Chubs(3)_1.pdf
  1563     Attachment              8/19/15 11:34 AM                                                                                                   E014708      744_1_A_5.4 language for HD_1.pdf
  1564     Email with Attachment   8/19/15 12:10 PM   Allan, Nathan             Hayley Dikeman, Susan Oetker one slide to add                         E014710      745__one slide to add.pdf
  1565     Attachment              8/19/15 12:10 PM                                                                                                   E014711      745_1_A_SSA Analysis Influence Diagram.pdf
  1566     Email with Attachment   8/20/15 10:53 AM   Oetker, Susan             Sarah Quamme                   slides to print for tomorrow           E014712      746__slides to print for tomorrow.pdf
  1567     Attachment              8/20/15 10:53 AM                                                                                                   E014713      746_1_A_chubs risk summaries v1_3.pdf
  1568     Email with Attachment   8/20/15 11:15 AM   Dikeman, Hayley           Sarah Quamme                   part 1 updated SSA                     E014729      747__part 1 updated SSA.pdf
  1569     Attachment              8/20/15 11:15 AM                                                                                                   E014730      747_1_A_chub ssa 8-19-15 part 1.pdf
  1570     Email with Attachment    8/20/15 1:38 PM   Dikeman, Hayley           Galst, Carey                   Re: chub proposed rule                 E014769      748__Re_ chub proposed rule.pdf
  1571     Attachment               8/20/15 1:38 PM                                                                                                   E014771      748_1_A_chub ssa 8-19-15 to hq.pdf
  1572     Email with Attachment    8/21/15 7:54 AM   Allan, Nathan             Hayley Dikeman, Sarah Quamm SSA -> Chub diagram, second try           E014912      749__SSA -_ Chub diagram, second try.pdf
  1573     Attachment               8/21/15 7:54 AM                                                                                                   E014913      749_1_A_SSA Analysis Influence Diagram for Chubs.pdf
  1574     Email with Attachment    8/21/15 8:15 AM   Oetker, Susan             Allan, Nathan                  Re: SSA -> Chub diagram, second try    E014915      750__Re_ SSA -_ Chub diagram, second try.pdf
  1575     Attachment               8/21/15 8:15 AM                                                                                                   E014916      750_1_A_chub decision for RD.pdf
  1576     Email with Attachment    8/21/15 8:50 AM   Dikeman, Hayley           Susan Oetker, Nathan Allan, Sar RD presentation                       E014923      751__RD presentation.pdf
  1577     Attachment               8/21/15 8:50 AM                                                                                                   E014924      751_1_A_pres to tuggle 8-21-15.pdf
                                                                                                             Re: Invitation: Chubs listing decision
                                                                                                             process briefing 866-865-9519 pscd...
                                                                                                             @ Fri Aug 21, 2015 10:30am - 11am
  1578     Email                    8/21/15 9:17 AM Dikeman, Hayley             Spangle, Steve               (steve_spangle@fws.gov)                  E014955      752__Re_ Invitation_ Chubs listing decision process ....pdf
                                                                                                             Re: Invitation: Chubs listing decision
                                                                                                             process briefing 866-865-9519 pscd...
                                                                                                             @ Fri Aug 21, 2015 10:30am - 11am
  1579     Email                    8/21/15 9:17 AM Quamme, Sarah               Spangle, Steve               (steve_spangle@fws.gov)                  E014958      753__Re_ Invitation_ Chubs listing decision process ...(1).pdf
  1580     Email with Attachment    8/21/15 9:48 AM Oetker, Susan               Dikeman, Hayley, Sarah Quamm Re: RD presentation                      E014961      754__Re_ RD presentation.pdf
  1581     Attachment               8/21/15 9:48 AM                                                                                                   E014964      754_1_A_scenario slide chubs.pdf
  1582     Email with Attachment   8/21/15 10:16 AM Dikeman, Hayley             Nathan Allan, Sarah Quamme, S updated version                         E014965      755__updated version.pdf
  1583     Attachment              8/21/15 10:16 AM                                                                                                   E014966      755_1_A_pres to tuggle 8-21-15_1.pdf
                                                                                                               Re: Chubs SSA briefing with RD last
  1584     Email                    8/24/15 1:36 PM Allan, Nathan               Steve Spangle                  Friday - Nailed it!                    E014995      756__Re_ Chubs SSA briefing with RD last Friday - Na....pdf
  1585     Email with Attachment    8/24/15 6:37 PM Hedwall, Shaula             Lesley Fitzpatrick             Final Citation for Fire Write-up       E014996      757__Final Citation for Fire Write-up.pdf
  1586     Attachment               8/24/15 6:37 PM                                                                                                   E014997      757_1_A_Minshall and Brock 1991 - Observed and anticip.pdf
  1587     Email with Attachment   8/26/15 11:01 AM Dikeman, Hayley             Sarah Quamme                   SSA chubs part 2                       E030989      1702__SSA chubs part 2.pdf
  1588     Attachment              8/26/15 11:01 AM                                                                                                   E030990      1702_1_A_SSA Chapter 6 and 7 part 2 to Q.pdf
                                                                                                            Re: headwater chub, spikedace, loach
  1589     Email                   8/26/15 11:37 AM Dikeman, Hayley             Voeltz, Jeremy              minnow                                    E015010      758__Re_ headwater chub, spikedace, loach minnow.pdf
  1590     Email with Attachment    8/26/15 4:34 PM Fitzpatrick, Lesley         Ryan Gordon, Hayley Dikeman Fwd: Nelson et al. 2004                   E015013      759__Fwd_ Nelson et al. 2004.pdf
  1591     Attachment               8/26/15 4:34 PM                                                                                                   E015015      759_1_A_Page 198 Nelson et al Gila.PDF
  1592     Email with Attachment    8/27/15 1:26 PM Dikeman, Hayley             Quamme, Sarah                  Re: chubs doc                          E031033      1703__Re_ chubs doc.pdf
  1593     Attachment               8/27/15 1:26 PM                                                                                                   E031034      1703_1_A_RTC HWC FRN 8-18-15 SOL and HQ hd.pdf
                                                                                                             DCN: FR00002351 - Proposed
                                                                                                             Threatened Status for the Headwater
                                                                                                             Chub and the Roundtail Chub Distinct
  1594     Email with Attachment    8/27/15 4:03 PM pamela_hicks@fws.gov        hayley_dikeman@fws.gov, Sara Population Segment                       E015016      760__DCN_ FR00002351 - Proposed Threatened Status fo....pdf
  1595     Attachment               8/27/15 4:03 PM                                                                                                   E015017      760_1_A_FR00002351 IM chub 8-18-15 v5.pdf
  1596     Attachment               8/27/15 4:03 PM                                                                                                   E015020      760_2_A_FR00002351 Trans Memo Chubs proposed rule v4.pdf
  1597     Attachment               8/27/15 4:03 PM                                                                                                   E015022      760_3_A_FR00002351 Signed IM.pdf
  1598     Attachment               8/27/15 4:03 PM                                                                                                   E015025      760_4_A_FR00002351 Signed Trans Memo.pdf
  1599     Email with Attachment    8/28/15 3:21 PM Gordon, Ryan                Dikeman, Hayley, Mary RichardsRe: chubs document review               E015027      761__Re_ chubs document review.pdf
  1600     Attachment               8/28/15 3:21 PM                                                                                                   E015031      761_1_A_Appendix C to rg.pdf
                                                                                                               Fwd: FW: Question on AGFD review for
  1601     Email                    8/31/15 5:11 PM Voeltz, Jeremy              Shaula Hedwall                 SSA and model.                       E015065        762__Fwd_ FW_ Question on AGFD review for SSA and mo....pdf
  1602     Email with Attachment     9/1/15 8:37 AM Dikeman, Hayley             Steve Spangle                  Chubs SSA Package                    E015071        763__Chubs SSA Package.pdf
                                         Case 4:18-cv-00404-JGZ                   Document
                                                       Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                            No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 32 of 97
                                                                        USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                        EMAIL INDEX

Document
 Number         Document Type        Date                      From                          To                             Subject                Bates #                                  Hyperlink
  1603     Attachment               9/1/15 8:37 AM                                                                                              E015072      763_1_A_Chub SSA Report.pdf
  1604     Email with Attachment    9/1/15 8:37 AM   Dikeman, Hayley        Steve Spangle                  Chub SSA appendices                  E015224      764__Chub SSA appendices.pdf
  1605     Attachment               9/1/15 8:37 AM                                                                                              E015225      764_1_A_App C Assessment Model Worksheets.pdf
  1606     Attachment               9/1/15 8:37 AM                                                                                              E015227      764_2_A_App E Master Workbooks For HWC and RTC.pdf
  1607     Attachment               9/1/15 8:37 AM                                                                                              E015244      764_3_A_App C Assessment Model.pdf
  1608     Attachment               9/1/15 8:37 AM                                                                                              E015275      764_4_A_App B cause and effects chubs.pdf
  1609     Email with Attachment    9/1/15 9:23 AM   Dikeman, Hayley        Steve Spangle                  Fwd: Chub SSA appendices             E015277      765__Fwd_ Chub SSA appendices.pdf
  1610     Attachment               9/1/15 9:23 AM                                                                                              E015279      765_1_A_App C Assessment Model Worksheets_1.pdf
  1611     Attachment               9/1/15 9:23 AM                                                                                              E015281      765_2_A_App E Master Workbooks For HWC and RTC_1.pdf
  1612     Attachment               9/1/15 9:23 AM                                                                                              E015298      765_3_A_App C Assessment Model_1.pdf
  1613     Attachment               9/1/15 9:23 AM                                                                                              E015329      765_4_A_App B cause and effects chubs_1.pdf
  1614     Email                   9/1/15 10:53 AM   Quamme, Sarah          Dikeman, Hayley                Re: chubs FR notice                  E015331      766__Re_ chubs FR notice.pdf
  1615     Email with Attachment    9/1/15 1:34 PM   Galst, Carey           Dikeman, Hayley                Re: chubs FR notice                  E031088      1704__Re_ chubs FR notice.pdf
  1616     Attachment               9/1/15 1:34 PM                                                                                              E031091      1704_1_A_RTC HWC FRN 8-18-15 SOL and HQ_cjg.pdf
  1617     Email with Attachment    9/1/15 2:41 PM   Richardson, Mary       Ryan Gordon, Jessica Gwinn     Fwd: Chubs SSA Package               E015334      767__Fwd_ Chubs SSA Package.pdf
  1618     Attachment               9/1/15 2:41 PM                                                                                              E015336      767_1_A_Chub SSA Report.pdf
  1619     Email with Attachment    9/1/15 3:07 PM   Gordon, Ryan           Gwinn, Jessica                 Re: Chubs SSA Package                E015488      768__Re_ Chubs SSA Package.pdf
  1620     Attachment               9/1/15 3:07 PM                                                                                              E015492      768_1_A_SSA template Jess.ref._1.pdf
  1621     Attachment               9/1/15 3:07 PM                                                                                              E015583      768_2_A_Taxonomy Revision Lit Cited for SSA.pdf
  1622     Attachment               9/1/15 3:07 PM                                                                                              E015587      768_3_A_ChubEffectsTableRef.05282015 (1).pdf
  1623     Attachment               9/1/15 3:07 PM                                                                                              E015601      768_4_A_Chubs.NNandCC.LitCite (1).pdf
  1624     Attachment               9/1/15 3:07 PM                                                                                              E015603      768_5_A_ChubSSA.Ref.05292015_1.pdf
  1625     Attachment               9/1/15 3:07 PM                                                                                              E015618      768_6_A_Citations fire and forest._1.pdf
  1626     Attachment               9/1/15 3:07 PM                                                                                              E015623      768_7_A_Conservation Lit Cited.pdf
  1627     Attachment               9/1/15 3:07 PM                                                                                              E015625      768_8_A_Historical lit cited..pdf
  1628     Attachment               9/1/15 3:07 PM                                                                                              E015631      768_9_A_Model documentation lit cit.pdf
                                                                                                           Roundtail and Headwater Chub Draft
  1629     Email with Attachment    9/1/15 3:45 PM Richardson, Mary         Mike Rabe, ccantrell@azgfd.gov SSA - 1 of 2                         E015641      769__Roundtail and Headwater Chub Draft SSA - 1 of 2.pdf
  1630     Attachment               9/1/15 3:45 PM                                                                                              E015642      769_1_A_Chub SSA Report.pdf
                                                                                                           Roundtail and Headwater Chub Draft
  1631     Email with Attachment    9/1/15 3:45 PM Richardson, Mary         Mike Rabe, ccantrell@azgfd.gov SSA - 2 of 2                         E015794      770__Roundtail and Headwater Chub Draft SSA - 2 of 2.pdf
  1632     Attachment               9/1/15 3:45 PM                                                                                              E015795      770_1_A_App B cause and effects chubs_2.pdf
  1633     Attachment               9/1/15 3:45 PM                                                                                              E015797      770_2_A_App C Assessment Model Worksheets_2.pdf
  1634     Attachment               9/1/15 3:45 PM                                                                                              E015799      770_3_A_App C Assessment Model_2.pdf
  1635     Attachment               9/1/15 3:45 PM                                                                                              E015830      770_4_A_App E Master Workbooks For HWC and RTC_2.pdf
                                                                                                           Re: chub- app f supporting
  1636     Email                    9/1/15 4:09 PM   Dikeman, Hayley        Quamme, Sarah                  documentation                        E015847      771__Re_ chub- app f supporting documentation.pdf
  1637     Email with Attachment    9/1/15 4:50 PM   Dikeman, Hayley        Jeremy Voeltz, Shaula Hedwall, Chub SSA draft                       E015850      772__Chub SSA draft.pdf
  1638     Attachment               9/1/15 4:50 PM                                                                                              E015851      772_1_A_Chub SSA Report.pdf
  1639     Email with Attachment    9/1/15 5:11 PM   Dikeman, Hayley        Jeremy Voeltz, Shaula Hedwall, chub FR notice                       E016003      773__chub FR notice.pdf
  1640     Attachment               9/1/15 5:11 PM                                                                                              E016004      773_1_A_RTC HWC FRN 8-18-15 FOs.pdf
  1641     Email with Attachment    9/1/15 5:50 PM   Dikeman, Hayley        Jeremy Voeltz, Shaula Hedwall, Re: chub FR notice                   E016061      774__Re_ chub FR notice.pdf
  1642     Attachment               9/1/15 5:50 PM                                                                                              E016063      774_1_A_RTC HWC FRN 8-18-15 FOs_1.pdf
  1643     Email                   9/2/15 10:26 AM   Spangle, Steve         Richardson, Mary               Re: No Appendix F Was Sent           E016119      775__Re_ No Appendix F Was Sent.pdf
  1644     Email with Attachment   9/2/15 12:55 PM   Gordon, Ryan           Dikeman, Hayley                Re: letters to tribes                E016120      776__Re_ letters to tribes.pdf
  1645     Attachment              9/2/15 12:55 PM                                                                                              E016121      776_1_A_AkChin1402_1.pdf
  1646     Email                    9/2/15 1:01 PM   Voeltz, Jeremy         Dikeman, Hayley, John Nystedt Re: coordination with chubs           E016128      777__Re_ coordination with chubs.pdf
  1647     Email with Attachment    9/2/15 1:41 PM   Dikeman, Hayley        Carey Galst                   chubs FR document                     E031139      1705__chubs FR document.pdf
  1648     Attachment               9/2/15 1:41 PM                                                                                              E031140      1705_1_A_RTC HWC FRN hd working to cg.pdf
  1649     Email with Attachment    9/2/15 7:03 PM   Hedwall, Shaula        Dikeman, Hayley                Re: Review of FR for Chub            E016130      778__Re_ Review of FR for Chub.pdf
  1650     Attachment               9/2/15 7:03 PM                                                                                              E016132      778_1_A_RTC HWC FRN 8-18-15 FOs_sjh.pdf
  1651     Email with Attachment    9/3/15 7:48 AM   Dikeman, Hayley        Mata, Melissa                  Re: Chub SSA                         E016188      779__Re_ Chub SSA(2)_1.pdf
  1652     Attachment               9/3/15 7:48 AM                                                                                              E016191      779_1_A_Chub SSA Report.pdf
  1653     Attachment               9/3/15 7:48 AM                                                                                              E016343      779_2_A_App C Assessment Model Worksheets_3.pdf
  1654     Attachment               9/3/15 7:48 AM                                                                                              E016345      779_3_A_App E Master Workbooks For HWC and RTC_3.pdf
  1655     Attachment               9/3/15 7:48 AM                                                                                              E016362      779_4_A_App C Assessment Model_3.pdf
  1656     Attachment               9/3/15 7:48 AM                                                                                              E016393      779_5_A_App B cause and effects chubs_3.pdf
  1657     Email                   9/3/15 10:25 AM   Dikeman, Hayley        Spangle, Steve                 Re: assistance please                E016395      780__Re_ assistance please.pdf
  1658     Email                   9/3/15 11:37 AM   Hedwall, Shaula        Dikeman, Hayley                Re: Review of FR for Chub            E016397      781__Re_ Review of FR for Chub(1).pdf
                                          Case 4:18-cv-00404-JGZ                   Document
                                                        Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                             No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 33 of 97
                                                                     USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                     EMAIL INDEX

Document
 Number         Document Type       Date                     From                         To                             Subject                      Bates #                               Hyperlink
  1659     Email                    9/3/15 2:56 PM Dikeman, Hayley       Nystedt, John                   Re: coordination with chubs               E016401      782__Re_ coordination with chubs(1).pdf
  1660     Email with Attachment    9/3/15 3:12 PM Gordon, Ryan          Jessica Gwinn                   PECE/SSA for Chub                         E016405      783__PECE_SSA for Chub.pdf

  1661     Attachment               9/3/15 3:12 PM                                                                                                 E016406      783_1_A_AGFD to USFWS_PECE Evaluation for Roundtail an_1.pdf

  1662     Attachment               9/3/15 3:12 PM                                                                                                 E016408      783_2_A_PECE Roundtail and Headwater Chub AZ_6_9_2015_2.pdf
  1663     Attachment               9/3/15 3:12 PM                                                                                                 E016439      783_3_A_DraftFinalChubCCAA_06122015 REG revised mer.pdf
  1664     Attachment               9/3/15 3:12 PM                                                                                                 E016524      783_4_A_DraftFinalChubCCAA_fws comments.pdf
  1665     Email                    9/3/15 5:06 PM Spangle, Steve        Hedwall, Shaula                 Re: Review of FR for Chub                 E016600      784__Re_ Review of FR for Chub(2).pdf
  1666     Email with Attachment    9/4/15 7:14 AM Galst, Carey          Dikeman, Hayley                 Re: chubs FR document                     E031200      1706__Re_ chubs FR document.pdf
  1667     Attachment               9/4/15 7:14 AM                                                                                                 E031202      1706_1_A_RTC HWC FRN hd working to cg_cjg edits.pdf

  1668     Email with Attachment    9/4/15 9:56 AM Martinez, Mike        Jessica Gwinn                   Six Species Statewide Conservation Plan E016603        785__Six Species Statewide Conservation Plan.pdf
  1669     Attachment               9/4/15 9:56 AM                                                                                               E016604        785_1_A_9.3 Arizona Game and Fish Department jkey.pdf
  1670     Attachment               9/4/15 9:56 AM                                                                                               E016608        785_2_A_9.3 Arizona Game and Fish Department, attachme.pdf

  1671     Attachment               9/4/15 9:56 AM                                                                                                 E016622      785_3_A_9.3 Arizona Game and Fish Department, attachme_1.pdf

  1672     Attachment               9/4/15 9:56 AM                                                                                                 E016624      785_4_A_9.3 Arizona Game and Fish Department, attachme_2.pdf

  1673     Attachment               9/4/15 9:56 AM                                                                                                 E016662      785_5_A_9.3 Arizona Game and Fish Department, attachme_3.pdf
                                                                                                         Species Status Assessment Report for
  1674     Email with Attachment   9/4/15 11:18 AM Mata, Melissa         Kirk Patten (kirk.patten@state.nthe Headwater and Roundtail Chub          E016684      786__Species Status Assessment Report for the Headwa....pdf
  1675     Attachment              9/4/15 11:18 AM                                                                                                 E016685      786_1_A_Chub SSA Report.pdf
                                                                                                         Attachment 2-SSA Report for the
  1676     Email with Attachment   9/4/15 11:20 AM Mata, Melissa         Kirk Patten (kirk.patten@state.nHeadwater and Roundtail Chub              E016837      787__Attachment 2-SSA Report for the Headwater and R....pdf
  1677     Attachment              9/4/15 11:20 AM                                                                                                 E016838      787_1_A_App C Assessment Model Worksheets_4.pdf
  1678     Attachment              9/4/15 11:20 AM                                                                                                 E016840      787_2_A_App C Assessment Model_4.pdf
  1679     Attachment              9/4/15 11:20 AM                                                                                                 E016871      787_3_A_App E Master Workbooks For HWC and RTC_4.pdf
  1680     Attachment              9/4/15 11:20 AM                                                                                                 E016888      787_4_A_App B cause and effects chubs_4.pdf
                                                                                                         Attachment 1-SSA Report for the
  1681     Email with Attachment   9/4/15 11:39 AM Mata, Melissa         Kirk Patten (kirk.patten@state.nHeadwater and Roundtail Chub              E016890      788__Attachment 1-SSA Report for the Headwater and R....pdf
  1682     Attachment              9/4/15 11:39 AM                                                                                                 E016892      788_1_A_Chub SSA Report_resized.pdf
                                                                                                         Fwd: NFTC and 6-spp meetings today -
                                                                                                         additional updates and revised drafts of
  1683     Email with Attachment    9/4/15 1:12 PM Gordon, Ryan          Jessica Gwinn                   the 6-spp Strategy                       E017044       789__Fwd_ NFTC and 6-spp meetings today - additional....pdf
  1684     Attachment               9/4/15 1:12 PM                                                                                                E017046       789_1_A_Update on AZ Coop Activities for the NFCT Meeting.pdf
  1685     Attachment               9/4/15 1:12 PM                                                                                                E017049       789_2_A_AZGFD CAP-GRBNFCP 2015 Activities by Region.pdf
  1686     Attachment               9/4/15 1:12 PM                                                                                                E017053       789_3_A_ARCC Brood on station Apr2015.pdf
  1687     Attachment               9/4/15 1:12 PM                                                                                                E017054       789_4_A_BLM TFO NativeFishActivities-NFCT_Meeting4-20.pdf
  1688     Attachment               9/4/15 1:12 PM                                                                                                E017060       789_5_A_NFCT Statewide Meeting and AZ 6-spp SCAS meeti.pdf
  1689     Attachment               9/4/15 1:12 PM                                                                                                E017061       789_6_A_AZ_6-spp_SCA_Agreement_2006.pdf

  1690     Attachment               9/4/15 1:12 PM                                                                                                 E017089      789_7_A_AZ_6-spp_SCA_Agreement_2015_Revison 20150417-.pdf

  1691     Attachment               9/4/15 1:12 PM                                                                                                 E017105      789_8_A_AZ_6-spp_SCA_Strategy_2015_Revision_20150418_.pdf
  1692     Attachment               9/4/15 1:12 PM                                                                                                 E017170      789_9_A_Progress Evaluation Report on the AZ 6-spp St.pdf
                                                                                                         Re: Six Species Statewide Conservation
  1693     Email                    9/4/15 1:30 PM Gordon, Ryan          Gwinn, Jessica                  Plan                                      E017187      790__Re_ Six Species Statewide Conservation Plan.pdf
  1694     Email                    9/4/15 1:32 PM Hedwall, Shaula       Spangle, Steve                  Re: assistance please                     E017188      791__Re_ assistance please(1).pdf
                                                                                                         Re: Six Species Statewide Conservation
  1695     Email                    9/4/15 2:28 PM Martinez, Mike        Gwinn, Jessica                  Plan                                      E017191      792__Re_ Six Species Statewide Conservation Plan(1).pdf
  1696     Email                    9/4/15 3:10 PM Mike Rabe             'Spangle, Steve', 'Shaula_Hedwa RE: Rotenone language                     E017194      793__RE_ Rotenone language.pdf
                                                                                                         Fwd: 6-species native fish conservation
  1697     Email with Attachment   9/8/15 12:58 PM Gwinn, Jessica        Ryan Gordon, Mary Richardson plan                                         E017196      794__Fwd_ 6-species native fish conservation plan.pdf
  1698     Attachment              9/8/15 12:58 PM                                                                                                 E017198      794_1_A_Enclosure_1--AZ_6-spp_SCA_Plan_2015_Revision 2.pdf
  1699     Attachment              9/8/15 12:58 PM                                                                                                 E017212      794_2_A_Enclosure_2--Signature pages for 2015 revised.pdf
  1700     Attachment              9/8/15 12:58 PM                                                                                                 E017223      794_3_A_Enclosure_3--AZ_6-spp_SCA_Strategy_2006.pdf
  1701     Attachment              9/8/15 12:58 PM                                                                                                 E017260      794_4_A_Enclosure_4--Progress Report AZ 6-Species Stra.pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                                No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 34 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number        Document Type          Date                        From                           To                             Subject                    Bates #                                Hyperlink

  1702     Attachment               9/8/15 12:58 PM                                                                                                    E017281       794_5_A_6-sppASCPrenewal-Coverletter_TuggleFWS.2015082.pdf
  1703     Email                     9/8/15 2:27 PM   Dikeman, Hayley           Shaula Hedwall                 is this first sentence accurate?        E017283       795__is this first sentence accurate_.pdf
  1704     Email                     9/8/15 3:20 PM   Spangle, Steve            Dikeman, Hayley                Re: Rotenone language                   E017284       796__Re_ Rotenone language_1.pdf
  1705     Email with Attachment     9/8/15 5:30 PM   Dikeman, Hayley           Shaula Hedwall                 chubs FR notice                         E017292       797__chubs FR notice.pdf
  1706     Attachment                9/8/15 5:30 PM                                                                                                    E017293       797_1_A_RTC HWC FRN 8-18-15 FOs_sjh hd.pdf
  1707     Attachment                9/8/15 5:30 PM                                                                                                    E017349       797_2_A_RTC HWC FRN to PDM.pdf
  1708     Email                     9/8/15 5:55 PM   Mike Rabe                 Spangle, Steve                 Re: A response Mike                     E017413       798__Re_ A response Mike.pdf
                                                                                                               Proposed rule for headwater and
  1709     Email with Attachment     9/8/15 7:52 PM Dikeman, Hayley             Susan Wilkinson, Anissa Craghe roundtail chub-PDM Review               E017415       799__Proposed rule for headwater and roundtail chub-....pdf
  1710     Attachment                9/8/15 7:52 PM                                                                                                    E017416       799_1_A_RTC HWC FRN to PDM_1.pdf
  1711     Attachment                9/8/15 7:52 PM                                                                                                    E017480       799_2_A_chub pl PDM review form 9-8-15.pdf
  1712     Email with Attachment    9/9/15 11:27 AM Galst, Carey                Dikeman, Hayley                Re: talking points for director         E017481       800__Re_ talking points for director.pdf
  1713     Attachment               9/9/15 11:27 AM                                                                                                    E017483       800_1_A_20150908_talking points_cjg.pdf
                                                                                                               Comments on AZ 6sp 2007-2014
  1714     Email with Attachment    9/9/15 12:18 PM Gordon, Ryan                Jessica Gwinn, Mary Richardson Progress Evaluation                     E017488       801__Comments on AZ 6sp 2007-2014 Progress Evaluation.pdf
  1715     Attachment               9/9/15 12:18 PM                                                                                                    E017489       801_1_A_Progress Evaluation Report on the AZ 6-spp St_1.pdf
  1716     Email                     9/9/15 9:09 PM Mata, Melissa               Dikeman, Hayley                 Re: NM game and fish                   E017506       802__Re_ NM game and fish.pdf
                                                                                                                Re: Comments on AZ 6sp 2007-2014
  1717     Email                   9/10/15 10:54 AM Gwinn, Jessica              Gordon, Ryan                    Progress Evaluation                      E017507     803__Re_ Comments on AZ 6sp 2007-2014 Progress Evalu....pdf
  1718     Email                   9/10/15 10:58 AM Gwinn, Jessica              Lesley Fitzpatrick              Fwd: Chub AFS response letter            E017509     804__Fwd_ Chub AFS response letter.pdf
                                                                                                                Fwd: Reminder - edits to the final draft
                                                                                                                of the AZ 6-species native fish
                                                                                                                Agreement and related documents due
  1719     Email with Attachment   9/10/15 11:11 AM Fitzpatrick, Lesley         Jessica Gwinn, Steve Spangle, M this Friday May 29                       E017511     805__Fwd_ Reminder - edits to the final draft of the....pdf

  1720     Attachment              9/10/15 11:11 AM                                                                                                    E017515       805_1_A_AZ_6-spp_SCA_Agreement_2015_Revison 20150423-.pdf

  1721     Attachment              9/10/15 11:11 AM                                                                                                    E017530       805_2_A_AZ_6-spp_SCA_Strategy_2015_Revision_20150418__1.pdf
  1722     Attachment              9/10/15 11:11 AM                                                                                                    E017595       805_3_A_Text from 2013 Status Assessment for Candidat.pdf
                                                                                                               Fwd: Meeting notes from the AZ 6-
                                                                                                               Species Group conf call on 10-10-2014
                                                                                                               and reminder on input due on project
                                                                                                               spreadsheets and the Agreement and
  1723     Email with Attachment   9/10/15 11:26 AM Fitzpatrick, Lesley         Jessica Gwinn, Ryan Gordon, Mi Strategy                              E017599         806__Fwd_ Meeting notes from the AZ 6-Species Group ....pdf
  1724     Attachment              9/10/15 11:26 AM                                                                                                  E017602         806_1_A_AZ 6-spp SCAS partners conf call 10-10-2014 me.pdf
  1725     Attachment              9/10/15 11:26 AM                                                                                                  E017605         806_2_A_2014SCASProjectUpdate.pdf
  1726     Attachment              9/10/15 11:26 AM                                                                                                  E017608         806_3_A_2014SCASProposedActivities.pdf

  1727     Attachment              9/10/15 11:26 AM                                                                                                    E017610       806_4_A_AZ_6-spp_SCA_Agreement_2006_TrackChangeEdits.pdf
  1728     Attachment              9/10/15 11:26 AM                                                                                                    E017639       806_5_A_AZ_6-spp_SCA_Strategy_2006_TrackChangeEdits.pdf
                                                                                                               Re: Proposed rule for headwater and
  1729     Email with Attachment   9/10/15 11:59 AM Craghead, Anissa            Dikeman, Hayley                roundtail chub-PDM Review               E017681       807__Re_ Proposed rule for headwater and roundtail c....pdf
  1730     Attachment              9/10/15 11:59 AM                                                                                                    E017682       807_1_A_RTC HWC FRN with PPM.pdf
  1731     Email with Attachment   9/10/15 12:32 PM Gwinn, Jessica              Lesley Fitzpatrick             6-Species Review                        E017809       808__6-Species Review.pdf
  1732     Attachment              9/10/15 12:32 PM                                                                                                    E017810       808_1_A_AGFD.Chub.strat.2015.pdf
  1733     Attachment              9/10/15 12:32 PM                                                                                                    E017813       808_2_A_Progress Evaluation Report on the AZ 6-spp St_2.pdf
                                                                                                               Re: chubs --federal agency's response
  1734     Email                   9/11/15 10:59 AM   Murphy, Wally             Hayley Dikeman                 to listing                              E017830       809__Re_ chubs --federal agency's response to listing.pdf
  1735     Email                   9/11/15 12:27 PM   Nystedt, John             Shaula Hedwall                 Fwd: coordination with chubs            E017831       810__Fwd_ coordination with chubs.pdf
  1736     Email with Attachment    9/11/15 3:12 PM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: Chubs SSA Package                   E017836       811__Re_ Chubs SSA Package(1).pdf
  1737     Attachment               9/11/15 3:12 PM                                                                                                    E017839       811_1_A_Chub Effects References.pdf
  1738     Attachment               9/11/15 3:12 PM                                                                                                    E017853       811_2_A_ChubSSA References.pdf
  1739     Attachment               9/11/15 3:12 PM                                                                                                    E017868       811_3_A_Historical lit cited._1.pdf
  1740     Attachment               9/11/15 3:12 PM                                                                                                    E017874       811_4_A_Model documentation lit cit_1.pdf
  1741     Attachment               9/11/15 3:12 PM                                                                                                    E017884       811_5_A_Conservation Lit Cited_1.pdf
  1742     Attachment               9/11/15 3:12 PM                                                                                                    E017886       811_6_A_Taxonomy Revision Lit Cited for SSA_1.pdf
  1743     Email with Attachment    9/11/15 3:13 PM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: Chubs SSA Package                   E017890       812__Re_ Chubs SSA Package(2).pdf
  1744     Attachment               9/11/15 3:13 PM                                                                                                    E017893       812_1_A_RTC Survey Lit Cited.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 35 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                     From                              To                         Subject                   Bates #                               Hyperlink
  1745     Attachment               9/11/15 3:13 PM                                                                                                E017916      812_2_A_HWC Survey Lit Cited.pdf
  1746     Email                    9/11/15 3:14 PM Nystedt, John               Dikeman, Hayley              Re: coordination with chubs           E017924      813__Re_ coordination with chubs(2).pdf
                                                                                                             Re: FW: Roundtail and Headwater Chub
  1747     Email with Attachment    9/11/15 4:03 PM   Fitzpatrick, Lesley       Julie Carter                 Draft SSA - 1 of 2                   E017929       814__Re_ FW_ Roundtail and Headwater Chub Draft SSA ....pdf
  1748     Attachment               9/11/15 4:03 PM                                                                                               E017934       814_1_A_Chub Effects References_1.pdf
  1749     Attachment               9/11/15 4:03 PM                                                                                               E017948       814_2_A_ChubSSA References_1.pdf
  1750     Email with Attachment    9/14/15 1:59 PM   Fitzpatrick, Lesley       Dikeman, Hayley              Re: citations                        E017963       815__Re_ citations.pdf
  1751     Attachment               9/14/15 1:59 PM                                                                                               E017966       815_1_A_FR Notice lit.pdf
  1752     Attachment               9/14/15 1:59 PM                                                                                               E017973       815_2_A_RTC HWC FRN to rg citations laf.pdf
  1753     Email with Attachment    9/14/15 2:28 PM   Dikeman, Hayley           Sarah Quamme                 chubs package                        E018041       816__chubs package.pdf
  1754     Attachment               9/14/15 2:28 PM                                                                                               E018042       816_1_A_App B cause and effects chubs.pdf
  1755     Attachment               9/14/15 2:28 PM                                                                                               E018354       816_10_A_chubs pl final draft to SOL and HQ.pdf
  1756     Attachment               9/14/15 2:28 PM                                                                                               E018417       816_11_A_DTS_Control_Slip.pdf
  1757     Attachment               9/14/15 2:28 PM                                                                                               E018418       816_12_A_FR Notice lit.pdf
  1758     Attachment               9/14/15 2:28 PM                                                                                               E018425       816_13_A_FR00002351 Signed IM.pdf
  1759     Attachment               9/14/15 2:28 PM                                                                                               E018428       816_14_A_FR00002351 Signed Trans Memo.pdf
  1760     Attachment               9/14/15 2:28 PM                                                                                               E018430       816_15_A_IM chub 8-18-15 with TP.pdf
  1761     Attachment               9/14/15 2:28 PM                                                                                               E018438       816_16_A_PDM surname of chubs pl.pdf
  1762     Attachment               9/14/15 2:28 PM                                                                                               E018440       816_17_A_RTC HWC FRN final draft to HQ 9-13-15.pdf
  1763     Attachment               9/14/15 2:28 PM                                                                                               E018044       816_2_A_App C Assessment Model.pdf
  1764     Attachment               9/14/15 2:28 PM                                                                                               E018075       816_3_A_App C modeled current and projections.pdf
  1765     Attachment               9/14/15 2:28 PM                                                                                               E018110       816_4_A_App D Cause and Effects Table Lit Cited.pdf
  1766     Attachment               9/14/15 2:28 PM                                                                                               E018124       816_5_A_App D SSA Report Lit Cited.pdf
  1767     Attachment               9/14/15 2:28 PM                                                                                               E018139       816_6_A_App E Master Workbooks For HWC and RTC.pdf
  1768     Attachment               9/14/15 2:28 PM                                                                                               E018156       816_7_A_App F Supplemental Info for Model Assessment.pdf
  1769     Attachment               9/14/15 2:28 PM                                                                                               E018197       816_8_A_App G Conceptual Model.pdf
  1770     Attachment               9/14/15 2:28 PM                                                                                               E018201       816_9_A_Chub SSA Report.pdf
  1771     Email                    9/14/15 2:57 PM   Fitzpatrick, Lesley       Dikeman, Hayley              Re: roundtail CNOR dates             E018565       817__Re_ roundtail CNOR dates.pdf
  1772     Email with Attachment    9/14/15 5:01 PM   Quamme, Sarah             Susan Oetker                 Re: Need help - chubs SSA            E018567       818__Re_ Need help - chubs SSA.pdf
  1773     Attachment               9/14/15 5:01 PM                                                                                               E018568       818_1_A_Chubs SSA Appendix B.pdf
  1774     Email                    9/14/15 5:12 PM   Quamme, Sarah             Dikeman, Hayley              Re: chubs package                    E018574       819__Re_ chubs package.pdf
  1775     Email with Attachment    9/15/15 7:13 AM   Oetker, Susan             Quamme, Sarah                Re: Need help - chubs SSA            E018575       820__Re_ Need help - chubs SSA(1).pdf
  1776     Attachment               9/15/15 7:13 AM                                                                                               E018578       820_1_A_Chubs SSA Appendix B for printing.pdf
  1777     Email with Attachment   9/15/15 10:30 AM   Quamme, Sarah             Susan Oetker                 chubs model                          E018604       821__chubs model.pdf
  1778     Attachment              9/15/15 10:30 AM                                                                                               E018605       821_1_A_App C modeled current and projections.pdf
  1779     Email with Attachment   9/15/15 10:36 AM   Quamme, Sarah             Susan Oetker                 chubs lit cited                      E018640       822__chubs lit cited.pdf
  1780     Attachment              9/15/15 10:36 AM                                                                                               E018641       822_1_A_App D Cause and Effects Table Lit Cited.pdf
  1781     Attachment              9/15/15 10:36 AM                                                                                               E018655       822_2_A_App D SSA Report Lit Cited.pdf
  1782     Email with Attachment   9/15/15 10:37 AM   Oetker, Susan             Quamme, Sarah                Re: Need help - chubs SSA            E018670       823__Re_ Need help - chubs SSA(2).pdf
  1783     Attachment              9/15/15 10:37 AM                                                                                               E018673       823_1_A_Chubs SSA Appendix B for printing.pdf
  1784     Attachment              9/15/15 10:37 AM                                                                                               E018699       823_2_A_Chubs SSA Appendix B for printing_1.pdf
  1785     Email with Attachment   9/15/15 10:49 AM   Oetker, Susan             Quamme, Sarah                Re: chubs model                      E018725       824__Re_ chubs model.pdf
  1786     Attachment              9/15/15 10:49 AM                                                                                               E018726       824_1_A_chub population summary data.pdf
  1787     Email with Attachment   9/15/15 11:04 AM   Oetker, Susan             Quamme, Sarah                Re: chubs model                      E018732       825__Re_ chubs model(1).pdf
  1788     Attachment              9/15/15 11:04 AM                                                                                               E018734       825_1_A_chub population summary data.pdf
  1789     Attachment              9/15/15 11:04 AM                                                                                               E018738       825_2_A_chub population summary data_1.pdf
  1790     Email with Attachment    9/15/15 2:16 PM   Gwinn, Jessica            Mike Martinez                6-Species email options              E018740       826__6-Species email options.pdf
  1791     Attachment               9/15/15 2:16 PM                                                                                               E018741       826_1_A_6Species_email options.pdf
                                                                                                             Re: Headwater chub information for
  1792     Email with Attachment    9/15/15 2:31 PM Newton, Jess                Spangle, Steve               San Carlos Apache Reservation        E018744       827__Re_ Headwater chub information for San Carlos A...(2).pdf
  1793     Attachment               9/15/15 2:31 PM                                                                                               E018747       827_1_A_MOU.pdf
  1794     Email with Attachment   9/16/15 10:39 AM Oetker, Susan               Quamme, Sarah                Re: chubs lit cited                  E018751       828__Re_ chubs lit cited.pdf
  1795     Attachment              9/16/15 10:39 AM                                                                                               E018752       828_1_A_App D SSA Report Lit Cited combined.pdf
                                                                                                             Re: Headwater chub information for
  1796     Email                    9/16/15 5:44 PM Newton, Jess                Nystedt, John                San Carlos Apache Reservation        E018775       829__Re_ Headwater chub information for San Carlos A...(3).pdf
  1797     Email with Attachment    9/20/15 5:44 PM Quamme, Sarah               Hayley Dikeman               READ ME - CHUBS PACKAGE STATUS       E018780       830__READ ME - CHUBS PACKAGE STATUS.pdf
  1798     Attachment               9/20/15 5:44 PM                                                                                               E018781       830_1_A_READ ME - Chubs Notes for Hayley.pdf
  1799     Attachment               9/20/15 5:44 PM                                                                                               E018782       830_2_A_App D SSA Report Lit Cited combined.pdf
  1800     Attachment               9/20/15 5:44 PM                                                                                               E018805       830_3_A_chub population summary data (1).pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 36 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                        From                          To                             Subject                     Bates #                             Hyperlink
  1801     Attachment               9/20/15 5:44 PM                                                                                                     E018807      830_4_A_chub population summary data.pdf
  1802     Attachment               9/20/15 5:44 PM                                                                                                     E018811      830_5_A_Chubs SSA Appendix B for printing.pdf
  1803     Attachment               9/20/15 5:44 PM                                                                                                     E018837      830_6_A_Chubs SSA Appendix B for printing.pdf
                                                                                                               Fwd: AZGFD's fall 2015 issue of In The
  1804     Email with Attachment   9/21/15 10:37 AM   Gordon, Ryan              Jessica Gwinn                  Current aquatic species newsletter       E018863      831__Fwd_ AZGFD's fall 2015 issue of In The Current ....pdf
  1805     Attachment              9/21/15 10:37 AM                                                                                                     E018864      831_1_A_InTheCurrent_Fall2015issueFINAL.pdf
  1806     Email                   9/21/15 12:09 PM   Nystedt, John             Steve Spangle                  Fwd: Tribal calls about chubs proposal   E018868      832__Fwd_ Tribal calls about chubs proposal.pdf
  1807     Email with Attachment   9/23/15 10:52 AM   Quamme, Sarah             Hayley Dikeman                 chubs SSA edits - part 1                 E018869      833__chubs SSA edits - part 1.pdf
  1808     Attachment              9/23/15 10:52 AM                                                                                                     E018870      833_1_A_RTC HWC SSA Report 9-14-15 sjq - to ch 5.pdf
  1809     Email with Attachment   9/24/15 10:32 AM   Quamme, Sarah             Hayley Dikeman                 chub SSA comments                        E019026      834__chub SSA comments.pdf
  1810     Attachment              9/24/15 10:32 AM                                                                                                     E019027      834_1_A_chubs table building help.pdf
                                                                                                                  Re: DELIVERED TO OFR: Headwater
                                                                                                                  Chub and Lower Colorado River DPS of
                                                                                                                  the Roundtail Chub listing
                                                                                                                  determination was delivered to the
  1811     Email with Attachment   9/25/15 12:12 PM   Galst, Carey              Dikeman, Hayley                   Federal Register today.               E019028      835__Re_ DELIVERED TO OFR_ Headwater Chub and Lower ....pdf
  1812     Attachment              9/25/15 12:12 PM                                                                                                     E019030      835_1_A_RTC HWC FRN 9-14-15_elect_to_OFR.pdf
  1813     Email with Attachment    9/25/15 2:02 PM   Fitzpatrick, Lesley       Dikeman, Hayley, Ryan Gordon Re: need citation                          E019155      836__Re_ need citation.pdf
  1814     Attachment               9/25/15 2:02 PM                                                                                                     E019157      836_1_A_Belsky et al. 1999.pdf
  1815     Email with Attachment   9/28/15 10:39 AM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: check                             E019194      837__Re_ check.pdf
  1816     Attachment              9/28/15 10:39 AM                                                                                                     E019195      837_1_A_Flows redone.pdf
  1817     Email                    9/28/15 1:03 PM   Fitzpatrick, Lesley       Dikeman, Hayley                   Re: check                             E019196      838__Re_ check(1).pdf
  1818     Email                    9/28/15 1:11 PM   Fitzpatrick, Lesley       Julie Carter, Ryan Gordon, Mary Re: Appendix F of Chub SSA              E019198      839__Re_ Appendix F of Chub SSA.pdf
  1819     Email with Attachment   9/29/15 10:43 AM   Quamme, Sarah             Hayley Dikeman                    chubs ch 8                            E019199      840__chubs ch 8.pdf
  1820     Attachment              9/29/15 10:43 AM                                                                                                     E019200      840_1_A_chubs SSA ch 8 sjq.pdf
  1821     Email                   9/30/15 10:05 AM   Newton, Jess              Shaula Hedwall                    Fwd: Quick Question on Coexistence    E019242      841__Fwd_ Quick Question on Coexistence.pdf
  1822     Email with Attachment   9/30/15 11:17 AM   Fitzpatrick, Lesley       Mike Rabe, Chris Cantrell, Julie CAppendix F                            E019245      842__Appendix F.pdf
  1823     Attachment              9/30/15 11:17 AM                                                                                                     E019246      842_1_A_App f Supplemental Info for Assessment Model.pdf
  1824     Email with Attachment    9/30/15 1:56 PM   Quamme, Sarah             Hayley Dikeman                    chubs - last edits                    E019277      843__chubs - last edits.pdf
  1825     Attachment               9/30/15 1:56 PM                                                                                                     E019278      843_1_A_chubs SSA viability edits.pdf
  1826     Email with Attachment   10/1/15 11:53 AM   Dikeman, Hayley           Hedwall, Shaula                   Re: Chubs update                      E019428      844__Re_ Chubs update.pdf
  1827     Attachment              10/1/15 11:53 AM                                                                                                     E019430      844_1_A_RTC HWC FRN 9-14-15_elect_to_OFR_1.pdf
  1828     Email with Attachment    10/1/15 2:35 PM   Oetker, Susan             Dikeman, Hayley                   Re: chubs cause and effects table     E019555      845__Re_ chubs cause and effects table.pdf
  1829     Attachment               10/1/15 2:35 PM                                                                                                     E019557      845_1_A_Chubs SSA Appendix B for printing_1.pdf
  1830     Email with Attachment    10/1/15 3:36 PM   Gwinn, Jessica            Mike Martinez                     6 Species BP and response letter      E019583      846__6 Species BP and response letter.pdf
  1831     Attachment               10/1/15 3:36 PM                                                                                                     E019584      846_1_A_6 Species Agreement Response Letter10012015.pdf
  1832     Attachment               10/1/15 3:36 PM                                                                                                     E019587      846_2_A_BP RD Six Species Agreement10012015.pdf
  1833     Email with Attachment    10/2/15 6:23 AM   Oetker, Susan             Dikeman, Hayley                   Re: chubs cause and effects table     E019589      847__Re_ chubs cause and effects table(1).pdf
  1834     Attachment               10/2/15 6:23 AM                                                                                                     E019592      847_1_A_App A - F Chub SSA portrait.pdf
  1835     Attachment               10/2/15 6:23 AM                                                                                                     E019687      847_2_A_App A - F Chub SSA.pdf
  1836     Attachment               10/2/15 6:23 AM                                                                                                     E019788      847_3_A_Chubs SSA Appendix B for printing updated.pdf
  1837     Email                    10/2/15 1:07 PM   Spangle, Steve            Fitzpatrick, Lesley               Re: Appendix F                        E019813      848__Re_ Appendix F.pdf
                                                                                                                  Fwd: SCHEDULED TO PUBLISH:
                                                                                                                  Proposed listing rule for the 2 chubs
                                                                                                                  will publish in the Federal Register
  1838     Email                    10/2/15 5:08 PM Dikeman, Hayley             Steve Spangle, Wally Murphy, S Wednesday, October 7, 2015               E019815      849__Fwd_ SCHEDULED TO PUBLISH_ Proposed listing rul....pdf
  1839     Email with Attachment   10/6/15 10:54 AM Dikeman, Hayley             Brenda Smith, Carey Galst, JeremChubs SSA final                         E019817      850__Chubs SSA final.pdf
  1840     Attachment              10/6/15 10:54 AM                                                                                                     E019818      850_1_A_RTC HWC SSA Report 9-28-15 to regs.pdf
                                                                                                                  cont., Docket No.
  1841     Email with Attachment   10/6/15 11:03 AM Dikeman, Hayley             Marcia Cash                       FWS–R2–ES–2015–0148]                  E019944      851__cont., Docket No. FWS–R2–ES–2015–0148].pdf
  1842     Attachment              10/6/15 11:03 AM                                                                                                     E019945      851_1_A_App A - F Chub SSA 9-30-15.pdf
                                                                                                                  ppt for Michelle on decision example
  1843     Email with Attachment   10/6/15 11:10 AM Allan, Nathan               Sarah Quamme, Susan Oetker, Hfrom chubs                                 E020066      852__ppt for Michelle on decision example from chubs.pdf
  1844     Attachment              10/6/15 11:10 AM                                                                                                     E020067      852_1_A_2 AZ Chubs Decision demonstration for Michell.pdf
                                                                                                                  Re: ppt for Michelle on decision
  1845     Email with Attachment   10/6/15 11:55 AM Allan, Nathan               Dikeman, Hayley                   example from chubs                    E020076      853__Re_ ppt for Michelle on decision example from c....pdf
  1846     Attachment              10/6/15 11:55 AM                                                                                                     E020078      853_1_A_2 AZ Chubs Decision demonstration for Michell_1.pdf
                                                                                                                  Re: ppt for Michelle on decision
  1847     Email with Attachment   10/6/15 12:53 PM Allan, Nathan               Quamme, Sarah                     example from chubs                    E020087      854__Re_ ppt for Michelle on decision example from c...(1).pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 37 of 97
                                                                             USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                             EMAIL INDEX

Document
 Number         Document Type          Date                        From                        To                                 Subject                  Bates #                             Hyperlink
  1848     Attachment               10/6/15 12:53 PM                                                                                                    E020090      854_1_A_2 AZ Chubs Decision demonstration for Michell_2.pdf

                                                                                                               DCN: BP033692 - Signatory Support of
                                                                                                               6 species of Arizona Fish Conservation
  1849     Email with Attachment     10/7/15 7:05 PM cathy_gordon@fws.gov        Cathy_Gordon@fws.gov, jessica Agreement Package:response letter        E020099      855__DCN_ BP033692 - Signatory Support of 6 species ....pdf
  1850     Attachment                10/7/15 7:05 PM                                                                                                    E020100      855_1_A_Trans memo 6 Species Agreement signed 10.7.201.pdf
  1851     Attachment                10/7/15 7:05 PM                                                                                                    E020101      855_2_A_SOP_NOTE TO REVIEWERS_6Species.pdf
  1852     Attachment                10/7/15 7:05 PM                                                                                                    E020102      855_3_A_BP RD Six Species Agreement10072015.pdf
  1853     Attachment                10/7/15 7:05 PM                                                                                                    E020104      855_4_A_6 Species Agreement Response Letter10072015.pdf
  1854     Attachment                10/7/15 7:05 PM                                                                                                    E020107      855_5_A_signature.page for Regional Director.pdf
                                                                                                                Re: Additional Documents-DCN:
                                                                                                                BP033692 - Signatory Support of 6
                                                                                                                species of Arizona Fish Conservation
  1855     Email with Attachment     10/7/15 7:09 PM Gordon, Cathy               Cathy Gordon, Jessica Gwinn, LeAgreement Package:response letter       E020108      856__Re_ Additional Documents-DCN_ BP033692 - Signat....pdf

  1856     Attachment                10/7/15 7:09 PM                                                                                                    E020109      856_1_A_6-sppASCPrenewal-Coverletter_TuggleFWS.2015082_1.pdf

  1857     Attachment                10/7/15 7:09 PM                                                                                                    E020111      856_2_A_Enclosure_1--AZ_6-spp_SCA_Plan_2015_Revision 2_1.pdf
  1858     Attachment                10/7/15 7:09 PM                                                                                                    E020125      856_3_A_Enclosure_2--Signature pages for 2015 revised_1.pdf
  1859     Attachment                10/7/15 7:09 PM                                                                                                    E020136      856_4_A_Enclosure_3--AZ_6-spp_SCA_Strategy_2006 (1).pdf
  1860     Attachment                10/7/15 7:09 PM                                                                                                    E020173      856_5_A_Enclosure_4--Progress Report AZ 6-Species Stra_1.pdf
  1861     Attachment                10/7/15 7:09 PM                                                                                                    E020194      856_6_A_5.6 agfd.chub.population.LCR_1.pdf
  1862     Attachment                10/7/15 7:09 PM                                                                                                    E020204      856_7_A_InTheCurrent_Fall2015issueFINAL_1.pdf
  1863     Email                     10/8/15 2:48 PM   Fitzpatrick, Lesley       Hayley Dikeman, Susan Oetker References                                E020208      857__References.pdf
  1864     Email                     10/9/15 8:17 AM   Fitzpatrick, Lesley       Hedwall, Shaula                Re: References                          E020209      858__Re_ References(1).pdf
  1865     Email with Attachment     10/9/15 2:59 PM   Fitzpatrick, Lesley       Jeff Humphrey, Jennifer Kaplan Lit cited for chubs                     E020210      859__Lit cited for chubs.pdf
  1866     Attachment                10/9/15 2:59 PM                                                                                                    E020211      859_1_A_Appendix B lit.pdf
  1867     Attachment                10/9/15 2:59 PM                                                                                                    E020224      859_2_A_Appendix F Model Documentation lit.pdf
  1868     Attachment                10/9/15 2:59 PM                                                                                                    E020230      859_3_A_ChubSSA References_2.pdf
  1869     Attachment                10/9/15 2:59 PM                                                                                                    E020245      859_4_A_FR Notice Final Lit.pdf
  1870     Email                     10/9/15 3:01 PM   Fitzpatrick, Lesley       Jeff Humphrey, Jennifer Kaplan Re: Lit cited for chubs                 E020252      860__Re_ Lit cited for chubs.pdf
  1871     Email with Attachment    10/13/15 9:33 AM   Fitzpatrick, Lesley       Julie Carter, Hayley Dikeman, Ry Additional literature SSA             E020253      861__Additional literature SSA.pdf
  1872     Attachment               10/13/15 9:33 AM                                                                                                    E020254      861_1_A_Barnett et al 2005 - Copy.pdf
  1873     Attachment               10/13/15 9:33 AM                                                                                                    E020261      861_2_A_ChubSSA References v2 - Copy.pdf
  1874     Attachment               10/13/15 9:33 AM                                                                                                    E020276      861_3_A_Mock 1996 - Copy.pdf
  1875     Attachment               10/13/15 9:33 AM                                                                                                    E020291      861_4_A_Moritz_94_ESUs_conservation - Copy.pdf
  1876     Attachment               10/13/15 9:33 AM                                                                                                    E020294      861_5_A_Reba et al 2011.pdf
                                                                                                                  reference material for today's: 6-
                                                                                                                  species SCT meeting - October 14 at
  1877     Email with Attachment    10/14/15 9:30 AM Jeff Sorensen               'Vineetha Kartha', 'shall@azland AZGFD headquarters                    E020304      862__reference material for today's_ 6-species SCT m....pdf
  1878     Attachment               10/14/15 9:30 AM                                                                                                    E020307      862_1_A_AZ 6-spp SCT partners meeting 10-14-2015 agend.pdf
  1879     Attachment               10/14/15 9:30 AM                                                                                                    E020308      862_2_A_Conclusions and Recommendations Summary AZ 6-.pdf
  1880     Attachment               10/14/15 9:30 AM                                                                                                    E020311      862_3_A_Outline of Conservation Strategy Tasks from 2.pdf
  1881     Attachment               10/14/15 9:30 AM                                                                                                    E020319      862_4_A_Outline of Conservation Strategy Tasks propos.pdf
  1882     Attachment               10/14/15 9:30 AM                                                                                                    E020326      862_5_A_Summary of Incremental Objectives from the 20.pdf
  1883     Attachment               10/14/15 9:30 AM                                                                                                    E020329      862_6_A_SCASProjectTrackingUpdated_DRAFT_20150819.pdf

  1884     Attachment               10/14/15 9:30 AM                                                                                                    E020337      862_7_A_AZ_6-spp_SCA_Plan_2015_Revision 20150617-FINAL.pdf
  1885     Email with Attachment    10/14/15 3:31 PM Fitzpatrick, Lesley         Hayley Dikeman, Sarah Quamm Request from AGFD                          E020351      863__Request from AGFD.pdf
  1886     Attachment               10/14/15 3:31 PM                                                                                                    E020352      863_1_A_AGFD Oct 7.pdf
  1887     Email                    10/15/15 9:54 AM Quamme, Sarah               Dikeman, Hayley                 Re: Request from AGFD                  E020353      864__Re_ Request from AGFD.pdf
  1888     Email with Attachment   10/15/15 12:22 PM Fitzpatrick, Lesley         Jeff Humphrey, Jennifer Kaplan, Appendices for chub proposed rule.     E020355      865__Appendices for chub proposed rule..pdf
  1889     Attachment              10/15/15 12:22 PM                                                                                                    E020356      865_1_A_Appendix B lit_1.pdf
  1890     Attachment              10/15/15 12:22 PM                                                                                                    E020369      865_2_A_Appendix E Model Documentation lit.pdf
  1891     Attachment              10/15/15 12:22 PM                                                                                                    E020375      865_3_A_FWS-R2-ES-2015-0148-0003.pdf
                                                                                                                  draft revised actions and related from
                                                                                                                  the 6-species SCT meeting - October 14
  1892     Email with Attachment    10/16/15 4:55 PM Jeff Sorensen               'Vineetha Kartha', 'shall@azland at AZGFD headquarters                  E020496     866__draft revised actions and related from the 6-sp....pdf
  1893     Attachment               10/16/15 4:55 PM                                                                                                     E020500     866_1_A_Outline of Conservation Strategy Tasks propos_1.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 38 of 97
                                                                             USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                             EMAIL INDEX

Document
 Number         Document Type          Date                        From                        To                              Subject                   Bates #                              Hyperlink
  1894     Attachment               10/16/15 4:55 PM                                                                                                  E020508      866_2_A_Outline of Conservation Strategy Tasks propos_2.pdf
  1895     Attachment               10/16/15 4:55 PM                                                                                                  E020511      866_3_A_Summary of Incremental Objectives from the 20_1.pdf
  1896     Attachment               10/16/15 4:55 PM                                                                                                  E020514      866_4_A_Summary of Incremental Objectives from the 20_2.pdf
  1897     Attachment               10/16/15 4:55 PM                                                                                                  E020517      866_5_A_Arizona_3spp_update_2015-template.pdf
                                                                                                                  Fwd:
                                                                                                                  \tribalNotify2Chubs151013_v2clean
  1898     Email with Attachment    10/19/15 4:19 PM Nystedt, John               Lesley Fitzpatrick, Ryan Gordon, (1).pdf                             E020521      867__Fwd_ _tribalNotify2Chubs151013_v2clean (1).pdf
  1899     Attachment               10/19/15 4:19 PM                                                                                                  E020522      867_1_A_Ak-Chin_IC_tribalNotify2Chubs151013_v2clean (1.pdf
  1900     Attachment               10/19/15 4:19 PM                                                                                                  E020558      867_10_A_San Carlos_tribalNotify2Chubs151013_v2clean (1.pdf
  1901     Attachment               10/19/15 4:19 PM                                                                                                  E020562      867_11_A_SRP-MIC_tribalNotify2Chubs151013_v2clean (1).pdf

  1902     Attachment               10/19/15 4:19 PM                                                                                                  E020566      867_12_A_Tonto-Apache_tribalNotify2Chubs151013_v2clean .pdf

  1903     Attachment               10/19/15 4:19 PM                                                                                                  E020570      867_13_A_White Mountain AT_tribalNotify2Chubs151013_v2c.pdf

  1904     Attachment               10/19/15 4:19 PM                                                                                                  E020574      867_14_A_Yavapai Apache Nation_tribalNotify2Chubs151013.pdf
  1905     Attachment               10/19/15 4:19 PM                                                                                                  E020578      867_15_A_Yavapai Prescott_tribalNotify2Chubs151013_v2cl.pdf
  1906     Attachment               10/19/15 4:19 PM                                                                                                  E020582      867_16_A_Zuni Pueblo_tribalNotify2Chubs151013_v2clean (.pdf

  1907     Attachment               10/19/15 4:19 PM                                                                                                  E020526      867_2_A_Chemehuevi_T_ tribalNotify2Chubs151013_v2clean.pdf
  1908     Attachment               10/19/15 4:19 PM                                                                                                  E020530      867_3_A_CRIT_tribalNotify2Chubs151013_v2clean (1).pdf

  1909     Attachment               10/19/15 4:19 PM                                                                                                  E020534      867_4_A_Fort_McDowell_YN_tribalNotify2Chubs151013_v2cl.pdf
  1910     Attachment               10/19/15 4:19 PM                                                                                                  E020538      867_5_A_GRIC_tribalNotify2Chubs151013_v2clean (1).pdf
  1911     Attachment               10/19/15 4:19 PM                                                                                                  E020542      867_6_A_Hopi_tribalNotify2Chubs151013_v2clean (1).pdf
  1912     Attachment               10/19/15 4:19 PM                                                                                                  E020546      867_7_A_Hualapai_tribalNotify2Chubs151013_v2clean (1).pdf
  1913     Attachment               10/19/15 4:19 PM                                                                                                  E020550      867_8_A_Navajo Nation_tribalNotify2Chubs151013_v2clean.pdf
  1914     Attachment               10/19/15 4:19 PM                                                                                                  E020554      867_9_A_Pascua Yaqui_tribalNotify2Chubs151013_v2clean .pdf
  1915     Email                    10/21/15 8:53 AM   Dikeman, Hayley           Sarah Quamme                   Re: Chubs-Next Steps                  E020586      868__Re_ Chubs-Next Steps.pdf
  1916     Email                    10/22/15 7:58 AM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: Chubs-Next Steps                  E020588      869__Re_ Chubs-Next Steps(1).pdf
  1917     Email                    10/22/15 1:00 PM   Fitzpatrick, Lesley       Mata, Melissa                  Re: Chubs 4d rule                     E020591      870__Re_ Chubs 4d rule_1.pdf
  1918     Email                    10/22/15 1:05 PM   Fitzpatrick, Lesley       Dikeman, Hayley                Re: peer letters                      E020592      871__Re_ peer letters.pdf
  1919     Email                    10/22/15 3:00 PM   Mata, Melissa             Dikeman, Hayley                Re: Chubs 4d rule                     E020594      872__Re_ Chubs 4d rule(1).pdf
                                                                                                                Headwater and Roundtail DPS Peer
  1920     Email with Attachment   10/23/15 12:23 PM Fitzpatrick, Lesley         Paroz, Yvette M -FS            Review                                E020597      873__Headwater and Roundtail DPS Peer Review.pdf
  1921     Attachment              10/23/15 12:23 PM                                                                                                  E020598      873_1_A_Paroz.pdf
  1922     Attachment              10/23/15 12:23 PM                                                                                                  E020600      873_2_A_Appendices A to E.pdf
  1923     Attachment              10/23/15 12:23 PM                                                                                                  E020721      873_3_A_Appendix B lit_2.pdf
  1924     Attachment              10/23/15 12:23 PM                                                                                                  E020734      873_4_A_Appendix E Model Documentation lit_1.pdf
  1925     Attachment              10/23/15 12:23 PM                                                                                                  E020740      873_5_A_RTC HWC SSA Report 9-28-15 to regs_1.pdf
                                                                                                                Headwater and Roundtail DPS Peer
  1926     Email with Attachment   10/23/15 12:26 PM Fitzpatrick, Lesley         David Propst, Ryan Gordon, Hay Review                                E020866      874__Headwater and Roundtail DPS Peer Review(1).pdf
  1927     Attachment              10/23/15 12:26 PM                                                                                                  E020867      874_1_A_Appendices A to E_1.pdf
  1928     Attachment              10/23/15 12:26 PM                                                                                                  E020988      874_2_A_Appendix B lit_3.pdf
  1929     Attachment              10/23/15 12:26 PM                                                                                                  E021001      874_3_A_Appendix E Model Documentation lit_2.pdf
  1930     Attachment              10/23/15 12:26 PM                                                                                                  E021007      874_4_A_RTC HWC SSA Report 9-28-15 to regs_2.pdf
  1931     Attachment              10/23/15 12:26 PM                                                                                                  E021133      874_5_A_Propst.pdf
                                                                                                                 Headwater and Roundtail DPS Peer
  1932     Email with Attachment   10/23/15 12:28 PM Fitzpatrick, Lesley         Steven P. Platania, Ryan Gordon Review                               E021135      875__Headwater and Roundtail DPS Peer Review(2).pdf
  1933     Attachment              10/23/15 12:28 PM                                                                                                  E021136      875_1_A_Platania.pdf
  1934     Attachment              10/23/15 12:28 PM                                                                                                  E021138      875_2_A_Appendices A to E_2.pdf
  1935     Attachment              10/23/15 12:28 PM                                                                                                  E021259      875_3_A_Appendix B lit_4.pdf
  1936     Attachment              10/23/15 12:28 PM                                                                                                  E021272      875_4_A_Appendix E Model Documentation lit_3.pdf
  1937     Attachment              10/23/15 12:28 PM                                                                                                  E021278      875_5_A_RTC HWC SSA Report 9-28-15 to regs_3.pdf
                                                                                                                Headwater and Roundtail DPS Peer
  1938     Email with Attachment   10/23/15 12:31 PM Fitzpatrick, Lesley         Peter Reinthal, Ryan Gordon, HaReview                                E021404      876__Headwater and Roundtail DPS Peer Review(3).pdf
  1939     Attachment              10/23/15 12:31 PM                                                                                                  E021405      876_1_A_Reinthal.pdf
  1940     Attachment              10/23/15 12:31 PM                                                                                                  E021407      876_2_A_Appendices A to E_3.pdf
  1941     Attachment              10/23/15 12:31 PM                                                                                                  E021528      876_3_A_Appendix B lit_5.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 39 of 97
                                                                              USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                              EMAIL INDEX

Document
 Number         Document Type          Date                      From                              To                              Subject                     Bates #                              Hyperlink
  1942     Attachment              10/23/15 12:31 PM                                                                                                        E021541      876_4_A_Appendix E Model Documentation lit_4.pdf
  1943     Attachment              10/23/15 12:31 PM                                                                                                        E021547      876_5_A_RTC HWC SSA Report 9-28-15 to regs_4.pdf
  1944     Email with Attachment    10/23/15 1:30 PM Spangle, Steve               Sarah Quamme, Hayley Dikema AGFD comment extension response               E021673      877__AGFD comment extension response.pdf
  1945     Attachment               10/23/15 1:30 PM                                                                                                        E021674      877_1_A_AGFD comment period letter.pdf
  1946     Email                   10/26/15 11:53 AM Voeltz, Jeremy               Shaula Hedwall                  chubs and fishing                         E021676      878__chubs and fishing.pdf
                                                                                                                  Re: List of topics for Chubs Next Steps
  1947     Email with Attachment   10/26/15 12:05 PM Voeltz, Jeremy               Dikeman, Hayley                 call                                      E021677      879__Re_ List of topics for Chubs Next Steps call.pdf
  1948     Attachment              10/26/15 12:05 PM                                                                                                        E021679      879_1_A_Dowling et al. 2015 - Population Structure in .pdf
  1949     Attachment              10/26/15 12:05 PM                                                                                                        E021700      879_2_A_Dowling et al. 2015 - Population Structure in _1.pdf

  1950     Email with Attachment   10/27/15 12:28 PM Quamme, Sarah                Spangle, Steve                  Re: AGFD comment extension response E021721            880__Re_ AGFD comment extension response.pdf
  1951     Attachment              10/27/15 12:28 PM                                                                                                  E021723            880_1_A_AGFD comment period letter sjq.pdf

                                                                                                                  Letter to AGFD Regarding Comment
                                                                                                                  Period-Roundtail chub and headwater
  1952     Email with Attachment    10/27/15 2:22 PM Gordon, Cathy                jdevos@azgfd.gov                chub-LCR Distinct Population Segement E021725          881__Letter to AGFD Regarding Comment Period-Roundta....pdf
  1953     Attachment               10/27/15 2:22 PM                                                                                                    E021726          881_1_A_AGFD comment period letter. signed.10.27..pdf

                                                                                                                  RE: Letter to AGFD Regarding Comment
                                                                                                                  Period-Roundtail chub and headwater
  1954     Email                    10/27/15 4:06 PM Jim deVos                    'Gordon, Cathy'                 chub-LCR Distinct Population Segement E021728          882__RE_ Letter to AGFD Regarding Comment Period-Rou....pdf

                                                                                                                DCN: BP033692 - Signatory Support of
                                                                                                                6 species of Arizona Fish Conservation
  1955     Email with Attachment   10/28/15 10:34 AM pamela_hicks@fws.gov         jessica_gwinn@fws.gov, Marty_ Agreement Package:response letter           E021729      883__DCN_ BP033692 - Signatory Support of 6 species ...(1).pdf
  1956     Attachment              10/28/15 10:34 AM                                                                                                        E021730      883_1_A_BP033692 BP RD Six Species Agreement v7.pdf
  1957     Attachment              10/28/15 10:34 AM                                                                                                        E021732      883_2_A_BP033692 Signed BP.pdf
                                                                                                                   RE: draft revised actions and related
                                                                                                                   from the 6-species SCT meeting -
  1958     Email with Attachment    10/30/15 2:24 PM Jeff Sorensen                'Vineetha Kartha', 'shall@azland October 14 at AZGFD headquarters         E021734      884__RE_ draft revised actions and related from the ....pdf
  1959     Attachment               10/30/15 2:24 PM                                                                                                        E021736      884_1_A_Arizona_3spp_update_2015-DRAFT-rwc-jas.pdf
                                                                                                                   draft meeting minutes from the 6-
                                                                                                                   species SCT meeting on Oct 14 and the
                                                                                                                   2015 AZ report for the 3-species Range-
  1960     Email with Attachment     11/2/15 3:17 PM Jeff Sorensen                'Vineetha Kartha', 'shall@azland wide Agreement                          E021741       885__draft meeting minutes from the 6-species SCT me....pdf
  1961     Attachment                11/2/15 3:17 PM                                                                                                       E021742       885_1_A_Arizona 6-species meeting minutes-JAS edits_c.pdf
  1962     Attachment                11/2/15 3:17 PM                                                                                                       E021747       885_2_A_Arizona_3spp_update_2015_Report.pdf
  1963     Email with Attachment     11/4/15 8:38 AM Gordon, Ryan                 Mary Richardson, Shaula Hedwa6sp CCA Success Criteria for Chubs          E021752       886__6sp CCA Success Criteria for Chubs.pdf
  1964     Attachment                11/4/15 8:38 AM                                                                                                       E021753       886_1_A_CCA Objectives.pdf

                                                                                                                DCN: BP033692 - Signatory Support of
                                                                                                                6 species of Arizona Fish Conservation
  1965     Email with Attachment     11/4/15 3:43 PM   pamela_hicks@fws.gov       jessica_gwinn@fws.gov, Marty_ Agreement Package:response letter           E021754      887__DCN_ BP033692 - Signatory Support of 6 species ...(2).pdf
  1966     Attachment                11/4/15 3:43 PM                                                                                                        E021755      887_1_A_BP033692 Response Letter 6 Species Agreement .pdf
  1967     Attachment                11/4/15 3:43 PM                                                                                                        E021759      887_2_A_BP033692 Signed Letter.pdf
  1968     Attachment                11/4/15 3:43 PM                                                                                                        E021763      887_3_A_BP033692 RD signed signature page.pdf
  1969     Email with Attachment     11/9/15 8:48 AM   Allan, Nathan              Hayley Dikeman, Sarah Quamm Draft Concept Models for 2 AZ Chubs           E021764      888__Draft Concept Models for 2 AZ Chubs.pdf
  1970     Attachment                11/9/15 8:48 AM                                                                                                        E021765      888_1_A_AZ Chubs Pop Resiliency Concept Model 11-9-15.pdf
  1971     Attachment                11/9/15 8:48 AM                                                                                                        E021766      888_2_A_Headwater Chub 3R Concept Model 11-9-2015.pdf
  1972     Email                    11/9/15 12:39 PM   Dikeman, Hayley            Sarah Quamme, Nathan Allan, C FYI Lesley retirement and new lead          E021767      889__FYI Lesley retirement and new lead.pdf
  1973     Email with Attachment     11/9/15 2:54 PM   Dikeman, Hayley            Sarah Quamme, Nathan Allan, S chub model planning                         E021768      890__chub model planning.pdf
  1974     Attachment                11/9/15 2:54 PM                                                                                                        E021769      890_1_A_Chubs modeling development 11-8-15.pdf
                                                                                                              Fwd: Senators Flake and McCains letter
                                                                                                              to Director Ashe re: proposed
  1975     Email with Attachment   11/10/15 12:26 PM Galst, Carey                 Hayley Dikeman, Sarah Quamm Headwater and Roundtail Chub listing E021770               891__Fwd_ Senators Flake and McCains letter to Direc....pdf
  1976     Attachment              11/10/15 12:26 PM                                                                                                 E021772             891_1_A_Flake_McCain.HWRTChub.request.letter.to.FWS.Di.pdf
  1977     Email with Attachment   11/12/15 11:34 AM Spangle, Steve               Sarah Quamme, Hayley Dikema McCain/Flake response                  E021773             892__McCain_Flake response.pdf
  1978     Attachment              11/12/15 11:34 AM                                                                                                 E021774             892_1_A_Chubs McCain Flake.pdf
  1979     Email with Attachment   11/12/15 11:47 AM Dikeman, Hayley              Spangle, Steve              Re: McCain/Flake response              E021776             893__Re_ McCain_Flake response.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 40 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type          Date                     From                          To                            Subject                     Bates #                             Hyperlink
  1980     Attachment              11/12/15 11:47 AM                                                                                                 E021777      893_1_A_Chubs McCain Flake hd.pdf
  1981     Email with Attachment    11/12/15 1:34 PM Spangle, Steve          Dikeman, Hayley, Sarah QuammRe: McCain/Flake response                   E021779      894__Re_ McCain_Flake response(1).pdf
  1982     Attachment               11/12/15 1:34 PM                                                                                                 E021781      894_1_A_Chubs McCain Flake hd_1.pdf
  1983     Email with Attachment    11/12/15 2:23 PM Spangle, Steve          Julia Key                      McCain/Flake response                    E021783      895__McCain_Flake response(1).pdf
  1984     Attachment               11/12/15 2:23 PM                                                                                                 E021784      895_1_A_Chubs McCain Flake_1.pdf
  1985     Attachment               11/12/15 2:23 PM                                                                                                 E021786      895_2_A_Chubs McCain Flake NTR.pdf
  1986     Attachment               11/12/15 2:23 PM                                                                                                 E021787      895_3_A_McCain Flake Chubs trasmittal.pdf
  1987     Email with Attachment    11/12/15 5:28 PM Quamme, Sarah           Humphrey, Jeff                 Re: McCain/Flake response                E021788      896__Re_ McCain_Flake response(2).pdf
  1988     Attachment               11/12/15 5:28 PM                                                                                                 E021790      896_1_A_Chubs McCain Flake hd_JAH sjq.pdf
                                                                                                          DCN: 061770 - Draft Response to
  1989     Email with Attachment    11/13/15 2:25 PM julia_key@fws.gov       Cathy_Gordon@fws.gov, Julia_KSenators McCain and Flake                  E021792      897__DCN_ 061770 - Draft Response to Senators McCain....pdf
  1990     Attachment               11/13/15 2:25 PM                                                                                                 E021793      897_1_A_McCain Flake Chubs trasmittal.pdf
  1991     Attachment               11/13/15 2:25 PM                                                                                                 E021794      897_2_A_Chubs McCain Flake NTR_1.pdf
  1992     Attachment               11/13/15 2:25 PM                                                                                                 E021795      897_3_A_Chubs McCain Flake_2.pdf
  1993     Attachment               11/13/15 2:25 PM                                                                                                 E021797      897_4_A_AGFD comment period letter. signed.10.27._1.pdf
                                                                                                         Fwd: AGFD Partial Comments on the
  1994     Email with Attachment    11/13/15 3:16 PM Allan, Nathan           Hayley Dikeman, Sarah Quamm Chub SSA Model                              E021799      898__Fwd_ AGFD Partial Comments on the Chub SSA Model.pdf
  1995     Attachment               11/13/15 3:16 PM                                                                                                 E021801      898_1_A_AGFD comment period letter. signed.10.27._2.pdf
  1996     Attachment               11/13/15 3:16 PM                                                                                                 E021803      898_2_A_AGFD Partial Comments to USFWS_Final Chub Stat.pdf
                                                                                                            Fwd: draft revised actions and related
                                                                                                            from the 6-species SCT meeting -
  1997     Email with Attachment   11/16/15 12:06 PM Gordon, Ryan            Jeff Sorensen, Mary Richardson October 14 at AZGFD headquarters         E021826      899__Fwd_ draft revised actions and related from the....pdf
  1998     Attachment              11/16/15 12:06 PM                                                                                                 E021833      899_1_A_CCA Objectives for Roundtail and Headwater Ch.pdf
                                                                                                            Re: AGFD Partial Comments on the
  1999     Email                    11/16/15 3:06 PM McGowan, Conor          Dikeman, Hayley                Chub SSA Model                           E021834      900__Re_ AGFD Partial Comments on the Chub SSA Model.pdf

                                                                                                            Re: DTS Assignment--Request extension
                                                                                                            on Public Comment period for the
                                                                                                            proposed rule regarding the headwater
                                                                                                            chub and distinct population segment
  2000     Email with Attachment    11/16/15 3:13 PM Quamme, Sarah           Jacobsen, Susan                of the roundtail chub                 E021837         901__Re_ DTS Assignment--Request extension on Public....pdf
  2001     Attachment               11/16/15 3:13 PM                                                                                              E021839         901_1_A_Chubs McCain Flake hd_JAH sjq_1.pdf

                                                                                                            Re: DTS Assignment--Request extension
                                                                                                            on Public Comment period for the
                                                                                                            proposed rule regarding the headwater
                                                                                                            chub and distinct population segment
  2002     Email                    11/16/15 3:48 PM Jacobsen, Susan         Quamme, Sarah                  of the roundtail chub                 E021841         902__Re_ DTS Assignment--Request extension on Public...(1).pdf
                                                                                                            Re: roundtail worksheet for FAIR for
  2003     Email with Attachment    11/18/15 1:27 PM Dikeman, Hayley         Nystedt, John                  WMAT meeting                          E021843         903__Re_ roundtail worksheet for FAIR for WMAT meeting.pdf
  2004     Attachment               11/18/15 1:27 PM                                                                                              E021846         903_1_A_Master Workbooks For RTC for tribes.pdf
                                                                                                            Re: roundtail worksheet for FAIR for
  2005     Email                    11/18/15 1:52 PM Gordon, Ryan            Dikeman, Hayley                WMAT meeting                          E021858         904__Re_ roundtail worksheet for FAIR for WMAT meeting(1).pdf
                                                                                                            Re: AGFD Partial Comments on the
  2006     Email with Attachment    11/18/15 2:02 PM Dikeman, Hayley         Gordon, Ryan                   Chub SSA Model                        E021862         905__Re_ AGFD Partial Comments on the Chub SSA Model(1).pdf

  2007     Attachment               11/18/15 2:02 PM                                                                                                 E021865      905_1_A_AGFD Partial Comments to USFWS_Final Chub Stat_1.pdf
                                                                                                            Re: roundtail worksheet for FAIR for
  2008     Email with Attachment    11/18/15 2:29 PM Dikeman, Hayley         Nystedt, John                  WMAT meeting                             E021888      906__Re_ roundtail worksheet for FAIR for WMAT meeting(2).pdf
  2009     Attachment               11/18/15 2:29 PM                                                                                                 E021892      906_1_A_App A - F Chub SSA 9-30-15_1.pdf
  2010     Attachment               11/18/15 2:29 PM                                                                                                 E022013      906_2_A_RTC HWC SSA Report 9-28-15 to regs_5.pdf
  2011     Email with Attachment   11/20/15 10:40 AM Dikeman, Hayley         Spangle, Steve                 Re: AGFD comments                        E022139      907__Re_ AGFD comments.pdf

  2012     Attachment              11/20/15 10:40 AM                                                                                                E022142       907_1_A_AGFD Partial Comments to USFWS_Final Chub Stat_2.pdf
                                                                                                            roundtail chub on Fort Apache - follow-
  2013     Email                    11/20/15 2:49 PM Nystedt, John           Steve Spangle                  up to WMAT meeting                      E022165       908__roundtail chub on Fort Apache - follow-up to WM....pdf
  2014     Email with Attachment    11/20/15 2:50 PM McGowan, Conor          Nathan Allan, Hayley Dikeman, SChub model proposal/description         E022166       909__Chub model proposal_description.pdf
  2015     Attachment               11/20/15 2:50 PM                                                                                                E022167       909_1_A_ChubSimPrototype.pdf
  2016     Attachment               11/20/15 2:50 PM                                                                                                E022169       909_2_A_ChubSimualtionProposal.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 41 of 97
                                                                           USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                           EMAIL INDEX

Document
 Number         Document Type          Date                     From                           To                           Subject                    Bates #                               Hyperlink
  2017     Email with Attachment    11/20/15 3:57 PM Jacobsen, Susan           Steve Spangle                 chub congressional                     E022171      910__chub congressional.pdf
  2018     Attachment               11/20/15 3:57 PM                                                                                                E022172      910_1_A_061748 Response Letter McCain Flake Chubs v7.pdf
  2019     Email with Attachment    11/20/15 4:40 PM Jacobsen, Susan           Sarah Quamme                  Fwd: chub congressional                E022175      911__Fwd_ chub congressional.pdf
  2020     Attachment               11/20/15 4:40 PM                                                                                                E022176      911_1_A_061748 Response Letter McCain Flake Chubs v7_1.pdf
                                                                                                             Re: Congressional (DTS 061748) ...
                                                                                                             Please address Steve's comment and
  2021     Email with Attachment    11/23/15 8:40 AM Quamme, Sarah             Hicks, Pamela                 return to me. Thank you Sarah!         E022179      912__Re_ Congressional (DTS 061748) ... Please addre....pdf
  2022     Attachment               11/23/15 8:40 AM                                                                                                E022180      912_1_A_061748 Response Letter McCain Flake Chubs v8 .pdf
  2023     Email                    11/23/15 9:36 AM Fitzpatrick, Lesley       Dikeman, Hayley               Re: AGFD comments                      E022183      913__Re_ AGFD comments(1).pdf
                                                                                                             Re: roundtail worksheet for FAIR for
  2024     Email with Attachment    11/23/15 9:41 AM Fitzpatrick, Lesley       Nystedt, John                 WMAT meeting                           E022186      914__Re_ roundtail worksheet for FAIR for WMAT meeting(3).pdf
  2025     Attachment               11/23/15 9:41 AM                                                                                                E022191      914_1_A_Survey Report Spreadsheet Tribal Final 7-28-1.pdf
                                                                                                               Congressional on Chub revised version
  2026     Email with Attachment    11/24/15 9:06 AM Jacobsen, Susan           Hicks, Pamela                   per Joy's comment                     E022207     915__Congressional on Chub revised version per Joy's....pdf
  2027     Attachment               11/24/15 9:06 AM                                                                                                 E022208     915_1_A_061748 Response Letter McCain Flake Chubs v10.pdf
                                                                                                               Fwd: Headwater and Roundtail DPS
  2028     Email with Attachment   11/24/15 12:17 PM Fitzpatrick, Lesley       Hayley Dikeman                  Peer Review                           E022211     916__Fwd_ Headwater and Roundtail DPS Peer Review.pdf
  2029     Attachment              11/24/15 12:17 PM                                                                                                 E022213     916_1_A_image003_3.pdf
  2030     Attachment              11/24/15 12:17 PM                                                                                                 E022214     916_2_A_image002_3.pdf
  2031     Attachment              11/24/15 12:17 PM                                                                                                 E022215     916_3_A_image004_2.pdf
  2032     Attachment              11/24/15 12:17 PM                                                                                                 E022216     916_4_A_image001_2.pdf
  2033     Attachment              11/24/15 12:17 PM                                                                                                 E022217     916_5_A_Comments on Headwater Chub and Roundtail Chub.pdf
                                                                                                               See note with request from RD Copy of
                                                                                                               signed Chub Congressionals for your
  2034     Email with Attachment    11/25/15 8:36 AM Jacobsen, Susan           Steve Spangle, Sarah Quamme, records. (DTS 061748)                    E022220     917__See note with request from RD Copy of signed Ch....pdf
  2035     Attachment               11/25/15 8:36 AM                                                                                                 E022221     917_1_A_061748 Signed Letters.pdf
  2036     Attachment               11/25/15 8:36 AM                                                                                                 E022227     917_2_A_MX-5141N_20151125_101432.pdf
  2037     Email with Attachment    11/30/15 9:14 AM Dikeman, Hayley           McGowan, Conor, Sarah QuammRe: Chub model proposal/description E022228            918__Re_ Chub model proposal_description.pdf
  2038     Attachment               11/30/15 9:14 AM                                                                                                 E022230     918_1_A_Chub SSA Modeling Update.pdf
  2039     Email with Attachment    11/30/15 9:46 AM Allan, Nathan             Dikeman, Hayley                 Re: Chub model proposal/description E022232       919__Re_ Chub model proposal_description(1).pdf
  2040     Attachment               11/30/15 9:46 AM                                                                                                 E022234     919_1_A_Chub SSA Modeling Update NA.pdf
                                                                                                               Re: GRIC- FWS G2G consultation on
                                                                                                               chubs ESA listing proposal, etc. -
  2041     Email                   11/30/15 12:17 PM Nystedt, John             Gordon, Ryan                    December 1, 10:00 a.m.                E022236     920__Re_ GRIC- FWS G2G consultation on chubs ESA lis....pdf
  2042     Email with Attachment    11/30/15 1:43 PM McGowan, Conor            Dikeman, Hayley                 Re: Chub model proposal/description E022253       921__Re_ Chub model proposal_description(2).pdf
  2043     Attachment               11/30/15 1:43 PM                                                                                                 E022255     921_1_A_ChubSimPrototype3.pdf
                                                                                                               Re: GRIC- FWS G2G consultation on
                                                                                                               chubs ESA listing proposal, etc. -
  2044     Email with Attachment     12/1/15 5:55 AM Nystedt, John             Spangle, Steve                  December 1, 10:00 a.m.                E022261     922__Re_ GRIC- FWS G2G consultation on chubs ESA lis...(1).pdf
  2045     Attachment                12/1/15 5:55 AM                                                                                                 E022276     922_1_A_GRIC-FWSdraftAGENDA151201fD.pdf
  2046     Attachment                12/1/15 5:55 AM                                                                                                 E022277     922_2_A_GRIC-FWS151201mtgBriefings.pdf
  2047     Email                     12/2/15 7:20 AM Dikeman, Hayley           Allan, Nathan                   Re: Chub model proposal/description E022279       923__Re_ Chub model proposal_description(3).pdf
  2048     Email                    12/2/15 10:23 AM Allan, Nathan             McGowan, Conor                  Re: Chub model proposal/description E022283       924__Re_ Chub model proposal_description(4).pdf
                                                                                                               Re: roundtail worksheet for FAIR for
  2049     Email with Attachment     12/2/15 3:37 PM Fitzpatrick, Lesley       Nystedt, John                   WMAT meeting                          E022286     925__Re_ roundtail worksheet for FAIR for WMAT meeting(4).pdf
  2050     Attachment                12/2/15 3:37 PM                                                                                                 E022295     925_1_A_Stream Information Workbook Tribal Streams.pdf
                                                                                                               FWS-WMAT roundtail chub
  2051     Email with Attachment     12/3/15 8:12 AM Nystedt, John             Robert Brauchli, Joshua Parker, consultation - 12/3 follow-up call    E022300     926__FWS-WMAT roundtail chub consultation - 12_3 fol....pdf
  2052     Attachment                12/3/15 8:12 AM                                                                                                 E022301     926_1_A_Survey Report Spreadsheet Tribal Final 7-28-1_1.pdf
  2053     Attachment                12/3/15 8:12 AM                                                                                                 E022317     926_2_A_Stream Information Workbook Tribal Streams_1.pdf
  2054     Attachment                12/3/15 8:12 AM                                                                                                 E022322     926_3_A_GiroGiniSSA15928-Figure1.1-2.pdf
                                                                                                               Re: FWS-WMAT roundtail chub
  2055     Email with Attachment    12/3/15 12:57 PM Fitzpatrick, Lesley       Nystedt, John                   consultation - 12/3 follow-up call    E022323     927__Re_ FWS-WMAT roundtail chub consultation - 12_3....pdf
  2056     Attachment               12/3/15 12:57 PM                                                                                                 E022324     927_1_A_Tribal waters.pdf
                                                                                                               Re: FWS-WMAT roundtail chub
  2057     Email with Attachment     12/3/15 1:03 PM Nystedt, John             Robert Brauchli, Joshua Parker, consultation - 12/3 follow-up call    E022325     928__Re_ FWS-WMAT roundtail chub consultation - 12_3...(1).pdf
  2058     Attachment                12/3/15 1:03 PM                                                                                                 E022326     928_1_A_Master Workbooks For RTC for tribes_1.pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                                No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 42 of 97
                                                                          USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                          EMAIL INDEX

Document
 Number        Document Type          Date                      From                        To                               Subject                    Bates #                              Hyperlink
                                                                                                            Re: FWS-WMAT roundtail chub
                                                                                                            consultation - 12/3 follow-up call on
  2059     Email                    12/4/15 2:50 PM Nystedt, John             Steve Spangle                 SSA                                     E022338       929__Re_ FWS-WMAT roundtail chub consultation - 12_3...(2).pdf
                                                                                                            Fwd: Colorado basin Gila slides (DFC
  2060     Email with Attachment    12/4/15 3:22 PM Fitzpatrick, Lesley       Ryan Gordon, Melissa Mata, Sha2015)                                   E022340       930__Fwd_ Colorado basin Gila slides (DFC 2015).pdf
  2061     Attachment               12/4/15 3:22 PM                                                                                                 E022341       930_1_A_DFC_2015_GilaPhylogenomics_2015_post.pdf
  2062     Email with Attachment    12/7/15 2:24 PM Fitzpatrick, Lesley       Hayley Dikeman, Ryan Gordon, Fwd: Chub SSA                            E022378       931__Fwd_ Chub SSA(1).pdf
  2063     Attachment               12/7/15 2:24 PM                                                                                                 E022379       931_1_A_DLP Review.pdf
                                                                                                               Fwd: Headwater and Roundtail DPS
  2064     Email with Attachment    12/7/15 2:34 PM Fitzpatrick, Lesley       Shaula Hedwall, Jessica Gwinn, J Peer Review                          E022388       932__Fwd_ Headwater and Roundtail DPS Peer Review(1).pdf
  2065     Attachment               12/7/15 2:34 PM                                                                                                 E022390       932_1_A_image001_3.pdf
  2066     Attachment               12/7/15 2:34 PM                                                                                                 E022391       932_2_A_image004_3.pdf
  2067     Attachment               12/7/15 2:34 PM                                                                                                 E022392       932_3_A_image002_4.pdf
  2068     Attachment               12/7/15 2:34 PM                                                                                                 E022393       932_4_A_image003_4.pdf

  2069     Attachment               12/7/15 2:34 PM                                                                                                 E022394       932_5_A_Comments on Headwater Chub and Roundtail Chub_1.pdf
                                                                                                             Fwd: Headwater and Roundtail DPS
  2070     Email with Attachment    12/7/15 2:35 PM Fitzpatrick, Lesley       Shaula Hedwall, Jeremy Voeltz, Peer Review                            E022397       933__Fwd_ Headwater and Roundtail DPS Peer Review(2).pdf
  2071     Attachment               12/7/15 2:35 PM                                                                                                 E022399       933_1_A_REINTHAL SCIENTIFIC REVIEW Dec 7.pdf
  2072     Email with Attachment    12/7/15 6:56 PM Chris Cantrell            Spangle, Steve, Sarah_Quamme FW: AGFD Comment on Chub Rule            E022402       934__FW_ AGFD Comment on Chub Rule.pdf
  2073     Attachment               12/7/15 6:56 PM                                                                                                 E022403       934_1_A_Attachment 7_Letter to AFS from AZGFD on Chub .pdf
  2074     Attachment               12/7/15 6:56 PM                                                                                                 E022412       934_2_A_AGFD Comment Letter_12_7_2015.pdf

  2075     Attachment               12/7/15 6:56 PM                                                                                                 E022417       934_3_A_Attachment 1_AGFD Comments to USFWS_Chub SSA a.pdf

  2076     Attachment               12/7/15 6:56 PM                                                                                                 E022497       934_4_A_Attachment 2_AGFD Partial Comments to USFWS_Fi.pdf

  2077     Attachment               12/7/15 6:56 PM                                                                                                 E022520       934_5_A_Attachment 3_AGFD Comments to USFWS_Data Error.pdf

  2078     Attachment               12/7/15 6:56 PM                                                                                                 E022555       934_6_A_Attachment 4_AGFD Draft Comments to USFWS_Draf.pdf

  2079     Attachment               12/7/15 6:56 PM                                                                                                 E022566       934_7_A_Attachment 5_AGFD Draft Comments to USFWS_Draf.pdf

  2080     Attachment               12/7/15 6:56 PM                                                                                                 E022573       934_8_A_Attachment 6_Roundtail and Headwater Chub Cons.pdf
  2081     Email                    12/8/15 7:58 AM Gordon, Ryan              Dikeman, Hayley              Re: chat tomorrow?                       E022579       935__Re_ chat tomorrow_.pdf
                                                                                                           Fwd: Headwater Chub and Roundtail
  2082     Email with Attachment    12/8/15 9:25 AM Fitzpatrick, Lesley       Hayley Dikeman, Shaula Hedwa Chub SSA review                          E022581       936__Fwd_ Headwater Chub and Roundtail Chub SSA review.pdf
  2083     Attachment               12/8/15 9:25 AM                                                                                                 E022582       936_1_A_SSA review_platania.pdf
  2084     Email                   12/8/15 12:44 PM Fitzpatrick, Lesley       Dikeman, Hayley                Re: Cancelling-AGFD comments call      E022585       937__Re_ Cancelling-AGFD comments call.pdf
  2085     Email with Attachment    12/8/15 2:22 PM Gordon, Ryan              Hayley Dikeman                 Example AGFD comment spreadsheet       E022587       938__Example AGFD comment spreadsheet.pdf
  2086     Attachment               12/8/15 2:22 PM                                                                                                 E022588       938_1_A_AGFD Comment Spreadsheet.pdf
                                                                                                             Fwd: Comments of WMAT on Proposed
  2087     Email with Attachment    12/8/15 4:26 PM Nystedt, John             Ryan Gordon, Shaula Hedwall, L Listing of Roundtail Chub         E022590            939__Fwd_ Comments of WMAT on Proposed Listing of Ro....pdf
  2088     Attachment               12/8/15 4:26 PM                                                                                            E022592            939_1_A_12-2015-244. US FISH AND WILDLIFE SERVICE. Rou.pdf
  2089     Attachment               12/8/15 4:26 PM                                                                                            E022599            939_2_A_cover letter for hard copy 12.4.15.pdf
                                                                                                             Re: Example AGFD comment
  2090     Email with Attachment    12/9/15 7:29 AM   Gordon, Ryan            Dikeman, Hayley                spreadsheet                       E022600            940__Re_ Example AGFD comment spreadsheet.pdf
  2091     Attachment               12/9/15 7:29 AM                                                                                            E022601            940_1_A_ChubCCAA 12.3.15 edits.pdf
  2092     Email                    12/9/15 8:50 AM   Dikeman, Hayley         Hedwall, Shaula                Re: Cancelling-AGFD comments call E022682            941__Re_ Cancelling-AGFD comments call(1).pdf
  2093     Email                    12/9/15 8:51 AM   Dikeman, Hayley         Hedwall, Shaula                Re: Cancelling-AGFD comments call E022687            942__Re_ Cancelling-AGFD comments call(2).pdf
  2094     Email with Attachment    12/9/15 9:34 AM   McGowan, Conor          Sarah Quamme, Nathan Allan, Hupdated model prototype             E022692            943__updated model prototype.pdf
  2095     Attachment               12/9/15 9:34 AM                                                                                            E022693            943_1_A_ChubSimPrototype3_1.pdf
  2096     Email with Attachment   12/9/15 12:08 PM   Dikeman, Hayley         Ryan Gordon, Mary Richardson, Planning for chubs                 E022705            944__Planning for chubs.pdf
  2097     Attachment              12/9/15 12:08 PM                                                                                            E022706            944_1_A_Planning for final rule.pdf
  2098     Email                   12/9/15 12:51 PM   Gordon, Ryan            Dikeman, Hayley                Re: Planning for chubs            E022709            945__Re_ Planning for chubs.pdf
  2099     Email with Attachment    12/9/15 1:00 PM   Gordon, Ryan            Hayley Dikeman, Mary Richards AGFD Partial Comments              E022711            946__AGFD Partial Comments.pdf
  2100     Attachment               12/9/15 1:00 PM                                                                                            E022712            946_1_A_AGFD Comment Spreadsheet_1.pdf
  2101     Email                    12/9/15 2:33 PM   Dikeman, Hayley         Richardson, Mary               Re: Planning for chubs            E022759            947__Re_ Planning for chubs(1).pdf
  2102     Email                    12/9/15 2:44 PM   Dikeman, Hayley         McGowan, Conor                 Re: updated model prototype       E022761            948__Re_ updated model prototype.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 43 of 97
                                                                           USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                           EMAIL INDEX

Document
 Number         Document Type          Date                    From                         To                                  Subject                  Bates #                                Hyperlink
  2103     Email with Attachment     12/9/15 4:52 PM Quamme, Sarah             Dikeman, Hayley                 Re: Planning for chubs                 E022763      949__Re_ Planning for chubs(2).pdf
  2104     Attachment                12/9/15 4:52 PM                                                                                                  E022765      949_1_A_Planning for final rule sjq.pdf
  2105     Email with Attachment    12/10/15 9:58 AM Dikeman, Hayley           Brenda Smith, Jeremy Voeltz, Je Chubs phase 2 kick off call            E022768      950__Chubs phase 2 kick off call.pdf
  2106     Attachment               12/10/15 9:58 AM                                                                                                  E022769      950_1_A_Planning for chub final rule 12-9-15.pdf
                                                                                                             Does Observer Bias Affect Species
                                                                                                             Identification of Members of the
  2107     Email with Attachment    12/10/15 1:56 PM Martinez, Mike            Mary Richardson, Ryan Gordon, Roundtail Chub Complex?                  E022773      951__Does Observer Bias Affect Species Identificatio....pdf
  2108     Attachment               12/10/15 1:56 PM                                                                                                  E022774      951_1_A_InTheCurrent_Winter2015issue_Final.pdf
                                                                                                               Re: Chubs GIS/modeling... food for
  2109     Email                    12/11/15 2:23 PM Allan, Nathan             Dick, Jim                       thought                                E022778      952__Re_ Chubs GIS_modeling... food for thought.pdf
  2110     Email                    12/14/15 1:35 PM Newton, Jess              Dikeman, Hayley                 Re: Chubs phase 2 kick off call        E022779      953__Re_ Chubs phase 2 kick off call.pdf
                                                                                                               Re: DTS Assignment--Requesting
                                                                                                               extension to comment period of the
  2111     Email with Attachment    12/16/15 9:31 AM Tincher, Chris            Gordon, Ryan                    round tail chub                        E022782      954__Re_ DTS Assignment--Requesting extension to com....pdf
  2112     Attachment               12/16/15 9:31 AM                                                                                                  E022785      954_1_A_061748 Response Letter McCain Flake Chubs.pdf
  2113     Email with Attachment    12/16/15 1:05 PM Gordon, Ryan              Dikeman, Hayley                 Re: comment summary from regs.gov      E022788      955__Re_ comment summary from regs.gov.pdf
  2114     Attachment               12/16/15 1:05 PM                                                                                                  E022789      955_1_A_Chubs Initial Public Comments Review.pdf
                                                                                                               Chubs kick off and coordination call
  2115     Email with Attachment    12/16/15 1:22 PM Dikeman, Hayley           Brenda Smith, Jeremy Voeltz, Je agenda                                 E022834      956__Chubs kick off and coordination call agenda.pdf
  2116     Attachment               12/16/15 1:22 PM                                                                                                  E022835      956_1_A_chubs kick off call phase 2 Agenda.pdf
                                                                                                              Fwd: DTS Assignment--Requesting
                                                                                                              extension to comment period of the
  2117     Email with Attachment    12/16/15 1:27 PM Fitzpatrick, Lesley       Hayley Dikeman, Steve Spangle, round tail chub                         E022837      957__Fwd_ DTS Assignment--Requesting extension to co....pdf
  2118     Attachment               12/16/15 1:27 PM                                                                                                  E022839      957_1_A_incoming_20151216165155.pdf
                                                                                                               Fwd: DTS Assignment--Requesting
                                                                                                               extension to comment period of the
  2119     Email                    12/17/15 8:43 AM Dikeman, Hayley           Sarah Quamme                    round tail chub                          E022841    958__Fwd_ DTS Assignment--Requesting extension to co...(1).pdf
                                                                                                               Further info re: Tyler Chafin's work and
  2120     Email                    12/18/15 7:57 AM Fitzpatrick, Lesley       Mary Richardson, Ryan Gordon, connection to chubs                        E022845    959__Further info re_ Tyler Chafin's work and connec....pdf
                                                                                                               Congressional inquiry full letter: DTS
                                                                                                               061969 Request to extend comment
                                                                                                               period re: headwater chub and a
                                                                                                               distinct population segment of the
  2121     Email with Attachment    12/18/15 8:26 AM Tincher, Chris            Steve Spangle, Ryan, to: Dikema roundtail chub                           E022847    960__Congressional inquiry full letter_ DTS 061969 R....pdf

  2122     Attachment               12/18/15 8:26 AM                                                                                                  E022848      960_1_A_12042015 AZ-NM Letter to FWS- Chub Comment Per.pdf
  2123     Email                   12/18/15 12:18 PM Forbus, Beth              Dikeman, Hayley              Re: Acting for Q                          E022850      961__Re_ Acting for Q.pdf
  2124     Email with Attachment    12/18/15 3:07 PM Gordon, Ryan              Hayley Dikeman, Shaula Hedwa Chub Comments/Spreadsheet                 E022852      962__Chub Comments_Spreadsheet.pdf
  2125     Attachment               12/18/15 3:07 PM                                                                                                  E022853      962_1_A_Chubs Initial Public Comments Review_1.pdf

  2126     Email                    12/21/15 8:49 AM Fitzpatrick, Lesley       Hayley Dikeman, Ryan Gordon, Fwd: USGS Climate interactive tool link E022993        963__Fwd_ USGS Climate interactive tool link.pdf
                                                                                                            061969 Draft response Congressional
                                                                                                            Request to extend comment period re:
                                                                                                            headwater chub and a distinct
                                                                                                            population segment of the roundtail
  2127     Email with Attachment   12/22/15 10:20 AM Tincher, Chris            Steve Spangle, Stacy Matson  chub                                    E023000        964__061969 Draft response Congressional Request to ....pdf
                                                                                                                                                                   964_1_A_12042015 AZ-NM Letter to FWS- Chub Comment
  2128     Attachment              12/22/15 10:20 AM                                                                                                  E023003      Per_1.pdf
  2129     Attachment              12/22/15 10:20 AM                                                                                                  E023005      964_2_A_061748 AGFD comment period letter. signed.10.2.pdf
  2130     Attachment              12/22/15 10:20 AM                                                                                                  E023007      964_3_A_061969 Response Congressional Reps Gosar Pear.pdf
                                                                                                               Fwd: Congressional - Requesting
                                                                                                               Extension to Comment Period of the
  2131     Email with Attachment   12/23/15 12:59 PM Spangle, Steve            Chris Tincher, Mike Martinez, H Round Tail Chub                        E023009      965__Fwd_ Congressional - Requesting Extension to Co....pdf
  2132     Attachment              12/23/15 12:59 PM                                                                                                  E023010      965_1_A_061969 Response Congressional Reps Gosar Pearc.pdf

  2133     Attachment              12/23/15 12:59 PM                                                                                                  E023020      965_2_A_061748 AGFD comment period letter. signed.10.2_1.pdf
  2134     Email with Attachment   12/29/15 10:38 AM Richardson, Mary          Hedwall, Shaula                 Re: Chub Comments/Spreadsheet          E023022      966__Re_ Chub Comments_Spreadsheet.pdf
  2135     Attachment              12/29/15 10:38 AM                                                                                                  E023025      966_1_A_Chubs Initial Public Comments Review mer addi.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 44 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number        Document Type         Date                       From                      To                                 Subject                   Bates #                               Hyperlink

  2136     Email with Attachment     1/4/16 9:13 AM Dikeman, Hayley          Brenda Smith, Carey Galst, JeremNotes from 12-17-15 conf call/webinar E023165       967__Notes from 12-17-15 conf call_webinar.pdf
  2137     Attachment                1/4/16 9:13 AM                                                                                                E023166       967_1_A_12-17-15 Notes from Chubs Webinar.pdf
  2138     Email with Attachment     1/4/16 1:18 PM Dikeman, Hayley          Brenda Smith, Carey Galst, JeremAgenda for Chubs meeting in Phoenix E023169         968__Agenda for Chubs meeting in Phoenix.pdf
  2139     Attachment                1/4/16 1:18 PM                                                                                                E023170       968_1_A_Agenda for Chubs Meeting January 11.pdf
                                                                                                                                                                 968_2_A_ROOM CONFIRMATION- NEVADA ROOM- CHUB SSA
  2140     Attachment                1/4/16 1:18 PM                                                                                               E023171        MEETI.pdf
                                                                                                          Re: Agenda for Chubs meeting in
  2141     Email                    1/5/16 10:37 AM Dikeman, Hayley          Hedwall, Shaula              Phoenix                                 E023175        969__Re_ Agenda for Chubs meeting in Phoenix.pdf
  2142     Email with Attachment     1/6/16 9:40 AM Dikeman, Hayley          Nathan Allan, Conor McGowan, draft outline for phoenix meeting       E031262        1707__draft outline for phoenix meeting.pdf
  2143     Attachment                1/6/16 9:40 AM                                                                                               E031263        1707_1_A_Outline for Chubs Meeting January 11.pdf
                                                                                                           Re: Headwater and Roundtail chub
  2144     Email                     1/6/16 1:55 PM Gordon, Ryan             Dikeman, Hayley               proposed rule comments                 E023177        970__Re_ Headwater and Roundtail chub proposed rule ....pdf
                                                                                                           Fwd: AGFD Attachments 4 and 5
  2145     Email with Attachment     1/6/16 2:01 PM Gordon, Ryan             Hayley Dikeman, Mary Richards incorporated                           E023180        971__Fwd_ AGFD Attachments 4 and 5 incorporated.pdf
  2146     Attachment                1/6/16 2:01 PM                                                                                               E023181        971_1_A_Chubs Initial Public Comments Review mer addi_1.pdf
                                                                                                         Re: AGFD Attachments 4 and 5
  2147     Email                     1/7/16 8:04 AM Richardson, Mary         Dikeman, Hayley             incorporated                             E023405        972__Re_ AGFD Attachments 4 and 5 incorporated.pdf
                                                                                                         Re: Notes from 12-17-15 conf
  2148     Email                    1/7/16 11:40 AM   Gordon, Ryan           Dikeman, Hayley             call/webinar                             E031273        1708__Re_ Notes from 12-17-15 conf call_webinar.pdf
  2149     Email with Attachment     1/7/16 3:46 PM   Dikeman, Hayley        Nathan Allan, Conor McGowan effects pathway model                    E023408        973__effects pathway model.pdf
  2150     Attachment                1/7/16 3:46 PM                                                                                               E023409        973_1_A_to conor and nathan.pdf
  2151     Email                    1/8/16 10:09 AM   Dikeman, Hayley        McGowan, Conor              Re: effects pathway model                E023411        974__Re_ effects pathway model.pdf
  2152     Email with Attachment     1/8/16 1:26 PM   Allan, Nathan          Hayley Dikeman, Conor McGow Questions and Other Stuff                E023414        975__Questions and Other Stuff.pdf
  2153     Attachment                1/8/16 1:26 PM                                                                                               E023415        975_2_A_pic of conc model.pdf
  2154     Attachment                1/8/16 1:26 PM                                                                                               E023416        975_3_A_Elicitation Questions.pdf
  2155     Attachment                1/8/16 1:26 PM                                                                                               E023421        975_4_A_Elicitation Responses.pdf
  2156     Email with Attachment   1/11/16 11:53 AM   Allan, Nathan          Hayley Dikeman                Questions to print                     E023425        976__Questions to print.pdf
  2157     Attachment              1/11/16 11:53 AM                                                                                               E023426        976_1_A_Elicitation Questions 1-11-16.pdf
  2158     Email with Attachment    1/11/16 2:02 PM   Gwinn, Jessica         Nichole Engelmann             Effects table                          E023431        977__Effects table.pdf
  2159     Attachment               1/11/16 2:02 PM                                                                                               E023432        977_1_A_cause and effects chubs draft final for MG_2.pdf
  2160     Email with Attachment    1/12/16 1:38 PM   Hedwall, Shaula        Ryan Gordon, Jeremy Voeltz, M Poff et al 1997                        E023438        978__Poff et al 1997.pdf
  2161     Attachment               1/12/16 1:38 PM                                                                                               E023439        978_1_A_Poff1997(BioScience_NFR).pdf
  2162     Email with Attachment   1/13/16 11:28 AM   McGowan, Conor         Dikeman, Hayley               Re: updated model                      E023455        979__Re_ updated model.pdf
  2163     Attachment              1/13/16 11:28 AM                                                                                               E023457        979_1_A_ChubProtoModel2.pdf
  2164     Email with Attachment   1/13/16 11:31 AM   Forbus, Beth           Hayley Dikeman                Notes from chub meeting Jan 11-13      E023463        980__Notes from chub meeting Jan 11-13.pdf
  2165     Attachment              1/13/16 11:31 AM                                                                                               E023464        980_1_A_11 January 2016 Chub meeting.pdf
                                                                                                           Roundtail and Headwater Chub
  2166     Email with Attachment    1/13/16 2:20 PM   Richardson, Mary       Hayley Dikeman                Minutes from January 11 - 13 meeting   E023474        981__Roundtail and Headwater Chub Minutes from Janua....pdf
  2167     Attachment               1/13/16 2:20 PM                                                                                               E023475        981_1_A_Roundtail and Headwater Chub Meeting 1 11 16.pdf
  2168     Email with Attachment   1/15/16 10:27 AM   Allan, Nathan          Conor McGowan, Hayley Dikem Chub Elicitation Results                 E023502        982__Chub Elicitation Results.pdf
  2169     Attachment              1/15/16 10:27 AM                                                                                               E023503        982_1_A_Elicitation Responses_1.pdf
  2170     Email with Attachment    1/19/16 3:13 PM   Hayley                 hayley_dikeman@fws.gov        Chub meeting                           E023505        983__Chub meeting .pdf
  2171     Attachment               1/19/16 3:13 PM                                                                                               E023506        983_1_A_IMG_1660.pdf
  2172     Attachment               1/19/16 3:13 PM                                                                                               E023507        983_2_A_Untitled attachment 22359.pdf
  2173     Attachment               1/19/16 3:13 PM                                                                                               E023508        983_3_A_IMG_1659.pdf
  2174     Attachment               1/19/16 3:13 PM                                                                                               E023509        983_4_A_Untitled attachment 22362.pdf
  2175     Attachment               1/19/16 3:13 PM                                                                                               E023510        983_5_A_IMG_1658.pdf
  2176     Attachment               1/19/16 3:13 PM                                                                                               E023511        983_6_A_Untitled attachment 22365.pdf
  2177     Attachment               1/19/16 3:13 PM                                                                                               E023512        983_7_A_IMG_1657.pdf
  2178     Attachment               1/19/16 3:13 PM                                                                                               E023513        983_8_A_Untitled attachment 22368.pdf
  2179     Email with Attachment    1/19/16 3:14 PM   Hayley                 hayley_dikeman@fws.gov        Chub meeting 2                         E023514        984__Chub meeting 2.pdf
  2180     Attachment               1/19/16 3:14 PM                                                                                               E023515        984_1_A_IMG_1656.pdf
  2181     Attachment               1/19/16 3:14 PM                                                                                               E023516        984_2_A_Untitled attachment 22344.pdf
  2182     Attachment               1/19/16 3:14 PM                                                                                               E023517        984_3_A_IMG_1655.pdf
  2183     Attachment               1/19/16 3:14 PM                                                                                               E023518        984_4_A_Untitled attachment 22347.pdf
  2184     Attachment               1/19/16 3:14 PM                                                                                               E023519        984_5_A_IMG_1654.pdf
  2185     Attachment               1/19/16 3:14 PM                                                                                               E023520        984_6_A_Untitled attachment 22350.pdf
  2186     Attachment               1/19/16 3:14 PM                                                                                               E023521        984_7_A_IMG_1653.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 45 of 97
                                                                        USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                        EMAIL INDEX

Document
 Number         Document Type         Date                    From                         To                              Subject                     Bates #                                Hyperlink
  2187     Attachment               1/19/16 3:14 PM                                                                                                 E023522      984_8_A_Untitled attachment 22353.pdf
  2188     Email with Attachment    1/21/16 1:50 PM Dikeman, Hayley         Brenda Smith, Carey Galst, JeremNotes from chub meeting                 E023523      985__Notes from chub meeting.pdf
  2189     Attachment               1/21/16 1:50 PM                                                                                                 E023524      985_1_A_Chub meeting 1-11-16 notes to group2.pdf
  2190     Email                    1/22/16 7:43 AM Richardson, Mary        Dikeman, Hayley                Re: latest SSA version as published      E023545      986__Re_ latest SSA version as published.pdf
  2191     Email with Attachment    1/22/16 2:11 PM Tanner, Chris           Fitzpatrick, Lesley            Re: Arizona Visit                        E023547      987__Re_ Arizona Visit.pdf
  2192     Attachment               1/22/16 2:11 PM                                                                                                 E023549      987_1_A_Entered RN's into EPM for Roundtail Chub.pdf
                                                                                                             Amendment to the AZ 6-species
                                                                                                             conservation plan--signature pages
                                                                                                             added and SCT final meeting minutes
  2193     Email with Attachment    1/22/16 4:06 PM Jeff Sorensen           'Vineetha Kartha', 'shall@azland from 10-14-2015                        E023589      988__Amendment to the AZ 6-species conservation plan....pdf
                                                                                                                                                                 988_1_A_AZ_6-spp_SCA_Plan_2015_Revision_20160122-
  2194     Attachment               1/22/16 4:06 PM                                                                                                 E023591      Amend.pdf
  2195     Attachment               1/22/16 4:06 PM                                                                                                 E023619      988_2_A_Arizona 6-species meeting minutes.final2016010.pdf
  2196     Attachment               1/22/16 4:06 PM                                                                                                 E023624      988_3_A_Outline of Conservation Strategy Tasks propos_3.pdf
  2197     Attachment               1/22/16 4:06 PM                                                                                                 E023627      988_4_A_Summary of Incremental Objectives from the 20_3.pdf
  2198     Attachment               1/22/16 4:06 PM                                                                                                 E023630      988_5_A_Summary of Incremental Objectives from the 20_4.pdf
  2199     Attachment               1/22/16 4:06 PM                                                                                                 E023633      988_6_A_CCA Objectives for Roundtail and Headwater Ch_1.pdf
                                                                                                           draft IM for director regarding 6 mo
  2200     Email with Attachment    1/26/16 9:58 AM Dikeman, Hayley         Steve Spangle, Mary Richardson extension for chubs                      E023634      989__draft IM for director regarding 6 mo extension ....pdf
  2201     Attachment               1/26/16 9:58 AM                                                                                                 E023635      989_1_A_RTC HWC IM 6 mo extention 1-26-16.pdf
                                                                                                             Re: draft IM for director regarding 6 mo
  2202     Email with Attachment   1/26/16 10:53 AM Spangle, Steve          Dikeman, Hayley                  extension for chubs                      E023643    990__Re_ draft IM for director regarding 6 mo extens....pdf
  2203     Attachment              1/26/16 10:53 AM                                                                                                   E023644    990_1_A_RTC HWC IM 6 mo extention 1-26-16_1.pdf
                                                                                                             Re: draft IM for director regarding 6 mo
  2204     Email with Attachment   1/26/16 11:37 AM Forbus, Beth            Spangle, Steve                   extension for chubs                      E023652    991__Re_ draft IM for director regarding 6 mo extens...(1).pdf
  2205     Attachment              1/26/16 11:37 AM                                                                                                   E023654    991_1_A_20160126 RTC HWC IM 6 mo extention baf edits.pdf
                                                                                                             Re: draft IM for director regarding 6 mo
  2206     Email with Attachment   1/26/16 11:54 AM Richardson, Mary        Dikeman, Hayley                  extension for chubs                      E023662    992__Re_ draft IM for director regarding 6 mo extens...(2).pdf
  2207     Attachment              1/26/16 11:54 AM                                                                                                   E023663    992_1_A_RTC HWC IM 6 mo extention 1-26-16 mer edits.pdf
  2208     Email with Attachment   1/26/16 12:48 PM Voeltz, Jeremy          Dikeman, Hayley                  Re: Notes from chub meeting              E023671    993__Re_ Notes from chub meeting.pdf
  2209     Attachment              1/26/16 12:48 PM                                                                                                   E023673    993_1_A_Chub meeting 1-11-16 notes to group2.jv.pdf
  2210     Email with Attachment   1/26/16 12:54 PM Dikeman, Hayley         Beth Forbus                      final IM for chubs extension             E023694    994__final IM for chubs extension.pdf
  2211     Attachment              1/26/16 12:54 PM                                                                                                   E023695    994_1_A_20160126 RTC HWC IM 6 mo extention final.pdf
  2212     Attachment              1/26/16 12:54 PM                                                                                                   E023702    994_2_A_20160126 RTC HWC IM 6 mo extention final with.pdf
                                                                                                             Re: draft IM for director regarding 6 mo
  2213     Email                    1/26/16 1:22 PM   Spangle, Steve        Dikeman, Hayley                  extension for chubs                      E023710    995__Re_ draft IM for director regarding 6 mo extens...(3).pdf
  2214     Email with Attachment    1/26/16 2:29 PM   Forbus, Beth          Dikeman, Hayley                  Re: final IM for chubs extension         E023712    996__Re_ final IM for chubs extension.pdf
  2215     Attachment               1/26/16 2:29 PM                                                                                                   E023714    996_1_A_20160126 RTC HWC IM 6 mo extention final_1.pdf
  2216     Email with Attachment    1/26/16 2:43 PM   Allan, Nathan         Hayley Dikeman, Conor McGow concept model                                 E023716    997__concept model.pdf
  2217     Attachment               1/26/16 2:43 PM                                                                                                   E023717    997_1_A_AZ Chubs Pop Resiliency Concept Model 1-26-16.pdf
  2218     Email with Attachment    1/26/16 2:44 PM   McGowan, Conor        Allan, Nathan                    Re: concept model                        E023718    998__Re_ concept model.pdf
  2219     Attachment               1/26/16 2:44 PM                                                                                                   E023719    998_1_A_chubstreamdata.pdf
  2220     Email with Attachment    1/26/16 3:18 PM   Allan, Nathan         McGowan, Conor                   Re: concept model                        E023722    999__Re_ concept model(1).pdf
  2221     Attachment               1/26/16 3:18 PM                                                                                                   E023723    999_1_A_Chub Conceptual Model 1-26-16.pdf
  2222     Email                    1/27/16 7:46 AM   Allan, Nathan         McGowan, Conor                   Re: concept model                        E023724    1000__Re_ concept model(2).pdf
  2223     Email with Attachment    1/27/16 1:06 PM   Dikeman, Hayley       Carey Galst, Jeremy Voeltz, LesleChub Agenda                              E023726    1001__Chub Agenda.pdf
  2224     Attachment               1/27/16 1:06 PM                                                                                                   E023727    1001_1_A_1-27-16 agenda.pdf
  2225     Email with Attachment    1/27/16 1:37 PM   Dikeman, Hayley       Brenda Smith, Carey Galst, JeremRe: chub project plan                     E023728    1002__Re_ chub project plan(1).pdf
  2226     Attachment               1/27/16 1:37 PM                                                                                                   E023730    1002_1_A_draft project plan for chubs final rule 1-27-1.pdf
  2227     Email with Attachment    1/29/16 8:01 AM   Gordon, Ryan          Hayley Dikeman                   Chubs Comment Spreadsheet                E023737    1003__Chubs Comment Spreadsheet.pdf
  2228     Attachment               1/29/16 8:01 AM                                                                                                   E023738    1003_1_A_Chubs 2015 Public Comments Original.pdf
  2229     Email with Attachment   1/29/16 10:13 AM   Smith, Brenda         Dikeman, Hayley                  Re: chub project plan                    E023745    1004__Re_ chub project plan(2).pdf
  2230     Attachment              1/29/16 10:13 AM                                                                                                   E023747    1004_1_A_draft project plan for chubs final rule 1-27-1_1.pdf
  2231     Email with Attachment     2/2/16 9:17 AM   Dikeman, Hayley       Carey Galst, Jeremy Voeltz, Mar chub notes                                E023754    1005__chub notes.pdf
  2232     Attachment                2/2/16 9:17 AM                                                                                                   E023755    1005_1_A_1-27-16 notes.pdf
  2233     Email with Attachment    2/2/16 10:42 AM   Hedwall, Shaula       Dikeman, Hayley                  Re: Climate change papers                E023758    1006__Re_ Climate change papers.pdf
  2234     Attachment               2/2/16 10:42 AM                                                                                                   E023760    1006_1_A_Robles et al 2014 - Effects climate vari fores_1.pdf
  2235     Attachment               2/2/16 10:42 AM                                                                                                   E023775    1006_2_A_Murphy and Ellis 2014 - Journal of Hydrology.pdf
  2236     Attachment               2/2/16 10:42 AM                                                                                                   E023796    1006_3_A_Wyatt et al 2015-Semiarid aquifer response for_1.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 46 of 97
                                                                        USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                        EMAIL INDEX

Document
 Number         Document Type         Date                       From                    To                                Subject                   Bates #                               Hyperlink
  2237     Email                    2/2/16 10:44 AM   Hedwall, Shaula       Dikeman, Hayley                Re: Climate change papers              E023806      1007__Re_ Climate change papers(1).pdf
  2238     Email                    2/2/16 10:47 AM   Gordon, Ryan          Dikeman, Hayley                Re: stream data                        E023808      1008__Re_ stream data.pdf
  2239     Email with Attachment     2/3/16 9:03 AM   Hedwall, Shaula       Dikeman, Hayley                Re: chub project plan                  E023809      1009__Re_ chub project plan(3).pdf
  2240     Attachment                2/3/16 9:03 AM                                                                                               E023811      1009_1_A_draft project plan for chubs final rule 1-27-1_2.pdf
  2241     Email with Attachment    2/3/16 12:33 PM   Dikeman, Hayley       Carey Galst, Jeremy Voeltz, Mar updated notes                         E023818      1010__updated notes.pdf
  2242     Attachment               2/3/16 12:33 PM                                                                                               E023819      1010_1_A_1-27-16 notes updated.pdf
  2243     Email                    2/4/16 10:27 AM   Voeltz, Jeremy        Shaula Hedwall                  chub abundance descriptors            E023823      1011__chub abundance descriptors.pdf
                                                                                                            Fwd: DCN: BP033763 - Request for
                                                                                                            concurrence for a 6-month extension
                                                                                                            on the proposal to list two chubs based
  2244     Email with Attachment     2/8/16 9:30 AM   Forbus, Beth          Hayley Dikeman                  on scientific disagreement              E023824    1012__Fwd_ DCN_ BP033763 - Request for concurrence fo....pdf
  2245     Attachment                2/8/16 9:30 AM                                                                                                 E023825    1012_1_A_BP033763 20160129 NTR 2 chubs extension v3.pdf
  2246     Email with Attachment    2/8/16 12:09 PM   Dikeman, Hayley       Carey Galst, Jeremy Voeltz, Mar jones vs. google earth stream lengths   E023826    1013__jones vs. google earth stream lengths.pdf
  2247     Attachment               2/8/16 12:09 PM                                                                                                 E023827    1013_1_A_google vs jones streams.pdf
  2248     Email with Attachment    2/8/16 12:29 PM   Dikeman, Hayley       Carey Galst, Jeremy Voeltz, Mar Small streams and drought               E023833    1014__Small streams and drought.pdf
  2249     Attachment               2/8/16 12:29 PM                                                                                                 E023834    1014_1_A_drought effects on small streams.pdf
  2250     Email with Attachment    2/8/16 12:37 PM   Dikeman, Hayley       Carey Galst, Jeremy Voeltz, Mar conservation streams                    E023836    1015__conservation streams.pdf
  2251     Attachment               2/8/16 12:37 PM                                                                                                 E023837    1015_1_A_potential conservation stream.pdf
  2252     Email with Attachment     2/9/16 8:18 AM   Dikeman, Hayley       Carey Galst, Jeremy Voeltz, Mar recruitement data                       E023838    1016__recruitement data.pdf
  2253     Attachment                2/9/16 8:18 AM                                                                                                 E023839    1016_1_A_Turkey Creek Survey Report (1).pdf
  2254     Attachment                2/9/16 8:18 AM                                                                                                 E023843    1016_2_A_Survey Report Spreadsheet Aravaipa Creek hd.pdf

  2255     Attachment                2/9/16 8:18 AM                                                                                               E023847      1016_3_A_Survey Report Spreadsheet Tonto Creek hd 11-2_1.pdf
  2256     Email with Attachment     2/9/16 8:55 AM Dikeman, Hayley         Carey Galst, Jeremy Voeltz, Mar future scenarios in previous model    E023867      1017__future scenarios in previous model.pdf
  2257     Attachment                2/9/16 8:55 AM                                                                                               E023868      1017_1_A_future scenarios from previous model.pdf

  2258     Email                     2/9/16 9:05 AM Richardson, Mary        Dikeman, Hayley                 Re: abundance -recruitment categories E023869      1018__Re_ abundance -recruitment categories.pdf
  2259     Email with Attachment    2/9/16 10:03 AM Gordon, Ryan            Dikeman, Hayley                 Re: DPS citations                     E023872      1019__Re_ DPS citations.pdf
  2260     Attachment               2/9/16 10:03 AM                                                                                               E023873      1019_1_A_Dowling et al. 2008.pdf
  2261     Attachment               2/9/16 10:03 AM                                                                                               E023930      1019_2_A_Brandenberg et al. 2015.pdf
  2262     Attachment               2/9/16 10:03 AM                                                                                               E024054      1019_3_A_Dowling et al. 2015.pdf
  2263     Attachment               2/9/16 10:03 AM                                                                                               E024075      1019_4_A_Schonhuth et al 2014 Gila revisit_1.pdf
  2264     Attachment               2/9/16 10:03 AM                                                                                               E024096      1019_5_A_Schwemm et al. to AGFD_1.pdf
                                                                                                            Re: jones vs. google earth stream
  2265     Email                    2/9/16 10:17 AM Mata, Melissa           Dikeman, Hayley                 lengths                               E024164      1020__Re_ jones vs. google earth stream lengths.pdf
                                                                                                            Re: jones vs. google earth stream
  2266     Email                    2/9/16 10:45 AM Richardson, Mary        Dikeman, Hayley                 lengths                               E024167      1021__Re_ jones vs. google earth stream lengths(1).pdf
  2267     Email with Attachment    2/9/16 10:59 AM Voeltz, Jeremy          Gordon, Ryan                    Re: DPS citations                     E024169      1022__Re_ DPS citations(1).pdf
  2268     Attachment               2/9/16 10:59 AM                                                                                               E024171      1022_1_A_Gerber_at_al_2001-Evolution- role of introgres.pdf
                                                                                                            AGFD Conservation Actions
  2269     Email with Attachment    2/9/16 11:02 AM   Gordon, Ryan          Shaula Hedwall                  Spreadsheet for SSA discussion        E024183      1023__AGFD Conservation Actions Spreadsheet for SSA d....pdf
  2270     Attachment               2/9/16 11:02 AM                                                                                               E024184      1023_1_A_AGFD Conservation Actions from Attachment 6 w.pdf
  2271     Email with Attachment    2/9/16 11:05 AM   Gordon, Ryan          Voeltz, Jeremy                  Re: DPS citations                     E024198      1024__Re_ DPS citations(2).pdf
  2272     Attachment               2/9/16 11:05 AM                                                                                               E024200      1024_1_A_Dowling and DeMarais 1993.PDF
  2273     Email with Attachment     2/9/16 3:17 PM   McGowan, Conor        Dikeman, Hayley                 Re: continuous function stream graph E024203       1025__Re_ continuous function stream graph.pdf
  2274     Attachment                2/9/16 3:17 PM                                                                                               E024204      1025_1_A_Streamlength.pdf
  2275     Email with Attachment     2/9/16 3:30 PM   Dikeman, Hayley       Carey Galst, Jeremy Voeltz, Mar continuous stream length graphc       E024207      1026__continuous stream length graphc.pdf
  2276     Attachment                2/9/16 3:30 PM                                                                                               E024208      1026_1_A_Streamlength continuous function.pdf
  2277     Email with Attachment    2/10/16 9:44 AM   Dikeman, Hayley       Carey Galst, Jeremy Voeltz, Mar conservation actions                  E024211      1027__conservation actions.pdf
  2278     Attachment               2/10/16 9:44 AM                                                                                               E024212      1027_1_A_Conservation action list.pdf
                                                                                                            Re: AGFD Conservation Actions
  2279     Email                   2/10/16 10:16 AM Gordon, Ryan            Hedwall, Shaula, Hayley Dikema Spreadsheet for SSA discussion         E024215      1028__Re_ AGFD Conservation Actions Spreadsheet for S....pdf
                                                                                                            Fwd: AGFD Conservation Actions
  2280     Email with Attachment   2/10/16 11:17 AM Gordon, Ryan            Hayley Dikeman, Shaula Hedwa Spreadsheet for SSA discussion           E024217      1029__Fwd_ AGFD Conservation Actions Spreadsheet for ....pdf
  2281     Attachment              2/10/16 11:17 AM                                                                                               E024219      1029_1_A_Conservation Actions from AGFD Attachment 6 w.pdf
                                                                                                            Re: AGFD Conservation Actions
  2282     Email                   2/10/16 11:39 AM Gordon, Ryan            Dikeman, Hayley                 Spreadsheet for SSA discussion        E024233      1030__Re_ AGFD Conservation Actions Spreadsheet for S...(1).pdf
  2283     Email                    2/10/16 2:49 PM Dikeman, Hayley         Andy Dean, Carey Galst, Jeremy chubs DPS                              E024236      1031__chubs DPS.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 47 of 97
                                                                       USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                       EMAIL INDEX

Document
 Number        Document Type         Date                      From                       To                                Subject                  Bates #                               Hyperlink
                                                                                                          Updates with San Carlos Tribe on
  2284     Email                    2/10/16 7:19 PM Voeltz, Jeremy         Steve Spangle, Mary Richardson fisheries issues                       E024237       1032__Updates with San Carlos Tribe on fisheries issues.pdf
  2285     Email with Attachment    2/11/16 9:03 AM Dikeman, Hayley        Andy Dean, Carey Galst, Jeremy our justification for google earth     E024239       1033__our justification for google earth.pdf
  2286     Attachment               2/11/16 9:03 AM                                                                                              E024240       1033_1_A_google earth data use description.pdf
                                                                                                          Potential schedule if 6mo extension
  2287     Email with Attachment    2/11/16 1:41 PM Dikeman, Hayley        Andy Dean, Carey Galst, Jeremy granted                                E024248       1034__Potential schedule if 6mo extension granted.pdf
  2288     Attachment               2/11/16 1:41 PM                                                                                              E024249       1034_1_A_chub schedule 2-8-16.pdf
                                                                                                         Re: Potential schedule if 6mo extension
  2289     Email                    2/11/16 3:02 PM Forbus, Beth           Galst, Carey                  granted                                 E024252       1035__Re_ Potential schedule if 6mo extension granted.pdf
                                                                                                         Re: stream length methodology for
  2290     Email with Attachment    2/12/16 7:09 AM Allan, Nathan          Dikeman, Hayley               chubs                                   E024255       1036__Re_ stream length methodology for chubs.pdf
  2291     Attachment               2/12/16 7:09 AM                                                                                              E024258       1036_1_A_Chub stream lengths.pdf
                                                                                                         Re: stream length methodology for
  2292     Email                    2/12/16 8:11 AM Dikeman, Hayley        Allan, Nathan                 chubs                                   E024262       1037__Re_ stream length methodology for chubs(1).pdf
                                                                                                         Fwd: One more thought on Jones et al.
  2293     Email                    2/12/16 8:30 AM Dikeman, Hayley        Nathan Allan                  2014 v. Google Earth Approach           E024265       1038__Fwd_ One more thought on Jones et al. 2014 v. G....pdf
                                                                                                         ACTION NEEDED: Stream length data
  2294     Email with Attachment    2/12/16 9:57 AM Dikeman, Hayley        Andy Dean, Brenda Smith, Careyresolution                              E024268       1039__ACTION NEEDED_ Stream length data resolution.pdf
  2295     Attachment               2/12/16 9:57 AM                                                                                              E024269       1039_1_A_Chub stream lengths (2).pdf
                                                                                                         Re: did you take notes during our last
  2296     Email with Attachment    2/12/16 1:45 PM Richardson, Mary       Dikeman, Hayley               chub call?                              E024273       1040__Re_ did you take notes during our last chub call_.pdf
  2297     Attachment               2/12/16 1:45 PM                                                                                              E024274       1040_1_A_Roundtail and Headwater Chub Weekly Call 2 10.pdf
                                                                                                         Fwd: Request for concurrence for a 6-
                                                                                                         month extension on the proposal to list
                                                                                                         two chubs based on scientific
  2298     Email with Attachment   2/16/16 11:37 AM Forbus, Beth           Hayley Dikeman                disagreement                            E024278       1041__Fwd_ Request for concurrence for a 6-month exte....pdf
  2299     Attachment              2/16/16 11:37 AM                                                                                              E024280       1041_1_A_BP033763 20160127 BP for RD R2 ES Signed.pdf

  2300     Attachment              2/16/16 11:37 AM                                                                                              E024281       1041_2_A_BP033763 20160205RTC HWC IM 6 mo extention R2 .pdf
  2301     Email with Attachment   2/16/16 11:57 AM Dikeman, Hayley        Andy Dean, Brenda Smith, Careynotes from 2-10-16 call                 E024283       1042__notes from 2-10-16 call.pdf
  2302     Attachment              2/16/16 11:57 AM                                                                                              E024284       1042_1_A_2-10-16 chub notes.pdf
  2303     Email with Attachment   2/16/16 12:05 PM Dikeman, Hayley        Andy Dean, Carey Galst, Jeremy Chub agenda for 2-17-16 call           E024290       1043__Chub agenda for 2-17-16 call.pdf
  2304     Attachment              2/16/16 12:05 PM                                                                                              E024291       1043_1_A_2-17-16 chub agenda.pdf
  2305     Email with Attachment    2/16/16 1:13 PM Gordon, Ryan           Hayley Dikeman, Mary Richards Corrected Stream Data                   E024292       1044__Corrected Stream Data.pdf
  2306     Attachment               2/16/16 1:13 PM                                                                                              E024293       1044_1_A_Google vs Jones Corrected.pdf
  2307     Attachment               2/16/16 1:13 PM                                                                                              E024308       1044_2_A_Phys and Bio conditions from stream workbooks.pdf

                                                                                                           Fwd: signed by RD and attached the
                                                                                                           Request for concurrence for a 6-month
                                                                                                           extension on the proposal to list two
  2308     Email with Attachment    2/16/16 2:31 PM Gordon, Ryan           Hayley Dikeman                  chubs based on scientific disagreement E024322      1045__Fwd_ signed by RD and attached the Request for ....pdf
  2309     Attachment               2/16/16 2:31 PM                                                                                               E024324      1045_1_A_BP033763 20160127 BP for RD R2 ES Signed_1.pdf
                                                                                                                                                               1045_2_A_BP033763 20160205RTC HWC IM 6 mo extention R2
  2310     Attachment               2/16/16 2:31 PM                                                                                              E024325       _1.pdf

                                                                                                          Re: signed by RD and attached the
                                                                                                          Request for concurrence for a 6-month
                                                                                                          extension on the proposal to list two
  2311     Email                    2/16/16 2:55 PM Gordon, Ryan           Dikeman, Hayley, Steve Spangle chubs based on scientific disagreement E024327       1046__Re_ signed by RD and attached the Request for c....pdf
                                                                                                          Fwd: Potential schedule if 6mo
  2312     Email with Attachment    2/17/16 5:23 AM Galst, Carey           Sarah Quamme                   extension granted                      E024330       1047__Fwd_ Potential schedule if 6mo extension granted.pdf
                                                                                                                                                               1047_1_A_BP033763 20160205RTC HWC IM 6 mo extention R2
  2313     Attachment               2/17/16 5:23 AM                                                                                              E024332       _2.pdf
  2314     Email                    2/17/16 8:39 AM Gordon, Ryan           Dikeman, Hayley                Re: Corrected Stream Data              E024334       1048__Re_ Corrected Stream Data.pdf
                                                                                                          Fwd: Colorado basin Gila slides (DFC
  2315     Email with Attachment    2/17/16 9:08 AM Richardson, Mary       Dikeman, Hayley, Carey Galst, M2015)                                  E024336       1049__Fwd_ Colorado basin Gila slides (DFC 2015)(1).pdf
  2316     Attachment               2/17/16 9:08 AM                                                                                              E024338       1049_1_A_DFC_2015_GilaPhylogenomics_2015_post_1.pdf
                                                                                                           Re: Colorado basin Gila slides (DFC
  2317     Email with Attachment    2/17/16 9:19 AM Hedwall, Shaula        Richardson, Mary                2015)                                 E024375       1050__Re_ Colorado basin Gila slides (DFC 2015).pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 48 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                      From                        To                                Subject                   Bates #                               Hyperlink
  2318     Attachment               2/17/16 9:19 AM                                                                                                  E024377      1050_1_A_Mail - Further info re_ Tyler Chafin's work an.pdf
                                                                                                           Fwd: Potential schedule if 6mo
  2319     Email                   2/17/16 10:05 AM   Galst, Carey           Sarah Quamme                  extension granted                         E024379      1051__Fwd_ Potential schedule if 6mo extension granted(1).pdf
  2320     Email                    2/17/16 1:37 PM   Hedwall, Shaula        Voeltz, Jeremy                Re: DPS literature                        E024382      1052__Re_ DPS literature.pdf
  2321     Email                    2/17/16 2:04 PM   Voeltz, Jeremy         Dikeman, Hayley               Re: Chub agenda for 2-17-16 call          E024383      1053__Re_ Chub agenda for 2-17-16 call.pdf
  2322     Email                    2/18/16 8:37 AM   Allan, Nathan          Spangle, Steve                Re: 2-17-16 meeting notes                 E024385      1054__Re_ 2-17-16 meeting notes.pdf
  2323     Email                   2/18/16 11:07 AM   Forbus, Beth           Dikeman, Hayley               Re: DPS for chubs                         E024388      1055__Re_ DPS for chubs.pdf
                                                                                                           Re: Potential schedule if 6mo extension
  2324     Email                   2/18/16 12:33 PM   Galst, Carey           Dikeman, Hayley               granted                                   E024390      1056__Re_ Potential schedule if 6mo extension granted(1).pdf
  2325     Email                    2/18/16 2:41 PM   Allan, Nathan          Hayley Dikeman                chub stream length call                   E024395      1057__chub stream length call.pdf
  2326     Email with Attachment    2/23/16 8:19 AM   Gordon, Ryan           Mary Richardson, Hayley Dikem Chub Google vs Jones comparison           E024396      1058__Chub Google vs Jones comparison.pdf
  2327     Attachment               2/23/16 8:19 AM                                                                                                  E024397      1058_1_A_Google Earth vs Jones et al 2014 Comparison.pdf
  2328     Email with Attachment   2/23/16 11:13 AM   Dikeman, Hayley        Andy Dean, Carey Galst, Jeremy 2-17-16 meeting notes                    E024406      1059__2-17-16 meeting notes.pdf
  2329     Attachment              2/23/16 11:13 AM                                                                                                  E024407      1059_1_A_2-17-16 chub notes.pdf
  2330     Email                    2/24/16 8:50 AM   Richardson, Mary       Hayley Dikeman, Ryan Gordon Conservation Actions                        E024409      1060__Conservation Actions_1.pdf
  2331     Email                    2/24/16 9:51 AM   Gordon, Ryan           Steve Spangle                  Re: 6 mo extension for chubs             E024410      1061__Re_ 6 mo extension for chubs.pdf
  2332     Email with Attachment   2/24/16 12:50 PM   Dikeman, Hayley        Andy Dean, Carey Galst, Mary R conservation actions                     E024411      1062__conservation actions(1).pdf
  2333     Attachment              2/24/16 12:50 PM                                                                                                  E024412      1062_1_A_Conservation action list_1.pdf
  2334     Email with Attachment    2/24/16 1:10 PM   Dikeman, Hayley        Andy Dean, Jeremy Voeltz, Marystream worksheets                         E024432      1063__stream worksheets.pdf
  2335     Attachment               2/24/16 1:10 PM                                                                                                  E024433      1063_1_A_Master Workbooks For HWC and RTC 2-7-16.pdf
                                                                                                           Information for our Stream Discussion
  2336     Email with Attachment    2/25/16 7:35 AM Gordon, Ryan             Andy Dean, Brenda Smith, Jeremthis afternoon.                           E024453      1064__Information for our Stream Discussion this afte....pdf
  2337     Attachment               2/25/16 7:35 AM                                                                                                  E024454      1064_1_A_Google Earth vs Jones et al 2014 Comparison_1.pdf
                                                                                                             Re: Information for our Stream
  2338     Email                    2/25/16 9:20 AM Steve Spangle            Gordon, Ryan                    Discussion this afternoon.              E024463      1065__Re_ Information for our Stream Discussion this ....pdf
                                                                                                             Re: Information for our Stream
  2339     Email with Attachment    2/25/16 9:57 AM   Voeltz, Jeremy         Gordon, Ryan                    Discussion this afternoon.              E024464      1066__Re_ Information for our Stream Discussion this ...(1).pdf
  2340     Attachment               2/25/16 9:57 AM                                                                                                  E024465      1066_1_A_Appropriate-Google-Use-FWS-20120702_3.pdf
  2341     Email with Attachment    2/26/16 8:19 AM   Dikeman, Hayley        Andy Dean, Carey Galst, Jeremy Conservation actions                     E024470      1067__Conservation actions_2.pdf
  2342     Attachment               2/26/16 8:19 AM                                                                                                  E024471      1067_1_A_Conservation action list_2.pdf
  2343     Email                    2/26/16 8:57 AM   Gordon, Ryan           Dikeman, Hayley               Re: continuous stream length graphc       E024492      1068__Re_ continuous stream length graphc.pdf
  2344     Email with Attachment    2/26/16 9:31 AM   Hedwall, Shaula        Ryan Gordon, Jeremy Voeltz, M Murphy & Ellis 2014                       E024495      1069__Murphy & Ellis 2014.pdf
  2345     Attachment               2/26/16 9:31 AM                                                                                                  E024496      1069_1_A_Murphy and Ellis 2014 - Journal of Hydrology_1.pdf
  2346     Email with Attachment   2/26/16 10:34 AM   Dikeman, Hayley        Hedwall, Shaula                 Re: DPS Work                            E024517      1070__Re_ DPS Work.pdf
  2347     Attachment              2/26/16 10:34 AM                                                                                                  E024518      1070_1_A_Excerpt from Sept 2015 proposed Rule to List .pdf
  2348     Email with Attachment   2/26/16 12:06 PM   Dikeman, Hayley        Andy Dean, Jeremy Voeltz, Maryexternal experts                          E024524      1071__external experts.pdf
  2349     Attachment              2/26/16 12:06 PM                                                                                                  E024525      1071_1_A_external expert rankings.pdf
  2350     Email with Attachment    2/26/16 3:09 PM   Dean, Andy             Dikeman, Hayley                 Re: external experts                    E024528      1072__Re_ external experts.pdf
  2351     Attachment               2/26/16 3:09 PM                                                                                                  E024529      1072_1_A_external expert rankings AD RANKS.pdf
  2352     Email with Attachment    2/26/16 3:39 PM   Mata, Melissa          Dikeman, Hayley                 Re: external experts                    E024532      1073__Re_ external experts(1).pdf
  2353     Attachment               2/26/16 3:39 PM                                                                                                  E024533      1073_1_A_external expert rankings_mata.pdf
  2354     Email                    2/29/16 7:23 AM   Gordon, Ryan           Dikeman, Hayley                 Re: external experts                    E024536      1074__Re_ external experts(2).pdf
  2355     Email with Attachment    2/29/16 9:41 AM   Voeltz, Jeremy         Dikeman, Hayley                 Re: external experts                    E024537      1075__Re_ external experts(3).pdf
  2356     Attachment               2/29/16 9:41 AM                                                                                                  E024539      1075_1_A_external expert rankings.jv.pdf
                                                                                                             RE: FW: AZGFD letter to AFS re: chub
  2357     Email                   2/29/16 10:41 AM   Rob Clarkson           'Hedwall, Shaula', 'Gordon, Ryantaxonomy                                E024542      1076__RE_ FW_ AZGFD letter to AFS re_ chub taxonomy.pdf
  2358     Email with Attachment   2/29/16 11:49 AM   Hedwall, Shaula        Dikeman, Hayley                 Re: external experts                    E024544      1077__Re_ external experts(4).pdf
  2359     Attachment              2/29/16 11:49 AM                                                                                                  E024546      1077_1_A_external expert rankings_sjh.pdf
  2360     Email with Attachment     3/1/16 8:50 AM   Richardson, Mary       Dikeman, Hayley                 Re: external experts                    E024549      1078__Re_ external experts(5).pdf
  2361     Attachment                3/1/16 8:50 AM                                                                                                  E024550      1078_1_A_external expert rankings mer.pdf
  2362     Email with Attachment     3/1/16 9:09 AM   Gordon, Ryan           Dikeman, Hayley                 Re: Conservation actions                E024553      1079__Re_ Conservation actions.pdf
  2363     Attachment                3/1/16 9:09 AM                                                                                                  E024554      1079_1_A_Conservation action list rg edits.pdf
  2364     Email with Attachment    3/1/16 10:28 AM   Dikeman, Hayley        Andy Dean, Carey Galst, Jeremy Expert invite results                    E024585      1080__Expert invite results.pdf
  2365     Attachment               3/1/16 10:28 AM                                                                                                  E024586      1080_1_A_external expert rankings with results to grou.pdf
  2366     Email                    3/1/16 12:02 PM   Gordon, Ryan           Dikeman, Hayley                 Re: next                                E024589      1081__Re_ next.pdf
                                                                                                             Fwd: Final dates for the expert
  2367     Email                     3/1/16 1:01 PM Allan, Nathan            Conor McGowan                   elicitation meeting                     E024591      1082__Fwd_ Final dates for the expert elicitation mee....pdf
  2368     Email with Attachment     3/1/16 4:23 PM Voeltz, Jeremy           Dikeman, Hayley                 Re: Conservation actions                E024593      1083__Re_ Conservation actions(1).pdf
  2369     Attachment                3/1/16 4:23 PM                                                                                                  E024595      1083_1_A_Conservation action list.Voeltz.pdf
                                          Case 4:18-cv-00404-JGZ                   Document
                                                        Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                             No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 49 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                     From                       To                              Subject                  Bates #                              Hyperlink
  2370     Email with Attachment    3/2/16 12:06 PM Spangle, Steve           Hayley Dikeman, Mary Richards Draft 6-month extension notice       E024620      1084__Draft 6-month extension notice.pdf
  2371     Attachment               3/2/16 12:06 PM                                                                                             E024621      1084_1_A_6-month Chubs.pdf
  2372     Email with Attachment     3/2/16 1:15 PM Richardson, Mary         Dikeman, Hayley               Re: conservation actions             E024630      1085__Re_ conservation actions_1.pdf
  2373     Attachment                3/2/16 1:15 PM                                                                                             E024631      1085_1_A_Conservation action list (2) mer comments.pdf

  2374     Email                     3/2/16 1:20 PM Dikeman, Hayley          Susan Oetker, Sarah Quamme, Cfeedback on conservation actions in ssa E024672    1086__feedback on conservation actions in ssa.pdf
  2375     Email with Attachment     3/2/16 1:26 PM Smith, Brenda            Spangle, Steve               Re: Draft 6-month extension notice      E024673    1087__Re_ Draft 6-month extension notice.pdf
  2376     Attachment                3/2/16 1:26 PM                                                                                               E024674    1087_1_A_6-month Chubs v2.pdf
                                                                                                          headwater and roundtail chubs - 6-
  2377     Email with Attachment     3/3/16 8:59 AM Quamme, Sarah            Bridget Fahey                month extension                         E024683    1088__headwater and roundtail chubs - 6-month extension.pdf
                                                                                                                                                             1088_1_A_BP033763 20160205RTC HWC IM 6 mo extention R2
  2378     Attachment               3/3/16 8:59 AM                                                                                              E024684      _3.pdf
  2379     Email with Attachment   3/3/16 11:47 AM Dikeman, Hayley           Andy Dean, Carey Galst, Jeremy 3-2-16 chub meeting notes           E024686      1089__3-2-16 chub meeting notes.pdf
  2380     Attachment              3/3/16 11:47 AM                                                                                              E024687      1089_1_A_3-2-16 chub notes.pdf
                                                                                                           Re: headwater and roundtail chubs - 6-
  2381     Email                    3/3/16 12:31 PM   Quamme, Sarah          Fahey, Bridget                month extension                        E024692    1090__Re_ headwater and roundtail chubs - 6-month ext....pdf
  2382     Email with Attachment    3/3/16 12:44 PM   Dikeman, Hayley        Andy Dean, Jeremy Voeltz, Maryto do list and agreed upon actions     E031275    1709__to do list and agreed upon actions.pdf
  2383     Attachment               3/3/16 12:44 PM                                                                                               E031276    1709_1_A_running to do list 2.pdf
  2384     Attachment               3/3/16 12:44 PM                                                                                               E031281    1709_2_A_Decisions or Agreed upon issues.pdf
  2385     Email with Attachment     3/4/16 9:05 AM   Gordon, Ryan           Hayley Dikeman                Fwd: Draft 6-month extension notice    E024694    1091__Fwd_ Draft 6-month extension notice.pdf
  2386     Attachment                3/4/16 9:05 AM                                                                                               E024695    1091_1_A_6-month Chubs_1.pdf
  2387     Email with Attachment     3/4/16 4:50 PM   Hedwall, Shaula        Spangle, Steve                Re: Draft 6-month extension notice     E024704    1092__Re_ Draft 6-month extension notice(1).pdf
  2388     Attachment                3/4/16 4:50 PM                                                                                               E024705    1092_1_A_6-month Chubs v2_sjh.pdf
  2389     Email with Attachment     3/7/16 7:32 AM   Gordon, Ryan           Hayley Dikeman, Shaula Hedwa Fwd: Technical Report 289               E024714    1093__Fwd_ Technical Report 289.pdf
  2390     Attachment                3/7/16 7:32 AM                                                                                               E024716    1093_1_A_NGTR 289 Progress Evaluation Report AZ 6-Speci.pdf
  2391     Email                     3/8/16 9:19 AM   Dikeman, Hayley        Allan, Nathan                 Re: Expert Elicitation                 E024737    1094__Re_ Expert Elicitation.pdf
  2392     Email with Attachment    3/9/16 11:07 AM   Dikeman, Hayley        Andy Dean, Brenda Smith, Carey6 mo extension NOA                     E024740    1095__6 mo extension NOA.pdf
  2393     Attachment               3/9/16 11:07 AM                                                                                               E024741    1095_1_A_6-month Chubs hd.pdf
  2394     Email                    3/9/16 11:19 AM   Steve Spangle          Dikeman, Hayley               Re: 6 mo extension NOA                 E024751    1096__Re_ 6 mo extension NOA.pdf
  2395     Email                    3/9/16 11:28 AM   Murphy, Wally          Dikeman, Hayley               Re: 6 mo extension NOA                 E024752    1097__Re_ 6 mo extension NOA(1).pdf
  2396     Email                    3/9/16 12:59 PM   Hedwall, Shaula        Dikeman, Hayley               Re: 6 mo extension NOA                 E024754    1098__Re_ 6 mo extension NOA(2).pdf
  2397     Email                    3/10/16 9:48 AM   Hedwall, Shaula        Dikeman, Hayley               Re: dps summary                        E024756    1099__Re_ dps summary.pdf
  2398     Email                   3/10/16 12:20 PM   Hedwall, Shaula        Dikeman, Hayley               Re: conservation actions               E024758    1100__Re_ conservation actions(1)_1.pdf
  2399     Email                   3/10/16 12:42 PM   Gordon, Ryan           Dikeman, Hayley               Re: update                             E024762    1101__Re_ update.pdf
  2400     Email with Attachment    3/10/16 1:55 PM   Dikeman, Hayley        Sarah Quamme                  chub NOA                               E024765    1102__chub NOA.pdf
  2401     Attachment               3/10/16 1:55 PM                                                                                               E024766    1102_1_A_6-month Chubs 3-10-16 to Q.pdf
  2402     Email with Attachment    3/15/16 2:24 PM   Conor McGowan          Hayley Dikeman                Fwd: Chub model                        E024776    1103__Fwd_ Chub model.pdf
  2403     Attachment               3/15/16 2:24 PM                                                                                               E024777    1103_1_A_AU1.pdf
  2404     Attachment               3/15/16 2:24 PM                                                                                               E024778    1103_2_A_Untitled attachment 18583.pdf
  2405     Attachment               3/15/16 2:24 PM                                                                                               E024779    1103_3_A_AU4.pdf
  2406     Attachment               3/15/16 2:24 PM                                                                                               E024780    1103_4_A_Untitled attachment 18586.pdf
  2407     Attachment               3/15/16 2:24 PM                                                                                               E024781    1103_5_A_AU5.pdf
  2408     Attachment               3/15/16 2:24 PM                                                                                               E024782    1103_6_A_Untitled attachment 18589.pdf
                                                                                                           Fwd: Record GIRO caught and released
  2409     Email                    3/16/16 1:02 PM   Spangle, Steve         lesley fitzpatrick            in Verde River                         E024783    1104__Fwd_ Record GIRO caught and released in Verde R....pdf
  2410     Email                    3/16/16 2:08 PM   Gordon, Ryan           Dikeman, Hayley, Mary RichardsRe: Chub GIS Layer from Jones et al?   E024784    1105__Re_ Chub GIS Layer from Jones et al_.pdf
  2411     Email                   3/21/16 12:55 PM   Richardson, Mary       Dikeman, Hayley               Re: Expert Elicitation                 E024786    1106__Re_ Expert Elicitation(1).pdf
  2412     Email with Attachment    3/21/16 1:05 PM   Dikeman, Hayley        Nathan Allan, Conor McGowan to discuss                               E024788    1107__to discuss.pdf
  2413     Attachment               3/21/16 1:05 PM                                                                                               E024789    1107_1_A_external expert rankings with results 3-21-16.pdf
  2414     Email                    3/21/16 1:13 PM   Gordon, Ryan           Dikeman, Hayley               Re: conservation actions               E024792    1108__Re_ conservation actions(2).pdf
  2415     Email with Attachment    3/21/16 3:35 PM   Gordon, Ryan           Hayley Dikeman, Mary Richards Chub Stream Data Corrections           E024795    1109__Chub Stream Data Corrections.pdf
  2416     Attachment               3/21/16 3:35 PM                                                                                               E024796    1109_1_A_Stream Data Correction with Lesley notes.pdf
  2417     Email with Attachment    3/22/16 5:43 PM   Sharon Lashway         Ryan_Gordon@fws.gov, Shaula Roundtree Canyon Roundtail Chub          E024810    1110__Roundtree Canyon Roundtail Chub .pdf
  2418     Attachment               3/22/16 5:43 PM                                                                                               E024811    1110_1_A_DSCN1664.pdf
  2419     Attachment               3/22/16 5:43 PM                                                                                               E024812    1110_2_A_DSCN1663.pdf
  2420     Attachment               3/22/16 5:43 PM                                                                                               E024813    1110_3_A_Roundtail chub and long fin dace site 2.pdf
  2421     Attachment               3/22/16 5:43 PM                                                                                               E024814    1110_4_A_chub recruit site 2.pdf
  2422     Attachment               3/22/16 5:43 PM                                                                                               E024815    1110_5_A_DSCN1670.pdf
  2423     Email with Attachment    3/23/16 7:59 AM   Dikeman, Hayley        Andy Dean, Brenda Smith, CareyExpert Meeting Invites                 E024816    1111__Expert Meeting Invites.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 50 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                   From                            To                            Subject                    Bates #                               Hyperlink
  2424     Attachment               3/23/16 7:59 AM                                                                                                E024817      1111_1_A_external expert final 3-23-16.pdf
  2425     Email                    3/23/16 8:02 AM Murphy, Wally            Dikeman, Hayley               Re: Expert Meeting Invites              E024820      1112__Re_ Expert Meeting Invites.pdf

  2426     Email                    3/23/16 3:05 PM   Richardson, Mary       Hayley Dikeman                 Follow-up Question on Expert Contacts E024822       1113__Follow-up Question on Expert Contacts.pdf
  2427     Email with Attachment    3/24/16 2:41 PM   Dikeman, Hayley        Andy Dean, Brenda Smith, CareyDPS                                    E031284       1710__DPS.pdf
  2428     Attachment               3/24/16 2:41 PM                                                                                               E031285       1710_1_A_dps comments.pdf
  2429     Email                    3/28/16 9:16 AM   Young, Kirk            Shaula Hedwall                 Fwd: Grand Falls                      E024823       1114__Fwd_ Grand Falls.pdf
  2430     Email with Attachment   3/28/16 11:48 AM   Voeltz, Jeremy         Hedwall, Shaula                Re: Thanks for not laughing....       E024824       1115__Re_ Thanks for not laughing.....pdf
  2431     Attachment              3/28/16 11:48 AM                                                                                               E024826       1115_1_A_GIRO DPS White Paper.Voeltz.pdf
  2432     Email with Attachment   3/28/16 12:39 PM   Hedwall, Shaula        Dikeman, Hayley                Re: DPS                               E031289       1711__Re_ DPS.pdf
  2433     Attachment              3/28/16 12:39 PM                                                                                               E031291       1711_1_A_dps comments_sjh.pdf
  2434     Attachment              3/28/16 12:39 PM                                                                                               E031295       1711_2_A_GIRO DPS White Paper March 28 2016.pdf
  2435     Email                    3/30/16 1:18 PM   Richardson, Mary       Dikeman, Hayley                Re: DPS                               E024832       1116__Re_ DPS.pdf
                                                                                                            Fwd: FW: AGFD Comments on Chub
  2436     Email with Attachment    3/30/16 1:47 PM Gordon, Ryan             Shaula Hedwall, Jeremy Voeltz, Proposed Listing                      E024834       1117__Fwd_ FW_ AGFD Comments on Chub Proposed Listing.pdf
  2437     Attachment               3/30/16 1:47 PM                                                                                               E024837       1117_1_A_Edited summary of 2013 ISF applications for R.pdf
  2438     Attachment               3/30/16 1:47 PM                                                                                               E024839       1117_2_A_33-96923 Webber Creek.pdf
                                                                                                            Re: FW: AGFD Comments on Chub
  2439     Email with Attachment    3/30/16 2:37 PM Hedwall, Shaula          Gordon, Ryan                   Proposed Listing                      E024882       1118__Re_ FW_ AGFD Comments on Chub Proposed Listing.pdf
  2440     Attachment               3/30/16 2:37 PM                                                                                               E024886       1118_1_A_WL1 Arizona Water Law Fact Sheet.pdf
  2441     Email with Attachment   3/31/16 12:18 PM Dikeman, Hayley          Sarah Quamme                   chubs dps                             E031302       1712__chubs dps.pdf
  2442     Attachment              3/31/16 12:18 PM                                                                                               E031303       1712_1_A_GIRO DPS White Paper March 28 2016_1.pdf
  2443     Attachment              3/31/16 12:18 PM                                                                                               E031310       1712_2_A_dps comments_sjh_1.pdf
  2444     Attachment              3/31/16 12:18 PM                                                                                               E031314       1712_3_A_Excerpt from Sept 2015 proposed Rule to List .pdf

  2445     Attachment              3/31/16 12:18 PM                                                                                                E031320      1712_4_A_2009 RTC DPS excerpt and comments on proposed.pdf
                                                                                                           Re: Roundtail and Headwater chub
  2446     Email with Attachment    3/31/16 4:21 PM Spangle, Steve           Dave Weedman                  Meeting Jun 13-14                       E024890      1119__Re_ Roundtail and Headwater chub Meeting Jun 13-14.pdf
  2447     Attachment               3/31/16 4:21 PM                                                                                                E024892      1119_1_A_image001_4.pdf
                                                                                                           Webinar Invitation - Taxonomic Review
  2448     Email with Attachment    3/31/16 6:24 PM Julie Carter             Julie Carter                  of the Gila robusta Complex           E024893        1120__Webinar Invitation - Taxonomic Review of the Gi....pdf

  2449     Attachment               3/31/16 6:24 PM                                                                                                E024894      1120_1_A_Taxonomic Review of Gila robusta_Agenda 4_4_20.pdf
  2450     Email                     4/1/16 8:20 AM Gordon, Ryan             Richardson, Mary              Re: Expert Elicitation Update           E024895      1121__Re_ Expert Elicitation Update.pdf
                                                                                                           Taxonomic Review of the Gila Robusta
  2451     Email with Attachment     4/1/16 8:59 AM Gordon, Ryan             FW2 AZ ES Biologists          Complex Webinar                         E024896      1122__Taxonomic Review of the Gila Robusta Complex We....pdf

  2452     Attachment                4/1/16 8:59 AM                                                                                                E024897      1122_1_A_Taxonomic Review of Gila robusta_Agenda 4_4_20_1.pdf
                                                                                                           Fwd: Webinar Invitation - Taxonomic
  2453     Email with Attachment     4/1/16 9:19 AM Gordon, Ryan             FW2 AZ ES Biologists          Review of the Gila robusta Complex      E024898      1123__Fwd_ Webinar Invitation - Taxonomic Review of t....pdf

  2454     Attachment                4/1/16 9:19 AM                                                                                                E024900      1123_1_A_Taxonomic Review of Gila robusta_Agenda 4_4_20_2.pdf
  2455     Email with Attachment    4/1/16 10:51 AM Hedwall, Shaula          Steve Spangle                 Fwd: DPS                                E024901      1124__Fwd_ DPS.pdf
  2456     Attachment               4/1/16 10:51 AM                                                                                                E024903      1124_1_A_dps comments_sjh.pdf
  2457     Attachment               4/1/16 10:51 AM                                                                                                E024907      1124_2_A_GIRO DPS White Paper March 28 2016.pdf
                                                                                                           Update on experts that have been
  2458     Email with Attachment    4/1/16 12:08 PM Dikeman, Hayley          Andy Dean, Brenda Smith, Careycontacted and their responses           E024914      1125__Update on experts that have been contacted and ....pdf
  2459     Attachment               4/1/16 12:08 PM                                                                                                E024915      1125_1_A_Expert contacted and participation.pdf
                                                                                                            Re: Update on experts that have been
  2460     Email                     4/1/16 1:19 PM Richardson, Mary         Dikeman, Hayley, Ryan Gordon contacted and their responses            E024916      1126__Re_ Update on experts that have been contacted ....pdf
                                                                                                            Re: Updated Invitation: Chub weekly
                                                                                                            call @ Wed Apr 6, 2016 12:30pm - 2pm
  2461     Email                     4/5/16 1:10 PM Mata, Melissa            Gordon, Ryan                   (ryan_gordon@fws.gov)                  E024918      1127__Re_ Updated Invitation_ Chub weekly call @ Wed ....pdf
                                                                                                            Fwd: Preliminary Results of the
                                                                                                            Taxonomic Review of the Gila robusta
  2462     Email                    4/6/16 10:37 AM Gordon, Ryan             Steve Spangle, Mary Richardson Complex                                E024921      1128__Fwd_ Preliminary Results of the Taxonomic Revie....pdf
                                                                                                            Re: Preliminary Results of the
                                                                                                            Taxonomic Review of the Gila robusta
  2463     Email                    4/6/16 10:39 AM Gordon, Ryan             Richardson, Mary               Complex                                E024925      1129__Re_ Preliminary Results of the Taxonomic Review....pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                                No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 51 of 97
                                                                          USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                          EMAIL INDEX

Document
 Number        Document Type          Date                      From                           To                            Subject                     Bates #                               Hyperlink
                                                                                                             Re: Preliminary Results of the
                                                                                                             Taxonomic Review of the Gila robusta
  2464     Email                    4/6/16 10:48 AM Spangle, Steve            Richardson, Mary               Complex                                  E024928      1130__Re_ Preliminary Results of the Taxonomic Review...(1).pdf
                                                                                                             Re: Preliminary Results of the
                                                                                                             Taxonomic Review of the Gila robusta
  2465     Email                    4/6/16 11:04 AM Dikeman, Hayley           Spangle, Steve                 Complex                                  E024931      1131__Re_ Preliminary Results of the Taxonomic Review...(2).pdf
                                                                                                             Re: Preliminary Results of the
                                                                                                             Taxonomic Review of the Gila robusta
  2466     Email                    4/6/16 11:20 AM Fitzpatrick, Lesley       Gordon, Ryan                   Complex                                  E024934      1132__Re_ Preliminary Results of the Taxonomic Review...(3).pdf
                                                                                                             RE: Preliminary Results of the
                                                                                                             Taxonomic Review of the Gila robusta
  2467     Email                     4/7/16 1:31 PM   Julie Carter            Richardson, Mary               Complex                                  E024937      1133__RE_ Preliminary Results of the Taxonomic Review..._1.pdf
  2468     Email                    4/11/16 9:52 AM   Gordon, Ryan            Hedwall, Shaula                Re: Chub Stream Miles                    E024939      1134__Re_ Chub Stream Miles.pdf
  2469     Email with Attachment   4/11/16 10:04 AM   Gordon, Ryan            Hedwall, Shaula                Re: Chub Stream Miles                    E024941      1135__Re_ Chub Stream Miles(1).pdf
  2470     Attachment              4/11/16 10:04 AM                                                                                                   E024942      1135_1_A_Chub SSA Stream Workbook.pdf
  2471     Email with Attachment   4/11/16 11:59 AM   Voeltz, Jeremy          Gordon, Ryan                   Re: Chub Stream Miles                    E024944      1136__Re_ Chub Stream Miles(2).pdf
  2472     Attachment              4/11/16 11:59 AM                                                                                                   E024946      1136_1_A_Stream Data Correction with Lesley notes.Voel.pdf
  2473     Email with Attachment    4/11/16 1:47 PM   Hedwall, Shaula         Voeltz, Jeremy                 Re: Chub Stream Miles                    E024950      1137__Re_ Chub Stream Miles(3).pdf
  2474     Attachment               4/11/16 1:47 PM                                                                                                   E024953      1137_1_A_Stream Data Correction with Lesley notes_sjh.pdf
  2475     Email with Attachment    4/11/16 2:18 PM   Voeltz, Jeremy          Gordon, Ryan                   Re: Chub Stream Miles                    E024959      1138__Re_ Chub Stream Miles(4).pdf
  2476     Attachment               4/11/16 2:18 PM                                                                                                   E024962      1138_1_A_Stream Data Correction with Lesley notes_sjh_.pdf
  2477     Email with Attachment    4/11/16 6:00 PM   Hedwall, Shaula         Gordon, Ryan                   Re: Chub Stream Miles                    E024971      1139__Re_ Chub Stream Miles(5).pdf
  2478     Attachment               4/11/16 6:00 PM                                                                                                   E024976      1139_1_A_Chub SSA Stream Workbook_4-11-16 Edit.pdf
                                                                                                             Roundtail/Headwater chub Stream
  2479     Email                   4/12/16 10:02 AM Gordon, Ryan              dpartridge@azgfd.gov, cgill@az Occupancy Exercise                       E024979      1140__Roundtail_Headwater chub Stream Occupancy Exercise.pdf
                                                                                                             East Clear Creek/Clear Creek potential
  2480     Email with Attachment    4/12/16 3:11 PM Matthew A. Rinker         Hedwall, Shaula                occuppied range for chub.                E024980      1141__East Clear Creek_Clear Creek potential occuppie....pdf
  2481     Attachment               4/12/16 3:11 PM                                                                                                   E024981      1141_2_A_East Clear Creek and Clear Creek potential occ.pdf
                                                                                                             Recent Study from USGS on Modeling
  2482     Email with Attachment    4/13/16 3:35 PM   Gordon, Ryan            Shaula Hedwall, Jeremy Voeltz, Streamflow                               E024982      1142__Recent Study from USGS on Modeling Streamflow.pdf
  2483     Attachment               4/13/16 3:35 PM                                                                                                   E024983      1142_1_A_Reynolds and Shafroth 2016.pdf
  2484     Email with Attachment    4/14/16 9:01 AM   Dikeman, Hayley         Andy Dean, Brenda Smith, Careychub meeting notes                        E031326      1713__chub meeting notes.pdf
  2485     Attachment               4/14/16 9:01 AM                                                                                                   E031327      1713_1_A_4-13-16 chubs notes.pdf
  2486     Email with Attachment   4/14/16 11:44 AM   Voeltz, Jeremy          Jess Newton, Kirk Young        roundtail chub DPS                       E025005      1143__roundtail chub DPS.pdf
  2487     Attachment              4/14/16 11:44 AM                                                                                                   E025006      1143_1_A_GIRO DPS White Paper March 28 2016_1.pdf
  2488     Email                    4/15/16 4:29 PM   Newton, Jess            Voeltz, Jeremy                 Re: roundtail chub DPS                   E025013      1144__Re_ roundtail chub DPS.pdf

  2489     Email with Attachment    4/18/16 9:18 AM Smith, Brenda             Sarah Quamme                  Fwd: Chub DPS and Discussion with RO E031329           1714__Fwd_ Chub DPS and Discussion with RO.pdf
  2490     Attachment               4/18/16 9:18 AM                                                                                              E031332           1714_1_A_GIRO DPS White Paper March 28 2016_2.pdf
  2491     Email                   4/25/16 11:47 AM Gordon, Ryan              Hedwall, Shaula               Re: Chub Stream Info                 E025015           1145__Re_ Chub Stream Info.pdf
                                                                                                            Re: Update on experts that have been
  2492     Email                    4/25/16 1:21 PM   Mata, Melissa           Dikeman, Hayley               contacted and their responses        E025018           1146__Re_ Update on experts that have been contacted ...(1).pdf
  2493     Email                   4/27/16 12:48 PM   Voeltz, Jeremy          Gordon, Ryan                  Re: Canyon Creek RTC information     E025021           1147__Re_ Canyon Creek RTC information.pdf
  2494     Email with Attachment    4/27/16 1:32 PM   Dikeman, Hayley         Andy Dean, Jeremy Voeltz, Maryconservation actions                 E025024           1148__conservation actions(2).pdf
  2495     Attachment               4/27/16 1:32 PM                                                                                              E025025           1148_1_A_Conservation action list with rankings 3-21-1.pdf
  2496     Email with Attachment    4/27/16 2:14 PM   Dikeman, Hayley         Andy Dean, Jeremy Voeltz, MaryFwd: hydrograph stuff                E025044           1149__Fwd_ hydrograph stuff.pdf
  2497     Attachment               4/27/16 2:14 PM                                                                                              E025046           1149_1_A_Hydrograph proposals.pdf
                                                                                                            Re: Chub Expert Meeting Webinar
  2498     Email                   4/28/16 12:04 PM Gordon, Ryan              Dikeman, Hayley               Request                              E025047           1150__Re_ Chub Expert Meeting Webinar Request.pdf
  2499     Email with Attachment    4/28/16 6:40 PM Hedwall, Shaula           Dikeman, Hayley               Re: hydrograph stuff                 E025050           1151__Re_ hydrograph stuff.pdf
  2500     Attachment               4/28/16 6:40 PM                                                                                              E025053           1151_1_A_Carlisle et al 2010 - Flow Alteration Multireg.pdf
  2501     Attachment               4/28/16 6:40 PM                                                                                              E025064           1151_2_A_Carlisle et al 2010 - Predicting natural flow .pdf
  2502     Attachment               4/28/16 6:40 PM                                                                                              E025083           1151_3_A_Eng et al 2012 - Predicting likelihood of alte.pdf
  2503     Attachment               4/28/16 6:40 PM                                                                                              E025094           1151_4_A_Hydrograph proposals_sjh.pdf
  2504     Attachment               4/28/16 6:40 PM                                                                                              E025095           1151_5_A_Gao_etal_2009_JHydr.pdf
  2505     Attachment               4/28/16 6:40 PM                                                                                              E025108           1151_6_A_AZ-NM Results Hydrograph Disturbance.pdf
  2506     Email with Attachment    4/29/16 5:01 PM Voeltz, Jeremy            Hedwall, Shaula               Re: hydrograph stuff                 E025121           1152__Re_ hydrograph stuff(1).pdf
  2507     Attachment               4/29/16 5:01 PM                                                                                              E025125           1152_1_A_Murphy and Ellis 2014 - Journal of Hydrology_2.pdf
  2508     Attachment               4/29/16 5:01 PM                                                                                              E025146           1152_2_A_Brouder 2001.Effects of flooding on recruitmen.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 52 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number        Document Type         Date                       From                          To                            Subject                     Bates #                                Hyperlink
                                                                                                            Chub SSA Update to Stream
  2509     Email with Attachment     5/2/16 2:35 PM   Gordon, Ryan           Shaula Hedwall, Jeremy Voeltz, Miles/Distribution                      E025155       1153__Chub SSA Update to Stream Miles_Distribution.pdf
  2510     Attachment                5/2/16 2:35 PM                                                                                                 E025156       1153_1_A_Draft Language for Chub Stream Length and Occ.pdf
  2511     Attachment                5/2/16 2:35 PM                                                                                                 E025157       1153_2_A_Chub SSA Stream Workbook V2draft.pdf
  2512     Email with Attachment     5/3/16 9:37 AM   Hedwall, Shaula        Gordon, Ryan                   Re: hydrograph stuff                    E025168       1154__Re_ hydrograph stuff(2).pdf
  2513     Attachment                5/3/16 9:37 AM                                                                                                 E025174       1154_1_A_Falcone et al 2010 - Stream gage database E091.pdf
  2514     Email                     5/4/16 9:24 AM   Richardson, Mary       Dikeman, Hayley                Re: conservation actions                E025185       1155__Re_ conservation actions(3).pdf
  2515     Email                    5/4/16 10:43 AM   Hedwall, Shaula        Allan, Nathan                  Re: hydrograph stuff                    E025187       1156__Re_ hydrograph stuff(3).pdf
  2516     Email with Attachment     5/4/16 1:19 PM   Voeltz, Jeremy         Shaula Hedwall                 Hydrograph                              E025194       1157__Hydrograph.pdf
  2517     Attachment                5/4/16 1:19 PM                                                                                                 E025195       1157_1_A_Brouder 2001 - flood data.pdf
  2518     Email with Attachment   5/11/16 10:34 AM   Gordon, Ryan           Andy Dean, Jeremy Voeltz, MaryNo Chub SSA Call Today                   E025197       1158__No Chub SSA Call Today.pdf
  2519     Attachment              5/11/16 10:34 AM                                                                                                 E025198       1158_1_A_Klos et al 2014.pdf
  2520     Email                   5/11/16 10:59 AM   Gordon, Ryan           Dikeman, Hayley                Re: expert webinar                      E025207       1159__Re_ expert webinar.pdf
                                                                                                            Re: Chub SSA Update to Stream
  2521     Email with Attachment    5/13/16 2:22 PM Voeltz, Jeremy           Gordon, Ryan                   Miles/Distribution                      E025208       1160__Re_ Chub SSA Update to Stream Miles_Distribution.pdf

  2522     Attachment               5/13/16 2:22 PM                                                                                                 E025210       1160_1_A_Draft Language for Chub Stream Length and Occ_1.pdf
  2523     Email with Attachment   5/16/16 12:04 PM Voeltz, Jeremy           Ryan Gordon, Shaula Hedwall    hyrdograph v. disturbance score         E025212       1161__hyrdograph v. disturbance score.pdf
  2524     Attachment              5/16/16 12:04 PM                                                                                                 E025213       1161_1_A_Hydrograph and disturbance score.pdf
                                                                                                            Verde River - floods v. Year +1 Age 1
  2525     Email with Attachment   5/16/16 12:12 PM Voeltz, Jeremy           Shaula Hedwall, Ryan Gordon    GIRO                                    E025215       1162__Verde River - floods v. Year +1 Age 1 GIRO.pdf
  2526     Attachment              5/16/16 12:12 PM                                                                                                 E025216       1162_1_A_flood v. Age 1 GIRO.pdf
  2527     Email with Attachment    5/16/16 1:05 PM Gordon, Ryan             Shaula Hedwall, Jeremy Voeltz Eagle Creek and Aravaipa Survey Data     E025218       1163__Eagle Creek and Aravaipa Survey Data.pdf
  2528     Attachment               5/16/16 1:05 PM                                                                                                 E025219       1163_1_A_Eagle Creek Standard Surveys update 8-17-15.pdf
  2529     Attachment               5/16/16 1:05 PM                                                                                                 E025234       1163_2_A_Survey Report Spreadsheet Aravaipa Creek_4.pdf
                                                                                                           Re: Eagle Creek and Aravaipa Survey
  2530     Email                    5/17/16 1:30 PM Voeltz, Jeremy           Gordon, Ryan                  Data                                     E025239       1164__Re_ Eagle Creek and Aravaipa Survey Data.pdf
  2531     Email with Attachment    5/18/16 8:21 AM Dikeman, Hayley          Andy Dean, Jeremy Voeltz, MaryChub abundance and recruitment           E025240       1165__Chub abundance and recruitment.pdf
  2532     Attachment               5/18/16 8:21 AM                                                                                                 E025241       1165_1_A_abundance and recruitement data.pdf
  2533     Email with Attachment    5/18/16 9:09 AM Dikeman, Hayley          Nathan Allan                   draft of expert elicitation questions   E025243       1166__draft of expert elicitation questions.pdf
  2534     Attachment               5/18/16 9:09 AM                                                                                                 E025244       1166_1_A_Elicitation Questions 6-13-16.pdf

  2535     Email                    5/18/16 9:16 AM   Allan, Nathan          Dikeman, Hayley                Re: draft of expert elicitation questions E025249     1167__Re_ draft of expert elicitation questions.pdf
  2536     Email with Attachment    5/18/16 4:33 PM   Richardson, Mary       Dikeman, Hayley                Re: chub notes                            E025251     1168__Re_ chub notes.pdf
  2537     Attachment               5/18/16 4:33 PM                                                                                                   E025252     1168_1_A_Hydrography Call 5 4 16.pdf
  2538     Email with Attachment    5/18/16 4:46 PM   Voeltz, Jeremy         Shaula Hedwall, Ryan Gordon, Mchub hydrograph presentation               E025261     1169__chub hydrograph presentation.pdf
  2539     Attachment               5/18/16 4:46 PM                                                                                                   E025262     1169_1_A_Hydrograph presentation - Voeltz.pdf
  2540     Email with Attachment    5/19/16 1:05 PM   Gordon, Ryan           Hayley Dikeman, Jeremy Voeltz, Climate Summaries                         E025300     1170__Climate Summaries.pdf
  2541     Attachment               5/19/16 1:05 PM                                                                                                   E025301     1170_1_A_Chub SSA Climate Summary 5.19.16.pdf
                                                                                                            Definitions - Recruitment and
  2542     Email                    5/20/16 4:29 PM Richardson, Mary         Hayley Dikeman                 Abundance                                 E025331     1171__Definitions - Recruitment and Abundance.pdf
  2543     Email with Attachment   5/24/16 11:12 AM Gordon, Ryan             Shaula Hedwall, Jeremy Voeltz Chub Stream Calculation Methods            E025332     1172__Chub Stream Calculation Methods.pdf

  2544     Attachment              5/24/16 11:12 AM                                                                                                 E025333       1172_1_A_Draft Language for Chub Stream Length and Occ_2.pdf
  2545     Email                    5/25/16 9:09 AM Richardson, Mary         Hayley Dikeman                Chub - Recruitment Discussion            E025337       1173__Chub - Recruitment Discussion.pdf
  2546     Email with Attachment    5/25/16 1:32 PM Dikeman, Hayley          Andy Dean, Jeremy Voeltz, MaryRe: Chub abundance and recruitment       E025338       1174__Re_ Chub abundance and recruitment.pdf
  2547     Attachment               5/25/16 1:32 PM                                                                                                 E025340       1174_1_A_abundance and recruitement data 2.pdf
  2548     Email                    5/26/16 4:45 PM Quamme, Sarah            Spangle, Steve                 Re: Chub extension                      E025343       1175__Re_ Chub extension.pdf
                                                                                                            my latest attempt at chub ecological
  2549     Email with Attachment   5/27/16 12:01 PM Allan, Nathan            Voeltz, Jeremy, Dikeman, Hayleymodel                                   E025344       1176__my latest attempt at chub ecological model.pdf
  2550     Attachment              5/27/16 12:01 PM                                                                                                 E025345       1176_1_A_Chub Conceptual Model 5-27-16.pdf
                                                                                                           Chubs: draft of expert elicitation
  2551     Email with Attachment   5/27/16 12:17 PM Allan, Nathan            Hayley Dikeman, Orin Robinson questions and call plan for Tuesday      E025346       1177__Chubs_ draft of expert elicitation questions an....pdf
  2552     Attachment              5/27/16 12:17 PM                                                                                                 E025347       1177_1_A_Elicitation Questions 6-13-16 draft.pdf
  2553     Email with Attachment   5/31/16 11:25 AM Dean, Andy               Dikeman, Hayley                Re: Chub abundance and recruitment      E025361       1178__Re_ Chub abundance and recruitment(1).pdf
  2554     Attachment              5/31/16 11:25 AM                                                                                                 E025363       1178_1_A_abundance and recruitement data AD.pdf

  2555     Email                   5/31/16 12:43 PM Richardson, Mary         Hayley Dikeman                 Fwd: Chub abundance and recruitment E025380           1179__Fwd_ Chub abundance and recruitment.pdf
  2556     Email                   5/31/16 12:50 PM Dean, Andy               Hedwall, Shaula                Re: Chub abundance and recruitment E025383            1180__Re_ Chub abundance and recruitment(2).pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 53 of 97
                                                                        USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                        EMAIL INDEX

Document
 Number         Document Type         Date                    From                        To                            Subject                        Bates #                            Hyperlink
  2557     Email                   5/31/16 12:54 PM Dikeman, Hayley         Hedwall, Shaula               Re: Chub abundance and recruitment        E025387      1181__Re_ Chub abundance and recruitment(3).pdf
  2558     Email with Attachment    5/31/16 1:03 PM Conor McGowan           Nathan Allan, Dikeman, Hayley Fwd: Chub Model Description               E025391      1182__Fwd_ Chub Model Description.pdf
  2559     Attachment               5/31/16 1:03 PM                                                                                                 E025392      1182_1_A_Chub Model Description.pdf
  2560     Email with Attachment    5/31/16 1:05 PM Conor McGowan           Nathan Allan, Dikeman, Hayley slides                                    E025396      1183__slides.pdf
  2561     Attachment               5/31/16 1:05 PM                                                                                                 E025397      1183_1_A_ChubSlides cpm.pdf
                                                                                                          Fwd: Chubs: draft of expert elicitation
  2562     Email with Attachment    5/31/16 1:11 PM Gordon, Ryan            Hayley Dikeman, Nathan Allan, questions and call plan for Tuesday       E025402      1184__Fwd_ Chubs_ draft of expert elicitation questio....pdf
  2563     Attachment               5/31/16 1:11 PM                                                                                                 E025404      1184_1_A_Elicitation Questions 6-13-16 draft_1.pdf
  2564     Email with Attachment    5/31/16 1:13 PM Voeltz, Jeremy          Dikeman, Hayley                Re: Chub abundance and recruitment       E025418      1185__Re_ Chub abundance and recruitment(4).pdf
  2565     Attachment               5/31/16 1:13 PM                                                                                                 E025423      1185_1_A_Master Workbooks For HWC and RTC 2-7-16_1.pdf

  2566     Email with Attachment    5/31/16 1:14 PM Voeltz, Jeremy          Shaula Hedwall            Fwd: Chub abundance and recruitment E025453                1186__Fwd_ Chub abundance and recruitment(1).pdf
  2567     Attachment               5/31/16 1:14 PM                                                                                       E025459                1186_1_A_Master Workbooks For HWC and RTC 2-7-16_2.pdf
  2568     Email with Attachment    5/31/16 1:16 PM Allan, Nathan           Conor McGowan, Conor McGowdraft webinar plan, fyi             E025489                1187__draft webinar plan, fyi.pdf
  2569     Attachment               5/31/16 1:16 PM                                                                                       E025490                1187_1_A_Chub Expert Meeting Webinar Plan.pdf

  2570     Email                    5/31/16 1:21 PM Dikeman, Hayley         Shaula Hedwall                 Fwd: Chub abundance and recruitment E025491           1188__Fwd_ Chub abundance and recruitment(2).pdf
  2571     Email with Attachment    5/31/16 2:35 PM Gordon, Ryan            Dikeman, Hayley                Re: Chub abundance and recruitment E025498            1189__Re_ Chub abundance and recruitment(5).pdf
  2572     Attachment               5/31/16 2:35 PM                                                                                            E025506           1189_1_A_Survey Report Bill Williams Final July 2015.pdf
  2573     Attachment               5/31/16 2:35 PM                                                                                            E025508           1189_2_A_Stream Information Workbook Template Francis .pdf

  2574     Attachment               5/31/16 2:35 PM                                                                                                 E025511      1189_3_A_Stream Information Workbook Template Boulder _1.pdf
  2575     Email                     6/1/16 7:27 AM Dikeman, Hayley         Gordon, Ryan                  Re: Chub abundance and recruitment        E025519      1190__Re_ Chub abundance and recruitment(6).pdf
  2576     Email with Attachment     6/1/16 9:09 AM Dikeman, Hayley         Andy Dean, Jeremy Voeltz, MaryReasoning behind condition metrics        E025527      1191__Reasoning behind condition metrics.pdf
  2577     Attachment                6/1/16 9:09 AM                                                                                                 E025528      1191_1_A_App E Supplemental Info for Assessment Model .pdf
                                                                                                         Fwd: Chub Expert Meeting Webinar
  2578     Email                    6/1/16 9:15 AM Gordon, Ryan             Hayley Dikeman               Request                                    E025559      1192__Fwd_ Chub Expert Meeting Webinar Request.pdf
  2579     Email with Attachment   6/1/16 10:33 AM Gordon, Ryan             Dave Weedman, Paul Marsh, Ro Chub Expert Conference Call Webinar        E025561      1193__Chub Expert Conference Call Webinar.pdf
  2580     Attachment              6/1/16 10:33 AM                                                                                                  E025562      1193_1_A_6-3-16 Chub expert webinar meeting agenda.pdf
  2581     Email with Attachment   6/1/16 10:55 AM Gordon, Ryan             Patten, Kirk, DGF, Yvette Paroz Chub Expert Conference Call Webinar     E025563      1194__Chub Expert Conference Call Webinar(1).pdf
  2582     Attachment              6/1/16 10:55 AM                                                                                                  E025564      1194_1_A_6-8-16 Chub expert webinar meeting agenda.pdf

  2583     Email                     6/1/16 3:05 PM   Hedwall, Shaula       Nathan Allan, Mike Martinez, M Fwd: Chub abundance and recruitment E025565           1195__Fwd_ Chub abundance and recruitment(3).pdf
  2584     Email with Attachment     6/2/16 7:51 AM   Dikeman, Hayley       Andy Dean, Jeremy Voeltz, Marynotes                                     E025574      1196__notes.pdf
  2585     Attachment                6/2/16 7:51 AM                                                                                                 E025575      1196_1_A_Chub Call 6-1-16.pdf
  2586     Email with Attachment     6/2/16 7:54 AM   Dikeman, Hayley       Nathan Allan                   questions                                E025577      1197__questions.pdf
  2587     Attachment                6/2/16 7:54 AM                                                                                                 E025578      1197_1_A_Elicitation Questions 6-13-16 draft hd.pdf
  2588     Email with Attachment     6/2/16 8:42 AM   Dikeman, Hayley       Nathan Allan, Conor McGowan, my write up for webinar                    E025592      1198__my write up for webinar.pdf
  2589     Attachment                6/2/16 8:42 AM                                                                                                 E025593      1198_1_A_expert meeting background info.pdf
  2590     Email with Attachment     6/2/16 1:40 PM   Dikeman, Hayley       Nathan Allan, Conor McGowan, my part of the presentation                E025600      1199__my part of the presentation.pdf
  2591     Attachment                6/2/16 1:40 PM                                                                                                 E025601      1199_1_A_Expert Elicitation Pre-Meeting.pdf
  2592     Email with Attachment     6/2/16 1:44 PM   Allan, Nathan         Dikeman, Hayley                Re: my part of the presentation          E025611      1200__Re_ my part of the presentation.pdf
  2593     Attachment                6/2/16 1:44 PM                                                                                                 E025612      1200_1_A_Expert Elicitation_for chubs.pdf
  2594     Attachment                6/2/16 1:44 PM                                                                                                 E025629      1200_2_A_2015_FWS_white_paper_SSA_Expert_Meetings.pdf
  2595     Email with Attachment     6/2/16 3:06 PM   Allan, Nathan         Orin Robinson, Conor McGowanlatest draft of questions                   E025633      1201__latest draft of questions.pdf
  2596     Attachment                6/2/16 3:06 PM                                                                                                 E025634      1201_1_A_Elicitation Questions 6-13-16 draft NA.pdf
                                                                                                           Re: Melissa Mata's participation in chub
  2597     Email                    6/3/16 8:04 AM    Dikeman, Hayley       Mata, Melissa                  expert elicitation meeting               E025648      1202__Re_ Melissa Mata's participation in chub expert....pdf
  2598     Email with Attachment    6/3/16 9:50 AM    Conor McGowan         Dikeman, Hayley, Nathan Allan ppt for today                             E025650      1203__ppt for today.pdf
  2599     Attachment               6/3/16 9:50 AM                                                                                                  E025651      1203_1_A_Chubmeeting2.pdf
  2600     Email with Attachment   6/3/16 10:26 AM    Dikeman, Hayley       Conor McGowan, Nathan Allan, final pp for todays webinar                E025673      1204__final pp for todays webinar.pdf
  2601     Attachment              6/3/16 10:26 AM                                                                                                  E025674      1204_1_A_Expert Elicitation Pre-Meeting final.pdf
  2602     Email with Attachment   6/3/16 12:09 PM    Gordon, Ryan          Dave Weedman, Paul Marsh, ClaFwd: expert meeting info                   E025723      1205__Fwd_ expert meeting info.pdf
  2603     Attachment              6/3/16 12:09 PM                                                                                                  E025725      1205_1_A_2015_FWS_white_paper_SSA_Expert_Meetings_1.pdf
  2604     Email                    6/3/16 3:37 PM    Roth, Dana            Dikeman, Hayley                Re: climatologist                        E025729      1206__Re_ climatologist.pdf
  2605     Email                   6/6/16 12:28 PM    Martinez, Mike        Voeltz, Jeremy                 Re:                                      E025732      1207__Re_.pdf
  2606     Email with Attachment   6/6/16 12:42 PM    Gordon, Ryan          Hayley Dikeman, Shaula Hedwa Draft Stream Length Language               E025736      1208__Draft Stream Length Language.pdf

  2607     Attachment               6/6/16 12:42 PM                                                                                                 E025737      1208_1_A_Draft Language for Chub Stream Length and Occ_3.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 54 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                       From                      To                              Subject                  Bates #                               Hyperlink
  2608     Email                     6/6/16 2:06 PM   Hedwall, Shaula        Ryan Gordon                   Categories modified from Voeltz       E025741      1209__Categories modified from Voeltz.pdf
  2609     Email                     6/6/16 2:16 PM   Hedwall, Shaula        Voeltz, Jeremy                Re: How 'bout this?                   E025742      1210__Re_ How 'bout this_.pdf
  2610     Email with Attachment     6/7/16 8:29 AM   Dikeman, Hayley        Andy Dean, Jeremy Voeltz, MaryBackground info for expert meeting    E025744      1211__Background info for expert meeting.pdf
  2611     Attachment                6/7/16 8:29 AM                                                                                              E025745      1211_1_A_expert meeting background info_1.pdf
  2612     Email                     6/7/16 9:45 AM   Hedwall, Shaula        Hayley Dikeman                 Fwd: Language to send to Hayley      E025755      1212__Fwd_ Language to send to Hayley.pdf
                                                                                                            Re: Abundance and Recruitment
  2613     Email                    6/7/16 11:47 AM Gordon, Ryan             Richardson, Mary, Jeremy Voelt Categories                           E025758      1213__Re_ Abundance and Recruitment Categories.pdf
  2614     Email                     6/7/16 3:41 PM Gordon, Ryan             Shaula Hedwall, Jeremy Voeltz AGFD Corrections                      E025759      1214__AGFD Corrections.pdf
                                                                                                            Re: Abundance and Recruitment
  2615     Email                     6/8/16 8:34 AM Dikeman, Hayley          Gordon, Ryan                   Categories                           E025760      1215__Re_ Abundance and Recruitment Categories(1).pdf

  2616     Email                     6/8/16 8:45 AM Dikeman, Hayley          Gordon, Ryan                 Re: Background info for expert meeting E025762      1216__Re_ Background info for expert meeting.pdf
  2617     Email                     6/8/16 9:55 AM Gordon, Ryan             Dikeman, Hayley              Re: re-wrote occupied length           E025765      1217__Re_ re-wrote occupied length.pdf
  2618     Email with Attachment    6/8/16 10:50 AM Dikeman, Hayley          Dave Weedman, David Propst, KBackground info for expert meeting     E025766      1218__Background info for expert meeting(1).pdf
  2619     Attachment               6/8/16 10:50 AM                                                                                              E025767      1218_1_A_expert meeting background info_2.pdf

  2620     Email                    6/8/16 11:19 AM Dikeman, Hayley          Dave Weedman, David Propst, KRe: Background info for expert meeting E025780      1219__Re_ Background info for expert meeting(1).pdf
  2621     Email with Attachment     6/8/16 2:20 PM Conor McGowan            Dikeman, Hayley                Model description                      E025782    1220__Model description.pdf
  2622     Attachment                6/8/16 2:20 PM                                                                                                E025783    1220_1_A_Chub Model Description 6-8-16.pdf
                                                                                                            Re: survery report spreadsheet - Upper
  2623     Email with Attachment     6/8/16 3:35 PM Gordon, Ryan             Voeltz, Jeremy                 Salt river                             E025787    1221__Re_ survery report spreadsheet - Upper Salt river.pdf
  2624     Attachment                6/8/16 3:35 PM                                                                                                E025788    1221_1_A_Stream Information Workbook Upper Salt_1.pdf
  2625     Attachment                6/8/16 3:35 PM                                                                                                E025791    1221_2_A_Survey Report Spreadsheet Upper Salt Final 7-.pdf
                                                                                                            Re: survery report spreadsheet - Upper
  2626     Email                     6/8/16 3:52 PM   Gordon, Ryan           Voeltz, Jeremy                 Salt river                             E025793    1222__Re_ survery report spreadsheet - Upper Salt river(1).pdf
  2627     Email                     6/9/16 9:25 AM   Dikeman, Hayley        Voeltz, Jeremy                 Re: flood presentation - slight change E025795    1223__Re_ flood presentation - slight change.pdf
  2628     Email with Attachment    6/9/16 10:08 AM   Dean, Andy             Allan, Nathan, Dikeman, Hayley Elicitation Question Comments          E025797    1224__Elicitation Question Comments.pdf
  2629     Attachment               6/9/16 10:08 AM                                                                                                E025798    1224_1_A_Elicitation Questions 6-13-16 draft_AD_Commen.pdf
  2630     Email with Attachment    6/9/16 10:20 AM   Dikeman, Hayley        Dave Weedman, David Propst, KUpdated background information           E025812    1225__Updated background information.pdf
  2631     Attachment               6/9/16 10:20 AM                                                                                                E025813    1225_1_A_expert meeting background info-updated 6-9-16.pdf
  2632     Email                    6/9/16 11:08 AM   Gordon, Ryan           Hedwall, Shaula                Re: Survey Data Question               E025834    1226__Re_ Survey Data Question.pdf

  2633     Email                    6/9/16 12:55 PM Hedwall, Shaula          Dikeman, Hayley, Jeremy Voeltz Re: flood frequency write up paragraph E025835    1227__Re_ flood frequency write up paragraph.pdf
                                                                                                            First Take on Corrections to SSA Based
  2634     Email with Attachment    6/10/16 2:44 PM   Gordon, Ryan           Hayley Dikeman, Shaula Hedwa on AGFD Comments                         E025838    1228__First Take on Corrections to SSA Based on AGFD ....pdf
  2635     Attachment               6/10/16 2:44 PM                                                                                                E025839    1228_1_A_Tonto Creek Corrections.pdf
  2636     Attachment               6/10/16 2:44 PM                                                                                                E025842    1228_2_A_abundance and recruitement data 2 with AGFD C.pdf
  2637     Email                    6/13/16 5:22 PM   Dikeman, Hayley        Conor McGowan                  Re: flood presentation - slight change E025864    1229__Re_ flood presentation - slight change(1).pdf
  2638     Email with Attachment    6/14/16 7:57 AM   Allan, Nathan          Hayley Dikeman                 for backup                             E025866    1230__for backup.pdf
  2639     Attachment               6/14/16 7:57 AM                                                                                                E025867    1230_1_A_Chubmeeting3 Conor.pdf
  2640     Attachment               6/14/16 7:57 AM                                                                                                E025892    1230_2_A_Elicitation Responses June 2016.pdf
  2641     Attachment               6/14/16 7:57 AM                                                                                                E025898    1230_3_A_Elicitation Questions 6-13-16 final.pdf
  2642     Attachment               6/14/16 7:57 AM                                                                                                E025919    1230_4_A_Expert Elicitation Meeting final.pdf
  2643     Attachment               6/14/16 7:57 AM                                                                                                E025935    1230_5_A_Chub Expert Meeting Agenda June 2016.pdf
  2644     Email with Attachment    6/15/16 9:27 PM   Allan, Nathan          Hayley Dikeman, Conor McGow chub elicitation spreadsheet              E025936    1231__chub elicitation spreadsheet.pdf
  2645     Attachment               6/15/16 9:27 PM                                                                                                E025937    1231_1_A_2 AZ Chubs Elicitation Responses June 2016.pdf
                                                                                                            Re: 2 AZ Chubs Expert Elicitation -
  2646     Email                   6/16/16 12:41 PM Richardson, Mary         Allan, Nathan                  thoughts from Nathan                   E025940    1232__Re_ 2 AZ Chubs Expert Elicitation - thoughts fr....pdf
                                                                                                            Re: 2 AZ Chubs Expert Elicitation -
  2647     Email                   6/16/16 12:46 PM Steve Spangle            Allan, Nathan                  thoughts from Nathan                   E025942    1233__Re_ 2 AZ Chubs Expert Elicitation - thoughts fr...(1).pdf
  2648     Email with Attachment    6/16/16 6:08 PM Richardson, Mary         Hayley Dikeman                 Minutes from the Meeting               E025944    1234__Minutes from the Meeting.pdf
  2649     Attachment               6/16/16 6:08 PM                                                                                                E025945    1234_1_A_June 14 and 15 2016 Expert Elicitation Minute.pdf
                                                                                                            Re: 2 AZ Chubs Expert Elicitation -
  2650     Email                    6/17/16 9:28 AM   Allan, Nathan          Hedwall, Shaula                thoughts from Nathan                   E025990    1235__Re_ 2 AZ Chubs Expert Elicitation - thoughts fr...(2).pdf
  2651     Email with Attachment    6/27/16 1:45 PM   Allan, Nathan          Conor McGowan                  Re: expert spreadsheet                 E025993    1236__Re_ expert spreadsheet.pdf
  2652     Attachment               6/27/16 1:45 PM                                                                                                E025994    1236_1_A_2 AZ Chubs Elicitation Responses June 2016_1.pdf
  2653     Email with Attachment   6/28/16 10:14 AM   Richardson, Mary       Ryan Gordon                    Meeting Minutes - Expert Elicitation   E025997    1237__Meeting Minutes - Expert Elicitation.pdf
  2654     Attachment              6/28/16 10:14 AM                                                                                                E025998    1237_1_A_June 14 and 15 2016 Expert Elicitation Minute_1.pdf
  2655     Email with Attachment    6/29/16 7:21 AM   Dikeman, Hayley        Andy Dean, Jeremy Voeltz, Maryabundance metric                        E026043    1238__abundance metric_1.pdf
                                          Case 4:18-cv-00404-JGZ                   Document
                                                        Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                             No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 55 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number         Document Type         Date                        From                         To                                Subject                   Bates #                                Hyperlink
  2656     Attachment               6/29/16 7:21 AM                                                                                                     E026044      1238_1_A_Level of Impact to Chubs.pdf
  2657     Email                    6/29/16 8:04 AM   Dikeman, Hayley           Andy Dean, Jeremy Voeltz, MaryRe: abundance metric                      E026045      1239__Re_ abundance metric.pdf
  2658     Email                    6/29/16 9:05 AM   Dikeman, Hayley           Allan, Nathan                 Re: updated background info               E026047      1240__Re_ updated background info.pdf
  2659     Email with Attachment    6/29/16 9:49 AM   Gordon, Ryan              Hayley Dikeman, Shaula Hedwa Re: stream data                            E026051      1241__Re_ stream data(1).pdf
  2660     Attachment               6/29/16 9:49 AM                                                                                                     E026053      1241_1_A_Chub SSA Stream Workbook V2draft_sjh.pdf
  2661     Email with Attachment    6/29/16 1:40 PM   Allan, Nathan             Hayley Dikeman, Ryan Gordon, Nathan chub notes                          E026064      1242__Nathan chub notes.pdf
  2662     Attachment               6/29/16 1:40 PM                                                                                                     E026065      1242_1_A_Nathan chub notes 6-13-16.pdf
  2663     Email with Attachment    6/29/16 2:40 PM   Allan, Nathan             Conor McGowan, Hayley Dikem final questions for chub elicitation, fyi   E026066      1243__final questions for chub elicitation, fyi.pdf
  2664     Attachment               6/29/16 2:40 PM                                                                                                     E026067      1243_1_A_Elicitation Questions 6-13-16 final2.pdf
  2665     Email with Attachment    6/29/16 2:50 PM   Dikeman, Hayley           Andy Dean, Carey Galst, Jeremy chub notes                               E026088      1244__chub notes(1).pdf
  2666     Attachment               6/29/16 2:50 PM                                                                                                     E026089      1244_1_A_6-29-16 chub meeting notes.pdf
  2667     Attachment               6/29/16 2:50 PM                                                                                                     E026091      1244_2_A_base data for model.pdf
  2668     Attachment               6/29/16 2:50 PM                                                                                                     E026095      1244_3_A_Elicitation Questions 6-13-16 final2_1.pdf
  2669     Email                    6/30/16 7:58 AM   Fahey, Bridget            Sarah Quamme                   6-mo extension on chubs                  E026116      1245__6-mo extension on chubs.pdf
  2670     Email                    6/30/16 8:11 AM   Gordon, Ryan              Engelmann, Nichole             Re: Chub map                             E026117      1246__Re_ Chub map.pdf
  2671     Email with Attachment   6/30/16 12:24 PM   Gordon, Ryan              Hayley Dikeman                 Expert Notes Revision                    E026119      1247__Expert Notes Revision.pdf
  2672     Attachment              6/30/16 12:24 PM                                                                                                     E026120      1247_1_A_June 14 and 15 2016 Expert Elicitation Minute_2.pdf
  2673     Email                     7/1/16 6:52 AM   Allan, Nathan             Hayley Dikeman              chub dps                                    E026166      1248__chub dps.pdf
  2674     Email with Attachment     7/1/16 7:50 AM   Allan, Nathan             Sarah Quamme, Hayley Dikema Roundtail chub DPS schematic                E026167      1249__Roundtail chub DPS schematic.pdf
  2675     Attachment                7/1/16 7:50 AM                                                                                                     E026168      1249_1_A_Roundtail Chub DPS Question.pdf
  2676     Email                     7/5/16 9:59 AM   Jacobsen, Susan           Jodie Smithem, Adam Zerrenne Acting for Sarah Quamme                    E026169      1250__Acting for Sarah Quamme.pdf
  2677     Email with Attachment     7/5/16 1:44 PM   Fitzpatrick, Lesley       Gordon, Ryan                 Re: Cherry Creek References                E026170      1251__Re_ Cherry Creek References.pdf
  2678     Attachment                7/5/16 1:44 PM                                                                                                     E026171      1251_1_A_Young and Lopez 1995.pdf
                                                                                                              Re: Stream Measurements and GIS
  2679     Email                    7/5/16 3:26 PM    Gordon, Ryan              Richardson, Mary              question.                                 E026294      1252__Re_ Stream Measurements and GIS question..pdf
  2680     Email                    7/6/16 8:52 AM    Gordon, Ryan              Voeltz, Jeremy                Re: Telephone call next week?             E026295      1253__Re_ Telephone call next week_.pdf
  2681     Email with Attachment   7/6/16 10:11 AM    Gordon, Ryan              Shaula Hedwall, Jeremy Voeltz Chub SSA Nonnative Assessment             E026297      1254__Chub SSA Nonnative Assessment.pdf
  2682     Attachment              7/6/16 10:11 AM                                                                                                      E026298      1254_1_A_SSA 2.0 Nonnative Assessment draft v1.pdf
  2683     Email                    7/6/16 1:17 PM    Gordon, Ryan              Richardson, Mary              Re: Missing File                          E026311      1255__Re_ Missing File.pdf
                                                                                                              Chub Google Earth Stream/Year
  2684     Email with Attachment     7/6/16 3:14 PM Gordon, Ryan                Hayley Dikeman, Nathan Allan, Comparison                                E026313      1256__Chub Google Earth Stream_Year Comparison.pdf
  2685     Attachment                7/6/16 3:14 PM                                                                                                     E026314      1256_1_A_GE Water Comparison.pdf
  2686     Attachment                7/6/16 3:14 PM                                                                                                     E026315      1256_2_A_Available Water Comparison.pdf
  2687     Email with Attachment     7/7/16 9:09 AM Dikeman, Hayley             Nathan Allan                   dps diagram                              E026321      1257__dps diagram.pdf
  2688     Attachment                7/7/16 9:09 AM                                                                                                     E026322      1257_1_A_Roundtail Chub DPS Question hd.pdf
  2689     Email with Attachment     7/7/16 9:29 AM Gordon, Ryan                Jeremy Voeltz, Shaula Hedwall Tribal Survey Spreadsheet Updated         E026323      1258__Tribal Survey Spreadsheet Updated.pdf
  2690     Attachment                7/7/16 9:29 AM                                                                                                     E026324      1258_1_A_Survey Report Spreadsheet Tribal Final 7-6-16.pdf
                                                                                                               Fire History - Gila Trout (relevant to
  2691     Email with Attachment   7/7/16 11:39 AM    Richardson, Mary          Ryan Gordon                    chubs)                                   E026334      1259__Fire History - Gila Trout (relevant to chubs).pdf
  2692     Attachment              7/7/16 11:39 AM                                                                                                      E026335      1259_1_A_Gila trout fire history-3 (1).pdf
  2693     Email with Attachment   7/7/16 12:02 PM    Allan, Nathan             Dikeman, Hayley                Re: dps diagram                          E026338      1260__Re_ dps diagram.pdf
  2694     Attachment              7/7/16 12:02 PM                                                                                                      E026339      1260_1_A_Roundtail Chub DPS Question2.pdf
  2695     Email with Attachment   7/7/16 12:07 PM    Hedwall, Shaula           Gordon, Ryan                   Re: Chub SSA Nonnative Assessment        E026340      1261__Re_ Chub SSA Nonnative Assessment.pdf
  2696     Attachment              7/7/16 12:07 PM                                                                                                      E026341      1261_1_A_SSA 2.0 Nonnative Assessment draft v2.pdf
  2697     Email with Attachment    7/7/16 1:44 PM    Hedwall, Shaula           Ryan Gordon, Jeremy Voeltz     Abundance/Recruitment Table              E026354      1262__Abundance_Recruitment Table.pdf
  2698     Attachment               7/7/16 1:44 PM                                                                                                      E026355      1262_1_A_base data for model v2.pdf
  2699     Email                    7/7/16 1:58 PM    Gordon, Ryan              Shaula Hedwall, Jeremy Voeltz Verde Reaches                             E026363      1263__Verde Reaches.pdf
                                                                                                               Fwd: headwater and roundtail chubs - 6-
  2700     Email                     7/7/16 4:46 PM Quamme, Sarah               Nathan Allan                   month extension                         E026364       1264__Fwd_ headwater and roundtail chubs - 6-month ex....pdf
  2701     Email with Attachment     7/7/16 5:01 PM Quamme, Sarah               Nathan Allan                   chub 6m                                 E026366       1265__chub 6m.pdf
  2702     Attachment                7/7/16 5:01 PM                                                                                                    E026367       1265_1_A_chubs 6m extension 6-3-16 sjq.pdf
  2703     Email with Attachment     7/8/16 8:05 AM Allan, Nathan               Hayley Dikeman, Carey Galst    chub 6-mo extension draft notice        E026377       1266__chub 6-mo extension draft notice.pdf
  2704     Attachment                7/8/16 8:05 AM                                                                                                    E026378       1266_1_A_chubs 6m extension 6-3-16 sjq na.pdf
                                                                                                               Chub Flood Frequency Component and
  2705     Email                     7/8/16 9:20 AM Gordon, Ryan                Shaula Hedwall, Jeremy Voeltz, Stream Length Increase                  E026388       1267__Chub Flood Frequency Component and Stream Lengt....pdf
                                                                                                               Draft graphic for roundtail vhub DPS
  2706     Email with Attachment   7/11/16 8:54 AM Allan, Nathan                Shaula Hedwall, Ryan Gordon, A question                                E026389       1268__Draft graphic for roundtail vhub DPS question.pdf
  2707     Attachment              7/11/16 8:54 AM                                                                                                     E026390       1268_1_A_Roundtail Chub DPS Graphic.pdf
  2708     Email with Attachment   7/11/16 9:34 AM Galst, Carey                 Dikeman, Hayley                Re: chub 6-mo extension draft notice    E026391       1269__Re_ chub 6-mo extension draft notice.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 56 of 97
                                                                          USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                          EMAIL INDEX

Document
 Number         Document Type         Date                         From                     To                               Subject                    Bates #                             Hyperlink
  2709     Attachment               7/11/16 9:34 AM                                                                                                  E026395      1269_1_A_chubs 6m extension 6-3-16 sjq na_cjg_gh.pdf
                                                                                                             Fwd: Draft graphic for roundtail vhub
  2710     Email                   7/11/16 10:47 AM Voeltz, Jeremy            Shaula Hedwall                 DPS question                            E026406      1270__Fwd_ Draft graphic for roundtail vhub DPS question.pdf
                                                                                                             Possible Corrections to Chub
  2711     Email with Attachment   7/11/16 12:27 PM Gordon, Ryan              Shaula Hedwall, Jeremy Voeltz, Extirpation Criteria                    E026408      1271__Possible Corrections to Chub Extirpation Criteria.pdf
  2712     Attachment              7/11/16 12:27 PM                                                                                                  E026409      1271_1_A_Extirpation Corrections.pdf
  2713     Attachment              7/11/16 12:27 PM                                                                                                  E026411      1271_2_A_Historical and Current Distribution.pdf
                                                                                                          Re: Draft graphic for roundtail vhub
  2714     Email with Attachment   7/11/16 12:46 PM Dikeman, Hayley           Allan, Nathan, Sarah Quamme DPS question                               E026432      1272__Re_ Draft graphic for roundtail vhub DPS question.pdf
  2715     Attachment              7/11/16 12:46 PM                                                                                                  E026435      1272_1_A_RTC 2009 DPS summary.pdf
                                                                                                             Re: Draft graphic for roundtail vhub
  2716     Email with Attachment    7/11/16 1:51 PM Allan, Nathan             Shaula Hedwall, Ryan Gordon, A DPS question                            E026438      1273__Re_ Draft graphic for roundtail vhub DPS question(1).pdf
  2717     Attachment               7/11/16 1:51 PM                                                                                                  E026439      1273_1_A_Roundtail Chub DPS Graphic2.pdf

  2718     Email with Attachment    7/11/16 2:38 PM Gordon, Ryan              Andy Dean, Conor McGowan, C Chub SSA Nonnative Category Changes E026440             1274__Chub SSA Nonnative Category Changes.pdf
  2719     Attachment               7/11/16 2:38 PM                                                                                                E026441        1274_1_A_SSA 2.0 Nonnative Assessment draft v2_1.pdf
                                                                                                             Re: Chub SSA Nonnative Category
  2720     Email with Attachment    7/12/16 8:38 AM   Dikeman, Hayley         Gordon, Ryan                   Changes                               E026447        1275__Re_ Chub SSA Nonnative Category Changes.pdf
  2721     Attachment               7/12/16 8:38 AM                                                                                                E026448        1275_1_A_SSA 2.0 Nonnative Assessment draft v2hd.pdf
  2722     Email with Attachment    7/12/16 8:54 AM   Dikeman, Hayley         Shaula Hedwall, Jeremy Voeltz, google earth notes from our last call E026454        1276__google earth notes from our last call.pdf
  2723     Attachment               7/12/16 8:54 AM                                                                                                E026455        1276_1_A_GE Water Comparison hd.pdf
  2724     Email with Attachment    7/12/16 9:33 AM   Dikeman, Hayley         Ryan Gordon                    nonnatives                            E026457        1277__nonnatives(1).pdf
  2725     Attachment               7/12/16 9:33 AM                                                                                                E026458        1277_1_A_SSA 2.0 Nonnative Assessment draft v2hd_1.pdf
  2726     Email                   7/12/16 10:27 AM   Gordon, Ryan            Dikeman, Hayley                Re: nonnatives                        E026476        1278__Re_ nonnatives(2).pdf

  2727     Email                   7/12/16 10:58 AM   Voeltz, Jeremy          Gordon, Ryan                 Re: San Carlos chub Distribution Cutoff E026479        1279__Re_ San Carlos chub Distribution Cutoff.pdf
  2728     Email with Attachment   7/12/16 11:50 AM   Allan, Nathan           Dikeman, Hayley              Re: chub ext                            E026481        1280__Re_ chub ext.pdf
  2729     Attachment              7/12/16 11:50 AM                                                                                                E026483        1280_1_A_Chubs NTR 6mo ext_NA.pdf
  2730     Attachment              7/12/16 11:50 AM                                                                                                E026484        1280_2_A_chubs 6mo ext BP_NA.pdf
  2731     Attachment              7/12/16 11:50 AM                                                                                                E026486        1280_3_A_chubs 6mo ext IM_NA.pdf
  2732     Email with Attachment    7/12/16 2:33 PM   Voeltz, Jeremy          Gordon, Ryan                 Re: GIS question.                       E026488        1281__Re_ GIS question..pdf
  2733     Attachment               7/12/16 2:33 PM                                                                                                E026490        1281_1_A_Native Trout of the White Mountains, Arizona W.pdf
  2734     Email with Attachment    7/12/16 3:05 PM   Richardson, Mary        Ryan Gordon                  Fwd: GIS question.                      E026491        1282__Fwd_ GIS question..pdf
  2735     Attachment               7/12/16 3:05 PM                                                                                                E026493        1282_1_A_East Fork White Comparison.pdf
  2736     Email with Attachment    7/12/16 3:31 PM   Curtis J. Gill          'Gordon, Ryan'               RE: Wet Bottom Creek                    E026494        1283__RE_ Wet Bottom Creek.pdf
  2737     Attachment               7/12/16 3:31 PM                                                                                                E026496        1283_1_A_Final 2012 Wet Bottom Creek Trip Report.pdf
  2738     Attachment               7/12/16 3:31 PM                                                                                                E026508        1283_2_A_Wet Bottom Creek Sept 10-13 2012 survey report.pdf
  2739     Email with Attachment    7/13/16 4:25 AM   Galst, Carey            Lupo, Frank                  Re: Chubs 6 mo extension FR notice      E026521        1284__Re_ Chubs 6 mo extension FR notice.pdf
  2740     Attachment               7/13/16 4:25 AM                                                                                                E026523        1284_1_A_20160712_chubs 6m extension 6-3-16 SOL HQ_cjg.pdf
  2741     Email                    7/13/16 7:58 AM   Gordon, Ryan            Hedwall, Shaula              Re: Ash Creek Information               E026532        1285__Re_ Ash Creek Information.pdf
  2742     Email                    7/13/16 8:34 AM   Gordon, Ryan            Hedwall, Shaula              Re: GIS question.                       E026533        1286__Re_ GIS question.(1).pdf
  2743     Email                    7/13/16 9:27 AM   Gordon, Ryan            Sharon Lashway               Re: Ash Creek Survey Updates            E026535        1287__Re_ Ash Creek Survey Updates.pdf
                                                                                                           Fwd: No Update Available on Chub
  2744     Email                   7/13/16 10:06 AM   Allan, Nathan           Conor McGowan                from the AFS/ASIH Committee Yet!        E026538        1288__Fwd_ No Update Available on Chub from the AFS_A....pdf
  2745     Email                   7/13/16 12:26 PM   Richardson, Mary        Gordon, Ryan                 Re: GIS question.                       E026543        1289__Re_ GIS question.(2).pdf
  2746     Email with Attachment    7/13/16 1:46 PM   Dikeman, Hayley         Mary Richardson, Shaula HedwaAssistance needed--6 mo ext             E026545        1290__Assistance needed--6 mo ext.pdf
  2747     Attachment               7/13/16 1:46 PM                                                                                                E026546        1290_1_A_chubs 6m extension 6-13-16 to team.pdf
  2748     Email with Attachment    7/13/16 2:00 PM   Richardson, Mary        Dikeman, Hayley              Re: Assistance needed--6 mo ext         E026555        1291__Re_ Assistance needed--6 mo ext.pdf
  2749     Attachment               7/13/16 2:00 PM                                                                                                E026556        1291_1_A_chubs 6m extension 6-13-16 to team mer.pdf
  2750     Email with Attachment    7/13/16 3:03 PM   Dean, Andy              Dikeman, Hayley              Re: Assistance needed--6 mo ext         E026565        1292__Re_ Assistance needed--6 mo ext(1).pdf
  2751     Attachment               7/13/16 3:03 PM                                                                                                E026566        1292_1_A_chubs 6m extension 6-13-16 to team_AD.pdf
                                                                                                           Re: need page number for the citation
                                                                                                           of headwater and roundtail in the
  2752     Email with Attachment    7/13/16 3:27 PM Gordon, Ryan              Dikeman, Hayley              below AFS document                      E026575        1293__Re_ need page number for the citation of headwa....pdf
  2753     Attachment               7/13/16 3:27 PM                                                                                                E026576        1293_1_A_AFS 2013 fish names.pdf
                                                                                                           Re: need full citation for Brandenburg
  2754     Email with Attachment    7/13/16 3:30 PM Voeltz, Jeremy            Dikeman, Hayley              et al. 2015                             E026722        1294__Re_ need full citation for Brandenburg et al. 2015.pdf

  2755     Attachment               7/13/16 3:30 PM                                                                                                  E026724      1294_1_A_2013 SwW Gila River Chub Morphometrics_FINAL R.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 57 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number        Document Type         Date                       From                        To                               Subject                   Bates #                               Hyperlink
                                                                                                           Re: need full citation for Brandenburg
  2756     Email                    7/13/16 3:32 PM Gordon, Ryan             Dikeman, Hayley               et al. 2015                              E026848      1295__Re_ need full citation for Brandenburg et al. 2015(1).pdf
  2757     Email with Attachment    7/14/16 9:27 AM Gordon, Ryan             Shaula Hedwall, Jeremy Voeltz Chub Survey data for Verde               E026849      1296__Chub Survey data for Verde.pdf
  2758     Attachment               7/14/16 9:27 AM                                                                                                 E026850      1296_1_A_Survey Report Spreadsheet Template Upper Verd.pdf
  2759     Attachment               7/14/16 9:27 AM                                                                                                 E026858      1296_2_A_Survey Report Spreadsheet Middle-Confluence V.pdf
  2760     Attachment               7/14/16 9:27 AM                                                                                                 E026867      1296_3_A_Stream Information Workbook Template Verde.pdf

  2761     Attachment               7/14/16 9:27 AM                                                                                                 E026876      1296_4_A_Stream Information Workbook Upper Verde River_2.pdf
  2762     Email                    7/14/16 9:38 AM   Dikeman, Hayley        Ryan Gordon                    occupied stream length                  E026877      1297__occupied stream length.pdf
  2763     Email                    7/14/16 9:41 AM   Hedwall, Shaula        Voeltz, Jeremy                 Re: Ash Creek Survey Updates            E026878      1298__Re_ Ash Creek Survey Updates(1).pdf
  2764     Email with Attachment    7/14/16 9:48 AM   Hazard, Gjon           Dikeman, Hayley                Re: chub 6 mo ext FR notice             E026882      1299__Re_ chub 6 mo ext FR notice.pdf
  2765     Attachment               7/14/16 9:48 AM                                                                                                 E026884      1299_1_A_20160714_Gj review of_chubs 6m extension 6-13.pdf
  2766     Email with Attachment    7/14/16 9:52 AM   Dikeman, Hayley        Ryan Gordon                                                            E026895      1300__Mail(2).pdf
  2767     Attachment               7/14/16 9:52 AM                                                                                                 E026896      1300_1_A_Final Analysis Units Revision 1 4-23-15 hd.pdf
  2768     Email                   7/14/16 10:51 AM   Hazard, Gjon           Dikeman, Hayley                Re: chub 6 mo ext FR notice             E026906      1301__Re_ chub 6 mo ext FR notice(1).pdf
  2769     Email with Attachment   7/14/16 11:50 AM   Hedwall, Shaula        Dean, Andy                     Re: Assistance needed--6 mo ext         E026909      1302__Re_ Assistance needed--6 mo ext(2).pdf
  2770     Attachment              7/14/16 11:50 AM                                                                                                 E026911      1302_1_A_chubs 6m extension 6-13-16 to team_AD_SJH.pdf
                                                                                                            Re: Chubs Docket No.
  2771     Email with Attachment   7/15/16 10:07 AM   Wilkinson, Susan       Dikeman, Hayley                FWS–R2–ES–2015–0148                     E026921      1303__Re_ Chubs Docket No. FWS–R2–ES–2015–0148.pdf
  2772     Attachment              7/15/16 10:07 AM                                                                                                 E026922      1303_1_A_chubs 6m extension 7.15.16.pdf
  2773     Email with Attachment   7/15/16 12:33 PM   Gordon, Ryan           Hayley Dikeman                 Chub data for model                     E026933      1304__Chub data for model.pdf
  2774     Attachment              7/15/16 12:33 PM                                                                                                 E026934      1304_1_A_Chub SSA Stream Workbook V3.pdf
  2775     Attachment              7/15/16 12:33 PM                                                                                                 E026936      1304_2_A_base data for model v2_1.pdf
  2776     Email with Attachment   7/15/16 12:55 PM   Voeltz, Jeremy         Gordon, Ryan, Shaula Hedwall Re: Chub Info Needed for Model            E026957      1305__Re_ Chub Info Needed for Model.pdf
  2777     Attachment              7/15/16 12:55 PM                                                                                                 E026959      1305_1_A_hydrograph summary of chub streams.pdf
  2778     Email with Attachment    7/18/16 9:35 AM   Voeltz, Jeremy         Gordon, Ryan                   Re: Chub Info Needed for Model          E026962      1306__Re_ Chub Info Needed for Model(1).pdf
  2779     Attachment               7/18/16 9:35 AM                                                                                                 E026965      1306_1_A_hydrograph summary of chub streams_1.pdf
  2780     Email                   7/18/16 12:18 PM   Hedwall, Shaula        Gordon, Ryan                   Re: Beaver/Wet Beaver Creek             E026968      1307__Re_ Beaver_Wet Beaver Creek.pdf
  2781     Email with Attachment    7/19/16 9:23 AM   Dikeman, Hayley        Ryan Gordon, Shaula Hedwall, J data spreadsheet for model              E026969      1308__data spreadsheet for model.pdf
  2782     Attachment               7/19/16 9:23 AM                                                                                                 E026970      1308_1_A_model info for conor 7-19-16.pdf

  2783     Email with Attachment   7/19/16 12:51 PM   Gordon, Ryan           Shaula Hedwall, Jeremy Voeltz, Roundtail Chub Abundance Corrections E026974         1309__Roundtail Chub Abundance Corrections.pdf
  2784     Attachment              7/19/16 12:51 PM                                                                                              E026975         1309_1_A_RTC abundance corrections.pdf
  2785     Attachment              7/19/16 12:51 PM                                                                                              E026983         1309_2_A_Survey Report Spreadsheet Aravaipa Creek_5.pdf
  2786     Attachment              7/19/16 12:51 PM                                                                                              E026988         1309_3_A_Stream Information Workbook Aravaipa Creek_4.pdf
  2787     Email with Attachment    7/19/16 2:48 PM   Gordon, Ryan           Dikeman, Hayley                Re: data spreadsheet for model       E026993         1310__Re_ data spreadsheet for model.pdf
  2788     Attachment               7/19/16 2:48 PM                                                                                              E026995         1310_1_A_model info for conor 7-19-16 rg edits.pdf
  2789     Email                    7/20/16 8:44 AM   Dikeman, Hayley        Gordon, Ryan                   Re: data spreadsheet for model       E026997         1311__Re_ data spreadsheet for model(1).pdf
  2790     Email                    7/20/16 8:49 AM   Gordon, Ryan           Dikeman, Hayley                Re: data spreadsheet for model       E027000         1312__Re_ data spreadsheet for model(2).pdf
  2791     Email with Attachment    7/20/16 9:33 AM   Gordon, Ryan           Shaula Hedwall, Jeremy Voeltz, Follow up on Chub Action Items       E027002         1313__Follow up on Chub Action Items.pdf
  2792     Attachment               7/20/16 9:33 AM                                                                                              E027003         1313_1_A_Survey Report Spreadsheet West Clear Creek Fi.pdf
                                                                                                            Re: Request for 2015/2016 Survey
                                                                                                            Reports/Data to Include in the
  2793     Email                    7/20/16 9:55 AM Gordon, Ryan             Julie Carter                   Roundtail and Headwater Chub SSA     E027006         1314__Re_ Request for 2015_2016 Survey Reports_Data t....pdf
  2794     Email with Attachment   7/20/16 11:12 AM Dikeman, Hayley          Andy Dean, Jeremy Voeltz, Marynotes from last call                  E027008         1315__notes from last call.pdf
  2795     Attachment              7/20/16 11:12 AM                                                                                              E027009         1315_1_A_7-14-2016 chub notes.pdf
                                                                                                            FW: Summary of upper Bill Will
  2796     Email with Attachment   7/20/16 11:40 AM   David Partridge        'Hedwall, Shaula'              sampling                             E027011         1316__FW_ Summary of upper Bill Will sampling.pdf
  2797     Attachment              7/20/16 11:40 AM                                                                                              E027012         1316_1_A_Bill Williams Watershed Survey Report.pdf
  2798     Email                   7/20/16 12:25 PM   Dikeman, Hayley        Gordon, Ryan                   Re: Follow up on Chub Action Items   E027016         1317__Re_ Follow up on Chub Action Items.pdf
  2799     Email                    7/20/16 1:10 PM   Dikeman, Hayley        Gordon, Ryan                   Re: Chub Info Needed for Model       E027020         1318__Re_ Chub Info Needed for Model(2).pdf
  2800     Email with Attachment    7/20/16 1:15 PM   Gordon, Ryan           Andy Dean, Conor McGowan, C Fwd: Chub Info Needed for Model         E027025         1319__Fwd_ Chub Info Needed for Model.pdf
  2801     Attachment               7/20/16 1:15 PM                                                                                              E027029         1319_1_A_hydrograph summary of chub streams_2.pdf
  2802     Email with Attachment    7/20/16 1:59 PM   Dikeman, Hayley        Ryan Gordon                    populations                          E027032         1320__populations.pdf
  2803     Attachment               7/20/16 1:59 PM                                                                                              E027033         1320_1_A_Final Analysis Units Revision 1 4-23-15 hd_1.pdf
  2804     Email                    7/20/16 2:47 PM   Gordon, Ryan           Hedwall, Shaula                Re: Chub Info Needed for Model       E027043         1321__Re_ Chub Info Needed for Model(3).pdf
                                                                                                            Re: [Update] Roundtail Chub DPS
  2805     Email with Attachment    7/21/16 6:34 AM Allan, Nathan            Spangle, Steve                 discussion                           E027048         1322__Re_ [Update] Roundtail Chub DPS discussion.pdf
  2806     Attachment               7/21/16 6:34 AM                                                                                              E027050         1322_1_A_Roundtail Chub DPS Graphic2.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 58 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                    From                         To                              Subject                 Bates #                               Hyperlink
  2807     Email with Attachment    7/21/16 8:34 AM Tony Robinson            'Gordon, Ryan', Mike Lopez   RE: Black River Data request.         E027051      1323__RE_ Black River Data request..pdf
  2808     Attachment               7/21/16 8:34 AM                                                                                             E027053      1323_1_A_Three Forks 2009 Survey Report.pdf
  2809     Attachment               7/21/16 8:34 AM                                                                                             E027061      1323_2_A_Three Forks Survey July-August 2008.pdf
  2810     Attachment               7/21/16 8:34 AM                                                                                             E027067      1323_3_A_Three Forks loach minnow trip report Aug28-30 .pdf
  2811     Attachment               7/21/16 8:34 AM                                                                                             E027073      1323_4_A_EFBR_2015_TICO_Survey20160630.pdf
  2812     Email with Attachment   7/21/16 10:11 AM Sharon Lashway           Gordon, Ryan                 Chub reports                          E027081      1324__Chub reports .pdf
  2813     Attachment              7/21/16 10:11 AM                                                                                             E027082      1324_1_A_R6_Measure11_East Verde River and Pine Creek .pdf
  2814     Attachment              7/21/16 10:11 AM                                                                                             E027099      1324_2_A_R6_Measure43_Marsh Creek Trip Report 2015.pdf
  2815     Attachment              7/21/16 10:11 AM                                                                                             E027107      1324_3_A_R6_Measure15_Cherry Creek Trip Report 2015.pdf
  2816     Attachment              7/21/16 10:11 AM                                                                                             E027114      1324_4_A_R6_Measure15_Gap Creek 2015 Trip Report.pdf
  2817     Attachment              7/21/16 10:11 AM                                                                                             E027122      1324_5_A_RVI_SRP_Roundtree Canyon_2016.pdf
  2818     Attachment              7/21/16 10:11 AM                                                                                             E027129      1324_6_A_R6_Measure31_AshCreekTripReport_2016.pdf

  2819     Email with Attachment   7/21/16 11:02 AM Dikeman, Hayley          Gordon, Ryan                  Re: Model Spreadsheet Needed Please! E027139      1325__Re_ Model Spreadsheet Needed Please!.pdf
  2820     Attachment              7/21/16 11:02 AM                                                                                             E027140      1325_1_A_model info for conor 7-19-16 rg hd.pdf
  2821     Email with Attachment   7/21/16 12:14 PM Gordon, Ryan             Conor McGowan, Conor McGowChub Data for Conor                      E027147      1326__Chub Data for Conor.pdf
  2822     Attachment              7/21/16 12:14 PM                                                                                             E027148      1326_1_A_model info for conor 7-21-16.pdf
                                                                                                           Re: Invitation: Roundtail Chub DPS
                                                                                                           discussion @ Thu Jul 21, 2016 8am -
  2823     Email                    7/21/16 1:50 PM Spangle, Steve           Newton, Jess                  9am (jeremy_voeltz@fws.gov)          E027153      1327__Re_ Invitation_ Roundtail Chub DPS discussion @....pdf
  2824     Email with Attachment    7/21/16 3:01 PM Allan, Nathan            Hayley Dikeman                draft notes                          E031339      1715__draft notes.pdf
  2825     Attachment               7/21/16 3:01 PM                                                                                             E031340      1715_1_A_Roundtail Chub DPS Discussion Notes 7-21-16.pdf
                                                                                                           East Verde Upper/Pine Creek
  2826     Email with Attachment   7/22/16 11:16 AM Gordon, Ryan             Jeremy Voeltz, Shaula Hedwall Headwater Survey Data                E027156      1328__East Verde Upper_Pine Creek Headwater Survey Data.pdf
  2827     Attachment              7/22/16 11:16 AM                                                                                             E027157      1328_1_A_Survey Report Spreadsheet EVR to 87 Final 7-2.pdf
  2828     Attachment              7/22/16 11:16 AM                                                                                             E027161      1328_2_A_Survey Report Spreadsheet Pine Creek _1.pdf

  2829     Attachment              7/22/16 11:16 AM                                                                                             E027165      1328_3_A_R6_Measure11_East Verde River and Pine Creek _1.pdf
  2830     Email with Attachment   7/22/16 12:11 PM Gordon, Ryan             Shaula Hedwall, Jeremy Voeltz Chub Data for Gap Creek              E027182      1329__Chub Data for Gap Creek.pdf
  2831     Attachment              7/22/16 12:11 PM                                                                                             E027183      1329_1_A_R6_Measure15_Gap Creek 2015 Trip Report_1.pdf
  2832     Attachment              7/22/16 12:11 PM                                                                                             E027191      1329_2_A_Gap Creek Survey Report Spreadsheet Final 7-2.pdf
  2833     Email                    7/22/16 1:52 PM Gordon, Ryan             Hedwall, Shaula              Re: Roundtail at West Fork Black?     E027194      1330__Re_ Roundtail at West Fork Black_.pdf
                                                                                                          Re: East Verde Upper/Pine Creek
  2834     Email                    7/22/16 2:24 PM Gordon, Ryan             Hedwall, Shaula              Headwater Survey Data                 E027196      1331__Re_ East Verde Upper_Pine Creek Headwater Surve....pdf
                                                                                                          FW: Roundtail Chub Record at West
  2835     Email with Attachment    7/22/16 2:29 PM Mike Lopez               Ryan_Gordon@fws.gov          Fork Black                            E027198      1332__FW_ Roundtail Chub Record at West Fork Black.pdf
  2836     Attachment               7/22/16 2:29 PM                                                                                             E027200      1332_1_A_Beaver CreeK 2008 report.pdf
  2837     Attachment               7/22/16 2:29 PM                                                                                             E027212      1332_2_A_2015 Region I chub collections in Black drain.pdf
                                                                                                          FW: Roundtail Chub Record at West
  2838     Email with Attachment    7/22/16 4:34 PM Mike Lopez               ryan_gordon@fws.gov          Fork Black                            E027213      1333__FW_ Roundtail Chub Record at West Fork Black(1).pdf
  2839     Attachment               7/22/16 4:34 PM                                                                                             E027215      1333_1_A_PostFireBlackReportDRAFTvers1.0.pdf
  2840     Email                    7/25/16 9:28 AM Hedwall, Shaula          Gordon, Ryan                 Re: Chub Data for Gap Creek           E027244      1334__Re_ Chub Data for Gap Creek.pdf
  2841     Email with Attachment    7/25/16 9:36 AM Gordon, Ryan             Jessica Gwinn                East Verde Report                     E027248      1335__East Verde Report.pdf

  2842     Attachment               7/25/16 9:36 AM                                                                                             E027249      1335_1_A_R6_Measure11_East Verde River and Pine Creek _2.pdf

                                                                                                          Request for Concurrence for a 6-month
                                                                                                          Extension on the Proposal to List Two
                                                                                                          Chubs Based on Scientific Disagreement
  2843     Email with Attachment    7/25/16 1:41 PM   Olguin, Lawrence       Hayley Dikeman               New Mexico and Arizona                 E027266     1336__Request for Concurrence for a 6-month Extension....pdf
  2844     Attachment               7/25/16 1:41 PM                                                                                              E027267     1336_1_A_063582 Trans Memo chubs 6mo ext R2 ES Signed.pdf
  2845     Attachment               7/25/16 1:41 PM                                                                                              E027269     1336_2_A_063582 BP033919 chubs 6mo ext IM to DTS R2 ES .pdf
  2846     Attachment               7/25/16 1:41 PM                                                                                              E027271     1336_3_A_063582 chubs 6m extension 6-3-16 DTS R2 ES Sur.pdf
  2847     Attachment               7/25/16 1:41 PM                                                                                              E027279     1336_4_A_063582 Trans Memo chubs 6mo ext R2 ES Final.pdf
  2848     Email with Attachment    7/25/16 3:22 PM   Dikeman, Hayley        Ryan Gordon                                                         E027281     1337__Mail(3).pdf
  2849     Attachment               7/25/16 3:22 PM                                                                                              E027282     1337_1_A_Chubs 2015 Public Comments Original 1-29-16 h.pdf
  2850     Email                    7/25/16 3:23 PM   Voeltz, Jeremy         Gordon, Ryan                 Re: Upper Gila Chub Record??           E027310     1338__Re_ Upper Gila Chub Record_.pdf
  2851     Email with Attachment   7/26/16 10:18 AM   Gordon, Ryan           Hayley Dikeman               Chub Model Spreadsheet Updates         E027312     1339__Chub Model Spreadsheet Updates.pdf
  2852     Attachment              7/26/16 10:18 AM                                                                                              E027313     1339_1_A_model info for conor 7-21-16 V2.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 59 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                     From                       To                              Subject                     Bates #                             Hyperlink
  2853     Email with Attachment   7/26/16 11:06 AM Galst, Carey             Dikeman, Hayley               Re: Chubs 6 mo ex RO SOL surname        E027318      1340__Re_ Chubs 6 mo ex RO SOL surname.pdf
  2854     Attachment              7/26/16 11:06 AM                                                                                                E027320      1340_1_A_20160726_Chubs 6 mo ext FR notice RO SOL surn.pdf
  2855     Email with Attachment   7/26/16 11:20 AM Allan, Nathan            Galst, Carey                  Re: Chubs 6 mo ex RO SOL surname        E027328      1341__Re_ Chubs 6 mo ex RO SOL surname(1).pdf

  2856     Attachment              7/26/16 11:20 AM                                                                                                E027331      1341_1_A_20160726_Chubs 6 mo ext FR notice RO SOL surn_1.pdf
  2857     Email with Attachment   7/26/16 11:30 AM   Galst, Carey           Allan, Nathan                 Re: Chubs 6 mo ex RO SOL surname        E027339      1342__Re_ Chubs 6 mo ex RO SOL surname(2).pdf
  2858     Attachment              7/26/16 11:30 AM                                                                                                E027342      1342_1_A_20160726_Chubs 6 mo ext_to_AES.pdf
  2859     Attachment              7/26/16 11:30 AM                                                                                                E027351      1342_2_A_20160726_2 Chubs 6mo extension - references c.pdf
  2860     Email with Attachment    7/26/16 5:42 PM   Voeltz, Jeremy         Ryan Gordon, Shaula Hedwall   gage data - update                      E027352      1343__gage data - update.pdf
  2861     Attachment               7/26/16 5:42 PM                                                                                                E027353      1343_1_A_hydrograph summary of chub streams_3.pdf
  2862     Email with Attachment    7/27/16 8:41 AM   Dikeman, Hayley        Conor McGowan, Conor McGowupdated data                                E027360      1344__updated data.pdf
  2863     Attachment               7/27/16 8:41 AM                                                                                                E027361      1344_1_A_model info for conor 7-21-16 V2_1.pdf
  2864     Email with Attachment   7/27/16 10:24 AM   Voeltz, Jeremy         Gordon, Ryan                  Re: gage data - update                  E027366      1345__Re_ gage data - update.pdf
  2865     Attachment              7/27/16 10:24 AM                                                                                                E027368      1345_1_A_hydrograph summary of chub streams v2.0.pdf
  2866     Email                   7/27/16 11:21 AM   Gordon, Ryan           Voeltz, Jeremy               Re: gage data - update                   E027374      1346__Re_ gage data - update(1).pdf
  2867     Email with Attachment   7/27/16 12:46 PM   Richardson, Mary       Gordon, Ryan, Hayley Dikeman Re: Chub SSA Revisions                   E027376      1347__Re_ Chub SSA Revisions.pdf
  2868     Attachment              7/27/16 12:46 PM                                                                                                E027377      1347_1_A_RTC HWC SSA Report 1 26 2016.pdf
  2869     Email with Attachment    7/27/16 2:39 PM   Dikeman, Hayley        Andy Dean, Brenda Smith, Careychub dps call notes                     E031342      1716__chub dps call notes.pdf
  2870     Attachment               7/27/16 2:39 PM                                                                                                E031343      1716_1_A_Roundtail Chub DPS Discussion Notes 7-21-16 (.pdf
                                                                                                           RE: Chub Question related to Jones et
  2871     Email with Attachment    7/28/16 9:05 AM Amberle Jones            'ryan_gordon@fws.gov'         al 2014                                 E027506      1348__RE_ Chub Question related to Jones et al 2014.pdf
  2872     Attachment               7/28/16 9:05 AM                                                                                                E027508      1348_1_A_SONFISHES_GIRO_GilaRiver.pdf
                                                                                                           Fwd: Chub Question related to Jones et
  2873     Email with Attachment   7/28/16 10:13 AM Gordon, Ryan             Jeremy Voeltz, Shaula Hedwall al 2014                                E027511       1349__Fwd_ Chub Question related to Jones et al 2014.pdf
  2874     Attachment              7/28/16 10:13 AM                                                                                               E027514       1349_1_A_SONFISHES_GIRO_GilaRiver_1.pdf
                                                                                                           Re: Chub Question related to Jones et
  2875     Email                    7/28/16 1:21 PM Voeltz, Jeremy           Gordon, Ryan                  al 2014                                E027517       1350__Re_ Chub Question related to Jones et al 2014_1.pdf
  2876     Email with Attachment   7/29/16 12:19 PM Richardson, Mary         Ryan Gordon                   Future Scenarios                       E027522       1351__Future Scenarios_1.pdf
  2877     Attachment              7/29/16 12:19 PM                                                                                               E027523       1351_1_A_Future scenarios mer.pdf
  2878     Email                    7/29/16 2:59 PM Richardson, Mary         Gordon, Ryan                  Re: Future Scenarios                   E027524       1352__Re_ Future Scenarios.pdf
                                                                                                           Fwd: Chub Question related to Jones et
  2879     Email                    7/29/16 4:04 PM Gordon, Ryan             Rob Clarkson                  al 2014                                E027526       1353__Fwd_ Chub Question related to Jones et al 2014(1).pdf
                                                                                                           RE: Chub Question related to Jones et
  2880     Email                    8/1/16 12:19 PM Paul Marsh               'Gordon, Ryan'                al 2014                                E027530       1354__RE_ Chub Question related to Jones et al 2014(1).pdf
                                                                                                           Re: Chub Question related to Jones et
  2881     Email                     8/2/16 9:09 AM Gordon, Ryan             Richardson, Mary              al 2014                                E027534       1355__Re_ Chub Question related to Jones et al 2014(1)_1.pdf
                                                                                                           Re: Chub Question related to Jones et
  2882     Email                     8/2/16 9:10 AM Gordon, Ryan             Paul C Marsh                  al 2014                                E027541       1356__Re_ Chub Question related to Jones et al 2014(2).pdf
                                                                                                           Re: Chub Question related to Jones et
  2883     Email                     8/2/16 9:14 AM Gordon, Ryan             Julie Carter                  al 2014                                E027548       1357__Re_ Chub Question related to Jones et al 2014(3).pdf
                                                                                                           Re: Chub Question related to Jones et
  2884     Email                     8/2/16 9:47 AM Dikeman, Hayley          Gordon, Ryan                  al 2014                                E027552       1358__Re_ Chub Question related to Jones et al 2014(4).pdf

  2885     Email with Attachment    8/2/16 12:09 PM Dikeman, Hayley          Voeltz, Jeremy                Re: %Flood Frequency for Chub Model     E027559      1359__Re_ %Flood Frequency for Chub Model.pdf
  2886     Attachment               8/2/16 12:09 PM                                                                                                E027561      1359_1_A_model info for conor 7-21-16 V3.pdf

  2887     Email with Attachment     8/2/16 1:20 PM Dikeman, Hayley          Gordon, Ryan                  Re: %Flood Frequency for Chub Model     E027567      1360__Re_ %Flood Frequency for Chub Model(1).pdf
  2888     Attachment                8/2/16 1:20 PM                                                                                                E027570      1360_1_A_model info for conor 7-21-16 V4.pdf

  2889     Email                     8/2/16 1:45 PM Gordon, Ryan             Dikeman, Hayley               Re: %Flood Frequency for Chub Model E027575          1361__Re_ %Flood Frequency for Chub Model(2).pdf
                                                                                                           Re:
                                                                                                           NamesOfFishes_2016_GilaSpeciesDelim
  2890     Email                     8/2/16 2:40 PM Voeltz, Jeremy           Gordon, Ryan                  itation_post.pdf                    E027578          1362__Re_ NamesOfFishes_2016_GilaSpeciesDelimitation_....pdf
  2891     Email with Attachment     8/2/16 3:50 PM Gordon, Ryan             Dikeman, Hayley               Re: Nonnatives Question             E027580          1363__Re_ Nonnatives Question.pdf

  2892     Attachment                8/2/16 3:50 PM                                                                                                E027582      1363_1_A_Survey Report Spreadsheet Template Upper Verd_1.pdf

  2893     Email                    8/3/16 10:28 AM Conor McGowan            Gordon, Ryan                  Re: %Flood Frequency for Chub Model     E027590      1364__Re_ %Flood Frequency for Chub Model(3).pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                                No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 60 of 97
                                                                        USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                        EMAIL INDEX

Document
 Number        Document Type          Date                      From                       To                             Subject                       Bates #                               Hyperlink
                                                                                                           Fwd: %Flood Frequency for Chub
  2894     Email with Attachment    8/3/16 10:30 AM Gordon, Ryan            Conor McGowan                  Model                                    E027594       1365__Fwd_ %Flood Frequency for Chub Model.pdf
  2895     Attachment               8/3/16 10:30 AM                                                                                                 E027597       1365_1_A_model info for conor 7-21-16 V4_1.pdf

  2896     Email with Attachment    8/3/16 10:30 AM   Dikeman, Hayley       Gordon, Ryan                   Re: %Flood Frequency for Chub Model      E027602       1366__Re_ %Flood Frequency for Chub Model(4).pdf
  2897     Attachment               8/3/16 10:30 AM                                                                                                 E027607       1366_1_A_model info for conor 7-21-16 V4_2.pdf
  2898     Email                    8/3/16 10:32 AM   Gordon, Ryan          Dikeman, Hayley               Re: Nonnatives Question                   E027612       1367__Re_ Nonnatives Question(1).pdf
  2899     Email                    8/3/16 12:44 PM   Gordon, Ryan          Hedwall, Shaula               Re: Chub Nonnative Abundance?             E027614       1368__Re_ Chub Nonnative Abundance_.pdf
  2900     Email with Attachment     8/3/16 2:02 PM   Conor McGowan         Dikeman, Hayley, Shaula Hedwa model mark down                           E027616       1369__model mark down.pdf
  2901     Attachment                8/3/16 2:02 PM                                                                                                 E027617       1369_1_A_ChubMarkdown (1).pdf
  2902     Email with Attachment     8/3/16 2:13 PM   Dikeman, Hayley       Andy Dean, Jeremy Voeltz, Marychub call notes                           E027627       1370__chub call notes.pdf
  2903     Attachment                8/3/16 2:13 PM                                                                                                 E027628       1370_1_A_8-3-2016 chub notes.pdf
                                                                                                           Fwd: Monthly Activity Report for the
  2904     Email with Attachment     8/3/16 3:16 PM   Gwinn, Jessica        Ryan Gordon                    Month of July 2016                       E027632       1371__Fwd_ Monthly Activity Report for the Month of J....pdf
  2905     Attachment                8/3/16 3:16 PM                                                                                                 E027633       1371_1_A_July 2016 MAR.pdf
  2906     Email with Attachment    8/8/16 10:04 AM   Gordon, Ryan          Mary Richardson                Climate Paper                            E027639       1372__Climate Paper.pdf
  2907     Attachment               8/8/16 10:04 AM                                                                                                 E027640       1372_1_A_Bayazit et al 2015.pdf
  2908     Email                    8/8/16 10:08 AM   Dikeman, Hayley       Conor McGowan, Conor McGowfuture scenarios                              E027656       1373__future scenarios(1).pdf
  2909     Email with Attachment    8/8/16 12:00 PM   Gordon, Ryan          Mary Richardson           Climate Spreadsheet                           E027657       1374__Climate Spreadsheet.pdf
  2910     Attachment               8/8/16 12:00 PM                                                                                                 E027658       1374_1_A_Chub SSA Climate Summary 5.19.16_1.pdf

                                                                                                            Re: WILDLIFE: Climate change to leave
  2911     Email                    8/8/16 12:23 PM Gordon, Ryan            Richardson, Mary                native fish species high and dry in Ariz. E027688     1375__Re_ WILDLIFE_ Climate change to leave native fi....pdf
  2912     Email with Attachment     8/8/16 1:20 PM Gordon, Ryan            Richardson, Mary                Re: Climate Spreadsheet                   E027692     1376__Re_ Climate Spreadsheet.pdf
  2913     Attachment                8/8/16 1:20 PM                                                                                                   E027694     1376_1_A_Gila Flow Needs Review Ch 3_1.pdf
  2914     Email with Attachment     8/8/16 4:44 PM Richardson, Mary        Ryan Gordon                     Future Scenarios - Chubs                  E027710     1377__Future Scenarios - Chubs.pdf
  2915     Attachment                8/8/16 4:44 PM                                                                                                   E027711     1377_1_A_Future scenarios take 2.pdf
                                                                                                            Re: ACTION NEEDED-Reschedule
  2916     Email with Attachment    8/9/16 12:50 PM Conor McGowan           Allan, Nathan, Orin Robinson weekly chub call                             E027712     1378__Re_ ACTION NEEDED-Reschedule weekly chub call.pdf
  2917     Attachment               8/9/16 12:50 PM                                                                                                   E027715     1378_1_A_Chub Scenario building.pdf
                                                                                                            FYI--SCHEDULED TO PUBLISH: 6-month
                                                                                                            Extension Notice of Final Determination
                                                                                                            on Listing the Headwater Chub and
                                                                                                            Lower Colorado River DPS of the
                                                                                                            Roundtail Chub will publish in the
                                                                                                            Federal Register Monday, August 15,
  2918     Email                    8/12/16 9:19 AM Jacobsen, Susan         Aaron Archibeque, Adam Zerren2016.                                        E027718     1379__FYI--SCHEDULED TO PUBLISH_ 6-month Extension No....pdf
                                                                                                            6-month Extension Notice of Final
                                                                                                            Determination on Listing the
                                                                                                            Headwater Chub and Lower Colorado
                                                                                                            River DPS of the Roundtail Chub will
                                                                                                            publish in the Federal Register Monday,
  2919     Email with Attachment   8/12/16 10:54 AM Voeltz, Jeremy          Josh Parker, Tim Gatewood, Cyn August 15, 2016                            E027720     1380__6-month Extension Notice of Final Determination....pdf
  2920     Attachment              8/12/16 10:54 AM                                                                                                   E027721     1380_1_A_2016-19340.pdf
  2921     Email with Attachment   8/12/16 11:30 AM Gordon, Ryan            Shaula Hedwall, Jeremy Voeltz, Climate Scenario Draft for Chub SSA        E027729     1381__Climate Scenario Draft for Chub SSA.pdf
  2922     Attachment              8/12/16 11:30 AM                                                                                                   E027730     1381_1_A_Climate Scenario.pdf
  2923     Attachment              8/12/16 11:30 AM                                                                                                   E027735     1381_2_A_Bayazit et al 2015_1.pdf
  2924     Attachment              8/12/16 11:30 AM                                                                                                   E027751     1381_3_A_Murphy and Ellis 2014 - Journal of Hydrology_3.pdf
                                                                                                            Roundtail chub DPS and Headwater
                                                                                                            chub proposed ESA listing - REOPENING
  2925     Email with Attachment    8/15/16 8:44 AM Nystedt, John           Brenda Ball, Caroline Antone, cncomment period                            E027772     1382__Roundtail chub DPS and Headwater chub proposed ....pdf
  2926     Attachment               8/15/16 8:44 AM                                                                                                   E027774     1382_1_A_GiroGiniPL6moExt_81FR54018_2016-19340.pdf
  2927     Email                    8/16/16 9:29 AM Spangle, Steve          Richardson, Mary                Re: AFS and Chubs                         E027776     1383__Re_ AFS and Chubs.pdf

  2928     Email with Attachment    8/17/16 1:18 PM Gordon, Ryan            Hayley Dikeman, Mary Richards Possible Climate Scenario for Chub SSA E027777          1384__Possible Climate Scenario for Chub SSA.pdf
  2929     Attachment               8/17/16 1:18 PM                                                                                              E027778          1384_1_A_Climate Scenario_1.pdf
  2930     Email with Attachment    8/17/16 2:09 PM Hedwall, Shaula         Hayley Dikeman, Mike Martinez Stuff                                  E027783          1385__Stuff.pdf
  2931     Attachment               8/17/16 2:09 PM                                                                                              E027784          1385_1_A_Chub Scenario building_sjh.pdf
  2932     Email with Attachment    8/17/16 3:30 PM Dikeman, Hayley         Andy Dean, Carey Galst, Jeremy chub notes                            E027788          1386__chub notes(2).pdf
                                          Case 4:18-cv-00404-JGZ                   Document
                                                        Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                             No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 61 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                      From                        To                                Subject                   Bates #                               Hyperlink
  2933     Attachment               8/17/16 3:30 PM                                                                                                  E027789      1386_1_A_8-17-16 chubs.pdf
  2934     Email with Attachment   8/18/16 10:27 AM   Richardson, Mary       Ryan Gordon                     Chub Petition                           E027792      1387__Chub Petition.pdf
  2935     Attachment              8/18/16 10:27 AM                                                                                                  E027793      1387_1_A_2003 CBD Petition.pdf
  2936     Email with Attachment    8/18/16 1:00 PM   Gordon, Ryan           Richardson, Mary                Re: Chub Future Scenarios               E027919      1388__Re_ Chub Future Scenarios.pdf
  2937     Attachment               8/18/16 1:00 PM                                                                                                  E027921      1388_1_A_Future Scenario Examples or Range.pdf
  2938     Attachment               8/18/16 1:00 PM                                                                                                  E027924      1388_2_A_model info for conor 7-21-16 V4 (1).pdf
  2939     Email                    8/18/16 1:38 PM   Richardson, Mary       Gordon, Ryan                    Re: Chub Future Scenarios               E027929      1389__Re_ Chub Future Scenarios(1).pdf
  2940     Email                    8/22/16 8:20 AM   Gordon, Ryan           Hayley                          Re: Call today                          E027931      1390__Re_ Call today.pdf
  2941     Email                    8/22/16 8:34 AM   Richardson, Mary       Gordon, Ryan                    Re: Chub decision                       E027933      1391__Re_ Chub decision.pdf
  2942     Email                    8/22/16 9:12 AM   Gordon, Ryan           Nathan Allan, Hayley Dikeman,   Re: Chub decision                       E027934      1392__Re_ Chub decision(1).pdf
  2943     Email                    8/22/16 9:36 AM   Gordon, Ryan           Dean, Andy                      Re: Chub decision                       E027936      1393__Re_ Chub decision(2).pdf
  2944     Email                   8/22/16 10:13 AM   Steve Spangle          Allan, Nathan                   Re: Chub decision                       E027938      1394__Re_ Chub decision(3).pdf
  2945     Email                   8/22/16 11:36 AM   Gordon, Ryan           Hayley                          Re: Call today                          E027939      1395__Re_ Call today(1).pdf
  2946     Email                    8/23/16 8:44 AM   Dikeman, Hayley        Steve Spangle                   Re: Chub decision                       E027941      1396__Re_ Chub decision(4).pdf
  2947     Email                    8/23/16 2:02 PM   Allan, Nathan          Dikeman, Hayley                 Re: chub on hold                        E027942      1397__Re_ chub on hold.pdf
                                                                                                             Re: September 6th AGFD Meeting
  2948     Email                    8/23/16 2:05 PM   Gordon, Ryan           Voeltz, Jeremy                  Request to Discuss Chub                 E027944      1398__Re_ September 6th AGFD Meeting Request to Discu....pdf
  2949     Email                    8/23/16 2:08 PM   Dikeman, Hayley        Carey Galst                     Fwd: Chub decision                      E027946      1399__Fwd_ Chub decision.pdf
  2950     Email                    8/23/16 2:12 PM   Dean, Andy             Dikeman, Hayley                 Re: Chub follow-up webinar              E027947      1400__Re_ Chub follow-up webinar.pdf
  2951     Email                    8/23/16 2:34 PM   David Propst           Hayley Dikeman                  Re: Chub follow-up webinar              E027948      1401__Re_ Chub follow-up webinar(1).pdf
  2952     Email                    8/23/16 3:42 PM   Robert Clarkson        'Dikeman, Hayley', 'Dave WeedmRE: Chub follow-up webinar                E027950      1402__RE_ Chub follow-up webinar_1.pdf
                                                                                                             Re: Roundtail chub DPS and Headwater
                                                                                                             chub proposed ESA listing - REOPENING
  2953     Email with Attachment    8/23/16 5:28 PM   Nystedt, John          Brenda Ball, Caroline Antone, cncomment period                          E027952      1403__Re_ Roundtail chub DPS and Headwater chub propo....pdf
  2954     Attachment               8/23/16 5:28 PM                                                                                                  E027954      1403_1_A_2ChubsDTLltr6moExtVI_160815.signed 8.15.2016.pdf
  2955     Email                    8/24/16 9:03 AM   Richardson, Mary       Ryan Gordon, Mike Martinez, H Message to Julie Carter                   E027956      1404__Message to Julie Carter.pdf
  2956     Email                   8/24/16 10:21 AM   Steve Spangle          Dikeman, Hayley               Re: Chub follow-up webinar                E027957      1405__Re_ Chub follow-up webinar(2).pdf
  2957     Email with Attachment    8/24/16 1:30 PM   Gordon, Ryan           Chris Cantrell                Re: September 6th Chub Meeting            E027960      1406__Re_ September 6th Chub Meeting.pdf
  2958     Attachment               8/24/16 1:30 PM                                                                                                  E027963      1406_1_A_image001_5.pdf
  2959     Attachment               8/24/16 1:30 PM                                                                                                  E027964      1406_2_A_image003_5.pdf
  2960     Email with Attachment    8/24/16 3:41 PM   Voeltz, Jeremy         Hayley Dikeman, Nathan Allan, taxonomy of Gila Chub                     E027965      1407__taxonomy of Gila Chub.pdf
  2961     Attachment               8/24/16 3:41 PM                                                                                                  E027966      1407_1_A_DeMarais 1995 Taxonomic history and status of .pdf
  2962     Email with Attachment    8/25/16 8:54 AM   Dikeman, Hayley        Nathan Allan                    chub scenarios                          E027980      1408__chub scenarios(1).pdf
  2963     Attachment               8/25/16 8:54 AM                                                                                                  E027981      1408_1_A_chub scenarios.pdf
  2964     Email with Attachment    8/26/16 2:02 PM   Gordon, Ryan           Mary Richardson                 Draft Future Scenarios                  E027986      1409__Draft Future Scenarios.pdf
  2965     Attachment               8/26/16 2:02 PM                                                                                                  E027987      1409_1_A_Draft Future Scenarios.pdf
  2966     Email                   8/29/16 12:01 PM   Spangle, Steve         Gordon, Ryan                  Re: Sept. 6th Meeting with AGFD/FWS       E027993      1410__Re_ Sept. 6th Meeting with AGFD_FWS.pdf
                                                                                                           Re: Are we having a chub call
  2967     Email                    8/31/16 7:31 AM Gordon, Ryan             Allan, Nathan                 tomorrow? I am assuming not.....        E027995        1411__Re_ Are we having a chub call tomorrow_ I am as....pdf
                                                                                                           Re: September 6th Chub Meeting with
  2968     Email                    8/31/16 9:16 AM Gordon, Ryan             Smith, Brenda                 AGFD                                    E027997        1412__Re_ September 6th Chub Meeting with AGFD.pdf
                                                                                                           Fwd: Final Report of the AFS/ASIH Joint
                                                                                                           Committee on the Names of Fishes on
                                                                                                           the taxonomy of Gila in the Lower
                                                                                                           Colorado River basin of Arizona and
  2969     Email with Attachment     9/1/16 9:31 AM Gordon, Ryan             Andy Dean, Hayley Dikeman, JerNew Mexico                              E028000        1413__Fwd_ Final Report of the AFS_ASIH Joint Committ....pdf
  2970     Attachment                9/1/16 9:31 AM                                                                                                E028002        1413_1_A_ATT00001.pdf
  2971     Attachment                9/1/16 9:31 AM                                                                                                E028003        1413_2_A_6ABD121A-E4B5-43D0-B1FF-3946E5728CDF[82].pdf
  2972     Attachment                9/1/16 9:31 AM                                                                                                E028004        1413_3_A_Final report to Arizona Game and Fish Departme.pdf
  2973     Attachment                9/1/16 9:31 AM                                                                                                E028008        1413_4_A_ATT00002.pdf
                                                                                                           Fwd: Final Report of the AFS/ASIH Joint
                                                                                                           Committee on the Names of Fishes on
                                                                                                           the taxonomy of Gila in the Lower
                                                                                                           Colorado River basin of Arizona and
  2974     Email with Attachment     9/1/16 9:32 AM Gordon, Ryan             Andy Dean, Hayley Dikeman, JerNew Mexico                              E028009        1414__Fwd_ Final Report of the AFS_ASIH Joint Committ...(1).pdf
  2975     Attachment                9/1/16 9:32 AM                                                                                                E028011        1414_1_A_ATT00001_1.pdf
  2976     Attachment                9/1/16 9:32 AM                                                                                                E028012        1414_2_A_6ABD121A-E4B5-43D0-B1FF-3946E5728CDF[94].pdf

  2977     Attachment                9/1/16 9:32 AM                                                                                                  E028013      1414_3_A_6ABD121A-E4B5-43D0-B1FF-3946E5728CDF[82]_1.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 62 of 97
                                                                      USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                      EMAIL INDEX

Document
 Number        Document Type        Date                     From                        To                              Subject                     Bates #                               Hyperlink

  2978     Attachment               9/1/16 9:32 AM                                                                                                E028014      1414_4_A_6ABD121A-E4B5-43D0-B1FF-3946E5728CDF[82]_2.pdf
  2979     Attachment               9/1/16 9:32 AM                                                                                                E028015      1414_5_A_ATT00002_1.pdf
  2980     Attachment               9/1/16 9:32 AM                                                                                                E028016      1414_6_A_ATT00003.pdf
  2981     Attachment               9/1/16 9:32 AM                                                                                                E028017      1414_7_A_Appendix A. Copus, et al. Report.August 2016.pdf
  2982     Attachment               9/1/16 9:32 AM                                                                                                E028037      1414_8_A_ATT00004.pdf
                                                                                                         Re: Final Report of the AFS/ASIH Joint
                                                                                                         Committee on the Names of Fishes on
                                                                                                         the taxonomy of Gila in the Lower
                                                                                                         Colorado River basin of Arizona and
  2983     Email                    9/1/16 9:48 AM Gordon, Ryan           Chris Cantrell                 New Mexico                               E028038      1415__Re_ Final Report of the AFS_ASIH Joint Committe....pdf
  2984     Email                   9/1/16 10:08 AM Gordon, Ryan           Steve Spangle, Mary Richardson Sept. 6th Meeting with Chris.            E028039      1416__Sept. 6th Meeting with Chris..pdf
                                                                                                         Re: Final Report of the AFS/ASIH Joint
                                                                                                         Committee on the Names of Fishes on
                                                                                                         the taxonomy of Gila in the Lower
                                                                                                         Colorado River basin of Arizona and
  2985     Email                   9/1/16 12:04 PM Spangle, Steve         Martinez, Mike                 New Mexico                               E028040      1417__Re_ Final Report of the AFS_ASIH Joint Committe...(1).pdf
                                                                                                         Final Report of the AFS/ASIH Joint
                                                                                                         Committee on the Names of Fishes on
                                                                                                         the taxonomy of Gila in the Lower
                                                                                                         Colorado River basin of Arizona and
  2986     Email with Attachment    9/1/16 5:35 PM Voeltz, Jeremy         Jess Newton, Kirk Young, ThomaNew Mexico                                E028042      1418__Final Report of the AFS_ASIH Joint Committee on....pdf

  2987     Attachment               9/1/16 5:35 PM                                                                                                E028043      1418_1_A_Final report to Arizona Game and Fish Departme_1.pdf
  2988     Attachment               9/1/16 5:35 PM                                                                                                E028047      1418_2_A_Appendix A. Copus, et al. Report.August 2016_1.pdf
                                                                                                           Fwd: Final Report of the AFS/ASIH Joint
                                                                                                           Committee on the Names of Fishes on
                                                                                                           the taxonomy of Gila in the Lower
                                                                                                           Colorado River basin of Arizona and
  2989     Email with Attachment   9/2/16 11:22 AM Newton, Jess           Stewart Jacks, Jennifer FowlerPr New Mexico                              E028067     1419__Fwd_ Final Report of the AFS_ASIH Joint Committ...(2).pdf

  2990     Attachment              9/2/16 11:22 AM                                                                                                E028069      1419_1_A_Final report to Arizona Game and Fish Departme_2.pdf
  2991     Attachment              9/2/16 11:22 AM                                                                                                E028073      1419_2_A_Appendix A. Copus, et al. Report.August 2016_2.pdf
                                                                                                         Final Report of the AFS/ASIH Joint
                                                                                                         Committee on the Names of Fishes on
                                                                                                         the taxonomy of Gila in the Lower
                                                                                                         Colorado River basin of Arizona and
  2992     Email with Attachment    9/2/16 1:06 PM Voeltz, Jeremy         Tim Gatewood, Josh Parker      New Mexico                               E028093      1420__Final Report of the AFS_ASIH Joint Committee on...(1).pdf

  2993     Attachment               9/2/16 1:06 PM                                                                                                E028094      1420_1_A_Final report to Arizona Game and Fish Departme_3.pdf
  2994     Attachment               9/2/16 1:06 PM                                                                                                E028098      1420_2_A_Appendix A. Copus, et al. Report.August 2016_3.pdf
  2995     Email with Attachment    9/6/16 9:55 AM Gordon, Ryan           Mike Martinez                  Draft 2 chubs 30day NOA                  E028118      1421__Draft 2 chubs 30day NOA.pdf
  2996     Attachment               9/6/16 9:55 AM                                                                                                E028119      1421_1_A_HWC and RTC 30day NOA draft.pdf
  2997     Email with Attachment    9/7/16 9:16 AM Martinez, Mike         Gordon, Ryan, Carey Galst, Fran Re: Draft 2 chubs 30day NOA             E028126      1422__Re_ Draft 2 chubs 30day NOA.pdf
  2998     Attachment               9/7/16 9:16 AM                                                                                                E028127      1422_1_A_HWC and RTC 30day NOA draft_1.pdf
  2999     Email with Attachment   9/7/16 11:15 AM Galst, Carey           Gordon, Ryan                   Re: Draft 2 chubs 30day NOA              E028134      1423__Re_ Draft 2 chubs 30day NOA(1).pdf
  3000     Attachment              9/7/16 11:15 AM                                                                                                E028136      1423_1_A_20160907_HWC and RTC 30day NOA draft_cjg.pdf
                                                                                                        Final Report of the AFS/ASIH Joint
                                                                                                        Committee on the Names of Fishes on
                                                                                                        the taxonomy of Gila in the Lower
                                                                                                        Colorado River basin of Arizona and
  3001     Email with Attachment    9/7/16 2:23 PM Voeltz, Jeremy         tstevens@scrw.scat-nsn.gov, DaNew Mexico                                E028144      1424__Final Report of the AFS_ASIH Joint Committee on...(2).pdf

  3002     Attachment               9/7/16 2:23 PM                                                                                                E028145      1424_1_A_Final report to Arizona Game and Fish Departme_4.pdf

                                                                                                         Re: signed by RD and attached the
                                                                                                         Request for concurrence for a 6-month
                                                                                                         extension on the proposal to list two
  3003     Email with Attachment    9/7/16 2:36 PM Olguin, Lawrence       Gordon, Ryan                   chubs based on scientific disagreement E028149        1425__Re_ signed by RD and attached the Request for c...(1).pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 63 of 97
                                                                       USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                       EMAIL INDEX

Document
 Number         Document Type         Date                    From                        To                             Subject                   Bates #                               Hyperlink
  3004     Attachment                9/7/16 2:36 PM                                                                                             E028152      1425_1_A_BP033763 20160127 BP for RD R2 ES Signed_2.pdf
  3005     Email with Attachment    9/8/16 10:51 AM Gordon, Ryan           Mike Martinez, Mary Richardso Chub Draft Briefing Paper              E028153      1426__Chub Draft Briefing Paper.pdf
  3006     Attachment               9/8/16 10:51 AM                                                                                             E028154      1426_1_A_BP Taxonomic Status of roundtail, headwater, .pdf
  3007     Email with Attachment    9/8/16 12:00 PM Richardson, Mary       Gordon, Ryan                  Re: Chub Draft Briefing Paper          E028156      1427__Re_ Chub Draft Briefing Paper.pdf
  3008     Attachment               9/8/16 12:00 PM                                                                                             E028157      1427_1_A_BP Taxonomic Status of roundtail, headwater, _1.pdf
  3009     Email with Attachment     9/8/16 2:22 PM Gordon, Ryan           Andy Dean, Hayley Dikeman, JerFwd: FW: Chub Document                 E028159      1428__Fwd_ FW_ Chub Document.pdf
  3010     Attachment                9/8/16 2:22 PM                                                                                             E028162      1428_1_A_image003_6.pdf
  3011     Attachment                9/8/16 2:22 PM                                                                                             E028163      1428_2_A_image002_5.pdf
  3012     Attachment                9/8/16 2:22 PM                                                                                             E028164      1428_3_A_image001_6.pdf
  3013     Attachment                9/8/16 2:22 PM                                                                                             E028165      1428_4_A_image004_4.pdf

  3014     Attachment                9/8/16 2:22 PM                                                                                             E028166      1428_5_A_Final report to Arizona Game and Fish Departme_5.pdf
  3015     Email with Attachment     9/9/16 7:21 AM Gordon, Ryan           Mary Richardson               Fwd: Roundtail Chub press release      E028170      1429__Fwd_ Roundtail Chub press release.pdf
  3016     Attachment                9/9/16 7:21 AM                                                                                             E028172      1429_1_A_160906_chubb species_nr (2).pdf
                                                                                                         Fwd: Electronic Mail-Joint Committee
                                                                                                         on Names of Fishes decision on
  3017     Email                    9/9/16 12:20 PM Spangle, Steve         Mary Richardson, Ryan Gordon, Roundtail Chub taxonomy                E028174      1430__Fwd_ Electronic Mail-Joint Committee on Names o....pdf
                                                                                                         Fwd: Joint Committee on Names of
                                                                                                         Fishes decision on Roundtail Chub
  3018     Email with Attachment     9/9/16 2:48 PM Gordon, Ryan           Conor McGowan, Hayley Dikem taxonomy                                 E028176      1431__Fwd_ Joint Committee on Names of Fishes decisio....pdf
  3019     Attachment                9/9/16 2:48 PM                                                                                             E028182      1431_1_A_Fossil Creek Revised MS as Submitted Aug 9 201.pdf
  3020     Email with Attachment     9/9/16 3:54 PM Spangle, Steve         shaula hedwall, Brenda Smith, MFwd: Chub comments submitted          E028219      1432__Fwd_ Chub comments submitted.pdf

  3021     Attachment                9/9/16 3:54 PM                                                                                             E028221      1432_1_A_AZGFD Comment Letter_Chub Classification 20160.pdf
                                                                                                         Fwd: DCN: BP033970 - New
                                                                                                         Information on the Taxonomy of the
  3022     Email with Attachment     9/9/16 5:46 PM Gordon, Cathy          Lynn Wellman                  Roundtail Headwater and Gila Chub      E028224      1433__Fwd_ DCN_ BP033970 - New Information on the Tax....pdf

  3023     Attachment                9/9/16 5:46 PM                                                                                             E028225      1433_1_A_Transmittal Memo New Taxonomic Info for Chubs.pdf
  3024     Attachment                9/9/16 5:46 PM                                                                                             E028226      1433_2_A_NTR Taxonomic Status of Roundtail chub.pdf
  3025     Attachment                9/9/16 5:46 PM                                                                                             E028227      1433_3_A_BP Taxonomic Status of roundtail_ headwater_ .pdf
  3026     Email with Attachment    9/13/16 9:36 AM Galst, Carey           Sarah Quamme, Don Morgan      Fwd: Chub comments submitted           E028229      1434__Fwd_ Chub comments submitted(1).pdf

  3027     Attachment               9/13/16 9:36 AM                                                                                             E028232      1434_1_A_AZGFD Comment Letter_Chub Classification 20160_1.pdf
                                                                                                          Fwd: DCN: BP033970 - New
                                                                                                          Information on the Taxonomy of the
  3028     Email with Attachment    9/14/16 9:40 AM Gordon, Ryan           Jeremy Voeltz, Jess Newton, ShaRoundtail Headwater and Gila Chub     E028235      1435__Fwd_ DCN_ BP033970 - New Information on the Tax...(1).pdf

  3029     Attachment               9/14/16 9:40 AM                                                                                             E028236      1435_1_A_BP Taxonomic Status of roundtail_ headwater_ _1.pdf
                                                                                                         Comments on Federal register notice
  3030     Email with Attachment    9/14/16 2:57 PM Thomas Dowling         Gordon, Ryan                  for Gila                               E028238      1436__Comments on Federal register notice for Gila.pdf
  3031     Attachment               9/14/16 2:57 PM                                                                                             E028239      1436_1_A_Dowling et al response Gila comment.pdf
  3032     Attachment               9/14/16 2:57 PM                                                                                             E028246      1436_2_A_Fossil Creek Revised MS as Submitted Aug 9 201_1.pdf
                                                                                                         Re: Comments on Federal register
  3033     Email                    9/15/16 6:57 AM Gordon, Ryan           Thomas Dowling                notice for Gila                        E028283      1437__Re_ Comments on Federal register notice for Gila.pdf
                                                                                                         Additional Comments on the Chub
  3034     Email with Attachment    9/15/16 7:28 AM Gordon, Ryan           Andy Dean, Hayley Dikeman, Jer6month Extension                       E028285      1438__Additional Comments on the Chub 6month Extension.pdf

  3035     Attachment               9/15/16 7:28 AM                                                                                             E028286      1438_1_A_NMDGF_Headwater_RT_Chub_Comments_9-12-16.pdf
  3036     Attachment               9/15/16 7:28 AM                                                                                             E028311      1438_2_A_Dowling et al response Gila comment_1.pdf

  3037     Attachment               9/15/16 7:28 AM                                                                                             E028318      1438_3_A_Ext_Final_Determination_of_Proposed_Listing_Ro.pdf
                                                                                                         Re: Additional Comments on the Chub
  3038     Email                    9/15/16 9:49 AM Gordon, Ryan           Richardson, Mary              6month Extension                       E028320      1439__Re_ Additional Comments on the Chub 6month Exte....pdf
                                                                                                         IM for reopening the comment period
  3039     Email with Attachment   9/15/16 10:02 AM Dikeman, Hayley        Ryan Gordon                   for chubs                              E028321      1440__IM for reopening the comment period for chubs.pdf
  3040     Attachment              9/15/16 10:02 AM                                                                                             E028322      1440_1_A_063582 BP033919 chubs 6mo ext IM to DTS v2.pdf
  3041     Email with Attachment    9/15/16 3:02 PM Martinez, Mike         Dikeman, Hayley               Re: scenarios                          E031345      1717__Re_ scenarios(3).pdf
  3042     Attachment               9/15/16 3:02 PM                                                                                             E031346      1717_1_A_chub scenario plans 2.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 64 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                      From                      To                             Subject                        Bates #                              Hyperlink
  3043     Email with Attachment    9/15/16 3:08 PM   Gordon, Ryan           Mike Martinez, Hayley Dikeman Chub IM Draft                             E028324      1441__Chub IM Draft.pdf
  3044     Attachment               9/15/16 3:08 PM                                                                                                  E028325      1441_1_A_2 Chubs IM for 45 day Comment Period.pdf
  3045     Email with Attachment    9/15/16 3:48 PM   Richardson, Mary       Gordon, Ryan                   Re: Chub IM Draft                        E028328      1442__Re_ Chub IM Draft.pdf
  3046     Attachment               9/15/16 3:48 PM                                                                                                  E028329      1442_1_A_2 Chubs IM for 45 day Comment Period mer edit.pdf
  3047     Email with Attachment    9/15/16 4:21 PM   Martinez, Mike         Richardson, Mary               Re: Chub IM Draft                        E028332      1443__Re_ Chub IM Draft(1).pdf
  3048     Attachment               9/15/16 4:21 PM                                                                                                  E028333      1443_1_A_2 Chubs IM for 45 day Comment Period mer mm e.pdf
  3049     Email with Attachment    9/16/16 9:18 AM   Richardson, Mary       Ryan Gordon                    Fwd: Chub IM Draft                       E028336      1444__Fwd_ Chub IM Draft.pdf
  3050     Attachment               9/16/16 9:18 AM                                                                                                  E028338      1444_1_A_063582 Trans Memo chubs 6mo ext v8 clean.pdf
  3051     Email with Attachment    9/16/16 9:32 AM   Dikeman, Hayley        Gordon, Ryan                   Re: Chub IM Draft                        E028340      1445__Re_ Chub IM Draft(2).pdf
  3052     Attachment               9/16/16 9:32 AM                                                                                                  E028341      1445_1_A_2 Chubs IM for 45 day Comment Period hd.pdf
  3053     Email with Attachment   9/16/16 10:40 AM   Martinez, Mike         Dikeman, Hayley, Steve Spangle Re: scenarios                            E031350      1718__Re_ scenarios(2).pdf
  3054     Attachment              9/16/16 10:40 AM                                                                                                  E031352      1718_1_A_chub scenario plans v3.pdf
  3055     Email with Attachment   9/16/16 11:39 AM   Spangle, Steve         Martinez, Mike                 Re: scenarios                            E031356      1719__Re_ scenarios(1).pdf
  3056     Attachment              9/16/16 11:39 AM                                                                                                  E031358      1719_1_A_chub scenario plans v3 ss comments.pdf
  3057     Email                    9/16/16 1:58 PM   Martinez, Mike         Hayley Dikeman                 Re: scenarios                            E031362      1720__Re_ scenarios.pdf
                                                                                                            Draft scenarios of path forward for
  3058     Email with Attachment    9/16/16 2:05 PM Martinez, Mike           Steve Spangle, Susan Jacobsen, chubs                                    E031365      1721__Draft scenarios of path forward for chubs.pdf
  3059     Attachment               9/16/16 2:05 PM                                                                                                  E031366      1721_1_A_chub scenario plans v4.pdf
  3060     Email with Attachment    9/16/16 5:14 PM Hedwall, Shaula          Hayley Dikeman, Ryan Gordon, Fwd: Carter et al 2016 presentation        E028344      1446__Fwd_ Carter et al 2016 presentation.pdf
  3061     Attachment               9/16/16 5:14 PM                                                                                                  E028345      1446_1_A_Carter et al 2016 Classification success of sp.pdf
                                                                                                            Re: Final report of the AFS/ASIH Joint
                                                                                                            Committee on the Names of Fishes on
  3062     Email with Attachment    9/17/16 5:30 AM Page,Larry M             Hedwall, Shaula, dausten@fishe the taxonomy of Gila                     E028377      1447__Re_ Final report of the AFS_ASIH Joint Committe..._1.pdf
  3063     Attachment               9/17/16 5:30 AM                                                                                                  E028379      1447_1_A_6ABD121A-E4B5-43D0-B1FF-3946E5728CDF[35].pdf
  3064     Email with Attachment    9/18/16 7:06 PM Dikeman, Hayley          Gordon, Ryan                   Re: Chub IM Draft                        E028380      1448__Re_ Chub IM Draft(3).pdf
  3065     Attachment               9/18/16 7:06 PM                                                                                                  E028383      1448_1_A_2 Chubs IM for 45 day Comment Period mer mm h.pdf
                                                                                                            Fwd: Draft scenarios of path forward
  3066     Email with Attachment    9/19/16 4:57 AM Galst, Carey             Sarah Quamme                   for chubs                                E031369      1722__Fwd_ Draft scenarios of path forward for chubs(1).pdf
  3067     Attachment               9/19/16 4:57 AM                                                                                                  E031371      1722_1_A_chub scenario plans v4_SJH.pdf

                                                                                                            New Information on the Taxonomy of
  3068     Email with Attachment   9/19/16 10:09 AM Olguin, Lawrence         Steve Spangle                  the Roundtail Headwater and Gila Chub E028386         1449__New Information on the Taxonomy of the Roundtai....pdf

  3069     Attachment              9/19/16 10:09 AM                                                                                                 E028387       1449_1_A_BP033970BPTaxonomic Status roundtailheadwatera.pdf
                                                                                                            Re: Draft scenarios of path forward for
  3070     Email                   9/19/16 10:33 AM Galst, Carey             Quamme, Sarah                  chubs                                   E031375       1723__Re_ Draft scenarios of path forward for chubs(2).pdf
                                                                                                            Re: Draft scenarios of path forward for
  3071     Email                   9/19/16 12:08 PM Voeltz, Jeremy           Hedwall, Shaula                chubs                                   E031377       1724__Re_ Draft scenarios of path forward for chubs(1).pdf

  3072     Email with Attachment    9/19/16 2:18 PM   Gordon, Ryan           Mike Martinez, Mary Richardso Chub IM For DTS assignment in the RO E028389           1450__Chub IM For DTS assignment in the RO.pdf
  3073     Attachment               9/19/16 2:18 PM                                                                                                  E028390      1450_1_A_2 Chubs IM for 45 day Comment Period 9.19.pdf
  3074     Email with Attachment    9/20/16 9:20 AM   Dikeman, Hayley        Mike Martinez, Steve Spangle updated scenario                           E031380      1725__updated scenario.pdf
  3075     Attachment               9/20/16 9:20 AM                                                                                                  E031381      1725_1_A_chub scenario plans 9-20-16docx.pdf
  3076     Email with Attachment    9/20/16 9:37 AM   Spangle, Steve         Dikeman, Hayley                 Re: updated scenario                    E031386      1726__Re_ updated scenario(4).pdf
  3077     Attachment               9/20/16 9:37 AM                                                                                                  E031388      1726_1_A_chub scenario plans v3 ss 2 comments.pdf
  3078     Email                   9/20/16 10:01 AM   Spangle, Steve         Dikeman, Hayley                 Re: updated scenario                    E031393      1727__Re_ updated scenario(3).pdf
                                                                                                             Re: Draft scenarios of path forward for
  3079     Email with Attachment   9/20/16 12:07 PM Smith, Brenda            Steve Spangle                   chubs                                   E031396      1728__Re_ Draft scenarios of path forward for chubs.pdf
  3080     Attachment              9/20/16 12:07 PM                                                                                                  E031399      1728_1_A_chub scenario plans v5_clean.pdf
  3081     Email                   9/20/16 12:45 PM Dikeman, Hayley          Spangle, Steve                  Re: updated scenario                    E031402      1729__Re_ updated scenario(2).pdf
                                                                                                             Fwd: Draft scenarios of path forward
  3082     Email                    9/20/16 4:12 PM Smith, Brenda            Mike A Martinez, Hayley Dikem for chubs                                 E031404      1730__Fwd_ Draft scenarios of path forward for chubs.pdf
                                                                                                             Fwd: AFS' FAILURE TO USE BEST
  3083     Email with Attachment   9/21/16 11:39 AM Spangle, Steve           Brenda Smith, shaula hedwall, J AVAILABLE SCIENCE                       E028393      1451__Fwd_ AFS' FAILURE TO USE BEST AVAILABLE SCIENCE.pdf
  3084     Attachment              9/21/16 11:39 AM                                                                                                  E028395      1451_1_A_roundtail chub 20160921 correspondence CBD to .pdf
                                                                                                                                                                  1451_2_A_roundtail chub 20160914 LISTING COMMENTS
  3085     Attachment              9/21/16 11:39 AM                                                                                                  E028398      DOWLI.pdf

  3086     Attachment              9/21/16 11:39 AM                                                                                                  E028405      1451_3_A_roundtail chub report 20160816 ACCEPTED PREPUB.pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                                No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 65 of 97
                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                            EMAIL INDEX

Document
 Number        Document Type          Date                        From                          To                              Subject                    Bates #                               Hyperlink
                                                                                                                                                                     1451_4_A_roundtail chub report 20160816 ACCEPTED
  3087     Attachment              9/21/16 11:39 AM                                                                                                     E028442      PREPUB_1.pdf
  3088     Email                   9/21/16 12:28 PM   Martinez, Mike            Hayley Dikeman                  Fwd: chubs weekly call                  E031408      1731__Fwd_ chubs weekly call.pdf
  3089     Email with Attachment    9/21/16 3:58 PM   Fitzpatrick, Lesley       Jessica Gwinn                   docs                                    E028479      1452__docs(1).pdf
  3090     Attachment               9/21/16 3:58 PM                                                                                                     E028480      1452_1_A_Mueller 2006.pdf
  3091     Attachment               9/21/16 3:58 PM                                                                                                     E028554      1452_2_A_BioScience-2003-Minckley-219-34.pdf
  3092     Attachment               9/21/16 3:58 PM                                                                                                     E028570      1452_3_A_USFWS 2005 lcr mgmt plan.PDF
  3093     Email with Attachment    9/22/16 1:39 PM   Fitzpatrick, Lesley       Jessica Gwinn                   nonnative control                       E028632      1453__nonnative control.pdf
  3094     Attachment               9/22/16 1:39 PM                                                                                                     E028633      1453_1_A_Mueller 2005.pdf
  3095     Email                    9/22/16 3:58 PM   Spangle, Steve            Richardson, Mary                Re: Chub taxonomy and genetics          E028644      1454__Re_ Chub taxonomy and genetics.pdf
  3096     Email with Attachment    9/22/16 4:26 PM   Richardson, Mary          Wade Wilson                     Gila spp. Genetics and Taxonomy         E028645      1455__Gila spp. Genetics and Taxonomy.pdf

  3097     Attachment               9/22/16 4:26 PM                                                                                                     E028646      1455_1_A_Final report to Arizona Game and Fish Departme_6.pdf
  3098     Email                    9/23/16 8:20 AM Dikeman, Hayley             Lupo, Frank                    Re: updated scenario                     E031413      1732__Re_ updated scenario(1).pdf
  3099     Email                   9/23/16 12:32 PM Lupo, Frank                 Spangle, Steve                 Re: updated scenario                     E031416      1733__Re_ updated scenario.pdf
  3100     Email                    9/27/16 3:13 PM Spangle, Steve              Richardson, Mary               Re: Request to AFS for Official Letter   E028650      1456__Re_ Request to AFS for Official Letter.pdf
                                                                                                               Fwd: Do you want me and Conor on
  3101     Email                   9/28/16 11:54 AM Allan, Nathan               Conor McGowan                  chub call today?                         E028651      1457__Fwd_ Do you want me and Conor on chub call today_.pdf
                                                                                                               Re: Draft of email to Conservation
  3102     Email                   9/29/16 11:09 AM Gordon, Ryan                Dikeman, Hayley                Genetics Community of Practice           E028652      1458__Re_ Draft of email to Conservation Genetics Com....pdf
                                                                                                               Re: Draft of email to Conservation
  3103     Email                   9/29/16 11:11 AM Martinez, Mike              Richardson, Mary               Genetics Community of Practice           E028654      1459__Re_ Draft of email to Conservation Genetics Com...(1).pdf
                                                                                                               Re: Draft of email to Conservation
  3104     Email                    9/29/16 1:15 PM Richardson, Mary            Dikeman, Hayley                Genetics Community of Practice           E028656      1460__Re_ Draft of email to Conservation Genetics Com...(2).pdf
                                                                                                               RE: AFS' FAILURE TO USE BEST
  3105     Email with Attachment    9/30/16 1:01 PM Julie Carter                ''shaula_hedwall@fws.gov' (sha AVAILABLE SCIENCE                        E028660      1461__RE_ AFS' FAILURE TO USE BEST AVAILABLE SCIENCE.pdf
  3106     Attachment               9/30/16 1:01 PM                                                                                                     E028662      1461_1_A_image001_7.pdf
  3107     Attachment               9/30/16 1:01 PM                                                                                                     E028663      1461_2_A_image003_7.pdf
                                                                                                               Re: Conservation Genetics Community
  3108     Email                    9/30/16 1:37 PM Martinez, Mike              Hedwall, Shaula                of Practice - Chub Review                E028664      1462__Re_ Conservation Genetics Community of Practice....pdf
  3109     Email                    9/30/16 2:26 PM Julie Carter                ''shaula_hedwall@fws.gov' (sha Marsh et al                              E028666      1463__Marsh et al.pdf

  3110     Email                    10/3/16 3:31 PM Richardson, Mary            Gordon, Ryan                    Re: Other Chafin Research in the works E028667       1464__Re_ Other Chafin Research in the works.pdf

                                                                                                                Fwd: Information for the Conservation
  3111     Email                    10/3/16 3:44 PM Newton, Jess                Jeremy Voeltz                   Genetics Community of Practice        E028668        1465__Fwd_ Information for the Conservation Genetics ....pdf
                                                                                                                Re: Information for the Conservation
  3112     Email                    10/3/16 4:51 PM Spangle, Steve              Newton, Jess                    Genetics Community of Practice        E028671        1466__Re_ Information for the Conservation Genetics C....pdf

                                                                                                              Fwd: Information for the Conservation
  3113     Email                   10/4/16 11:26 AM Hedwall, Shaula             Jeremy Voeltz                 Genetics Community of Practice        E028674          1467__Fwd_ Information for the Conservation Genetics ...(1).pdf
                                                                                                              Re: Information for the Conservation
  3114     Email                   10/4/16 11:47 AM Voeltz, Jeremy              Dikeman, Hayley               Genetics Community of Practice        E028678          1468__Re_ Information for the Conservation Genetics C...(1).pdf
  3115     Email with Attachment    10/4/16 4:16 PM Dikeman, Hayley             Gordon, Ryan, Mike Martinez, MRe: chub talking points               E028683          1469__Re_ chub talking points.pdf
  3116     Attachment               10/4/16 4:16 PM                                                                                                 E028685          1469_1_A_064134 IM Chubs 45 day comment period draft 9.pdf
                                                                                                              Re: Information for the Conservation
  3117     Email                   10/5/16 12:52 PM Martinez, Mike              Newton, Jess                  Genetics Community of Practice        E028687          1470__Re_ Information for the Conservation Genetics C...(2).pdf
  3118     Email with Attachment    10/5/16 5:52 PM Julie Carter                'steve_spangle@fws.gov'       Carter et al 2016                     E028690          1471__Carter et al 2016.pdf
  3119     Attachment               10/5/16 5:52 PM                                                                                                 E028691          1471_1_A_Carter et al 2016_1.pdf
                                                                                                              Chubs-re-open commit period
  3120     Email with Attachment    10/6/16 9:25 AM Dikeman, Hayley             Andy Dean, Brenda Smith, Careysurnamed by RD                        E028723          1472__Chubs-re-open commit period surnamed by RD.pdf
  3121     Attachment               10/6/16 9:25 AM                                                                                                 E028724          1472_1_A_064134 IM R2 ES Signed.pdf
  3122     Attachment               10/6/16 9:25 AM                                                                                                 E028726          1472_2_A_064134 FRN R2 ES Surnamed Signed.pdf
  3123     Attachment               10/6/16 9:25 AM                                                                                                 E028734          1472_3_A_064134 Trans Memo R2 ES Signed (1).pdf
  3124     Email with Attachment    10/6/16 9:27 AM Dikeman, Hayley             Carey Galst                   Chubs-45 day comment period           E028736          1473__Chubs-45 day comment period.pdf
  3125     Attachment               10/6/16 9:27 AM                                                                                                 E028737          1473_1_A_064134 IM R2 ES Signed_1.pdf
  3126     Attachment               10/6/16 9:27 AM                                                                                                 E028739          1473_2_A_064134 FRN R2 ES Surnamed Signed_1.pdf
  3127     Attachment               10/6/16 9:27 AM                                                                                                 E028747          1473_3_A_064134 Trans Memo R2 ES Signed (1)_1.pdf
  3128     Email                    10/6/16 9:42 AM Spangle, Steve              Dikeman, Hayley               Re: Carter et al 2016                 E028749          1474__Re_ Carter et al 2016.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 66 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type          Date                    From                           To                           Subject                    Bates #                             Hyperlink
  3129     Email with Attachment    10/6/16 12:53 PM Dikeman, Hayley         Galst, Carey                   Re: Chubs-45 day comment period        E028752      1475__Re_ Chubs-45 day comment period.pdf
  3130     Attachment               10/6/16 12:53 PM                                                                                               E028754      1475_1_A_064134 FRN R2 ES Final.pdf
                                                                                                           Fwd: Chub talking points for Regional
  3131     Email                    10/7/16 10:10 AM Gordon, Ryan            Hayley Dikeman, Mike Martinez Director                                E028762      1476__Fwd_ Chub talking points for Regional Director.pdf
                                                                                                           Re: FR doc Chubs 45 day reopening
  3132     Email with Attachment    10/7/16 10:59 AM Wilkinson, Susan        Dikeman, Hayley, Cash, Marcia comment period                          E028764      1477__Re_ FR doc Chubs 45 day reopening comment period.pdf
  3133     Attachment               10/7/16 10:59 AM                                                                                               E028766      1477_1_A_chub pL reopening 10.7.16.pdf
                                                                                                            Re: Chubs-re-open commit period
  3134     Email                    10/7/16 11:33 AM Dikeman, Hayley         Hedwall, Shaula                surnamed by RD                         E028775      1478__Re_ Chubs-re-open commit period surnamed by RD.pdf
                                                                                                            Re: FR doc Chubs 45 day reopening
  3135     Email                    10/7/16 11:34 AM Wilkinson, Susan        Dikeman, Hayley                comment period                         E028777      1479__Re_ FR doc Chubs 45 day reopening comment period(1).pdf
  3136     Email with Attachment     10/7/16 2:50 PM Richardson, Mary        Wade Wilson                    Gila spp. Discussion                   E028780      1480__Gila spp. Discussion.pdf

  3137     Attachment                10/7/16 2:50 PM                                                                                               E028781      1480_1_A_Final report to Arizona Game and Fish Departme_7.pdf
  3138     Attachment                10/7/16 2:50 PM                                                                                               E028785      1480_2_A_Appendix A. Copus, et al. Report.August 2016 (.pdf
  3139     Attachment                10/7/16 2:50 PM                                                                                               E028805      1480_3_A_DFC_2015_GilaPhylogenomics_2015_post_2.pdf

  3140     Attachment                10/7/16 2:50 PM                                                                                               E028842      1480_4_A_NamesOfFishes_2016_GilaSpeciesDelimitation_pos.pdf
  3141     Attachment                10/7/16 2:50 PM                                                                                               E028883      1480_5_A_Dowling et al response Gila comment_2.pdf
  3142     Attachment                10/7/16 2:50 PM                                                                                               E028890      1480_6_A_Fossil Creek Revised MS as Submitted Aug 9 201_2.pdf
  3143     Email with Attachment   10/12/16 10:49 AM Chris Cantrell          Spangle, Steve                 RE: Larry Page call                    E028927      1481__RE_ Larry Page call.pdf
  3144     Attachment              10/12/16 10:49 AM                                                                                               E028928      1481_1_A_image001_8.pdf
  3145     Attachment              10/12/16 10:49 AM                                                                                               E028929      1481_2_A_image003_8.pdf
  3146     Email with Attachment    10/12/16 2:48 PM Richardson, Mary        Hayley Dikeman, Jess Newton, K Fwd: Gila spp. Discussion              E028930      1482__Fwd_ Gila spp. Discussion.pdf

  3147     Attachment               10/12/16 2:48 PM                                                                                               E028932      1482_1_A_Final report to Arizona Game and Fish Departme_8.pdf
  3148     Attachment               10/12/16 2:48 PM                                                                                               E028936      1482_2_A_Appendix A. Copus, et al. Report.August 2016 (_1.pdf
  3149     Attachment               10/12/16 2:48 PM                                                                                               E028956      1482_3_A_DFC_2015_GilaPhylogenomics_2015_post_3.pdf
                                                                                                                                                                1482_4_A_NamesOfFishes_2016_GilaSpeciesDelimitation_pos_1.pd
  3150     Attachment               10/12/16 2:48 PM                                                                                               E028993      f
  3151     Attachment               10/12/16 2:48 PM                                                                                               E029034      1482_5_A_Dowling et al response Gila comment_3.pdf
  3152     Attachment               10/12/16 2:48 PM                                                                                               E029041      1482_6_A_Fossil Creek Revised MS as Submitted Aug 9 201_3.pdf
                                                                                                            Fwd: FW: DRAFT Report of the
                                                                                                            AFS/ASIH Joint Committee on the
                                                                                                            Names of Fishes to AGFD/Protection of
  3153     Email with Attachment    10/12/16 3:17 PM   Spangle, Steve        Ryan Gordon, Mary Richardson, Fossil Creek site                      E029078       1483__Fwd_ FW_ DRAFT Report of the AFS_ASIH Joint Com....pdf
  3154     Attachment               10/12/16 3:17 PM                                                                                              E029085       1483_1_A_image001_9.pdf
  3155     Attachment               10/12/16 3:17 PM                                                                                              E029086       1483_2_A_6CB22D5D-B023-43C6-8308-C5CED24E7C08[82].pdf
  3156     Attachment               10/12/16 3:17 PM                                                                                              E029087       1483_3_A_image003_9.pdf
  3157     Attachment               10/12/16 3:17 PM                                                                                              E029088       1483_4_A_Report to Arizona Game and Fish Department.29.pdf
  3158     Email                    10/12/16 3:25 PM   Wilson, Wade          Richardson, Mary               Re: Additional Literature - Gila spp. E029092       1484__Re_ Additional Literature - Gila spp..pdf
  3159     Email with Attachment    10/13/16 7:59 AM   Gordon, Ryan          David Partridge                Re: New Chub locations                E029094       1485__Re_ New Chub locations.pdf
  3160     Attachment               10/13/16 7:59 AM                                                                                              E029096       1485_1_A_image001_10.pdf
  3161     Email with Attachment   10/19/16 12:40 PM   Dikeman, Hayley       Andy Dean, Brenda Smith, Colle Listable entity info                  E029097       1486__Listable entity info.pdf
  3162     Attachment              10/19/16 12:40 PM                                                                                              E029098       1486_1_A_19921125 Taxonomy and listable entities memo.pdf
  3163     Attachment              10/19/16 12:40 PM                                                                                              E029102       1486_2_A_20070220 Listable-entity-draft.pdf
  3164     Email                    10/19/16 1:58 PM   Murphy, Wally         Steve Spangle                  Re: Listable entity info              E029112       1487__Re_ Listable entity info.pdf
  3165     Email                    10/19/16 3:25 PM   Dikeman, Hayley       Hedwall, Shaula                Re: Listable entity info              E029114       1488__Re_ Listable entity info(1).pdf
  3166     Email                    10/19/16 3:31 PM   Dikeman, Hayley       Steve Spangle                  Re: Listable entity info              E029117       1489__Re_ Listable entity info(2).pdf
  3167     Email with Attachment    10/21/16 6:31 AM   Page,Larry M          Spangle, Steve                 Re: Phone tag                         E029120       1490__Re_ Phone tag.pdf
  3168     Attachment               10/21/16 6:31 AM                                                                                              E029122       1490_1_A_6ABD121A-E4B5-43D0-B1FF-3946E5728CDF[30].pdf
  3169     Attachment               10/21/16 6:31 AM                                                                                              E029123       1490_2_A_3. Taxonomy of Gila in the Lower Colorado Riv.pdf
  3170     Email with Attachment    10/21/16 9:51 AM   Spangle, Steve        Mary Richardson, Ryan Gordon, Fwd: Phone tag                         E029132       1491__Fwd_ Phone tag.pdf

  3171     Attachment               10/21/16 9:51 AM                                                                                               E029134      1491_1_A_6ABD121A-E4B5-43D0-B1FF-3946E5728CDF[30]_1.pdf
  3172     Attachment               10/21/16 9:51 AM                                                                                               E029135      1491_2_A_3. Taxonomy of Gila in the Lower Colorado Riv_1.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 67 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number        Document Type         Date                       From                       To                                   Subject               Bates #                               Hyperlink
                                                                                                              Re: DELIVERED TO OFR: Reopening of
                                                                                                              public comment period on Proposed
                                                                                                              Rule to List Headwater Chub and
                                                                                                              Roundtail Chub DPS as Threatened was
  3173     Email                   10/25/16 5:17 PM Martinez, Mike           Dikeman, Hayley                  delivered to the FR today, Oct 25.   E029144      1492__Re_ DELIVERED TO OFR_ Reopening of public comme....pdf
                                                                                                              Congressional Requests 120 Day
                                                                                                              Extension to the Public Comment
  3174     Email with Attachment   10/27/16 3:47 PM Olguin, Lawrence         Hayley Dikeman                   Period for the Texas Hornshell       E029146      1493__Congressional Requests 120 Day Extension to the....pdf
  3175     Attachment              10/27/16 3:47 PM                                                                                                E029147      1493_1_A_064288 Lang and Altenbach 2001.pdf
  3176     Attachment              10/27/16 3:47 PM                                                                                                E029154      1493_2_A_064288 Blakeslee etal 2013.pdf
  3177     Attachment              10/27/16 3:47 PM                                                                                                E029160      1493_3_A_064288 signed Response letter.pdf
  3178     Email                    11/1/16 1:55 PM Gordon, Ryan             Dikeman, Hayley                  Re: Interim Chub Statement??         E029163      1494__Re_ Interim Chub Statement_.pdf
                                                                                                              Re: News Bulletin - FWS Reopening
                                                                                                              Comment Period on Proposal to List
  3179     Email                    11/2/16 6:10 AM   Thomas Dowling         Gordon, Ryan                     Two Southwest Fishes                 E029165      1495__Re_ News Bulletin - FWS Reopening Comment Perio....pdf
  3180     Email                    11/2/16 9:39 AM   Richardson, Mary       Wade Wilson                      Chub                                 E029168      1496__Chub_1.pdf
  3181     Email                    11/2/16 4:10 PM   Smith, Brenda          Spangle, Steve                   Re: Proposed meeting - chubs         E029169      1497__Re_ Proposed meeting - chubs.pdf
  3182     Email                    11/3/16 1:44 PM   Allan, Nathan          Hayley Dikeman, Susan Jacobse Fwd: Chubs--next steps                  E029172      1498__Fwd_ Chubs--next steps.pdf
                                                                                                              RE: News Bulletin - FWS Reopening
                                                                                                              Comment Period on Proposal to List
  3183     Email with Attachment   11/4/16 11:48 AM   Paul Marsh             'Gordon, Ryan'                   Two Southwest Fishes                 E029173      1499__RE_ News Bulletin - FWS Reopening Comment Perio..._1.pdf
  3184     Attachment              11/4/16 11:48 AM                                                                                                E029176      1499_1_A_DOCUMENTS 2 CARTER et al.pdf
  3185     Email                    11/8/16 1:08 PM   Hedwall, Shaula        Richardson, Mary                 Re: Question                         E029214      1500__Re_ Question(1).pdf
  3186     Email                    11/9/16 6:59 AM   Gordon, Ryan           Richardson, Mary                 Re: Question                         E029217      1501__Re_ Question(2).pdf
  3187     Email                    11/9/16 7:48 AM   Richardson, Mary       Ryan Gordon                      Fwd: Carter et al. 2016              E029219      1502__Fwd_ Carter et al. 2016.pdf
                                                                                                              Fwd: Joint Committee on Names of
                                                                                                              Fishes decision on Roundtail Chub
  3188     Email with Attachment   11/9/16 10:31 AM   Gordon, Ryan           Hedwall, Shaula, Voeltz, Jeremy taxonomy                              E029220      1503__Fwd_ Joint Committee on Names of Fishes decisio...(1).pdf
  3189     Attachment              11/9/16 10:31 AM                                                                                                E029226      1503_1_A_Fossil Creek Revised MS as Submitted Aug 9 201_4.pdf
  3190     Email                   11/9/16 10:36 AM   Voeltz, Jeremy         Richardson, Mary                 Re: Question                         E029263      1504__Re_ Question(3).pdf
  3191     Email with Attachment   11/9/16 11:35 AM   Richardson, Mary       Wade Wilson                      Carter et al. 2016                   E029266      1505__Carter et al. 2016.pdf
  3192     Attachment              11/9/16 11:35 AM                                                                                                E029267      1505_1_A_CARTER et al 2016_2.pdf
  3193     Email with Attachment   11/9/16 11:47 AM   Gordon, Ryan           Hayley Dikeman, Jeremy Voeltz, Carter et al Draft Manuscript          E029305      1506__Carter et al Draft Manuscript.pdf
  3194     Attachment              11/9/16 11:47 AM                                                                                                E029306      1506_1_A_DOCUMENTS 2 CARTER et al (1).pdf
  3195     Email                   11/17/16 1:10 PM   Richardson, Mary       Dikeman, Hayley                  Re: Carter et al Draft Manuscript    E029344      1507__Re_ Carter et al Draft Manuscript.pdf
  3196     Email                   11/18/16 9:36 AM   Dikeman, Hayley        Gruhala, James, Wally Murphy, Fwd: chub dates                         E029346      1508__Fwd_ chub dates.pdf
                                                                                                              RE: [dfc-l] USFW Reopens Comment
  3197     Email with Attachment   11/23/16 9:41 PM 'Robin Silver'           'Chris Cantrell', 'Tyler Chafin' Period for Chub                      E029350      1509__RE_ [dfc-l] USFW Reopens Comment Period for Chub.pdf
  3198     Attachment              11/23/16 9:41 PM                                                                                                E029351      1509_1_A_roundtail chub report 20160000 Classification .pdf
  3199     Attachment              11/23/16 9:41 PM                                                                                                E029389      1509_2_A_roundtail chub report 20160800 Revision of the.pdf
  3200     Attachment              11/23/16 9:41 PM                                                                                                E029409      1509_3_A_message-footer.pdf
  3201     Email with Attachment   11/25/16 1:34 PM Curtis, Mary             Wilson, Wade                     Re: ES Review                        E029410      1510__Re_ ES Review.pdf
  3202     Attachment              11/25/16 1:34 PM                                                                                                E029414      1510_1_A_Gila Revision Review-MBC.pdf
  3203     Email with Attachment    12/6/16 9:18 PM Richardson, Mary         Wade Wilson                      Chub Publication                     E029416      1511__Chub Publication.pdf
  3204     Attachment               12/6/16 9:18 PM                                                                                                E029417      1511_1_A_Marsh et al 2016.pdf
                                                                                                              New Publication from
  3205     Email with Attachment    12/7/16 8:29 AM Gordon, Ryan             Hayley Dikeman, James Gruhala Marsh/Clarkson/Dowling                  E029431      1512__New Publication from Marsh_Clarkson_Dowling.pdf
  3206     Attachment               12/7/16 8:29 AM                                                                                                E029432      1512_1_A_Marsh et al 2016 Molecular Genetics Informs Sp.pdf

  3207     Email with Attachment   12/12/16 8:15 AM Gordon, Ryan             Hayley Dikeman, James Gruhala Chub 45-day Public Comments to Date E029446          1513__Chub 45-day Public Comments to Date.pdf

  3208     Attachment              12/12/16 8:15 AM                                                                                               E029447       1513_1_A_GRIC_Comments_on_Listing_of_Chub_Species_(FINA.pdf
                                                                                                                                                                1513_2_A_NMDGF_Response_to_Rountail_and_Headwater_Chub_.
  3209     Attachment              12/12/16 8:15 AM                                                                                               E029449       pdf
  3210     Attachment              12/12/16 8:15 AM                                                                                               E029450       1513_3_A_CBD_Chub_Comments.pdf

  3211     Attachment              12/12/16 8:15 AM                                                                                               E029456       1513_4_A_FWS-R2-ES-2015-0148_Dowling_et_al_response_let.pdf
  3212     Email with Attachment   12/15/16 4:18 PM Richardson, Mary         Steve Spangle, Nathan Allan, Ha Fwd: Status Check                    E029463       1514__Fwd_ Status Check.pdf
  3213     Attachment              12/15/16 4:18 PM                                                                                               E029465       1514_1_A_COP Gila spp Revision Review December 2016.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 68 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                      From                       To                               Subject                Bates #                              Hyperlink
  3214     Email                   12/15/16 8:16 PM   Wade Wilson            Richardson, Mary              Re: Status Check                     E029468      1515__Re_ Status Check.pdf
  3215     Email                   12/16/16 7:29 AM   Dikeman, Hayley        Richardson, Mary, Ryan Gordon Re: Status Check                     E029470      1516__Re_ Status Check(1).pdf
  3216     Email                   12/16/16 9:26 AM   Dikeman, Hayley        Richardson, Mary              Re: Today's Call                     E029472      1517__Re_ Today's Call.pdf
  3217     Email                   12/16/16 9:26 AM   Richardson, Mary       Hayley Dikeman                Missed a few comments                E029474      1518__Missed a few comments.pdf
  3218     Email with Attachment   12/16/16 9:30 AM   Dikeman, Hayley        Shawn Sartorius               Fwd: Status Check                    E029475      1519__Fwd_ Status Check(1).pdf
  3219     Attachment              12/16/16 9:30 AM                                                                                             E029478      1519_1_A_COP Gila spp Revision Review December 2016_1.pdf
  3220     Email with Attachment   12/20/16 1:34 PM   Dikeman, Hayley        Andy Dean, Brenda Smith, Jame Agenda for chub meeting in Jan       E029481      1520__Agenda for chub meeting in Jan.pdf
  3221     Attachment              12/20/16 1:34 PM                                                                                             E029482      1520_1_A_Chub Meeting.pdf
  3222     Email with Attachment    1/3/17 11:59 AM   Richardson, Mary       Dikeman, Hayley, Ryan Gordon Re: chub call tomorrow                E029483      1521__Re_ chub call tomorrow.pdf
  3223     Attachment               1/3/17 11:59 AM                                                                                             E029484      1521_1_A_AFS FWS TWS MOU.pdf
                                                                                                            Fwd: TODAY'S ELECTRONIC MAIL-
  3224     Email with Attachment     1/4/17 8:06 AM   Spangle, Steve         Ryan Gordon                    returned mail                       E029489      1522__Fwd_ TODAY'S ELECTRONIC MAIL-returned mail.pdf
  3225     Attachment                1/4/17 8:06 AM                                                                                             E029491      1522_1_A_20170103163413371.pdf
  3226     Email with Attachment    1/4/17 11:11 AM   Dikeman, Hayley        Andy Dean, Brenda Smith, Jame Chub meeting 1-9-17                  E029495      1523__Chub meeting 1-9-17.pdf
  3227     Attachment               1/4/17 11:11 AM                                                                                             E029496      1523_1_A_Chub Meeting agenda 1-9-17.pdf
  3228     Email with Attachment    1/4/17 11:18 AM   Dikeman, Hayley        Shawn Sartorius, Nathan Allan detailed agenda for us               E029498      1524__detailed agenda for us.pdf
  3229     Attachment               1/4/17 11:18 AM                                                                                             E029499      1524_1_A_Chub Meeting agenda for presenters.pdf
  3230     Email with Attachment     1/4/17 2:12 PM   Richardson, Mary       Hayley Dikeman                 Fwd: Chub 45day summary comments    E029501      1525__Fwd_ Chub 45day summary comments.pdf

  3231     Attachment                1/4/17 2:12 PM                                                                                             E029502      1525_1_A_Summary Comments from 45-day and COP Review.pdf
  3232     Email with Attachment     1/6/17 2:36 PM Allan, Nathan            Shawn Sartorius, Hayley Dikemaagenda edits                         E029505      1526__agenda edits.pdf
  3233     Attachment                1/6/17 2:36 PM                                                                                             E029506      1526_1_A_Chub Meeting agenda - NA.pdf
  3234     Email with Attachment    1/11/17 8:23 AM Gordon, Ryan             Richardson, Mary, Dikeman, Ha Chub Briefing                        E029509      1527__Chub Briefing.pdf
  3235     Attachment               1/11/17 8:23 AM                                                                                             E029510      1527_1_A_2nd Briefing on Taxonomic Status roundtailhea.pdf
  3236     Email with Attachment    1/11/17 1:15 PM Allan, Nathan            Dikeman, Hayley                Doremus 1997                        E029512      1528__Doremus 1997.pdf
  3237     Attachment               1/11/17 1:15 PM                                                                                             E029513      1528_1_A_Doremus 1997 Listing ESA Science and Policy.pdf
                                                                                                           Fwd: FW: Chub comments from
  3238     Email with Attachment    1/12/17 8:27 AM Spangle, Steve           Ryan Gordon, Mary Richardson, Dowling et al,                       E029640      1529__Fwd_ FW_ Chub comments from Dowling et al,.pdf

  3239     Attachment               1/12/17 8:27 AM                                                                                             E029642      1529_1_A_Marsh et al 2016 Molecular Genetics Informs Sp_1.pdf
                                                                                                           Re: FW: Chub comments from Dowling
  3240     Email                    1/12/17 8:38 AM   Gordon, Ryan           Spangle, Steve                et al,                               E029656      1530__Re_ FW_ Chub comments from Dowling et al,.pdf
  3241     Email                    1/12/17 2:41 PM   Quamme, Sarah          Sartorius, Shawn              Re: Arizona Chubs                    E029658      1531__Re_ Arizona Chubs.pdf
  3242     Email                    1/13/17 9:40 AM   Dikeman, Hayley        Gordon, Ryan                  Re: Chub Question                    E029660      1532__Re_ Chub Question_1.pdf
  3243     Email with Attachment   1/13/17 10:10 AM   Gordon, Ryan           Richardson, Mary, Dikeman, Ha Re: Briefing Paper on Chubs          E029661      1533__Re_ Briefing Paper on Chubs.pdf
  3244     Attachment              1/13/17 10:10 AM                                                                                             E029662      1533_1_A_2nd Briefing on Taxonomic Status roundtailhea_1.pdf
                                                                                                            chub taxon write up by Shaula and
  3245     Email with Attachment   1/13/17 11:24 AM   Dikeman, Hayley        Ryan Gordon                    Jeremy                              E029664      1534__chub taxon write up by Shaula and Jeremy.pdf
  3246     Attachment              1/13/17 11:24 AM                                                                                             E029665      1534_1_A_Chub taxonomy write up for SSA.draft.2015.01._2.pdf
  3247     Attachment              1/13/17 11:24 AM                                                                                             E029667      1534_2_A_Taxonomy for S and J REVISED_1.pdf
  3248     Email                   1/18/17 12:29 PM   Dikeman, Hayley        Richardson, Mary              Re: Chub Briefing                    E029672      1535__Re_ Chub Briefing.pdf
  3249     Email with Attachment    1/18/17 1:26 PM   Gordon, Ryan           Dikeman, Hayley, Richardson, MChub BP revised                      E029673      1536__Chub BP revised.pdf
  3250     Attachment               1/18/17 1:26 PM                                                                                             E029674      1536_1_A_chub BP1-18-17 RGedits.pdf
  3251     Email with Attachment    1/18/17 2:54 PM   Gordon, Ryan           Spangle, Steve, Richardson, Mar Draft Chub BP                      E029676      1537__Draft Chub BP.pdf
  3252     Attachment               1/18/17 2:54 PM                                                                                             E029677      1537_1_A_chub BP1-18-17 RGedits mer edits v2.pdf
  3253     Email                    1/18/17 3:19 PM   Richardson, Mary       Ryan Gordon                   Call Tomorrow                        E029679      1538__Call Tomorrow.pdf
  3254     Email with Attachment   1/19/17 10:55 AM   Gordon, Ryan           Dikeman, Hayley, Richardson, MFwd: Draft Chub BP                   E029680      1539__Fwd_ Draft Chub BP.pdf
  3255     Attachment              1/19/17 10:55 AM                                                                                             E029681      1539_1_A_chub ARD briefing SLS edits.pdf
  3256     Email                   1/19/17 11:43 AM   Spangle, Steve         Dean, Andy                     Re: Draft Chub BP                   E029683      1540__Re_ Draft Chub BP.pdf
  3257     Email with Attachment    1/19/17 1:13 PM   Hedwall, Shaula        Spangle, Steve                 Re: Draft Chub BP                   E029685      1541__Re_ Draft Chub BP(1).pdf
  3258     Attachment               1/19/17 1:13 PM                                                                                             E029687      1541_1_A_chub ARD briefing SLS edits_SJH.pdf
  3259     Email                    1/19/17 1:38 PM   Sartorius, Shawn       Dikeman, Hayley                Re: Draft Chub BP                   E029689      1542__Re_ Draft Chub BP(2).pdf
  3260     Email with Attachment    1/19/17 2:35 PM   Dikeman, Hayley        Gordon, Ryan                   Re: Shaula's edits to BP            E029691      1543__Re_ Shaula's edits to BP.pdf
  3261     Attachment               1/19/17 2:35 PM                                                                                             E029692      1543_1_A_chub ARD briefing SLS edits_SJH hd.pdf
  3262     Email with Attachment    1/19/17 2:50 PM   Gordon, Ryan           Dikeman, Hayley                Re: Shaula's edits to BP            E029694      1544__Re_ Shaula's edits to BP(1).pdf
  3263     Attachment               1/19/17 2:50 PM                                                                                             E029696      1544_1_A_chub ARD briefing SLS edits_SJH hd RG comment.pdf
  3264     Email with Attachment    1/19/17 2:58 PM   Dikeman, Hayley        Richardson, Mary               Re: Briefing Paper                  E029698      1545__Re_ Briefing Paper.pdf

  3265     Attachment               1/19/17 2:58 PM                                                                                             E029699      1545_1_A_chub ARD briefing SLS edits_SJH hd RG comment_1.pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 69 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                    From                           To                              Subject                 Bates #                               Hyperlink
  3266     Email with Attachment    1/19/17 3:04 PM Richardson, Mary         Gordon, Ryan                    Re: Briefing Paper                   E029701      1546__Re_ Briefing Paper(1).pdf

  3267     Attachment               1/19/17 3:04 PM                                                                                               E029703      1546_1_A_chub ARD briefing SLS edits_SJH hd RG comment_2.pdf
  3268     Email with Attachment    1/19/17 3:16 PM Gordon, Ryan             Dikeman, Hayley                 Re: Briefing Paper                   E029705      1547__Re_ Briefing Paper(2).pdf
  3269     Attachment               1/19/17 3:16 PM                                                                                               E029707      1547_1_A_Chub ARD briefing Final.pdf
                                                                                                           Chub Briefing Paper for meeting with
  3270     Email with Attachment    1/19/17 4:14 PM   Dikeman, Hayley        Brady McGee, Frank Lupo, Gruh ARD tomorrow                           E029709      1548__Chub Briefing Paper for meeting with ARD tomorrow.pdf
  3271     Attachment               1/19/17 4:14 PM                                                                                               E029710      1548_1_A_Chub ARD briefing Final_1.pdf
  3272     Email with Attachment    1/20/17 3:53 PM   Richardson, Mary       Susan Jacobsen, Shawn Sartoriu Chub Scenarios Draft                  E031420      1734__Chub Scenarios Draft.pdf
  3273     Attachment               1/20/17 3:53 PM                                                                                               E031421      1734_1_A_Gila chub scenarios (1).pdf
  3274     Email with Attachment    1/23/17 7:44 AM   Hedwall, Shaula        Steve Spangle                   Re: Chub Scenarios Draft             E031424      1735__Re_ Chub Scenarios Draft(6).pdf
  3275     Attachment               1/23/17 7:44 AM                                                                                               E031425      1735_1_A_Gila chub scenarios (1)_sjh.pdf
  3276     Email                    1/23/17 8:35 AM   Gordon, Ryan           Steve Spangle                   Re: Chub Scenarios Draft             E031428      1736__Re_ Chub Scenarios Draft(5).pdf
  3277     Email with Attachment   1/23/17 10:03 AM   Dikeman, Hayley        Richardson, Mary                Re: Chub Scenarios Draft             E031429      1737__Re_ Chub Scenarios Draft(4).pdf
  3278     Attachment              1/23/17 10:03 AM                                                                                               E031431      1737_1_A_Gila chub scenarios hd.pdf
  3279     Email with Attachment   1/23/17 10:09 AM   Gordon, Ryan           Spangle, Steve, Dikeman, HayleyFwd: Chub Draft BP for Tuggle         E029712      1549__Fwd_ Chub Draft BP for Tuggle.pdf
  3280     Attachment              1/23/17 10:09 AM                                                                                               E029714      1549_1_A_Chub RD briefing draft mer 1 23 17.pdf
  3281     Email with Attachment   1/23/17 10:33 AM   Dikeman, Hayley        Gordon, Ryan                    Re: Chub Draft BP for Tuggle         E029716      1550__Re_ Chub Draft BP for Tuggle.pdf
  3282     Attachment              1/23/17 10:33 AM                                                                                               E029718      1550_1_A_Chub RD briefing draft mer 1 23 17 hd.pdf
  3283     Email with Attachment   1/23/17 11:05 AM   Spangle, Steve         Dikeman, Hayley                 Re: Chub Scenarios Draft             E031434      1738__Re_ Chub Scenarios Draft(3).pdf
  3284     Attachment              1/23/17 11:05 AM                                                                                               E031436      1738_1_A_Gila chub scenarios v2.pdf
  3285     Email                   1/23/17 11:18 AM   Hedwall, Shaula        Spangle, Steve                 Re: Chub Scenarios Draft              E031440      1739__Re_ Chub Scenarios Draft(2).pdf
  3286     Email                   1/23/17 11:22 AM   Gordon, Ryan           Spangle, Steve                 Re: Chub Scenarios Draft              E031442      1740__Re_ Chub Scenarios Draft(1).pdf
  3287     Email                   1/23/17 12:12 PM   Dikeman, Hayley        Spangle, Steve                 Re: Chub Scenarios Draft              E031444      1741__Re_ Chub Scenarios Draft.pdf
  3288     Email with Attachment    1/24/17 8:43 AM   Gordon, Ryan           Spangle, Steve, Richardson, MarFwd: Chub Draft BP for Tuggle         E029720      1551__Fwd_ Chub Draft BP for Tuggle(1).pdf
  3289     Attachment               1/24/17 8:43 AM                                                                                               E029723      1551_1_A_Chub RD briefing draft mer 1 23 17 hd_1.pdf
  3290     Email                    1/24/17 9:27 AM   Spangle, Steve         Richardson, Mary              Re: Chub Draft BP for Tuggle           E029725      1552__Re_ Chub Draft BP for Tuggle(1).pdf
  3291     Email                    1/25/17 8:55 AM   Dikeman, Hayley        Gordon, Ryan                  Re: Chub Question                      E029728      1553__Re_ Chub Question(1).pdf
  3292     Email with Attachment    1/26/17 9:20 AM   Gordon, Ryan           Dikeman, Hayley, Richardson, MChub Withdrawal Draft                  E029729      1554__Chub Withdrawal Draft.pdf
  3293     Attachment               1/26/17 9:20 AM                                                                                               E029730      1554_1_A_2 Chub Withdrawal draft.pdf
  3294     Attachment               1/26/17 9:20 AM                                                                                               E029732      1554_2_A_Idaho springsnail.pdf
  3295     Email with Attachment   1/26/17 10:57 AM   Dikeman, Hayley        Ryan Gordon, Mary Richardson my edits                                E029736      1555__my edits.pdf
  3296     Attachment              1/26/17 10:57 AM                                                                                               E029737      1555_1_A_2 Chub Withdrawal draft hd.pdf
  3297     Email with Attachment    1/26/17 1:34 PM   Dikeman, Hayley        Hedwall, Shaula                 Re: chub taxa write up               E029740      1556__Re_ chub taxa write up.pdf
  3298     Attachment               1/26/17 1:34 PM                                                                                               E029743      1556_1_A_2 Chub Withdrawal draft hd_1.pdf
  3299     Email                    1/27/17 9:27 AM   Hedwall, Shaula        Dikeman, Hayley              Re: chub taxa write up                  E029747      1557__Re_ chub taxa write up(1).pdf
  3300     Email with Attachment   1/27/17 10:19 AM   Dikeman, Hayley        Ryan Gordon, Mary Richardson Re: RD briefing statement               E029752      1558__Re_ RD briefing statement.pdf
  3301     Attachment              1/27/17 10:19 AM                                                                                               E029754      1558_1_A_Chub RD briefing draft 1-27-17.pdf
  3302     Email                   1/27/17 10:30 AM   Gordon, Ryan           Dikeman, Hayley                 Re: RD briefing statement            E029756      1559__Re_ RD briefing statement(1).pdf
  3303     Email                   1/27/17 10:30 AM   Richardson, Mary       Dikeman, Hayley                 Re: RD briefing statement            E029758      1560__Re_ RD briefing statement(2).pdf
  3304     Email with Attachment   1/27/17 11:29 AM   Sartorius, Shawn       Susan Jacobsen                  Fwd: chub BS                         E029760      1561__Fwd_ chub BS.pdf
  3305     Attachment              1/27/17 11:29 AM                                                                                               E029762      1561_1_A_Chub RD briefing draft 1-27-17_1.pdf
  3306     Email with Attachment   1/27/17 12:58 PM   Jacobsen, Susan        Sartorius, Shawn                Re: chub BS                          E031447      1742__Re_ chub BS.pdf
  3307     Attachment              1/27/17 12:58 PM                                                                                               E031449      1742_1_A_Chub RD briefing to ARD 1-27-17.pdf
  3308     Attachment              1/27/17 12:58 PM                                                                                               E031451      1742_2_A_Gila chub scenarios clean and to ARD 1-27.pdf
  3309     Email                    1/27/17 3:00 PM   Spangle, Steve         Dikeman, Hayley                 Re: Gila chub options paper          E031454      1743__Re_ Gila chub options paper(3).pdf
  3310     Email with Attachment    1/27/17 3:07 PM   Sartorius, Shawn       Michael Porter                  RD Briefing paper for DTS            E029764      1562__RD Briefing paper for DTS.pdf
  3311     Attachment               1/27/17 3:07 PM                                                                                               E029765      1562_1_A_Chub RD briefing to ARD 1-27-17.pdf
  3312     Attachment               1/27/17 3:07 PM                                                                                               E029767      1562_2_A_Chubs NTR withdrawal.pdf
  3313     Email                    1/27/17 4:30 PM   Dikeman, Hayley        Millsap, Susan                   Re: Gila chub options paper         E031462      1744__Re_ Gila chub options paper(2).pdf
  3314     Email with Attachment    1/27/17 4:40 PM   Jacobsen, Susan        Steve Spangle, Millsap, Susan, D Re: Gila chub options paper         E031468      1745__Re_ Gila chub options paper(1).pdf
  3315     Attachment               1/27/17 4:40 PM                                                                                               E031474      1745_1_A_Chub RD briefing to ARD 1-27-17_1.pdf
  3316     Attachment               1/27/17 4:40 PM                                                                                               E031476      1745_2_A_Chub RD briefing to ARD 1-27-17_2.pdf
  3317     Email with Attachment    1/30/17 7:36 AM   Sartorius, Shawn       Jacobsen, Susan                 Re: Gila chub options paper          E031478      1746__Re_ Gila chub options paper.pdf
  3318     Attachment               1/30/17 7:36 AM                                                                                               E031484      1746_1_A_Gila chub scenarios clean and to ARD 1-27_1.pdf
  3319     Email with Attachment   1/30/17 10:20 AM   Dikeman, Hayley        Susan Jacobsen, Shawn Sartoriu draft map                             E029768      1563__draft map.pdf
  3320     Attachment              1/30/17 10:20 AM                                                                                               E029769      1563_1_A_RO_Chubs_Map RD.pdf
                                                                                                             Fwd: 3 species rangewide conservation
  3321     Email with Attachment   1/30/17 10:23 AM Sartorius, Shawn         Dikeman, Hayley                 plan (roundtail chub)                 E029770     1564__Fwd_ 3 species rangewide conservation plan (rou....pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 70 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                      From                         To                             Subject                  Bates #                              Hyperlink
  3322     Attachment              1/30/17 10:23 AM                                                                                               E029772      1564_1_A_Rangewide_conservation_plan_09-06.pdf
  3323     Email                   1/30/17 10:24 AM   Sartorius, Shawn       Spangle, Steve                 Re: draft map                         E029833      1565__Re_ draft map.pdf
  3324     Email with Attachment   1/30/17 11:00 AM   Dikeman, Hayley        Shawn Sartorius, Susan Jacobse Maps                                  E029835      1566__Maps(1).pdf
  3325     Attachment              1/30/17 11:00 AM                                                                                               E029836      1566_1_A_RO_Chubs_Map RD lower basin.pdf
  3326     Attachment              1/30/17 11:00 AM                                                                                               E029837      1566_2_A_RO_Chubs_Map RD upper basin.pdf
  3327     Attachment              1/30/17 11:00 AM                                                                                               E029838      1566_3_A_RO_Chubs_Map RD entire range.pdf
  3328     Email                   1/30/17 11:38 AM   Sartorius, Shawn       Dikeman, Hayley                Re: Maps                              E029839      1567__Re_ Maps_1.pdf
  3329     Email                    1/30/17 2:21 PM   Sartorius, Shawn       Dikeman, Hayley                Re: chubs next steps                  E029840      1568__Re_ chubs next steps(2)_1.pdf
  3330     Email with Attachment    1/31/17 8:46 AM   Richardson, Mary       Susan Jacobsen, Shawn Sartoriu Chub Documents & Maps                 E029841      1569__Chub Documents & Maps.pdf
  3331     Attachment               1/31/17 8:46 AM                                                                                               E029842      1569_1_A_roundtail chub USFS 2005.pdf
  3332     Attachment               1/31/17 8:46 AM                                                                                               E029869      1569_2_A_UT_conservation_plan_5-11-07.pdf
  3333     Email                    1/31/17 9:17 AM   Richardson, Mary       Dikeman, Hayley               Re: Chub Documents & Maps              E029930      1570__Re_ Chub Documents & Maps.pdf
  3334     Email with Attachment   1/31/17 10:40 AM   Gordon, Ryan           Richardson, Mary              Chub Recommendation Paragraphs         E029932      1571__Chub Recommendation Paragraphs.pdf
  3335     Attachment              1/31/17 10:40 AM                                                                                               E029933      1571_1_A_Chub Recommendations for RO and HQdraft.pdf
  3336     Email with Attachment    1/31/17 1:43 PM   Richardson, Mary       Ryan Gordon                   Four Paragraphs                        E029934      1572__Four Paragraphs.pdf
  3337     Attachment               1/31/17 1:43 PM                                                                                               E029935      1572_1_A_Chub Recommendations for RO and HQdraft v2.pdf
  3338     Email with Attachment    1/31/17 2:16 PM   Gordon, Ryan           Richardson, Mary              Re: Four Paragraphs                    E029937      1573__Re_ Four Paragraphs.pdf
  3339     Attachment               1/31/17 2:16 PM                                                                                               E029938      1573_1_A_Chub Recommendations for RO and HQdraft v3.pdf
  3340     Email with Attachment    1/31/17 2:28 PM   Richardson, Mary       Steve Spangle                 Four Paragraphs for Chubs              E029940      1574__Four Paragraphs for Chubs.pdf
  3341     Attachment               1/31/17 2:28 PM                                                                                               E029941      1574_1_A_Chub Recommendations for RO and HQdraft v3_1.pdf
  3342     Email with Attachment    1/31/17 2:56 PM   Spangle, Steve         Richardson, Mary, Ryan Gordon Re: Four Paragraphs for Chubs          E029943      1575__Re_ Four Paragraphs for Chubs.pdf
  3343     Attachment               1/31/17 2:56 PM                                                                                               E029944      1575_1_A_Chub Recommendations for RO and HQdraft v3 SL.pdf
  3344     Email with Attachment    1/31/17 4:02 PM   Richardson, Mary       Susan Jacobsen, Shawn Sartoriu Four Paragraphs for Chubs             E029946      1576__Four Paragraphs for Chubs(1).pdf

  3345     Attachment               1/31/17 4:02 PM                                                                                               E029947      1576_1_A_Chub Recommendations for RO and HQdraft v3 SL_1.pdf
  3346     Email with Attachment     2/1/17 9:09 AM Sartorius, Shawn         Susan Jacobsen                Re: Four Paragraphs for Chubs          E029949      1577__Re_ Four Paragraphs for Chubs(1).pdf

  3347     Attachment                2/1/17 9:09 AM                                                                                               E029950      1577_1_A_Chub Recommendations for RO and HQdraft v3 SL_2.pdf
  3348     Email with Attachment     2/1/17 1:22 PM Dikeman, Hayley          Sartorius, Shawn              Re: Four Paragraphs for Chubs          E029952      1578__Re_ Four Paragraphs for Chubs(2).pdf

  3349     Attachment                2/1/17 1:22 PM                                                                                               E029954      1578_1_A_Chub Recommendations for RO and HQdraft v3 SL_3.pdf
  3350     Email with Attachment     2/2/17 7:08 AM Gordon, Ryan             Steve Spangle                 Re: Four Paragraphs for Chubs          E029956      1579__Re_ Four Paragraphs for Chubs(3).pdf
  3351     Attachment                2/2/17 7:08 AM                                                                                               E029960      1579_1_A_Chub Recommendations for RO and HQdraft final.pdf
  3352     Email with Attachment    2/2/17 11:15 AM Richardson, Mary         Susan Millsap                 Chub White Paper                       E029962      1580__Chub White Paper.pdf

  3353     Attachment               2/2/17 11:15 AM                                                                                               E029963      1580_1_A_Chub Recommendations for RO and HQdraft final_1.pdf
  3354     Email                    2/2/17 12:08 PM   Millsap, Susan         Richardson, Mary              Re: Chub White Paper                   E029965      1581__Re_ Chub White Paper.pdf
  3355     Email                    2/2/17 12:11 PM   Millsap, Susan         Spangle, Steve                Re: Chub briefing....how did it go?    E029966      1582__Re_ Chub briefing....how did it go_.pdf
  3356     Email                     2/2/17 2:08 PM   Spangle, Steve         Chris Cantrell                Re: Chub Taxonomy                      E029969      1583__Re_ Chub Taxonomy.pdf
  3357     Email                     2/2/17 2:30 PM   Spangle, Steve         Dikeman, Hayley               Re: Chub Taxonomy                      E029973      1584__Re_ Chub Taxonomy(1).pdf
                                                                                                           Signed letter to Dr. Wade Wilson and
                                                                                                           the Conservation Genetics Community
  3358     Email with Attachment     2/2/17 4:30 PM Gordon, Cathy            Hayley Dikeman                of Practice                            E029977      1585__Signed letter to Dr. Wade Wilson and the Conser....pdf
  3359     Attachment                2/2/17 4:30 PM                                                                                               E029978      1585_1_A_Chub Letter to COP 2 1 17rgedits.signed 2.2.20.pdf
  3360     Email with Attachment     2/6/17 8:32 AM Hedwall, Shaula          Dikeman, Hayley               Re: Chub schedule                      E029980      1586__Re_ Chub schedule_1.pdf
  3361     Attachment                2/6/17 8:32 AM                                                                                               E029982      1586_1_A_2 Chub Withdrawal draft hd (Recovered)_sjh.pdf
  3362     Email                     2/6/17 9:01 AM Hedwall, Shaula          Gordon, Ryan                  Re: Chub schedule                      E029987      1587__Re_ Chub schedule(1).pdf
                                                                                                           Text From Names of Fishes 2013
  3363     Email                    2/6/17 11:10 AM Gordon, Ryan             Richardson, Mary, Dikeman, Ha publication.                           E029991      1588__Text From Names of Fishes 2013 publication..pdf
                                                                                                           Edits on Draft Chub Withdrawal FR
  3364     Email with Attachment    2/6/17 11:32 AM Richardson, Mary         Hayley Dikeman, Ryan Gordon Notice                                   E029992      1589__Edits on Draft Chub Withdrawal FR Notice.pdf
  3365     Attachment               2/6/17 11:32 AM                                                                                               E029993      1589_1_A_2 Chub Withdrawal draft sjh, rg mer 2.6.17.pdf
  3366     Email                     2/7/17 8:59 AM Spangle, Steve           Richardson, Mary              Re: Follow-up on COP's Chub Report     E029998      1590__Re_ Follow-up on COP's Chub Report.pdf
                                                                                                           Re: Edits on Draft Chub Withdrawal FR
  3367     Email with Attachment     2/7/17 1:23 PM   Gordon, Ryan           Richardson, Mary              Notice                                E030002       1591__Re_ Edits on Draft Chub Withdrawal FR Notice.pdf
  3368     Attachment                2/7/17 1:23 PM                                                                                              E030004       1591_1_A_2 Chub Withdrawal draft v2.pdf
  3369     Email                     2/7/17 2:20 PM   Gordon, Ryan           Hayley Dikeman, James Gruhala Fwd: Follow-up on COP's Chub Report E030010         1592__Fwd_ Follow-up on COP's Chub Report.pdf
  3370     Email                    2/8/17 10:08 AM   Fahey, Colleen         Quamme, Sarah                 Re: chubs schedule                    E030014       1593__Re_ chubs schedule.pdf
  3371     Email with Attachment    2/8/17 10:47 AM   Gordon, Ryan           Hedwall, Shaula               Re: chubs                             E030015       1594__Re_ chubs(5).pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 71 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number         Document Type         Date                      From                        To                                Subject                 Bates #                                Hyperlink
  3372     Attachment               2/8/17 10:47 AM                                                                                                E030018      1594_1_A_Taxonomy for S and J REVISED_2.pdf
  3373     Email with Attachment    2/8/17 12:54 PM Sartorius, Shawn         Dikeman, Hayley               chub verbiage                           E030023      1595__chub verbiage.pdf
  3374     Attachment               2/8/17 12:54 PM                                                                                                E030024      1595_1_A_2 Chub Withdrawal draft hd (Recovered)_sjh_ss.pdf
  3375     Email with Attachment     2/8/17 2:18 PM Richardson, Mary         Hayley Dikeman                My Edits to Latest Version              E030029      1596__My Edits to Latest Version.pdf
  3376     Attachment                2/8/17 2:18 PM                                                                                                E030030      1596_1_A_2 Chub Withdrawal draft v2 mer.pdf
  3377     Email with Attachment    2/10/17 8:39 AM Jacobsen, Susan          Ted Koch                      2 Chubs (4 pargs) follow up             E030036      1597__2 Chubs (4 pargs) follow up.pdf

  3378     Attachment               2/10/17 8:39 AM                                                                                                E030037      1597_1_A_Chub Recommendations for RO and HQdraft final_2.pdf
  3379     Email with Attachment    2/10/17 9:10 AM Dikeman, Hayley          Mary Richardson, Ryan Gordon, chubs withdrawal                        E030039      1598__chubs withdrawal.pdf
  3380     Attachment               2/10/17 9:10 AM                                                                                                E030040      1598_1_A_2 Chub Withdrawal draft v2 hd3.pdf
                                                                                                           Re: Chub Withdrawal - Additional Gila
  3381     Email with Attachment    2/10/17 9:45 AM Dikeman, Hayley          Gordon, Ryan                  chub text                               E030048      1599__Re_ Chub Withdrawal - Additional Gila chub text.pdf
  3382     Attachment               2/10/17 9:45 AM                                                                                                E030051      1599_1_A_2 Chub Withdrawal draft v2 hd4.pdf
                                                                                                           Re: Chub Withdrawal - Additional Gila
  3383     Email with Attachment    2/13/17 9:09 AM Hedwall, Shaula          Dikeman, Hayley               chub text                               E030060      1600__Re_ Chub Withdrawal - Additional Gila chub text(1).pdf
  3384     Attachment               2/13/17 9:09 AM                                                                                                E030063      1600_1_A_2 Chub Withdrawal draft v2 hd4_sjh.pdf
                                                                                                           Re: Chub Withdrawal - Additional Gila
  3385     Email with Attachment   2/13/17 10:13 AM   Dikeman, Hayley        Hedwall, Shaula               chub text                               E030072      1601__Re_ Chub Withdrawal - Additional Gila chub text(2).pdf
  3386     Attachment              2/13/17 10:13 AM                                                                                                E030076      1601_1_A_2 Chub Withdrawal draft v2 hd4_sjh hd.pdf
  3387     Email with Attachment    2/13/17 3:01 PM   Richardson, Mary       Hayley Dikeman                Chub Withdrawal Rule - Edits            E030085      1602__Chub Withdrawal Rule - Edits.pdf
  3388     Attachment               2/13/17 3:01 PM                                                                                                E030086      1602_1_A_2 Chub Withdrawal draft v2 hd4 mer.pdf
  3389     Email                    2/14/17 7:53 AM   Dikeman, Hayley        Mary Richardson, Ryan Gordon, chubs FR notice                         E030097      1603__chubs FR notice(1).pdf
  3390     Email with Attachment    2/14/17 8:23 AM   Gordon, Ryan           Dikeman, Hayley, Richardson, MChub Withdrawal Possible Revision       E030098      1604__Chub Withdrawal Possible Revision.pdf
  3391     Attachment               2/14/17 8:23 AM                                                                                                E030099      1604_1_A_2 Chub Withdrawal draft v3 for HD.pdf
  3392     Email with Attachment   2/14/17 11:11 AM   Dikeman, Hayley        Mary Richardson, Ryan Gordon, withdrawal FR notice                    E030109      1605__withdrawal FR notice.pdf
  3393     Attachment              2/14/17 11:11 AM                                                                                                E030110      1605_1_A_RTC HWC FRN withdrawal 2-14-17.pdf
  3394     Email with Attachment    2/15/17 9:59 AM   Sartorius, Shawn       Dikeman, Hayley               Re: chub bp                             E030119      1606__Re_ chub bp.pdf
  3395     Attachment               2/15/17 9:59 AM                                                                                                E030120      1606_1_A_BP R2 chub Update for RD 2-15-17_sss.pdf
  3396     Email with Attachment   2/15/17 10:18 AM   Gordon, Ryan           Dikeman, Hayley               Re: withdrawal FR notice                E030121      1607__Re_ withdrawal FR notice.pdf
  3397     Attachment              2/15/17 10:18 AM                                                                                                E030122      1607_1_A_RTC HWC FRN withdrawal 2-14-17 rg.pdf
  3398     Email with Attachment   2/15/17 10:31 AM   Richardson, Mary       Hayley Dikeman, Ryan Gordon, My Comments on the FR Notice             E030131      1608__My Comments on the FR Notice.pdf
  3399     Attachment              2/15/17 10:31 AM                                                                                                E030132      1608_1_A_RTC HWC FRN withdrawal 2-14-17 mer.pdf
  3400     Email                    2/15/17 1:16 PM   Steve Spangle          Gordon, Ryan                  Re: carter et al                        E030141      1609__Re_ carter et al.pdf
  3401     Email                    2/15/17 1:22 PM   Gordon, Ryan           Dikeman, Hayley               Re: carter et al                        E030143      1610__Re_ carter et al(1).pdf
  3402     Email with Attachment    2/16/17 9:00 AM   Dikeman, Hayley        Mary Richardson, Ryan Gordon, chub discussion                         E030144      1611__chub discussion.pdf
  3403     Attachment               2/16/17 9:00 AM                                                                                                E030145      1611_1_A_discussion.pdf
  3404     Email                    2/16/17 9:14 AM   Gordon, Ryan           Dikeman, Hayley               Re: chafin                              E030146      1612__Re_ chafin.pdf
  3405     Email                    2/16/17 9:16 AM   Richardson, Mary       Dikeman, Hayley               Re: literature                          E030147      1613__Re_ literature.pdf
  3406     Email with Attachment    2/16/17 9:30 AM   Hedwall, Shaula        Gordon, Ryan                  Re: withdrawal FR notice                E030148      1614__Re_ withdrawal FR notice(1).pdf
  3407     Attachment               2/16/17 9:30 AM                                                                                                E030150      1614_1_A_RTC HWC FRN withdrawal 2-14-17-sjh.pdf
  3408     Email with Attachment    2/16/17 9:44 AM   Gordon, Ryan           Dikeman, Hayley               Re: literature                          E030160      1615__Re_ literature(1).pdf
  3409     Attachment               2/16/17 9:44 AM                                                                                                E030162      1615_1_A_Chafin et al powerpoint.pdf
  3410     Email                   2/16/17 10:43 AM   Fahey, Colleen         Dikeman, Hayley               Re: chubs                               E030203      1616__Re_ chubs(6).pdf
  3411     Email with Attachment    2/16/17 1:51 PM   Gordon, Ryan           Dikeman, Hayley, Hedwall, ShauChub FRN added text                     E030204      1617__Chub FRN added text.pdf
  3412     Attachment               2/16/17 1:51 PM                                                                                                E030205      1617_1_A_RTC HWC FRN withdrawal 2-14-17-sjh rg edit.pdf
  3413     Email with Attachment    2/17/17 9:22 AM   Gordon, Ryan           Dikeman, Hayley, Richardson, MChub Genetics Text                      E030215      1618__Chub Genetics Text.pdf
  3414     Attachment               2/17/17 9:22 AM                                                                                                E030216      1618_1_A_Genetic Discusssion text.pdf
  3415     Email                    2/17/17 9:54 AM   Spangle, Steve         Dikeman, Hayley             Re: carter et al                          E030217      1619__Re_ carter et al(2).pdf
  3416     Email                   2/17/17 10:26 AM   Gordon, Ryan           Richardson, Mary            Re: Chub Genetics Text                    E030221      1620__Re_ Chub Genetics Text.pdf
  3417     Email with Attachment   2/17/17 11:05 AM   Richardson, Mary       Hayley Dikeman, Ryan Gordon Comment Review                            E030223      1621__Comment Review.pdf
  3418     Attachment              2/17/17 11:05 AM                                                                                                E030224      1621_1_A_RTC for withdrawal mer.pdf
  3419     Email with Attachment   2/17/17 12:21 PM   Fahey, Colleen         Hayley Dikeman                Chubs BP - new format                   E030229      1622__Chubs BP - new format.pdf
  3420     Attachment              2/17/17 12:21 PM                                                                                                E030230      1622_1_A_20170217_Briefing Paper for Notices_2 chubs.pdf
  3421     Email with Attachment   2/17/17 12:48 PM   Fahey, Colleen         Dikeman, Hayley               Re: IM                                  E030232      1623__Re_ IM.pdf
  3422     Attachment              2/17/17 12:48 PM                                                                                                E030233      1623_1_A_2 Chubs withdrawal IM 2-17-17.pdf
  3423     Email with Attachment    2/17/17 1:26 PM   Fahey, Colleen         Bridget Fahey, Sarah Quamme, BP for chubs - rules format              E030235      1624__BP for chubs - rules format.pdf
  3424     Attachment               2/17/17 1:26 PM                                                                                                E030236      1624_1_A_20170217_Briefing Paper for Rules_2 chubs.pdf
  3425     Email with Attachment    2/17/17 1:40 PM   Jacobsen, Susan        Seth Willey                   Re: IM for your review                  E030239      1625__Re_ IM for your review.pdf
  3426     Attachment               2/17/17 1:40 PM                                                                                                E030241      1625_1_A_2 Chubs withdrawal IM 2-17-17 cf hd SJ to Set.pdf
                                             Case 4:18-cv-00404-JGZ                   Document
                                                           Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                                No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 72 of 97
                                                                        USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                        EMAIL INDEX

Document
 Number        Document Type          Date                       From                        To                         Subject                       Bates #                               Hyperlink
                                                                                                         Advanced copy of the 2 chubs
  3427     Email with Attachment    2/17/17 2:29 PM   Willey, Seth          Sarah Quamme, Bridget Fahey, informational memo                    E030243          1626__Advanced copy of the 2 chubs informational memo.pdf
  3428     Attachment               2/17/17 2:29 PM                                                                                            E030244          1626_1_A_2 Chubs withdrawal IM 2-17-17_draft to HQ.pdf
  3429     Email                    2/17/17 5:05 PM   Steve Spangle         Ted Koch                       Re: chubs                           E030246          1627__Re_ chubs(7).pdf
  3430     Email with Attachment   2/18/17 11:56 AM   Fahey, Colleen        Dikeman, Hayley                Re: chubs                           E030247          1628__Re_ chubs(8).pdf
  3431     Attachment              2/18/17 11:56 AM                                                                                            E030249          1628_1_A_20170217_2 Chubs withdrawal notice_CF edits.pdf
  3432     Email with Attachment    2/21/17 9:48 AM   Gordon, Ryan          Dikeman, Hayley                Re: response to commentsw           E030259          1629__Re_ response to commentsw.pdf
  3433     Attachment               2/21/17 9:48 AM                                                                                            E030261          1629_1_A_RTC for withdrawal rg edits.pdf
  3434     Email with Attachment   2/21/17 10:35 AM   Dikeman, Hayley       Mary Richardson, Ryan Gordon, updated chub withdrawal FR doc       E030266          1630__updated chub withdrawal FR doc.pdf
  3435     Attachment              2/21/17 10:35 AM                                                                                            E030267          1630_1_A_RTC HWC FRN withdrawal 2-21-17 working draft.pdf
  3436     Email                   2/21/17 10:56 AM   Hedwall, Shaula       Gordon, Ryan                   Re: species complex????             E030277          1631__Re_ species complex_.pdf
                                                                                                           Re: Advanced copy of the 2 chubs
  3437     Email with Attachment   2/21/17 11:07 AM Fahey, Colleen          Fahey, Bridget                 informational memo                  E030280          1632__Re_ Advanced copy of the 2 chubs informational ....pdf
  3438     Attachment              2/21/17 11:07 AM                                                                                            E030282          1632_1_A_2 Chubs withdrawal IM 2-21-17_draft to HQ.pdf
                                                                                                           Re: Advanced copy of the 2 chubs
  3439     Email with Attachment   2/21/17 11:55 AM Fahey, Bridget          Fahey, Colleen                 informational memo                  E030284          1633__Re_ Advanced copy of the 2 chubs informational ...(1).pdf
  3440     Attachment              2/21/17 11:55 AM                                                                                            E030286          1633_1_A_2 Chubs withdrawal IM 2-21-17_draft to HQ bf.pdf
                                                                                                           Re: Advanced copy of the 2 chubs
  3441     Email with Attachment   2/21/17 12:12 PM Dikeman, Hayley         Fahey, Bridget                 informational memo                  E030288          1634__Re_ Advanced copy of the 2 chubs informational ...(2).pdf
  3442     Attachment              2/21/17 12:12 PM                                                                                            E030291          1634_1_A_2 Chubs withdrawal IM 2-21-17_draft to HQ bf .pdf
                                                                                                           Re: Advanced copy of the 2 chubs
  3443     Email with Attachment    2/21/17 1:36 PM Dikeman, Hayley         Fahey, Bridget                 informational memo                  E030293          1635__Re_ Advanced copy of the 2 chubs informational ...(3).pdf
  3444     Attachment               2/21/17 1:36 PM                                                                                            E030296          1635_1_A_2 Chubs withdrawal IM 2-21-17_draft to HQ bf _1.pdf
                                                                                                           Re: Advanced copy of the 2 chubs
  3445     Email with Attachment    2/21/17 3:02 PM Fahey, Colleen          Dikeman, Hayley                informational memo                  E030298          1636__Re_ Advanced copy of the 2 chubs informational ...(4).pdf
  3446     Attachment               2/21/17 3:02 PM                                                                                            E030302          1636_1_A_2 Chubs withdrawal IM 2-21-17_draft to HQ bf _2.pdf
  3447     Attachment               2/21/17 3:02 PM                                                                                            E030304          1636_2_A_20170221_2 Chubs withdrawal IM_draft to HQ_cl.pdf
  3448     Email with Attachment    2/22/17 9:34 AM Dikeman, Hayley         Shaula Hedwall, Ryan Gordon, Mchubs response to comments           E030306          1637__chubs response to comments.pdf
  3449     Attachment               2/22/17 9:34 AM                                                                                            E030307          1637_1_A_RTC for withdrawal.pdf
                                                                                                          Transactions of the American Fisheries
  3450     Email with Attachment    2/22/17 1:34 PM Key, Julia              Richardson, Mary, Shaula Hedw Society                                E030312        1638__Transactions of the American Fisheries Society.pdf
  3451     Attachment               2/22/17 1:34 PM                                                                                              E030313        1638_1_A_Transactions of the American Fisheries Society_1.pdf
                                                                                                          Chub comments - see what you think of
  3452     Email with Attachment    2/23/17 9:46 AM   Hedwall, Shaula       Hayley Dikeman                this                                   E030357        1639__Chub comments - see what you think of this.pdf
  3453     Attachment               2/23/17 9:46 AM                                                                                              E030358        1639_1_A_RTC for withdrawal_sjh.pdf
  3454     Email with Attachment   2/23/17 10:53 AM   Gordon, Ryan          Dikeman, Hayley, Richardson, MRe: chubs response to comments         E030364        1640__Re_ chubs response to comments.pdf
  3455     Attachment              2/23/17 10:53 AM                                                                                              E030365        1640_1_A_RTC for withdrawal v2.pdf
  3456     Email with Attachment   2/23/17 12:17 PM   Dikeman, Hayley       Hedwall, Shaula               Re: Tomorrow                           E030370        1641__Re_ Tomorrow.pdf
  3457     Attachment              2/23/17 12:17 PM                                                                                              E030372        1641_1_A_RTC for withdrawal_sjh rg hd.pdf
  3458     Attachment              2/23/17 12:17 PM                                                                                              E030378        1641_2_A_RTC HWC FRN withdrawal 2-23-17 working draft .pdf
  3459     Email with Attachment   2/23/17 12:52 PM   Hedwall, Shaula       Dikeman, Hayley               Re: Tomorrow                           E030389        1642__Re_ Tomorrow(1).pdf

  3460     Attachment              2/23/17 12:52 PM                                                                                            E030391          1642_1_A_RTC HWC FRN withdrawal 2-23-17 working draft _1.pdf
  3461     Email with Attachment   2/23/17 12:53 PM Dikeman, Hayley         Shaula Hedwall, Brenda Smith, RChubs fed reg notice                E030402          1643__Chubs fed reg notice.pdf

  3462     Attachment              2/23/17 12:53 PM                                                                                            E030403          1643_1_A_RTC HWC FRN withdrawal 2-23-17 working draft _2.pdf
  3463     Email with Attachment    2/23/17 3:55 PM Smith, Brenda           Dikeman, Hayley                Re: Chubs fed reg notice            E030419          1644__Re_ Chubs fed reg notice.pdf

  3464     Attachment               2/23/17 3:55 PM                                                                                            E030421          1644_1_A_RTC HWC FRN withdrawal 2-23-17 working draft _3.pdf
  3465     Email with Attachment   2/24/17 11:48 AM Dikeman, Hayley         Quamme, Sarah                  Chubs withdrawal                    E030437          1645__Chubs withdrawal_1.pdf

  3466     Attachment              2/24/17 11:48 AM                                                                                            E030438          1645_1_A_RTC HWC FRN withdrawal 2-23-17 working draft _4.pdf
  3467     Email with Attachment   2/24/17 11:49 AM Richardson, Mary        Dikeman, Hayley                Re: Chubs fed reg notice            E030453          1646__Re_ Chubs fed reg notice(1).pdf

  3468     Attachment              2/24/17 11:49 AM                                                                                            E030454          1646_1_A_RTC HWC FRN withdrawal 2-23-17 working draft _5.pdf
  3469     Email                    2/24/17 1:19 PM Steve Spangle           Mary Richardson, Ryan Gordon, For the chub record                  E030470          1647__For the chub record.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 73 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number        Document Type         Date                       From                        To                            Subject                      Bates #                              Hyperlink
                                                                                                          Re: DTS Assignment--Information
                                                                                                          Memorandum for Director:
                                                                                                          Recommendation to withdraw
                                                                                                          proposed rule to list HEADWATER
                                                                                                          CHUB chub and ROUNDTAIL CHUB as
  3470     Email                    2/26/17 8:31 PM Steve Spangle            Ted Koch                     threatened species                    E030471          1648__Re_ DTS Assignment--Information Memorandum for ....pdf
                                                                                                          Re: 2 Chubs withdrawal of proposed
  3471     Email with Attachment    2/27/17 9:08 AM Craghead, Anissa         Dikeman, Hayley              rule                                  E030475          1649__Re_ 2 Chubs withdrawal of proposed rule.pdf
  3472     Attachment               2/27/17 9:08 AM                                                                                             E030477          1649_1_A_RTC HWC FRN withdrawal 2-27-17 with PPM.pdf
  3473     Email                   2/27/17 12:07 PM Hedwall, Shaula          Dikeman, Hayley              Re: ACTION NEEDED---                  E030491          1650__Re_ ACTION NEEDED---.pdf

  3474     Email                    2/27/17 1:47 PM Gordon, Ryan             Dikeman, Hayley              Re: Need citation page number please-- E030494         1651__Re_ Need citation page number please--.pdf

  3475     Email                    2/27/17 1:48 PM Richardson, Mary         Dikeman, Hayley              Re: Need citation page number please-- E030495         1652__Re_ Need citation page number please--(1).pdf

  3476     Email                    2/27/17 1:48 PM Gordon, Ryan             Dikeman, Hayley              Re: Need citation page number please-- E030497         1653__Re_ Need citation page number please--(2).pdf

  3477     Email                    2/27/17 1:50 PM Gordon, Ryan             Dikeman, Hayley              Re: Need citation page number please-- E030499         1654__Re_ Need citation page number please--(3).pdf

  3478     Email                    2/27/17 1:53 PM Richardson, Mary         Dikeman, Hayley              Re: Need citation page number please-- E030501         1655__Re_ Need citation page number please--(4).pdf

  3479     Email                    2/27/17 1:59 PM Dikeman, Hayley          Shaula Hedwall, Ryan Gordon, MRe: Need citation page number please-- E030503        1656__Re_ Need citation page number please--(5).pdf

  3480     Email with Attachment    2/27/17 2:09 PM Gordon, Ryan             Dikeman, Hayley              Re: Need citation page number please-- E030506         1657__Re_ Need citation page number please--(6).pdf
  3481     Attachment               2/27/17 2:09 PM                                                                                              E030509         1657_1_A_AGFD 2006c.pdf

  3482     Email                    2/27/17 2:39 PM Dikeman, Hayley          Gordon, Ryan                 Re: Need citation page number please-- E030514         1658__Re_ Need citation page number please--(7).pdf

  3483     Email                    2/27/17 2:41 PM Gordon, Ryan             Dikeman, Hayley               Re: Need citation page number please-- E030519        1659__Re_ Need citation page number please--(8).pdf
  3484     Email with Attachment    2/27/17 3:11 PM Sartorius, Shawn         Quamme, Sarah, Bridget Fahey 2 AZ Chub withdrawal for your review E030523           1660__2 AZ Chub withdrawal for your review.pdf
  3485     Attachment               2/27/17 3:11 PM                                                                                               E030524        1660_1_A_chubs withdrawal to HQ.pdf
  3486     Email with Attachment    2/27/17 3:45 PM Dikeman, Hayley          Shaula Hedwall, Ryan Gordon, Mchubs withdrawal lit cited             E030555        1661__chubs withdrawal lit cited.pdf
  3487     Attachment               2/27/17 3:45 PM                                                                                               E030556        1661_1_A_Withdrawal lit cited.pdf
                                                                                                           Re: 2 Chubs withdrawal of proposed
  3488     Email with Attachment    2/28/17 6:26 AM   Craghead, Anissa       Dikeman, Hayley               rule                                   E030563        1662__Re_ 2 Chubs withdrawal of proposed rule(1).pdf
  3489     Attachment               2/28/17 6:26 AM                                                                                               E030565        1662_1_A_chubs withdrawal ard and ppm sol edits 2-28-1.pdf
  3490     Email with Attachment    2/28/17 8:56 AM   Gordon, Ryan           Dikeman, Hayley               Re: chubs withdrawal lit cited         E030592        1663__Re_ chubs withdrawal lit cited.pdf
  3491     Attachment               2/28/17 8:56 AM                                                                                               E030593        1663_1_A_Withdrawal lit cited rg edits.pdf
  3492     Email                   2/28/17 10:26 AM   Gordon, Ryan           Dikeman, Hayley               Re: Rinne 1696                         E030600        1664__Re_ Rinne 1696.pdf
  3493     Email with Attachment   2/28/17 11:16 AM   Richardson, Mary       Ryan Gordon                   Chub lit cited                         E030603        1665__Chub lit cited.pdf
  3494     Attachment              2/28/17 11:16 AM                                                                                               E030604        1665_1_A_Withdrawal lit cited rg edits mer edits.pdf
  3495     Email                   2/28/17 11:30 AM   Gordon, Ryan           Richardson, Mary              Re: Chub lit cited                     E030611        1666__Re_ Chub lit cited.pdf
  3496     Email with Attachment   2/28/17 12:53 PM   Dikeman, Hayley        Gordon, Ryan                  Re: chubs withdrawal lit cited         E030612        1667__Re_ chubs withdrawal lit cited(1).pdf
  3497     Attachment              2/28/17 12:53 PM                                                                                               E030614        1667_1_A_Withdrawal lit cited rg edits hd.pdf
  3498     Email with Attachment    2/28/17 1:52 PM   Gordon, Ryan           Richardson, Mary              Re: Chub lit cited                     E030621        1668__Re_ Chub lit cited(1).pdf
  3499     Attachment               2/28/17 1:52 PM                                                                                               E030622        1668_1_A_Withdrawal lit cited v2.pdf
                                                                                                           Additional References for Chub
  3500     Email                     3/1/17 8:11 AM Gordon, Ryan             Dikeman, Hayley, Richardson, MWithdrawal                             E030629        1669__Additional References for Chub Withdrawal.pdf
  3501     Email                    3/1/17 11:59 AM Willey, Seth             Steve Spangle                 Fwd: Chub Withdrawal version to HQ     E030630        1670__Fwd_ Chub Withdrawal version to HQ.pdf
                                                                                                           Re: 2 AZ Chub withdrawal for your
  3502     Email with Attachment     3/2/17 6:13 AM Fahey, Bridget           Sartorius, Shawn              review                                 E030633        1671__Re_ 2 AZ Chub withdrawal for your review.pdf
  3503     Attachment                3/2/17 6:13 AM                                                                                               E030634        1671_1_A_chubs withdrawal to HQ_1.pdf
                                                                                                           Re: 2 AZ Chub withdrawal for your
  3504     Email with Attachment     3/2/17 9:20 AM Dikeman, Hayley          Fahey, Bridget                review                                 E030665        1672__Re_ 2 AZ Chub withdrawal for your review(1).pdf
  3505     Attachment                3/2/17 9:20 AM                                                                                               E030667        1672_1_A_chubs withdrawal to HQ bf hd .pdf
  3506     Email                     3/2/17 9:45 AM Dikeman, Hayley          Hedwall, Shaula               Re: Lit Cited - - Questions/Edits      E030698        1673__Re_ Lit Cited - - Questions_Edits.pdf
                                                                                                           Re: 2 AZ Chub withdrawal for your
  3507     Email with Attachment     3/2/17 1:01 PM Fahey, Bridget           Dikeman, Hayley               review                                 E030700        1674__Re_ 2 AZ Chub withdrawal for your review(2).pdf
  3508     Attachment                3/2/17 1:01 PM                                                                                               E030702        1674_1_A_chubs withdrawal to HQ bf hd bf.pdf
                                            Case 4:18-cv-00404-JGZ                   Document
                                                          Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                               No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 74 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                         EMAIL INDEX

Document
 Number        Document Type         Date                       From                         To                             Subject                    Bates #                               Hyperlink
                                                                                                             Fwd: 2 AZ Chub withdrawal for your
  3509     Email with Attachment     3/2/17 7:54 PM Quamme, Sarah            Sartorius, Shawn                review                                E030734       1675__Fwd_ 2 AZ Chub withdrawal for your review.pdf
  3510     Attachment                3/2/17 7:54 PM                                                                                                E030736       1675_1_A_chubs withdrawal to HQ bf hd bf_1.pdf
  3511     Email with Attachment     3/3/17 6:57 AM Fahey, Bridget           Miller, Kayla                   Re: New Template                      E030768       1676__Re_ New Template.pdf
  3512     Attachment                3/3/17 6:57 AM                                                                                                E030769       1676_1_A_CBP Chubs bf.pdf
  3513     Email with Attachment     3/3/17 8:14 AM Fahey, Colleen           Hayley Dikeman                  chubs                                 E030771       1677__chubs(4).pdf
  3514     Attachment                3/3/17 8:14 AM                                                                                                E030772       1677_1_A_chubs withdrawal final to HQ.pdf
                                                                                                             Re: Headwater and Roundtail Chub
  3515     Email                     3/3/17 9:18 AM   Sartorius, Shawn       Quamme, Sarah                   Proposed Rule Withdrawal              E030799       1678__Re_ Headwater and Roundtail Chub Proposed Rule ..._1.pdf
  3516     Email with Attachment     3/3/17 9:25 AM   Sartorius, Shawn       Quamme, Sarah                   Fwd: chubs updated                    E030801       1679__Fwd_ chubs updated.pdf
  3517     Attachment                3/3/17 9:25 AM                                                                                                E030803       1679_1_A_chubs withdrawal final to HQ cf hd.pdf
  3518     Email                     3/3/17 9:36 AM   Quamme, Sarah          Colleen Fahey                   Re: chubs updated                     E030829       1680__Re_ chubs updated.pdf
  3519     Email with Attachment     3/3/17 9:52 AM   Quamme, Sarah          Miller, Kayla                   Re: New Template                      E030831       1681__Re_ New Template(1).pdf
  3520     Attachment                3/3/17 9:52 AM                                                                                                E030833       1681_1_A_CBP Chubs sjq.pdf
  3521     Email with Attachment    3/3/17 10:11 AM   Quamme, Sarah          Miller, Kayla                   Re: New Template                      E030835       1682__Re_ New Template(2).pdf
  3522     Attachment               3/3/17 10:11 AM                                                                                                E030837       1682_1_A_CBP Chubs sjq v2.pdf
  3523     Email with Attachment     3/9/17 3:51 PM   Conor McGowan          Nathan Allan                    Fwd: Chub Markdown File               E030839       1683__Fwd_ Chub Markdown File.pdf
  3524     Attachment                3/9/17 3:51 PM                                                                                                E030841       1683_1_A_ChubMarkdown.pdf
  3525     Email with Attachment     3/9/17 3:55 PM   Conor McGowan          Nathan Allan                    Fwd: Chub Model Description           E030851       1684__Fwd_ Chub Model Description(1).pdf
  3526     Attachment                3/9/17 3:55 PM                                                                                                E030852       1684_1_A_Bayes estimate write up.pdf
  3527     Email                    3/10/17 4:48 AM   Allan, Nathan          Conor McGowan                  Re: Chub Markdown File                 E030857       1685__Re_ Chub Markdown File.pdf
                                                                                                            Fwd: stocking native fish on Bill
  3528     Email with Attachment    3/16/17 3:15 PM   Voeltz, Jeremy         Shaula Hedwall, Richardson, Ma Williams                               E030859       1686__Fwd_ stocking native fish on Bill Williams.pdf
  3529     Attachment               3/16/17 3:15 PM                                                                                                E030861       1686_1_A_1992 proposal to investigate bishery on the Bi.PDF
  3530     Attachment               3/16/17 3:15 PM                                                                                                E030867       1686_2_A_1993 fish management plan for Bill Will.PDF
  3531     Attachment               3/16/17 3:15 PM                                                                                                E030878       1686_3_A_1993 native fish stocking.PDF
  3532     Attachment               3/16/17 3:15 PM                                                                                                E030879       1686_4_A_Bill Williams trip report 2002.PDF
  3533     Email with Attachment   3/28/17 10:37 AM   Gordon, Ryan           Dikeman, Hayley                 Re: lit cited                         E030881       1687__Re_ lit cited.pdf
  3534     Attachment              3/28/17 10:37 AM                                                                                                E030882       1687_1_A_Withdrawal lit cited v2_1.pdf
  3535     Email with Attachment   3/28/17 12:34 PM   Dikeman, Hayley        Ryan Gordon                     lit cited                             E030889       1688__lit cited.pdf
  3536     Attachment              3/28/17 12:34 PM                                                                                                E030890       1688_1_A_Chubs Withdrawal lit cited 3-28-17.pdf
  3537     Email with Attachment    3/28/17 1:57 PM   Gordon, Ryan           Dikeman, Hayley                 Re: lit cited                         E030894       1689__Re_ lit cited(1).pdf
  3538     Attachment               3/28/17 1:57 PM                                                                                                E030895       1689_1_A_Chubs Withdrawal lit cited 3-28-17 rg.pdf
  3539     Email                    3/28/17 3:17 PM   Gordon, Ryan           Dikeman, Hayley               Re: lit cited                           E030899       1690__Re_ lit cited(2).pdf
                                                                                                           Fwd: Fisheries - Decision on Manuscript
  3540     Email                    3/29/17 3:19 PM Steve Spangle            Ryan Gordon, Mary Richardson, ID FSH-2017-0012                        E030901       1691__Fwd_ Fisheries - Decision on Manuscript ID FSH-....pdf
                                                                                                           Fwd: Federal Register Approvals
  3541     Email with Attachment     4/3/17 1:41 PM Wilkinson, Susan         Miller, Kayla, Sarah Quamme 03/27/2017-04/03/2017                     E030903       1692__Fwd_ Federal Register Approvals 03_27_2017-04_0....pdf
  3542     Attachment                4/3/17 1:41 PM                                                                                                E030904       1692_1_A_Notices_Approved_04-03-132546.pdf
  3543     Attachment                4/3/17 1:41 PM                                                                                                E030905       1692_2_A_Regulatory_Documents_Approved_04-03-132724.pdf
  3544     Email with Attachment     4/4/17 8:13 AM Fahey, Colleen           Marcia Cash                   Supporting doc for regs.gov             E030906       1693__Supporting doc for regs.gov.pdf
  3545     Attachment                4/4/17 8:13 AM                                                                                                E030907       1693_1_A_TAB 4_Chubs Withdrawal lit cited.pdf

                                                                                                             Re: DELIVERING TO OFR: "Threatened
                                                                                                             Species Status for the Headwater Chub
                                                                                                             and Roundtail Chub Distinct Population
                                                                                                             Segment" (Docket No.: FWS-R2-ES-2015-
                                                                                                             0148) is being delivered to the Federal
  3546     Email with Attachment     4/4/17 9:52 AM Fahey, Colleen           Dikeman, Hayley                 Register today, April 4, 2017.          E030912     1694__Re_ DELIVERING TO OFR_ _Threatened Species Stat....pdf
  3547     Attachment                4/4/17 9:52 AM                                                                                                  E030914     1694_1_A_20170404_chubs withdrawal notice_electronic t.pdf

                                                                                                           Re: DELIVERING TO OFR: "Threatened
                                                                                                           Species Status for the Headwater Chub
                                                                                                           and Roundtail Chub Distinct Population
                                                                                                           Segment" (Docket No.: FWS-R2-ES-2015-
                                                                                                           0148) is being delivered to the Federal
  3548     Email                    4/4/17 11:00 AM Gordon, Ryan             Dikeman, Hayley, Richardson, MRegister today, April 4, 2017.          E030940       1695__Re_ DELIVERING TO OFR_ _Threatened Species Stat...(1).pdf
                                                                                                           Chub FR EDITS and Deleted text found
  3549     Email with Attachment    4/4/17 12:21 PM Gordon, Ryan             Dikeman, Hayley, Richardson, Min Final Version                        E030943       1696__Chub FR EDITS and Deleted text found in Final V....pdf
                                           Case 4:18-cv-00404-JGZ                   Document
                                                         Center for Biological Diversity v. Bernhardt, et al.,22-1       Filed 03/13/19
                                                                                                              No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 75 of 97
                                                                      USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                      EMAIL INDEX

Document
 Number        Document Type        Date                     From                       To                             Subject                      Bates #                               Hyperlink

  3550     Attachment              4/4/17 12:21 PM                                                                                             E030944        1696_1_A_20170404_chubs withdrawal notice_electronic t_1.pdf
                                                                                                        Re: Chub FR EDITS and Deleted text
  3551     Email                    4/4/17 1:16 PM Richardson, Mary       Dikeman, Hayley               found in Final Version                 E030970        1697__Re_ Chub FR EDITS and Deleted text found in Fin....pdf
                                                                                                        Fwd: Chub FR EDITS and Deleted text
  3552     Email                    4/4/17 2:13 PM Gordon, Ryan           Hedwall, Shaula               found in Final Version                 E030972        1698__Fwd_ Chub FR EDITS and Deleted text found in Fi....pdf
  3553     Email with Attachment   4/5/17 12:44 PM Gordon, Ryan           Dikeman, Hayley, Richardson, M2Chub Withdrawal Revised Lit Cited     E030974        1699__2Chub Withdrawal Revised Lit Cited.pdf
  3554     Attachment              4/5/17 12:44 PM                                                                                             E030975        1699_1_A_Chubs Withdrawal lit cited final 4-5-2017 rev.pdf
                                                                                                        Fwd: SCHEDULED TO PUBLISH:
                                                                                                        "Threatened Species Status for the
                                                                                                        Headwater Chub and Roundtail Chub
                                                                                                        Distinct Population Segment" (Docket
                                                                                                        No.: FWS-R2-ES-2015-0148) will publish
                                                                                                        in the Federal Register Friday, April 7,
  3555     Email                    4/5/17 1:37 PM Crawford, Cat          FW2 AZ ES Biologists          2017.                                    E030979      1700__Fwd_ SCHEDULED TO PUBLISH_ _Threatened Species ....pdf
                                                  Case 4:18-cv-00404-JGZ                  Document
                                                             Center for Biological Diversity                    22-1
                                                                                             v. Bernhardt, et al.,          Filed 03/13/19
                                                                                                                   No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 76 of 97
                                                                         USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                     DOCUMENTS INDEX



Document                                                                                              Bates number
 number      Date          Document Type          Description/Title                                     (Prefix: D)   Link
                                                  Policy Regarding the Recognition of Distinct
                                                  Vertebrate Population Segments Under the
   1        2/7/1996    Federal Register Notice   Endangered Species Act. 61 FR 4722                    D000752       96-2639-dps policy.pdf
                                                  Petition to List the Roundtail and Headwater
                                                  Chubs as Endangered Species in the Lower
   2        4/2/2003           Petition           Colorado River Basin                                  D000001       2003 petition.pdf
                                                  Listing Gila Chub as Endangered with Critical
   3       11/2/2005    Federal Register Notice   Habitat; Final Rule. 70 FR 66664                      D000756       05-21498_gila chub listing.pdf
                                                  12-month Finding on a Petition to List a Distinct
                                                  Population Segment of the Roundtail chub in the
                                                  Lower Colorado River Basin and To List the
                                                  Headwater Chub as Endangered or Threatened
   4        5/3/2006    Federal Register Notice   with Critical Habitat. 71 FR 26007                    D000127       2 chub 12-month finding.pdf
                                                  Initiation of Status Review for the Rundtail Chub
                                                  (Gila robusta) in the Lower Colorado River Basin;
   5        3/3/2009    Federal Register Notice   Notice. 74 FR 9205                                    D000815       E9-4155_March 2009 notice.pdf
                                                  12-month Finding on a Petition to List a Distinct
                                                  Population Segment of the Roundtail chub in the
                                                  Lower Colorado River Basin; Proposed Rule. 74 FR
   6        7/9/2009    Federal Register Notice   32352                                                 D000138       Roundtail chub 12-month 2009.pdf
                                                  Information on population "clusters" of                             20110110_AESO_headwaterchubpopulationclusters.pd
   7       1/10/2011          Summary             headwater chub                                        D000175       f
                                                  Data request to the New Mexico Department of                        20131118_Service_roundtail and headwater chub_Data
   8       1/18/2012            Letter            Game and Fish regarding activities since 2011         D000176       request.pdf
                                                  Species Assessment and Listing Priority
   9       10/28/2013           Report            Assignment Form for Headwater chub                    D000182       E0AH_V01headwater 2013.pdf
                                                  Species Assessment and Listing Priority
   10      10/28/2013           Report            Assignment Form for Roundtail chub                    D000219       E02Z_V01 roundtail 2013.pdf
                                                  Data request to the Coconino National Forest
   11      9/12/2014            Letter            regarding headwater and roundtail chub                D000298       cnf.both.sept.2014.signed.pdf
                                                  Arizona Game and Fish Department request for                        AZGFD_Letter_to_AFS_on_Chub_Taxonomy_20150504.
   12       5/4/2015            Letter            reevaluation of the chub complex taxonomy             D000300       pdf
                                                  Arizona Game and Fish Department transmittal of
                                                  draft PECE evaluation for the roundtail and                         AGFD to USFWS_PECE Evaluation for Roundtail and
   13       6/9/2015            Letter            headwater chub                                        D000309       Headwater Chub_6_9_2015 (1).pdf
                                                  Species Status Assessment Report for the
                                                  Headwater Chub and Lower Colorado River
   14       9/1/2015            Report            Distince Population Segment of Roundtail Chub         D000311       FWS-R2-ES-2015-0148-0002 SSA.pdf
                                                  Appendices for the Species Status Assessment
                                                  Report for the Headwater Chub and Lower
                                                  Colorado River Distince Population Segment of
   15       9/1/2015            Report            Roundtail Chub                                        D000437       FWS-R2-ES-2015-0148-0003 SSA Appendices.pdf
                                                  Comments on the proposed rule from Peter
   16       9/1/2015       Public comments        Reinthal                                              D000558       Reinthal 2015 comments.pdf
                                                  Threatened Species Status for the Headwater
                                                  Chub and a Distinct Population Segment of the
   17      10/7/2015    Federal Register Notice   Roundtail Chub. Proposed rule. 80 FR 60754            D000561       FederalRegister80_194_60754.pdf
                                                  Dear Interested Party notification regarding the
                                                  proposed rule to list headwater and roundtail                       20151013_Service_Headwater and Roundtail
   18      10/13/2015           Letter            chubs                                                 D000592       chub_Proposed DPS.pdf
                                                Case 4:18-cv-00404-JGZ                  Document
                                                           Center for Biological Diversity                    22-1
                                                                                           v. Bernhardt, et al.,          Filed 03/13/19
                                                                                                                 No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 77 of 97
                                                                        USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                    DOCUMENTS INDEX



Document                                                                                             Bates number
 number      Date          Document Type        Description/Title                                      (Prefix: D)   Link
                                                Request for government to government
                                                consultation from the Gila River Indian
                                                Community regarding the proposed rule to list                        10.23. GRIC. headwater and roundtail chub
   19      10/15/2015           Letter          the headwater and roundtail chubs                      D000595       comments.cgg.pdf
                                                Comments on the proposed rule from Jeff
   20      11/12/2015      Public comments      Burgess                                                D000597       Jeff Burgess Comment Letter HWC-RTC.pdf
                                                Comments on the proposed rule from New
   21      12/1/2015       Public comments      Mexico Department of Game and Fish                     D000598       NM Dept Game and Fish_Sloane_Michael_B.pdf
                                                Comments on the proposed rule from New                               New Mexico Dept of
   22      12/2/2015       Public comments      Mexico Department of Agriculture                       D000600       Agriculture_20151130_Chub_RW_(002)_.pdf
                                                                                                                     WMAT_12-2015-
                                                Comments on the proposed rule from White                             244_US_FISH_AND_WILDLIFE_SERVICE_Roundtail_Chu
   23      12/3/2015       Public comments      Mountain Apache Tribe                                  D000603       b.pdf
                                                Comments on the proposed rule from Gila River                        GRIC_Comments_on_Listing_of_Chub_Species_(12-4-
   24      12/4/2015       Public comments      Indian Community                                       D000610       15)_FINAL.pdf
                                                Comments on the proposed rule from Pima                              2015_12_07_PNRCD_Gila_Chub_Roundtail_chub_com
   25      12/6/2015       Public comments      Natural Resource Conservation District                 D000618       ments.pdf
                                                Comments on the proposed rule from Arizona                           Arizona Mining
   26      12/7/2015       Public comments      Mining Association                                     D000622       Assoc_Comments_Roundtail_Chub_Final.pdf
                                                Comments on the proposed rule from Dakota
   27      12/7/2015       Public comments      Baker                                                  D000624       Dakota Baker Comment Letter HWC-RTC.pdf
                                                Comments on the proposed rule from Thomas E.
   28      12/7/2015       Public comments      Dowling                                                D000625       Dowling_Federal_Register_evaluation.pdf
                                                Comments on the proposed rule from New                               ISC_Comment_Letter_on_Headwater_and_Roundtail_C
   29      12/7/2015       Public comments      Mexico Interstate Streat Commission                    D000627       hub_proposed_listing_12-7-15.pdf

                                                Comments on the proposed rule from Salt River
                                                Valley Water Users' Association and the Salt River                   SRP_Comments_on_Proposed_Listing_Headwater_Rou
   30      12/7/2015       Public comments      Agricultural Improvement and Power District            D000635       ndtail_Chubs_-_FINAL.pdf

   31      12/8/2015       Public comments      Comments on the proposed rule from Albert Sillas       D000649       Albert Sillas Comment Letter HWC-RTC.pdf
                                                Comments on the proposed rule from Jordan
   32      12/8/2015       Public comments      Davis                                                  D000651       Jordan Davis Comment Letter HWC-RTC.pdf
                                                Dear Interested Party notification regarding the
                                                proposed rule to list headwater and roundtail                        20160815_Service_Headwater and Roundtail Chub
   33      8/15/2016            Letter          chubs                                                  D000653       Listing Reopening.pdf

                                                6-month Extension of Final Determination for the
                                                Proposed Listing of the Headwater Chub and
                                                distinct Population Segment of the Roundtail
                                                Chub as Threatened Species. Proposed Rule;
   34      8/15/2016    Federal Register Notice reopening of the comment period. 81 FR 54018           D000655       Six Month Extension.pdf
                                                Comments on the proposed rule from New
   35      9/12/2016       Public comments      Mexico Department of Game and Fish                     D000657       NMDGF_Headwater_RT_Chub_Comments_9-12-16.pdf
                                                Briefing for the Regional Director; Receipt of New
                                                Information on the Taxonomy of Roundtail,                            BP033970BPTaxonomic Status
   36      9/13/2016      Briefing materials    Headwater, and Gila Chub                               D000682       roundtailheadwaterandGila chub R2 ES Signed.pdf
                                                Comments on the proposed rule from Thomas E.
   37      9/14/2016       Public comments      Dowling, Paul C. Marsh, Robert W. Clarkson             D000684       Dowling et al response Gila comment.pdf
                                                Case 4:18-cv-00404-JGZ                  Document
                                                           Center for Biological Diversity                    22-1
                                                                                           v. Bernhardt, et al.,          Filed 03/13/19
                                                                                                                 No. CV-18-00404-TUC-JGZ (D. Ariz.) Page 78 of 97
                                                                        USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                    DOCUMENTS INDEX



Document                                                                                             Bates number
 number      Date          Document Type        Description/Title                                      (Prefix: D)   Link
                                                Comments on the proposed rule from Arizona                           Ext_Final_Determination_of_Proposed_Listing_Roundt
   38      9/14/2016       Public comments      Mining Association                                     D000691       ail_and_Headwater_Chub.pdf
                                                Dear Interested Party notification regarding the
                                                proposed rule to list headwater and roundtail                        20161031_Service_Arizona ES Reopening of Comment
   39      10/31/2016            Letter         chubs                                                  D000693       Period.pdf
                                                Threatened Species Status for the Headwater
                                                Chub and a Distinct Population Segment of the
                                                Roundtail Chub. Proposed rule; reopening of the
   40      11/1/2016    Federal Register Notice comment period. 81 FR 75801                            D000695       45 Day Comment Period Reopen Nov 2016.pdf
                                                Comments on the proposed rule from Gila River                        GRIC_Comments_on_Listing_of_Chub_Species_(FINAL_
   41      11/29/2016      Public comments      Indian Community                                       D000697       EXECUTED) (1) 2016.pdf
                                                Comments on the proposed rule from Peter
   42      12/2/2016       Public comments      Reinthal                                               D000699       Peter Reinthal_Chub_Comments_Dec_2_2016.pdf
                                                Comments on the proposed rule from New                               NMDGF_Response_to_Rountail_and_Headwater_Chub
   43      12/6/2016       Public comments      Mexico Department of Game and Fish                     D000703       _Proposed_Rule_-_December_6,_2016.pdf
                                                Comments on the proposed rule from Thomas E.                         FWS-R2-ES-2015-
   44      12/10/2016      Public comments      Dowling, Paul C. Marsh, Robert W. Clarkson             D000704       0148_Dowling_et_al_response_letter.pdf
                                                Comments on the proposed rule from Coalition of
                                                Arizona/New Mexico Counties for Stable
   45      12/12/2016      Public comments      Economic Growth                                        D000711       AZ NM Co Coalition 2016.pdf
                                                Comments on the proposed rule from Center for
   46      12/12/2016      Public comments      Biological Diversity                                   D000714       CBD_Chub_Comments 2016.pdf
                                                Comments on the proposed rule from City of
   47      12/13/2016      Public comments      Sierra Vista and Cochise County                        D000720       City_Sierra_Vista_Cochise_Co_Jt_Comments.pdf

                                                Comments on the proposed rule from Salt River
                                                Valley Water Users' Association and the Salt River                   SRP_FedRegFWS-R2-ES-2015-148-
   48      12/13/2016      Public comments      Agricultural Improvement and Power District            D000724       0035Listing_Comments.pdf
                                                Comments on the proposed rule from Arizona
   49      12/15/2016      Public comments      Game and Fish Department                               D000726       AGFD 12 16 16.pdf
                                                Comments on the proposed rule from Catron
   50      12/15/2016      Public comments      County New Mexico                                      D000737       Catron County.pdf
                                                Briefing for the Regional Director;
                                                Recommendatoin to withdraw proposed rule to
                                                list Headwater chub and Roundtail chub as
   51      1/27/2017      Briefing materials    threatened species and to delist Gila chub             D000741       BP34047 Signed BP pdf.pdf
                                                Information Memorandum for the Director;
                                                Recommendation to Withdraw Proposed Rule to
                                                list Headwater Chub and Roundtail Chub as
   52      2/17/2017      Briefing materials    Threatened Species                                     D000742       BP34071 signed IM pdf.pdf
                                                Threatened Species Status for the Headwater
                                                Chub and a Distinct Population Segment of the
                                                Roundtail Chub. Proposed rule; withdrawal. 82 FR
   53       4/7/2017    Federal Register Notice 16981                                                  D000744       FR April 7 2017 Withdrawal RT _ HW Chub.pdf
                                                             Case 4:18-cv-00404-JGZ                  Document
                                                                             Center for Biological Diversity                       22-1
                                                                                                             v. Bernhardt, et al., No.            Filed(D. Ariz.)
                                                                                                                                       CV-18-00404-TUC-JGZ 03/13/19 Page 79 of 97
                                                                                                          USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                                                       REFERENCES INDEX


Document
 number                                                           Title                                                         Bates # (Prefix: R) Link to File
                                                                                                                                                    Abarca, F. and Weedman, 1993. D. Native Fishes of Tonto Creek,
   1       Abarca, J and Weedman, D. 1993. Native Fishes of Tonto Creek, Tonto National Forest, Arizona.                            R000508         Tonto Creek NF of Arizona.PDF
   2       Alford, E. 1993. Tonto Rangelands.                                                                                       R000799         Alford_1993_Tonto_Rangelands_Change.pdf
           American Fisheries Society. 2013. Common and Scientific Names of Fishes from the United States, Canada and
   3       Mexico. Special Publication, 7th Edition.                                                                                 R000567        AFS 2013 fish names.pdf
   4       American Fisheries Society. Effects of Livestock grazing on Riparian and Stream Ecosystem- Summary.                       R000713        AFS grazing policy summary_23s.pdf
   5       American Fisheries Society. Effects of Livestock grazing on Riparian and Stream Ecosystem.                                R000715        AFS grazing policy_23f.pdf
   6       Anderson, P. 1996. Sediment Generation.                                                                                   R000807        Anderson 1996.pdf
   7       Arena, A. et al. 2012. A Case Study from the Colorado River Drainage Basin (USA).                                         R000830        Arena_et_al_2012.pdf
   8       Arizona Department of Water Resources. 2000. Verde River Watershed Study.                                                 R000001        Arizona Water Resources.pdf
           Arizona Department of Water Resources. Revised Application Review Process for Permit to Approriate Public
   9       Water for Instream Flow Purposes.                                                                                         R000498        Arizona Department of Water resources, RevisedISFapplication.pdf
           Arizona Game and Fish Department. 2015. Species Identification of Members of the Genus Gila Within the Gila
   10      River Basin: A Case Study of Complexity.                                                                                  R008611        Crowder et al_2015.pdf
   11      Arizona Game and Fish Department. 1989. Ongoing Fishwork at Beaver Creek.                                                 R008611        AFGD 1989 Ongoing Fishwork.pdf
           Arizona Game and Fish Department. 1997. Age Estimation from Otoliths of Roundtail Chub Gila Robusta ffrom the
   12      Verde River, Arizona.                                                                                                     R000726        AGFD Otolith report.pdf
           Arizona Game and Fish Department. 2001. Upper Verde River Fish Survey Summary, Perkinsville to Sycamore
   13      Creek Confluence.                                                                                                         R000722        AGFD 2001 Verde River Perkinsville to Sycamore report.pdf
   14      Arizona Game and Fish Department. 2006. Roundtail chub Translocation.                                                     R000769        Arizona Game and Fish Department trip report 20060706.pdf
   15      Arizona Game and Fish Department. 2008 . Dry Beaver Creek Trip Report.                                                    R000779        Evans 2008 Dry Beaver Trip Report.pdf
   16      Arizona Game and Fish Department. 2014 . Deadman Creek.                                                                   R000785        Arizona Game and Fish Department DeadmanCreek.pdf
                                                                                                                                                    Arizona Game and Fish Department West Clear Creek Sampling
   17      Arizona Game and Fish Department. 2015. West Clear Creek Sampling Trip Report.                                            R000737        summary 2015.pdf
   18      Arizona Game and Fish Department. 2015. Progress Evaluation Report.                                                       R000748        Arizona NG Technical Report 289 Final.pdf
   19      Arizona Water Atlas. Aravaipa Canyon Basin. Volume 3.                                                                     R008613        Arizona Water Atlas, Volume_3_ARA_.pdf
   20      Arizona Water Atlas. Big Sandy Basin. Volume 4.                                                                           R001144        Arizona Water Atlas,BIS Volume_4_BIS_.pdf
   21      Arizona Water Atlas. Bill Williams Basin. Volume 4.                                                                       R000843        Arizona Water Atlas, BWM Volume_4_BWM_final.pdf
   22      Arizona Water Atlas. Central Highlands Planning Area Appendices. Volume 5.                                                R001207        Arizona Water Atlas.Highlands Area Appendices. Vol 5.pdf

   23      Arizona Water Atlas. Eastern Plateau Planning Area Appendices. Volume 2.                                                  R001267        Arizona Water Atlas. Eastern Plateau Appendices. Volume 2.pdf
   24      Arizona Water Atlas. Eastern Plateau Planning Area Overview. Volume 2 TOC.                                                R001294        Arizona Water Atlas. Volume_2_final_TOC.pdf
   25      Arizona Water Atlas. Little Colorado River Basin. Volume 2.                                                               R001178        Arizona Water Atlas. Little Colorado River basin.pdf
   26      Arizona Water Atlas. Morenci. Volume 3.                                                                                   R000882        Arizona Water Atlas, Morencai Basin,Vol_3_MOR_final.pdf
   27      Arizona Water Atlas. SAF. Volume 3.                                                                                       R000920        Arizona Water Atlas, SAF,Volume_3_SAF_final.pdf
   28      Arizona Water Atlas. Salt River Basin. Volume 3.                                                                          R000968        Arizona Water Atlas, SRB volume_5_SRB_final.pdf
   29      Arizona Water Atlas. Southeastern Arizona Planning Area Appendices. Volume 3.                                             R001302        Arizona Water Atlas. SAPA-App. Volume 3.pdf
   30      Arizona Water Atlas. Tonto Creek Basin. Volume 4.                                                                         R001016        Arizona Water Atlas. TON,volume 5.pdf
   31      Arizona Water Atlas. Upper Colorado River Planning Overview. Volume 4.                                                    R001139        Arizona Water Atlas Colorado Overview. Volume 4.pdf
   32      Arizona Water Atlas. Verde River Basin. Volume 5.                                                                         R001054        Arizona Water Atlas, VRB volume_5_.pdf
   33      Arizona. 2013. Climate Change, An Aggravating Factor for Arizona's Natural Hazards.                                       R000789        Arizona 2013 - Hazard mitigation plan climate change.pdf
   34      Ashfaq, M. et al. 2013. Near Term Acceleration of Hydroclimatic Change in the Western U.S.                                R001286        Ashfaq et al 2013.pdf
   35      Baalsrud et al. 2014. Effects of Population Characteristics and Structure.                                                R001304        BaalsrudEtAl-MolEcol2014.pdf

   36      Bahm, J. and Robinson, A. 2008. Spikedace Survey of the Upper Verde River Granite Creek.                                  R001321        Bahm and Robinson 2009a Upper Verde Spikedace Survey.pdf
   37      Bai, Y. 2014. Simulating Surface Flow and Sediment Transport.                                                             R001327        Bai 2014 UofA dissertation.pdf
   38      Barrett, P. 1992. Spatial Habitat Preference of Smallmou th Bass(Micropterus Dolomieui).                                  R001454        Barrett P 1992.pdf
   39      Barrett, P. and Maughan E. 1995. Spatial Habitat Selection of Roundtail Chuib(Gila robusta).                              R001562        Barrett P and Maughan 1995a.pdf
   40      Bayazit, M. 2015. Nonstationarity of Hydrological Records.                                                                R001570        Bayazit et al 2015 (1).pdf
   41      Benaman, J. et al. Calibration and Validation of the Soil and Water Assessment Tool.                                      R001586        benamanshoemakerhaith.pdf
   42      Bestgen, K. 2011. Status and Trends of Flannelmouth Sucker Catostomus Latipinnis.                                         R001624        Bestgen et al 2011 - status GIRO CADI CALA Dolores River.pdf
                                                                                                                                                    Bestgen and Probst 1989 - Dist status notes on ecology of
   43      Bestgen, K. and Propst, D. 1989. Distribution Status and Notes on the Ecology of Gila robusta(Cyprinidae).                R001612        GIRO.pdf

           Bezzerides, N and Bestgen, K., Status Review of roundtail chub Gila robusta, Flannelmouth Sucker Catastomus
   44      latipinnis,a and Bluehead Sucker Castostoms in the Colorado River Basin, 2002, Colorado State University.                 R001847        Bezzerides and Bestgen 2002.pdf
           Bickford et al. 2006. Cryptic species as a window on diversity and conservation. Tremds om Ecology and Evolution,
   45      Vol 22, No. 3.                                                                                                            R001996        Bickford, D. et al 2006.pdf
   46      Bills, D. 2013. Biological Asssessment- Little Green Valley Complex Allotments email.                                     R002005        Bills, D. Little Green Valley Complex Allotments BA.pdf
   47      Blasch, K. 2006. Updates.                                                                                                 R002055        Blasch, K. et al 2006 updates_2007.pdf
           Blasch, K. et al. 2006. Hydrogeology of the Upper and Middle Verde River Watersheds, Central Arizona, Scitentific                        Blasch,K. et al 2006. Hydrogeology of the Upper and Middle Verde
   48      Inverstigations Report, 2005-5198.                                                                                        R002057        Watersheds.pdf
   49      Bonar, et al. 2011. Captive Breeding and Culture of Gila Chub Gila internedia.                                            R002171        Bonar_Schultz_Sontz_2011.pdf
                                                              Case 4:18-cv-00404-JGZ                  Document
                                                                              Center for Biological Diversity                       22-1
                                                                                                              v. Bernhardt, et al., No.            Filed(D. Ariz.)
                                                                                                                                        CV-18-00404-TUC-JGZ 03/13/19 Page 80 of 97
                                                                                                           USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                                                        REFERENCES INDEX


Document
 number                                                           Title                                                           Bates # (Prefix: R) Link to File
           Brandenberg,et al. 2015. Determining the historical distribution of the Gila robusta complex,(Gila Chub, Gila
           intermedia, Headwater Chub, Gila nigra, and Roundtail Chub, Gila robusta)in the Gila River Basin, New Mexico,
   50      using morphological analysis. Albuquerque, New Mexico.                                                                     R002292         Brandenburg et al 2015 - SwW Gila River.pdf
           Brouder, M. 2000. Life History and Ecology of the Roundtail Chub Gila Robusta , from Two streams in the Verde
   51      River Basin.                                                                                                               R002425         Brouder et al. 2000.PDF

   52      Brouder, M. 2001. Effects of flooding on Recruitment of Roundtail Chub Gila Robusta, In a Southwestern River.              R002416         Brouder 2001.pdf
   53      Brown et al. 2001. Catastrophic Wildfire and Number of Populations as Factors.                                             R002445         Brown et al. 2001. Wildfire _ Gila trout.pdf
           Bryan, S. and Robinson, A. 2000. Population Characteristics and Movement of Roundtail Chub in the Lower Salt                               Bryan and Robinson 2000 - Chub Movement Verde and Salt
   54      and Verde Rivers, Arizona.                                                                                                 R002456         Rivers.pdf
   55      Burger, B. 2008. West Clear Creek Trip Report.                                                                             R002493         Burger 2008a West Clear Creek.pdf
   56      Cantrell, C. 2005. Roundtail Chub Collections of 2005 Memorandum.                                                          R002503         Cantrell C 2005.pdf
   57      Cantrell, C. 2007. Oak Creek Sampling Memorandum.                                                                          R002499         Cantrell 2007 Oak Creek Sampling.pdf
           Carlisle, D. et al. 2010. Frontiers in Ecology and The Environment: Alteration of Streamflow Magnitudes and
   58      Potential Ecological Consequences: A multiregional Assessment.                                                             R002508         Carlisle et al 2010 - Flow Alteration Multiregional Assessment.pdf
           Carlisle, D. et al. 2010. Predicting the Natural Flow Regime: Models for Assessing Hydrological Alteration in
   59      Streams.                                                                                                                   R002519         Carlisle et al 2010 - Predicting natural flow regime.pdf

   60      Carman, S. 2006. Colorado River Basins Chubs Recovery Plan. New Mexico Department of Game and Fish.                        R002538         Carman 2006 - Colorado-River-Basin.pdf
           Carnie, R. et al. 2015. Habitat Connectivity as a Metric for Microhabitat Quality;Application to Chinook Salmon                            Carnie et al 2015 - habitat connectivity as a metric for
   61      Spawning Habitat.                                                                                                          R002603         microhabitat quality.pdf
           Carpenter, J. and Terrell, J. 2005. Effectiveness of Fish Barriers and Renovations for Maintaining and Enhancing
   62      Populationsoff Native Southwestern Fishes.                                                                                 R002616         Carpenter and Terrell 2005 - Fish Barriers.pdf
   63      Carter, J. et al. 2016. Classification Success of Species within the Gila robusta Complex.                                 R002727         Carter et al 2016.pdf
           Carter, J. et al. 2017. Transactions of the American Fisheries Society Classification Success of Species within the                        Carter et al 2017.Transactions of the American Fisheries
   64      Gila robusta Complex.                                                                                                      R002765         Society.pdf
           Chafin et al. 2015. Reduced-Representation Genomics Reveals Species Level Phylogeny of Gila spp. from the
   65      Colorado River Basin.                                                                                                      R002822         Chafin et al DFC_2015_GilaPhylogenomics.pdf
           Chafin, T. et al. 2016. Species delimitation and resolving complexity of lower Colorado River basin Gila spp. Using
   66      next-generation sequence data.                                                                                             R008778         NamesOfFishes_2016_GilaSpeciesDelimitation_post.pdf
           Chmiel, M. 2005a. Verde River Perkinsville to Sycamore Creek Survey Fish Report, Arizona Game and Fish                                     Chmiel 2005a Verde River Perkinsville to Sycamore Creek Survey
   67      Department.                                                                                                                R002859         Report.pdf
           Chmiel, M. 2005b. Verde River Verde Ranch to Perkinsville Survey Fish Report, Arizona Game and Fish                                        Chmiel 2005b Verde River Verde Ranch to Perkinsville Survey
   68      Department.                                                                                                                R002867         Report.pdf
   69      Clark, A. 2003e. Verde River Wildlife Area Survey report.                                                                  R002875         Clark 2003e Verde River Wildlife Area Survey Report.pdf

   70      Clark, A. 2004. Verde River Wildlife Area Survey Report.                                                                   R002879         Clark 2004 Verde River Wildlife Area Spring Survey Report.pdf
                                                                                                                                                      Clark 2005 Verde River Granite Creek to Verde Ranch Survey
   71      Clark, A. 2005. Verde River Granite Creek to Verde Ranch Survey report.                                                    R002884         Report.pdf
                                                                                                                                                      Clark 2006 Verde River Granite Creek to Verde Ranch Survey
   72      Clark, A. 2006. Verde River Granite Creek to Verde Ranch Survey report.                                                    R002891         Report.pdf
           Clarkson, R. and Marsh, P. 2013. Preliminary Investigation of Potential Fish Barried Sites on Middle Fork Gila River
           and West Fork Gila River, New Mexico, With Notes on the Alma Diversion Dam on San Francisco River and a
   73      Summary of All New Mexico Streams Evaluation to Date.                                                                      R008767         middle and west forks gila river barrier feasibility report (1).pdf

   74      Colorado College. 2012. Colorado River Basin: An Overview.                                                                 R002898         Colorado College, 2012, State of the Rockies BasinOverview.pdf
           Copus, J. et al. 2016. Revision of the Gila robusta (Teleostei cyprinidae)Species Complex: Morpholigcal
   75      Examination and Molecular Phylogenicetics Reveal a Single Species.                                                         R002906         Copus et al 2016.pdf

           Copus, J. et al. 2018. Geopolitical Species Revisited: Geopolitical Species Revisited: Genomic and Morpholigical
   76      Data Indicate that the Roundtail Chub Gila robusta Species Complex (Teleostei cyprinidae)is a Single Species.              R002926         Copus et al 2018.pdf
   77      Croxen, F. 1926. History of Grazing on Tonto.                                                                              R002958         History of Grazing on Tonto.pdf
   78      Cucherousset, J. and Olden, J. 2011. Ecological Impacts of Nonnative Freshwater Fishes.                                    R002977         Cucherousset and Olden 2011 - Ecological impact.pdf
                                                                                                                                                      Cummins 2013 Verde River Fish Survey Granite Creek - Verde
   79      Cummins, G. 2013. Verde River Trip Report- June 25-26, Region 3 Fisheries Program.                                         R002994         Ranch 2013.pdf
           Demarais, B. 1986. Morphological Variatiion in Gila (Pisces:Cyprinidae) and Geological History: Lower Colorado
   80      Basin.                                                                                                                     R003002         DeMarais 1986 - Thesis morph variation.pdf
           Demarais, B. 1992. Origin of Gila seminuda ( Teleostei: (Cyprinidae) through Introgressive Hybridization:
   81      Implications for Evolution and Conservation.                                                                               R003104         DeMarais et al 1992 - Origin of Gila seminuda.pdf

   82      Demarais, B. 1995. Taxonomic History and Status of the Gila Chub, Gil Intermedia (Girard).                                 R003090         DeMarais 1995 Taxonomic history and status of the Gila chub.pdf
                                                                                                                                                      Douglas et al 1989 - Qualitative characteristics ID of CO River
   83      Douglas,M. et al. 1989. Qualitative Characters Identification of Colorado River Chubs and the Art of Seeing Well.          R003109         chubs.pdf
           Douglas,M. et al. 1994. Indigenous Fishes of Western North America and the Hypothesis of Competitive
   84      Displacement.                                                                                                              R003120         Douglas et al. 1994.pdf
                                                              Case 4:18-cv-00404-JGZ                  Document
                                                                              Center for Biological Diversity                       22-1
                                                                                                              v. Bernhardt, et al., No.            Filed(D. Ariz.)
                                                                                                                                        CV-18-00404-TUC-JGZ 03/13/19 Page 81 of 97
                                                                                                           USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                                                        REFERENCES INDEX


Document
 number                                                         Title                                                            Bates # (Prefix: R) Link to File
           Dowling, T. 2012. Report on Molecular Characterization of Samples of Gila intermedia from Turkey Creek, New
   85      Mexico.                                                                                                                    R003153        Dowling 2012 - Turkey Creek Gila chub genetics 7 nov 12.pdf

   86      Dowling, T. and DeMarais, B. 1993. Evolutionary signifiance of introressive hybridization in cyprinid fishes.              R003162        Dowling and DeMarais 1993.PDF
   87      Dowling, T. and Marsh, P. 2009. Recent Genetics Information on Gila in Fossil Creek, Arizona.                              R003264        Dowling Marsh 2009a.pdf
           Dowling, T. and Schwemm, M. 2008. Molecular Characterization of Verde River Broodstock of Roundtail Chub Gila
   88      Robusta.                                                                                                                   R003165        Dowling and Schwemm 2008.pdf
           Dowling, T. et al. 2008.Population Structure in the Roundtail Chub (Gila robusta Complex) of the Gila River Basin
   89      as Determined by Microsatellites                                                                                           R003206        Dowling et al 2008 - Gila usat final report 12 nov 2008.pdf
           Dowling, T. et al. 2015. Population Structure in the Roundtail Chub (Gila robusta Complex) of the Gila River Basin
   90      as Determined by Microsatellites: Evolutionary and Conservation Implications.                                              R003132        Dowling et al. 2015.pdf
           Dudley, R. and Matter, W. 2000. Effects of Small Green Sunfish (Lepomis cyanellus) on Recruitment of Gila Chub
   91      (Gilaintermedia) in Sabino Creek, Arizona.                                                                                 R003266        Dudley and Matter 2000.pdf
           Eaton, J. and Scheller, R. 1996. Effects of Climate Warming on Fish Thermal Habitat in Streams of the United
   92      States.                                                                                                                    R003284        Eaton and Scheller 1996.pdf
   93      Ebey, L. et al. 2003. Variability and Dynamics of a Desert Community. Ecological Applications. 1(6).                       R003284        Ebey 2003.pdf
   94      Ecology Audits. 1979. Habitat Study of Roundtail Chub and Loach Minnow.                                                    R003306        EcologyAudits1979_HabitatHeadwater Chub GNF1979.pdf
           Eng, K. et al. 2012. Predicting Likelihood of Altered Streamflows at Unguaged Rivers Across the Conterminous                              Eng et al 2012 - Predicting likelihood of altered flow an ungaged
   95      United States.                                                                                                             R003273        streams.pdf
   96      Fagan, W. et al. 2002. Rarity, Fragmentation and Extinction Risk in Desert Fishes.                                         R003436        Fagan et al. 2002.pdf
           Fagan, W. et al. 2005. Rarity, Fragmentation and the Scale Dependence of Extinction Risk in Desert Fishes.
   97      Ecology. Vol 86. No 1.                                                                                                     R003443        Fagan et al. 2005.pdf
           Falcone, J. et al. 2010. Gages A Stream Gage database for Evaluating Natural and Altered Flow Conditions in the
   98      Conterminous US.                                                                                                           R003452        Falcone et al 2010 - Stream gage database E091-045-metadata.pdf

           Farrington, M. et al. 2014. Determining the Historical Distribution of the Gila robusta Complex, Headwater Chub,
  99       Gila nigra and Roundtail Chub, Gila Robusta using the Morphologial Analysis in the Gila River Basin, New Mexico.           R003521        Farrington et al 2014.pdf
  100      Fausch, K. et al. 1985.Unites states Department of Agriculture. General Technical Report, PNW- GTR-213                     R003463        Fausch, pnw_gtr213 Predicting Standing Crop.pdf
           Fox,G et al. 1992. How Close is Close: 16S rRNA Sequence Identity May Not be Sifficient To Guarantee Species
  101      Indentity, International Journal of Sytematic Bacteriology, Vol 42, NO. 1166-170.                                          R003551        Fox et al 1992 - How close is close spp identity.pdf
           Fraser, D. and Bernatchez, L. 2001. Adaptive Evolutionary Conservation: Towards a Unified Concept for Defining
  102      Conservation Units.                                                                                                        R003556        Fraser and Bernatchez 2001 Adaptive conservation.pdf
  103      Frequently Asked Questions About the ADWR Live Queries and Reports.                                                        R003568        FREQUENTLY ASKED QUESTIONS.pdf
  104      Gao, Y. 2009. Development of Representative Indicators of Hydrologic Alteration, Journal of Hydrology.                     R003574        Gao_etal_2009_JHydr.pdf
  105      Garfin, G. and Franco, G. 2014. Climate Change Impacts In the United States.                                               R003587        Garfin, G. et al. 2014.pdf
           Garfin, G. et al. 2014. Review of Climate and Hydrology of the Upper Gila River Basin. Chapter 3 of Gila River Flow
  106      Needs Assessment.                                                                                                          R003612        Garfin. et al. 2014. Review TNC_Rpt.pdf
           Gerber et al. 2001. The Role of Introgressive Hybridization in the Evolution of the Gila Robusta Complex
  107      (TELEOSTEI: CYPRINIDAE).                                                                                                   R003700        Gerber_at_al_2001-Evolution of GIRO Complex.pdf
           Gibson et al. 2014. Beaver Dams Shift Desert Fish Assemblages Toward Dominance by Nonnative Species(Verde
  108      River, USA).                                                                                                               R003712        Gibson et al 2014 - Beaver dams shift habitat for nonnatives.pdf
           Gido, K. et al. 2013. Multidecadal responses of native and introduced fishes to natural and altered flow regimes in
  109      the American Southwest.                                                                                                    R008634        Gido et al 2013 flow changes.pdf

  110      Girmendonk, A. 1997. Status review of the Roundtail Chub in the Verde River Basin, Technical Report 114                    R003730        Girmendonk and Young 1997.pdf

  111      Goebel, A. Conservation Systemaics: The BUFO Boreas Species Group.                                                         R003839        Goebel (2005) Conservation Systematic B. boreas chapter30.pdf
           Grummer, J. et al. 2014. Species Delimitation Using Bayes Factors: Simulations and Application to the Sceloporus
  112      scalaris Species Group.                                                                                                    R008645        Grummer et al 2014 - Spp delimitation using Bayes Factors.pdf
  113      Haak, A. 2012. Spreading the risk : Native Trout Management.                                                               R003851        Haak-Williams NAJFM 2012.pdf
                                                                                                                                                     Harrison and Larson 2014 - Hybridization introgression and the
  114      Harrison, R. et al. 2014. Hybridization, Introgression, and the Nature of Species Boundaries.                              R008660        nature of spp boundaries.pdf
                                                                                                                                                     Hawkins et al 2015 - climate projection summer hydrologic
  115      Hawkins et al. 2015. A Climate Change Projection.                                                                          R003867        cond_central AZ.pdf
  116      Headwater Chub Taxonomy Document.                                                                                          R003879        Headwater History on Taxonomy.pdf
  117      Hendrikson, D. 1993. Evaluation of the Razorback Suckerand Colorado Squawfish.                                             R003880        Hendrickson 1993 has habitat info at least UV.pdf
  118      Hereford, R. 1993. Entrenchment and Widening of the Upper San Pedro River.                                                 R004062        Hereford 1993.pdf
           Holden and Stalnaker. 1970. Conducted study of the genus Gila in the upper and lower Colorado River basins
  119      including 130 G. robusta but only 10 from lower Colorado River basin (all from the Black River).                           R004065        Holden and Stalnaker 1970.pdf
  120      Hubbs, C. 1940. Speciation of Fishes.                                                                                      R004066        Hubbs 1940.pdf
  121      ITIS Standard Report Page: Gila intermedia. 2016.                                                                          R004081        ITIS Standard Report Page_ Gila intermedia.pdf
  122      ITIS Standard Report Page: Gila nigra. 2016.                                                                               R004084        ITIS Standard Report Page_ Gila nigra.pdf
  123      ITIS Standard Report Page: Gila robusta robusta. 2016.                                                                     R004086        ITIS Standard Report Page_ Gila robusta robusta.pdf
  124      ITIS Standard Report Page: Gila robusta. 2016.                                                                             R004088        ITIS Standard Report Page_ Gila robusta.pdf
           Jaeger, K. et al. 2012. Electrical Resistance Sensor Arrays as a Means to Quantify Longitudinal Connectivity of
  125      Rivers.                                                                                                                    R008675        Jaeger and Olden 2012 -electrical resistance sensor.pdf
                                                               Case 4:18-cv-00404-JGZ                  Document
                                                                               Center for Biological Diversity                       22-1
                                                                                                               v. Bernhardt, et al., No.            Filed(D. Ariz.)
                                                                                                                                         CV-18-00404-TUC-JGZ 03/13/19 Page 82 of 97
                                                                                                            USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                                                         REFERENCES INDEX


Document
 number                                                              Title                                                        Bates # (Prefix: R)   Link to File
   126     Jaeger, K. et al. 2014. Climate Change Poised to Threaten Hydrologic Connectivity.                                         R004091           Jaeger. 2015. Climate Change.pdf
   127     Janey, J. et al. 2008. Ecological Implications of Verde River Flows.                                                       R007859           Verde-River-Ecological-Flows-final.pdf
   128     Jones et al. 2014. Status and Distribution of Roundtail Chub (Gila robusta).                                               R004109           Jones et al 2014 - FINAL GiroGiniAssessmentSept152014.pdf
   129     Jones, K. 2001. Predicting Nutrient and Sediment Loadings.                                                                 R004097           Jones et al 2001.pdf
   130     Kavanaugh, P. et al. 2005. Fish Habitat in the Oregon Department of Forestry.                                              R004255           kavaugh, P. et al. 2005 Tillamook_final_text_v2ALL.pdf
   131     Leibfried. 1987. Wet Beaver Collection Data.                                                                               R004384           Leibfried 1987 wet beaver data.pdf
   132     Leidy, R. et al. 2011. Persistence of Native Fishes.                                                                       R004388           LeidyEtAl_2011_AquaticConserv.pdf
                                                                                                                                                        Leroy et al.2016.AnticipatingCascadingEffects-Climate_Extremes-
  133      Leroy, S. et al. 2015. Anticipating Cascading Effects from Climate Extremes.                                                R004400          Eos.pdf
  134      MacDonald, K. 2014. Water Quality and Riparian Area Specialists Report.                                                     R004404          MacDonald 2014.pdf
  135      Magoulick, D. et al. 2003. The role of refugia for fishes during drought: a review and synthesis.                           R008685          Magoulick and Kobza 2003 drought.pdf
  136      Makinster, A. 2014. Pers comm. April 2013 roundtail stocking.                                                               R008701          Makinster 2014b.pdf
  137      Makinster, A. 2014. Pers comm. December 2013 roundtail stocking.                                                            R008699          Makinster 2014a.pdf
  138      Mann, M. 2007. A Taxonomic Study of the Morphological Variation and Intergradation of Chrysemys.                            R004746          Mann 2007 turtle morphological overlap.pdf

  139      Marchetti, M. et al. 2004. Alien Fishes in California Watersheds: Characteristics of Successful and Failed Invaders.        R008702          Marchetti et al. 2004 invader success.pdf
                                                                                                                                                        Marks_et_al_2009 - effects of flow restor exotic removal native
  140      Marks, J. et al. 2009. Effects of Flow Restoration and Exotic Species Removal.                                              R004836          fish.pdf
  141      Marsh et al. 2016. Transactions of the American Fisheries Society.                                                          R004846          Marsh et al 2016.pdf
  142      Marsh, P. et al. 2005. Immiscibility of Native and Non-native Fishes.                                                       R008712          Marsh and Pacey 2005.pdf
  143      Martin, R. and Loomis, G. 2007. Keeping Our Streams Flowing.                                                                R004860          Martin and Loomis 2007 - TNF Groundwater Policy.pdf

  144      Matthews, W. et al. 2003. Effects of drought on fish across axes of space, time and ecological complexity.                  R008717          Matthews_MarshMatthews_2003_drought.pdf
  145      Millar, C. et al. 2007. Climate Change and Forests of the Future.                                                           R004875          Millar 2007.pdf
  146      Mills, M et al. Complex Interactions Between Native and Invasive Fish.                                                      R004884          MillsRaderBelk - native-nonnative Gambusia.pdf
  147      Minckley, W. and DeMarais, B. 2000. Taxonomy of Chubs(Teleostei, Cyprinidae, Genus gila).                                   R004918          Minckley - chubs of the gila river basin a key for ID.pdf
  148      Montgomery, W. 1995. Beaver Creek Aquatic Study.                                                                            R004932          Montgomery et al 1995 Beaver Creek .pdf
           Moran, C. et al. 2017. Can members of the southwestern Gila robusta species complex be distinguished by
  149      morphological features?                                                                                                     R004991          Moran et al 2017.pdf
  150      Morphometric & Meristics Laboratory.                                                                                        R004869          Meristics laboratory.pdf
           Murphy, K. and Ellis, A. 2014. An Assessment of the stationarity of climate and stream flow in watersheds of the
  151      Colorado River Basin.                                                                                                       R005006          Murphy and Ellis 2014 - Journal of Hydrologydupe.pdf
                                                                                                                                                        National Oceanic and Atmospheric Administration
  152      National Oceanic and Atmospheric Adminstration. 2006. Fish Glossary.                                                        R005027          2006FishGlossary.pdf
  153      Nature Conservancy. 2014. Gila River Flow Needs Assessment.                                                                 R005098          Nature Conservancy-GilaFlowNeedsAssessment.pdf

  154      Nelson, B. 1993. Spawning Characteristics of Gila chub in Cienega Creek, Arizona.                                           R005638          Nelson1993SpawningCharacteristicsGilaChub-CienegaCreekAZ.pdf
  155      Nelson, J. 2006. Fishes of the World. Fourth Edition.                                                                       R005655          Nelson Fishes_of_the_World.pdf

  156      Nelson, J. et al. 2004. Common and Scientific Names of Fishes From the Unites States, Canada, and Mexico.                   R005636          Nelson et al. 2004.pdf
           Nelson, J. et al. 2006. Corrections to Common and Scientific Names of Fishes from the Unites States, Canada, and
  157      Mexico.                                                                                                                     R005631          Nelson et al 2006 - Correction to names of fishes.pdf
           New Mexico Department of Game and Fish. 2014. Status Assessment for Bluehead Sucker, Flannelmouth Sucker,
  158      and Roundtail Chub in New Mexico: 2005-2013.                                                                                R009380          ThreeSpeciesAssessmentReport_NM Action_Final.pdf
           New Mexico Environment Department. 2014. Sampling Summary, Gila and San Francisco Watersheds Water
  159      Quality Survey.                                                                                                             R008819          NMED2014_Gila-SFR_SurveyReport2014.pdf
  160      Nicol, S. et al. 2015. Quanitfying the Impact of Gambusia Holbrooki.                                                        R006277          Nicol et al 2015 - Impact of nonative fish.pdf
  161      Niemuth, N. 2008. Arizona Metallic Resources Trends and Opportunities. Open File Report.                                    R006295          Niemuth, N. ADMMR2008.pdf

  162      Olden, J. and Poff, N. 2005. Long-term trends of native and non-native fish faunas in the American Southwest.               R008837          Olden _ Poff 2005.pdf
           Olden, J. and Poff, N. 2006. Life-History Strategies Predict Fish Invasions and Extirpations in the Colorado River
  163      Basin.                                                                                                                      R008852          Olden et al. 2006 native nonnoverlap.pdf
  164      Page, L. et al. 2017. Taxonomy of Gila in the Lower Colorado River Basin of Arizon and New Mexico.                          R005625          Page et al 2017.pdf

  165      Pearthree, P. 2004. Fire and Sediment Deposition, Arizona Geology, Vol 34, No. 3.                                           R003549          Pearthree Fire and Sediment Deposition of 2004 - Willow Fire.pdf
                                                                                                                                                        Pilger et al 2015 - Comparative conservation genetics endemic
  166      Pilger, T. et al. 2015. Comparative Conservation Genetics of Protected Endemic Fishes.                                      R006324          fishes.pdf
  167      Pool, T. and Olden, J. 2012. Taxonomic and functional homogenization of an endemic desert fish fauna.                       R008869          Pool and Olden 2012 tax homogenize.pdf
  168      Pope, K. et al. 2010. Methods for Assessing Fish Populations.                                                               R008739          Methods for Assessing Fish Populations.pdf
  169      Prescott National Forest. 2014. Roundtail Chub Candidate Assessment Evaluation. Appendix.                                   R006351          Prescott NF RoundtailChub1.pdf
  170      Prescott National Forest. 2014. Roundtail Chub Candidate Assessment.                                                        R006337          Prescott NF RoundtailChubApendixA.pdf
           Propst, D. et al. 2008. Natural Flow Regimes, Nonnative Fishes, and Native Fish Persistence in Arid-Land River
  171      Systems.                                                                                                                    R008880          Propst et al. 2008.pdf
  172      Propst, D. et al. 2014. Efficacy of Mechanically Removing Nonnative Predators.                                              R006380          Propst et al. Nonnative removal efficacy.pdf
  173      Rahel, F. and Olden, J. 2008. Assessing the Effects of Climate Change on Aquatic Invasive Species.                          R008897          Rahel and Olden 2008.pdf
                                                              Case 4:18-cv-00404-JGZ                  Document
                                                                              Center for Biological Diversity                       22-1
                                                                                                              v. Bernhardt, et al., No.            Filed(D. Ariz.)
                                                                                                                                        CV-18-00404-TUC-JGZ 03/13/19 Page 83 of 97
                                                                                                          USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                                                       REFERENCES INDEX


Document
 number                                                            Title                                                         Bates # (Prefix: R) Link to File
           Rahel, F. et al. 1996. Potential Habitat Loss and Population Fragmentation for Cold Water Fish in the North Platte
  174      River Drainage of the Rocky Mountains.                                                                                    R006393         Rahel, F. et al. 1996. Potential Habitat.pdf
           Rahel, F. et al. 2008. Managing Aquatic Species of Conservation Concern in the Face of Climate Change and
  175      Invasive Species.                                                                                                         R008910         Rahel et al. 2008.pdf
                                                                                                                                                     Randall,K. Stream Commission votes to divert water from Gila
  176      Randall, K. 2014. Stream Commission Vote to Divert Water from Gila River.                                                 R006401         River.pdf

  177      Rees, D. et al. 2005. Roundtail Chub (Gila robusta robusta): A Technical Conservation Assessment.                         R006401         Rees, D. - Roundtailchub Technical Conservation Assessment.pdf
  178      Reger,S. 1985. Beaver Creek Fish Management Report.                                                                       R006431         Reger 1985 Beaver Creek Fish Management Report.pdf
           Reynolds, L.V. and Shafroth, P.B. 2016. Modeled Streamflow Metrics on Small, Ungaged, Stream Reaches in the
  179      Upper Colorado River Basin.                                                                                               R008921         Reynolds and Shafroth 2016.pdf
  180      Rinne, J. 1969. Cyprinid Fishes of the Genus Gila from the Lower Colorado River Basin.                                    R008943         Rinne J 1969.PDF
  181      Rinne, J. 1969. Table 1 Meristic Variations in chubs, genus Gila from the Lower Colarado River Basin.                     R006484         Rinne 1969 Table 1.pdf
           Rinne, J. 1976. Cyprinid Fishes of the Genus Gila from the Lower Colorado basin. The Wasmann Journal of Biology.
  182      Vol 34. No. 1.                                                                                                            R006440         Rinne 1976.pdf

  183      Rinne, J. 1999. The Status of Spikedace in the Verde River 1999: Implications for Management and Research.                R006567         Rinne J 1999.PDF
  184      Rinne, J. and Stefferud, J. 1998. Verde River Native Fishes: Impacts of Abiotic and Biotic Factors.                       R006500         Rinne and Stefferud 1998 Verde River native fishes.pdf

  185      Rinne, J. and Stefferud, J. Relationships of Native Fishes and Aquatic Macrohabitats in the Verde River, Arizona.         R006487         Rinne and Stefferud 1996a.pdf
  186      Rinne, J. et al. 1998. Fish Community in the Verde River, Arizona 1974-1997.                                              R006561         Rinne et al 1998.pdf
  187      Rinne, J. et al. 1999. Comparative Fish Community Structure in Two Southwestern Desert Rivers.                            R006593         Rinne J etal 1999.PDF

  188      Roberts, J and Fausch, K. 2015. Consequences of Climate Change for Mountain Lakes and Native Cutthroat Trout.             R006620         Roberts and Fausch 2015FinalReport Climate change.pdf
           Roberts, J. et al. 2013. Fragmentation and Thermal Risks from Climate Change Interact to Affect Persistence of                            Roberts et al 2013 - fragmentation and thermal risks climate
  189      Native Trout in the Colorado River Basin Global Change Biology.                                                           R006649         change.pdf
  190      Robinson, A. 2010. Arizona Native Fish Recovery and Nonnative Fish Control.                                               R009326         Robinson 2010 CAP report.pdf
           Robles, M. et al. 2014. Effects of Climate Variability and Accelerated Forest Thinning on Watershed Scale Runoff in                       Robles et al 2014 - Effects climate vari forest thinning watershed
  191      Southwestern USA Pondersosa Pine Forests.                                                                                 R006665         scale runoff SW.pdf
           Sala, G. et al. 2016. Rotenone Down Regulates HSPA8 /hsc70 Chaperone Protein in Vitro: A New Possible Toxic
  192      Mechanism Contributing to Parkinson's Disease. Neuro-Toxicology. Vol. 54.                                                 R006680         Sala et al 2016 - Latest on Parkinsons Disease and Rotenone.pdf

  193      Schewmm, M. et al. 2006. Population structure in the roundtail chub (Gila robusta complex) of the Gila River.             R007042         Schwemm 2006 Gila robusta complex.pdf
           Schonhuth, S. et al. 2013. Phylogenetic relationships of North American western chubs of the genus Gila
  194      (Cyprinidae, Teleostei), with emphasis on southern species.                                                               R007006         Schonhuth_et_al_Gila-2014.pdf
           Schultz, A. et al. 2003. Effects of Flooding on Abundance of Native and Nonative Fishes Dowstream from a Small
  195      Impoundment.                                                                                                              R007033         Schultz_Maughan_Matter_Bonar_2003.pdf

  196      Schultz, T. and Leininger, W. 1990. Society for Range Management, Journal of Range Management, Vol 43. No. 4.             R007027         Schultz Leininger 1990.pdf
  197      Silas. 2009. Fish Community Summary for 7 Sites on the Upper Verde River.                                                 R007165         Silas 2009.PDF
  198      Singh, M. 2010. Water Consumption at Copper Mines in Arizona, State of Arizona. Special Report 29.                        R007169         Singh, M.AdMMR2010.pdf
           Smith, G. et al. 2010. Species Diversity Gradients in Relation to Geological History in North American Freshwater
  199      Fishes.                                                                                                                   R007187         Smith et al 2010.pdf
  200      Spangle, S. 2010. Buckhorn Grazing Allotment Memorandum.                                                                  R002495         Buckhorn Grazing Allotment AMP.pdf
           Springer, C. 1995. Fishery survey of the Gila River within the Gila Wilderness Area, Gila National Forest, New
  201      Mexico, June and August 1994.                                                                                             R009360         Springer et al FisherySurveyofGilaRiverJune_August1994.pdf
  202      Stanley, E. et al. 1997. Ecosystem Expansionand Contraction in Streams.                                                   R009370         Stanley et al. 1997 desert stream variability.pdf
  203      Stefferud, J. and Rinne, P. 1997. Effects of Floods on Fishes in the Upper Verde River, Arizona.                          R007235         Stefferud and Rinne 1996a.pdf
           Stefferud, J. et al. 2011. Spatially Variable Response of Native Fish Assemblages to Discharge, Predators and
  204      Habitat Characteristics in an Arid-Land River. Freshwater Biology. doi:10.1111.                                           R007221         Stefferud et al. 2011. Spatially variable response.pdf

  205      Sullivan, P. et al. 2006. Defining and Implementing Best Available Science for Fisheries and Environmental Science.       R007237         Sullivan et al 2006 Best Available Science.pdf
  206      Timmons, R. et al. 2013. Fish Monitoring of Selected Streams Within the Gila River Basin.                                 R007243         Timmons et al. 2013.pdf

  207      Tinning, K. et al. 1992. Oak Creek Creel Census Report.                                                                   R007322         Tinning et al 1992 Oak creek Creel Census Report (1985-1986).pdf
  208      Trout Unlimited. 2009. Conservation Success Index User Guide.                                                             R007330         Trout Unlimited. 2009. Conservation Success user_guide.pdf
           United States Department of Agriculture. 2013. Draft Environmental Impact Statement Salt River Allotments
  209      Vegetative Management Project.                                                                                            R006689         Salt R 6 Draft EIS.pdf
           Unmack, P. and Fagan, W. 2004. Convergence of differentially invaded systems toward invader-dominance: time-
  210      lagged invasions as a predictor in desert fish communities.                                                               R009409         Unmack and Fagan (2004).pdf

           Unmack, P. et al. 2014. Influence of Introgression and Geological Processes on Phylogenetic Relationships of
  211      Western North American Mountain suckers( Pantosteus, Catosmidae). Wayne State University. Volume 9. Issue 3.              R007359         Unmack et al 2015.pdf
           US Fish and Wildife Service. 2013. Biological Opinion on the Kaibab National Forest and Resource Management                               US Fish and Wildlife Service.2013. Kaibab NF LRMP Final 9-9-
  212      Plan.                                                                                                                     R007421         13.pdf
  213      US Fish and Wildife Service. 2015. Proposed Rule. Federal Register, Vol 80, No. 194.                                      R007378         USFWS 2015_Proposed Rule.pdf
                                                             Case 4:18-cv-00404-JGZ                  Document
                                                                             Center for Biological Diversity                       22-1
                                                                                                             v. Bernhardt, et al., No.            Filed(D. Ariz.)
                                                                                                                                       CV-18-00404-TUC-JGZ 03/13/19 Page 84 of 97
                                                                                                           USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                                                                        REFERENCES INDEX


Document
 number                                                            Title                                                       Bates # (Prefix: R)   Link to File
   214     US Fish and Wildife Service. 2016. 2nd Reopen Comment Period. Federal Register, Vol 81. No. 211.                        R007409           USFWS 2016_2nd Reopen CP.pdf
   215     US Fish and Wildife Service. 2016. ReOpen Comment Period. Federal Register, Vol 81. No. 157.                            R007411           USFWS 2016_Reopen CP.pdf
           US Fish and Wildife Service. 2017. Withdrawal- Threatened Species Status of Headwater chub and Roundtail chub
  216      Population Segment. Federal Register, Vol 82. No. 66.                                                                   R007413           USFWS 2017_Withdrawal.pdf
           US Fish and Wildlife Service. 2010. Biological Opinion Memorandum for Proposed Greenwood Community Grazing                                US Fish and Wildlife Memo-Greenwood Community Allotment
  217      Permit Renewal.                                                                                                         R007474           Final BO.pdf
           US Geological Survey. 1998. Revised Methods for Characterizing Stream Habitat in the National Water-Quality
  218      Assessment Program.                                                                                                     R007603           US Geological Survey.1998.pdf
           US Geological Survey. 2012. Spatial and Seasonal Variability of Base Flow in the Verde Valley, Central Arizona 2007
  219      and 2011.                                                                                                               R007550           US Geological Survey. 2012.pdf
           US Geological Survey. 2013. Human Effects on the Hydrologic System of the Verde Valley, Central Arizona, Using a                          US Geological Survey. 2013. Human Effects on hydro of Verde
  220      Regional Groundwater Flow Model.                                                                                        R007494           Valley.pdf

           Utah Department of Natural Resources. 2006. Rangewide Conservation Agreement and Strategy for Roundtail
  221      Chub Gila Robusta, Bluehead Sucker Catostomus discobolus and Flannelmouth Sucker Catostomus Latipinnis.                    R007671        UT_conservation_plan_5-11-07.pdf
           Utah Department of Natural Resources. 2008. Three Species: Roundtail Chub, Bluehead scker, Flannelmouth
  222      sucker Monitoring Summary Statewide.                                                                                       R007732        UDWR 2008 - Statewide monitoring sumary GIRO CADI CALA.pdf
           Vandervere, G. and Nontwig, W. 2015. Environmental and Economic Impact Assessment of Alien and Invasive Fish                              Vandervere and Nontwig 2015 - Nonnative impact scoring
  223      Species in Europe Using the Generic Impact Scoring System.                                                                 R007983        Europe.pdf
  224      Verde River research and monitoring 1993-2008. Gen Tech. Rep. RMRS-GTR-291.                                                R009028        RMRS_combined.pdf
  225      Voltz, B. et al. 2002. Roundtail chub(Gila Robusta) Status Survey of the Colorado River Basin.                             R007994        Voeltz 2002 - GIRO Status Survey.pdf
           Wang, D. et al. 1998. Large Scale Identification, Mapping and Genotyping of o Single-Nucleotide Polymorphisms in
  226      the Human Genome.                                                                                                          R008239        Wang et al 1998 - large scale genetic geno mapping.full.pdf
           Wang, L. et al. 2000. Watershed Urbanization and Changes in Fish Communities in Southeastern Wisconsin
  227      Streams. Journal of American Water Resources Association.                                                                  R008222        Wang 2000.pdf
  228      Warneke, D. 2007. Canyon Creek Riparian Restoration Project: Reach 4-5 Final Report.                                       R008246        Warneke Final Report_AWPFGrant_05-128WPF.pdf
  229      West, P. et al. 2009. Valuing the Verde River Watershed: An Assessment.                                                    R008374        West et al 2009 - Verde Watershed.pdf
           Whitney, J. et al. 2017. Environmental Niche Models for Reverine Desert Fishes and Their Similiarity According to
  230      Phylogeny and Functionality.                                                                                               R008393        Whitney_et_al_2017_Ecosphere.pdf
           Williams et al. 2007. Conservation Success Index: Synthesizing and Communicating Salmonid Condition and
  231      Management Needs.American Fisheries Society.                                                                               R008434        Williams et al 2007 - conservation success index.pdf
  232      Williams, J. et al. 1989. Fishes of North American Endangered, Threatened or of Special Concern.                           R008414        Williams et al 1989 - Fishes of NA or of special concern.pdf
           Wyatt, C. et al. 2015. Semi Arid Aquifer Responses to Forest Restoration Treatment and Climate Change.
  233      Groundwater Vol 53, No. 2.                                                                                                 R008451        Wyatt et al 2015-Semiarid aquifer.pdf
                                                                                                                                                     Yang and Rannala - Bayesian spp delimitation using multilocus
  234      Yang, Z. and Rannala, B. 2010. Bayesian species delimitation using multilocus sequence data.                               R009420        sequence data.pdf
  235      Young, K. 1993. Fall Fish Count Summary, Technical Report 39.                                                              R008461        Young 1994 Fall Fish Count Summary.pdf
  236      Yuan, Y. Problems and Prospects of SWAT Model Application on an Arid/SemiArid Watershed.                                   R008556        Yuan, Y. Application.pdf
  237      Ziebell, C. and Roy, R. 1989. Distribution and Angler Use of The Roundtail Hub(Gila Robusta).                              R008567        Ziebell and Roy 1989.pdf
  238      Ziemer, R. 1991. Long Term Sedimentation Effects                                                                           R008603        Ziemer1991.PDF
                Case 4:18-cv-00404-JGZ                  Document
                               Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                     No. CV-18-00404-TUC-JGZ Ariz.) Page 85 of 97
                                                  USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                 PRIVILEGE LOG



Document #       Date           Document Type           From                      To                     Subject/Description                Disposition/Reason for Privilege
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                               Re: White Mountain Apache roundtail privilege. FWS request for legal advice from
                               Email with                                                      chub information & SSA process -     Attorney-Advisor, Frank Lupo, and his
    1        10/28/14 11:37 AM attachment       Lupo, Frank           Dikeman, Hayley          follow-up                            response.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Transmittal of legal advice from
    2        10/28/14 11:37 AM Attachment                                                      Lexis Nexis query                    Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                               Fwd: White Mountain Apache roundtail privilege. Transmittal of legal advice from
                               Email with                                                      chub information & SSA process -     Attorney-Advisor, Frank Lupo, and FWS staff
    3         10/28/14 1:19 PM attachment       Dikeman, Hayley       Quamme, Sarah            follow-up                            discussion of said advice.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Transmittal of legal advice from
    4         10/28/14 1:19 PM Attachment                                                      Lexis Nexis query                    Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                               Re: White Mountain Apache roundtail privilege. Transmittal of legal advice from
                                                                                               chub information & SSA process -     Attorney-Advisor, Frank Lupo, and FWS staff
    5         10/28/14 2:49 PM Email string     Dikeman, Hayley       Quamme, Sarah            follow-up                            discussion of said advice.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. FWS staff discussion of legal advice
    6          8/14/15 4:21 PM Email string     Richardson, Mary      Fitzpatrick, Lesley      Re: DPS                              from Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                               Email with                                                                                           privilege. FWS discussion of legal advice from
    7          8/14/15 5:29 PM attachment       Quamme, Sarah         Dikeman, Hayley          chubs comments                       Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains FWS
                                                                                                                                    request for legal advice and input from
    8          8/14/15 5:29 PM Attachment                                                      Draft of the proposed rule           Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                               Email with                                                                                           privilege. FWS discussion of legal advice from
    9          8/15/15 2:15 PM attachment       Dikeman, Hayley       Quamme, Sarah            updated chub fr                      Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains FWS
                                                                                                                                    request for legal advice and input from
    10         8/15/15 2:15 PM Attachment                                                      Draft of the proposed rule           Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                               Email with                                                                                           privilege. FWS discussion of legal advice from
    11        8/17/15 12:07 PM attachment       Dikeman, Hayley       Quamme, Sarah            chub FR                              Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains FWS
                                                                                                                                    request for legal advice and input from
    12        8/17/15 12:07 PM Attachment                                                      Draft of the proposed rule           Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                               Email with                                                                                           privilege. FWS discussion of legal advice from
    13         8/17/15 5:35 PM attachment       Dikeman, Hayley       Quamme, Sarah            chub dps                             Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains FWS
                                                                                                                                    request for legal advice and input from
    14         8/17/15 5:35 PM Attachment                                                      Draft of the proposed rule           Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                               Email with                                                                                           privilege. FWS discussion of legal advice from
    15         8/17/15 6:01 PM attachment       Quamme, Sarah         Dikeman, Hayley          Re: chub FR                          Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains FWS
                                                                                                                                    request for legal advice and input from
    16         8/17/15 6:01 PM Attachment                                                      Draft of the proposed rule           Attorney-Advisor, Frank Lupo.
                                                                                                                                    Withheld in full per the Attorney-client
                               Email with                                                                                           privilege. Transmittal of legal advice from
    17         8/25/15 1:10 PM attachment       Lupo, Frank           Dikeman, Hayley          Re: chub proposed rule               Attorney-Advisor, Frank Lupo.
             Case 4:18-cv-00404-JGZ                  Document
                            Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                  No. CV-18-00404-TUC-JGZ Ariz.) Page 86 of 97
                                                 USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                PRIVILEGE LOG



Document #     Date           Document Type            From                      To                     Subject/Description                   Disposition/Reason for Privilege

                                                                                                                                       Withheld in full per the Attorney-client
                                                                                                                                       privilege. Draft document contains legal advice
    18       8/25/15 1:10 PM Attachment                                                       Draft of the proposed rule               and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                       Withheld in full per the Attorney-client
                                                                                                                                       privilege. Email string contains attorney-client
                                                                                                                                       privileged communications concerning the
                                                                                              Re: roundtail dps-attorney client        draft rule between Attorney-Advisor, Frank
    19       8/26/15 1:06 PM Email string     Fitzpatrick, Lesley    Dikeman, Hayley          privilege                                Lupo, and FWS staff.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Email string contains attorney-client
                                                                                                                                      privileged communications concerning the
                                                                                              Re: taxonomy assistance-attorney client draft rule between Attorney-Advisor, Frank
    20       8/26/15 1:33 PM Email string     Allan, Nathan          Oetker, Susan            privilege                               Lupo, and FWS staff.

                                                                                                                                       Withheld in full per the Attorney-client
                                                                                                                                       privilege. Email string contains attorney-client
                                                                                                                                       privileged communications concerning the
                             Email with                                                       Re: chub comment-attorney client         draft rule between Attorney-Advisor, Frank
    21       8/26/15 2:40 PM attachment       Fitzpatrick, Lesley    Dikeman, Hayley          privilege                                Lupo, and FWS staff.
                                                                                              FWS July 10, 2014 letter to San Carlos
    22       8/26/15 2:40 PM Attachment                                                       Apache Tribe                             In AR at E002880

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Email string contains attorney-client
                                                                                                                                      privileged communications concerning the
                             Email with                                                       Re: taxonomy assistance-attorney client draft rule between Attorney-Advisor, Frank
    23       8/26/15 3:01 PM attachment       Fitzpatrick, Lesley    Dikeman, Hayley          privilege                               Lupo, and FWS staff.

                                                                                              American Fisheries Society. Common
                                                                                              and Scientific Names of Fishes from the
    24       8/26/15 3:01 PM Attachment                                                       United States, Canada and Mexico.       In AR at R000567

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Email string contains attorney-client
                                                                                                                                      privileged communications concerning the
                             Email with                                                       Re: taxonomy assistance-attorney client draft rule between Attorney-Advisor, Frank
    25       8/26/15 3:47 PM attachment       Gordon, Ryan           Fitzpatrick, Lesley      privilege                               Lupo, and FWS staff.
                                                                                              Nelson, J. et al. 2004. Common and
                                                                                              Scientific Names of Fishes From the
    26       8/26/15 3:47 PM Attachment                                                       Unites States, Canada, and Mexico.      In AR at R005636

                                                                                                                                       Withheld in full per the Attorney-client
                                                                                                                                       privilege. Email string contains attorney-client
                                                                                                                                       privileged communications concerning the
                             Email with                                                                                                draft rule between Attorney-Advisor, Frank
    27       8/27/15 1:24 PM attachment       Quamme, Sarah          Dikeman, Hayley          Fwd: chub proposed rule                  Lupo, and FWS staff.

                                                                                                                                       Withheld in full per the Attorney-client
                                                                                                                                       privilege. Draft document contains legal advice
    28       8/27/15 1:24 PM Attachment                                                       Draft of the proposed rule               and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                       Withheld in full per the Attorney-client
                                                                                                                                       privilege. Email string contains attorney-client
                                                                                                                                       privileged communications concerning the
                                                                                                                                       draft rule between Attorney-Advisor, Frank
    29       8/27/15 1:27 PM Email string     Dikeman, Hayley        Quamme, Sarah            Re: chub proposed rule                   Lupo, and FWS staff.
              Case 4:18-cv-00404-JGZ                  Document
                             Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                   No. CV-18-00404-TUC-JGZ Ariz.) Page 87 of 97
                                                USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                               PRIVILEGE LOG



Document #     Date           Document Type           From                     To                      Subject/Description                  Disposition/Reason for Privilege

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                             Email with                                                      One of Frank"s comments I wanted to    draft rule between Attorney-Advisor, Frank
    30       8/28/15 9:29 AM attachment       Dikeman, Hayley       Quamme, Sarah            bring to your attention.               Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
    31       8/28/15 9:29 AM Attachment                                                      Draft of the proposed rule             and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                  Withheld in full per the Attorney-client
                                                                                                                                  privilege. Email string contains attorney-client
                                                                                                                                  privileged communications concerning the
                                                                                             Re: One of Frank"s comments I wanted draft rule between Attorney-Advisor, Frank
    32       8/28/15 9:34 AM Email string     Quamme, Sarah         Dikeman, Hayley          to bring to your attention.          Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                             Email with                                                                                             draft rule between Attorney-Advisor, Frank
    33        9/1/15 4:35 PM attachment       Dikeman, Hayley       Lupo, Frank              chub fr notice comments from HQ        Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
    34        9/1/15 4:35 PM Attachment                                                      Draft of the proposed rule             and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                             Email with                                                                                             draft rule between Attorney-Advisor, Frank
    35        9/3/15 2:53 PM attachment       Dikeman, Hayley       Lupo, Frank              Re: chub fr notice comments from HQ    Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
    36        9/3/15 2:53 PM Attachment                                                      Draft of the proposed rule             and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                             Email with                                                                                             draft rule between Attorney-Advisor, Frank
    37       9/4/15 11:39 AM attachment       Lupo, Frank           Dikeman, Hayley          Re: chub fr notice comments from HQ    Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
    38       9/4/15 11:39 AM Attachment                                                      Draft of the proposed rule             and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                             Email with                                                      chubs final surname on proposed rule   draft rule between Attorney-Advisor, Frank
    39        9/9/15 1:18 PM attachment       Dikeman, Hayley       Lupo, Frank              to list                                Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
    40        9/9/15 1:18 PM Attachment                                                      Draft of the proposed rule             and input from Attorney-Advisor, Frank Lupo.
               Case 4:18-cv-00404-JGZ                  Document
                              Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                    No. CV-18-00404-TUC-JGZ Ariz.) Page 88 of 97
                                                 USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                PRIVILEGE LOG



Document #      Date           Document Type           From                     To                      Subject/Description                 Disposition/Reason for Privilege

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                              Fwd: Roundtail chub - Lower Co River   draft rule between Attorney-Advisor, Frank
    41       9/10/15 12:39 PM Email string     Dikeman, Hayley       Quamme, Sarah            DPS - significance determination       Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                              Re: Roundtail chub - Lower Co River    draft rule between Attorney-Advisor, Frank
    42        9/10/15 3:38 PM Email string     Lupo, Frank           Dikeman, Hayley          DPS - significance determination       Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                              Email with                                                                                             draft rule between Attorney-Advisor, Frank
    43       9/11/15 12:46 PM attachment       Dikeman, Hayley       Lupo, Frank              chubs-latest version of FR             Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
    44       9/11/15 12:46 PM Attachment                                                      Draft of the proposed rule             and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                              Email with                                                                                             draft rule between Attorney-Advisor, Frank
    45        9/11/15 4:53 PM attachment       Lupo, Frank           Dikeman, Hayley          Re: chubs-latest version of FR         Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
    46        9/11/15 4:53 PM Attachment                                                      Draft of the proposed rule             and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                              Email with                                                                                             draft rule between Attorney-Advisor, Frank
    47       9/14/15 11:45 AM attachment       Quamme, Sarah         Galst, Carey             Fwd: chubs-latest version of FR        Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
    48       9/14/15 11:45 AM Attachment                                                      Draft of the proposed rule             and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                              Email with                                                                                             draft rule between Attorney-Advisor, Frank
    49        9/14/15 4:54 PM attachment       Quamme, Sarah         Galst, Carey             Chubs Formal Package                   Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
    50        9/14/15 4:54 PM Attachment                                                      Draft of the proposed rule             and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                              Email with                                                                                             draft rule between Attorney-Advisor, Frank
    51        9/15/15 7:09 AM attachment       Lupo, Frank           Quamme, Sarah            Re: chubs-latest version of FR         Lupo, and FWS staff.
              Case 4:18-cv-00404-JGZ                  Document
                             Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                   No. CV-18-00404-TUC-JGZ Ariz.) Page 89 of 97
                                                USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                               PRIVILEGE LOG



Document #     Date           Document Type           From                     To                      Subject/Description                   Disposition/Reason for Privilege
                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Document contains legal advice and
                                                                                             Summary of Results of Legal Review of   input from Attorney-Advisor, Frank Lupo,
    52       9/15/15 7:09 AM Attachment                                                      Draft proposed rule                     concerning the draft rule.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                                                                     draft rule between Attorney-Advisor, Frank
    53       2/19/16 9:50 AM Email string     Lupo, Frank           Dikeman, Hayley          Re: chub DPS                            Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                             Email with                                                                                              draft CCAA between Attorney-Advisor, Justin
    54       2/23/16 8:20 AM attachment       Gordon, Ryan          Richardson, Mary         Fwd: Chubs CCAA                         Tade, and FWS staff.
                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Document contains legal advice and
                                                                                             Draft of the candidate conservation     input from Attorney-Advisor, Justin Tade,
    55       2/23/16 8:20 AM Attachment                                                      agreement with assurances (CCAA)        concerning the draft CCAA.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                                                                     draft rule between Attorney-Advisor, Frank
    56        3/1/16 1:09 PM Email string     Lupo, Frank           Dikeman, Hayley          Re: dps comments                        Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                                                                     draft CCAA between Attorney-Advisor, Justin
    57        3/8/16 1:06 PM Email string     Gordon, Ryan          Tuegel, Marty            Re: Chubs CCAA                          Tade, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                                                                     draft rule between Attorney-Advisor, Frank
    58        3/9/16 2:22 PM Email string     Dikeman, Hayley       Hedwall, Shaula          Re: status of chubs dps comparison      Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                                                                     draft CCAA between Attorney-Advisor, Justin
    59       3/21/16 3:12 PM Email string     Richardson, Mary      Spangle, Steve           Fwd: Chubs CCAA                         Tade, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                                                                     draft rule between Attorney-Advisor, Frank
    60        4/4/16 4:03 PM Email string     Quamme, Sarah         Dikeman, Hayley          Re: ACTION: Roundtail chub DPS          Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                             Email with                                                                                              draft rule between Attorney-Advisor, Frank
    61       4/13/16 6:04 PM attachment       Smith, Brenda         Spangle, Steve           Chub DPS and Discussion with RO         Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
    62       4/13/16 6:04 PM Attachment                                                      Draft white paper                       and input from Attorney-Advisor, Frank Lupo.
               Case 4:18-cv-00404-JGZ                  Document
                              Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                    No. CV-18-00404-TUC-JGZ Ariz.) Page 90 of 97
                                                 USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                PRIVILEGE LOG



Document #      Date           Document Type           From                     To                      Subject/Description                     Disposition/Reason for Privilege

                                                                                                                                         Withheld in full per the Attorney-client
                                                                                                                                         privilege. Email string contains attorney-client
                                                                                                                                         privileged communications concerning the
                                                                                                                                         draft rule between Attorney-Advisor, Frank
    63       4/18/16 10:54 AM Email string     Spangle, Steve        Hedwall, Shaula          Re: Chub DPS and Discussion with RO        Lupo, and FWS staff.

                                                                                                                                         Withheld in full per the Attorney-client
                                                                                                                                         privilege. Email string contains attorney-client
                                                                                                                                         privileged communications concerning the
                                                                                                                                         draft rule between Attorney-Advisor, Frank
    64        4/20/16 8:55 AM Email string     Smith, Brenda         Quamme, Sarah            Re: Chub DPS and Discussion with RO        Lupo, and FWS staff.

                                                                                                                                         Withheld in full per the Attorney-client
                                                                                                                                         privilege. Email string contains attorney-client
                                                                                                                                         privileged communications concerning the
                                                                                                                                         draft rule between Attorney-Advisor, Frank
    65        6/3/16 11:44 AM Email string     Quamme, Sarah         Dikeman, Hayley          chubs DPS                                  Lupo, and FWS staff.

                                                                                                                                         Withheld in full per the Attorney-client
                                                                                                                                         privilege. Email string contains attorney-client
                                                                                                                                         privileged communications concerning the
                              Email with                                                                                                 draft rule between Attorney-Advisor, Frank
    66        7/12/16 2:59 PM attachment       Lupo, Frank           Dikeman, Hayley          Re: Chubs 6 mo extension FR notice         Lupo, and FWS staff.

                                                                                                                                         Withheld in full per the Attorney-client
                                                                                                                                         privilege. Draft document contains legal advice
    67        7/12/16 2:59 PM Attachment                                                      Draft 6-month extension notice             and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                         Withheld in full per the Attorney-client
                                                                                                                                         privilege. Email string contains attorney-client
                                                                                                                                         privileged communications concerning the
                                                                                                                                         draft rule between Attorney-Advisor, Frank
    68       7/14/16 12:29 PM Email string     Lupo, Frank           Dikeman, Hayley          Re: chubs 6 mo ext                         Lupo, and FWS staff.

                                                                                                                                         Withheld in full per the Attorney-client
                                                                                                                                         privilege. Email string contains attorney-client
                                                                                                                                         privileged communications concerning the
                              Email with                                                                                                 draft rule between Attorney-Advisor, Frank
    69        7/21/16 1:13 PM attachment       Lupo, Frank           Dikeman, Hayley          Re: chubs 6 mo ext FR notice               Lupo, and FWS staff.
                                                                                                                                         Withheld in full per the Attorney-client
                                                                                                                                         privilege. Document contains legal advice and
                                                                                              Summary of Results of Legal Review of      input from Attorney-Advisor, Frank Lupo,
    70        7/21/16 1:13 PM Attachment                                                      Draft 6-Month Extension                    concerning the draft rule.

                                                                                                                                         Withheld in full per the Attorney-client
                                                                                                                                         privilege. Email string contains attorney-client
                                                                                                                                         privileged communications concerning the
                              Email with                                                                                                 draft rule between Attorney-Advisor, Frank
    71        7/25/16 4:00 PM attachment       Dikeman, Hayley       Quamme, Sarah            Fwd: Chubs 6 mo ex RO SOL surname          Lupo, and FWS staff.
                                                                                              Withheld in full per the Attorney-client
                                                                                              privilege. Document contains legal         Withheld in full per the Attorney-client
                                                                                              advice and input from Attorney-            privilege. Document contains legal advice and
                                                                                              Advisor, Frank Lupo, concerning the        input from Attorney-Advisor, Frank Lupo,
    72        7/25/16 4:00 PM Attachment                                                      draft rule.                                concerning the draft rule.
               Case 4:18-cv-00404-JGZ                  Document
                              Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                    No. CV-18-00404-TUC-JGZ Ariz.) Page 91 of 97
                                                USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                               PRIVILEGE LOG



Document #      Date          Document Type           From                     To                      Subject/Description                Disposition/Reason for Privilege

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Email string contains attorney-client
                                                                                                                                   privileged communications concerning the
                                                                                                                                   draft rule between Attorney-Advisor, Frank
    73         9/1/16 2:58 PM Email string    Spangle, Steve        Allan, Nathan            Re: Suggested Wording for FR Notice   Lupo, and FWS staff.

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Email string contains attorney-client
                                                                                                                                   privileged communications concerning the
                              Email with                                                                                           draft rule between Attorney-Advisor, Frank
    74        9/9/16 11:46 AM attachment      Lupo, Frank           Galst, Carey             Re: Draft 2 chubs 30day NOA           Lupo, and FWS staff.

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Draft document contains legal advice
    75        9/9/16 11:46 AM Attachment                                                     Draft of the Notice of Availability   and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Email string contains attorney-client
                                                                                                                                   privileged communications concerning the
                              Email with                                                                                           draft rule between Attorney-Advisor, Frank
    76        9/14/16 1:01 PM attachment      Martinez, Mike        Dikeman, Hayley          Fwd: Draft 2 chubs 30day NOA          Lupo, and FWS staff.

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Draft document contains legal advice
    77        9/14/16 1:01 PM Attachment                                                     Draft of the Notice of Availability   and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Email string contains attorney-client
                                                                                                                                   privileged communications concerning the
                              Email with                                                                                           draft rule between Attorney-Advisor, Frank
    78        9/14/16 1:51 PM attachment      Dikeman, Hayley       Martinez, Mike           chubs reopening of comment period     Lupo, and FWS staff.

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Draft document contains legal advice
    79        9/14/16 1:51 PM Attachment                                                     Draft of the Notice of Availability   and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Email string contains attorney-client
                                                                                                                                   privileged communications concerning the
                              Email with                                                     Re: chubs reopening of comment        draft rule between Attorney-Advisor, Frank
    80       9/15/16 11:52 AM attachment      Gordon, Ryan          Dikeman, Hayley          period                                Lupo, and FWS staff.

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Draft document contains legal advice
    81       9/15/16 11:52 AM Attachment                                                     Draft of the Notice of Availability   and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Email string contains attorney-client
                                                                                                                                   privileged communications concerning the
                              Email with                                                     Re: chubs reopening of comment        draft rule between Attorney-Advisor, Frank
    82       9/15/16 12:00 PM attachment      Richardson, Mary      Gordon, Ryan             period                                Lupo, and FWS staff.

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Draft document contains legal advice
    83       9/15/16 12:00 PM Attachment                                                     Draft of the Notice of Availability   and input from Attorney-Advisor, Frank Lupo.
               Case 4:18-cv-00404-JGZ                  Document
                              Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                    No. CV-18-00404-TUC-JGZ Ariz.) Page 92 of 97
                                                 USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                PRIVILEGE LOG



Document #      Date           Document Type          From                      To                      Subject/Description                Disposition/Reason for Privilege

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                              Email with                                                      Re: chubs reopening of comment        draft rule between Attorney-Advisor, Frank
    84        9/15/16 1:16 PM attachment       Dikeman, Hayley       Richardson, Mary         period                                Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
    85        9/15/16 1:16 PM Attachment                                                      Draft of the Notice of Availability   and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                                                                                              Re: chubs reopening of comment        draft rule between Attorney-Advisor, Frank
    86        9/16/16 9:00 AM Email string     Dikeman, Hayley       Richardson, Mary         period                                Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                              Email with                                                                                            draft rule between Attorney-Advisor, Frank
    87       9/16/16 10:52 AM attachment       Gordon, Ryan          Richardson, Mary         Draft NOA for Steve"s Review          Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
    88       9/16/16 10:52 AM Attachment                                                      Draft of the Notice of Availability   and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                              Email with                                                                                            draft rule between Attorney-Advisor, Frank
    89        9/16/16 3:53 PM attachment       Richardson, Mary      Gordon, Ryan             Re: Draft NOA for Steve"s Review      Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
    90        9/16/16 3:53 PM Attachment                                                      Draft of the Notice of Availability   and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                                                                                                                                    draft rule between Attorney-Advisor, Frank
    91        9/19/16 7:35 AM Email string     Dikeman, Hayley       Richardson, Mary         Re: Draft NOA for Steve"s Review      Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                                                                                                                                    draft rule between Attorney-Advisor, Frank
    92        9/19/16 7:37 AM Email string     Gordon, Ryan          Richardson, Mary         Re: Draft NOA for Steve"s Review      Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                              Email with                                                                                            draft rule between Attorney-Advisor, Frank
    93       9/20/16 12:04 PM attachment       Martinez, Mike        Dikeman, Hayley          Re: updated scenario                  Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
    94       9/20/16 12:04 PM Attachment                                                      Draft white paper                     and input from Attorney-Advisor, Frank Lupo.
              Case 4:18-cv-00404-JGZ                  Document
                             Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                   No. CV-18-00404-TUC-JGZ Ariz.) Page 93 of 97
                                                USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                               PRIVILEGE LOG



Document #     Date           Document Type          From                      To                      Subject/Description                   Disposition/Reason for Privilege

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Email string contains attorney-client
                                                                                                                                      privileged communications concerning the
                                                                                                                                      draft rule between Attorney-Advisor, Frank
    95       9/21/16 1:42 PM Email            Dikeman, Hayley       Dean, Andy               Chub talk with solicitor                 Lupo, and FWS staff.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Email string contains attorney-client
                                                                                                                                      privileged communications concerning the
                                                                                                                                      draft rule between Attorney-Advisor, Frank
    96       9/27/16 3:13 PM Email string     Gordon, Ryan          Richardson, Mary         Re: Request to AFS for Official Letter   Lupo, and FWS staff.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Email string contains attorney-client
                                                                                                                                      privileged communications concerning the
                                                                                                                                      draft rule between Attorney-Advisor, Frank
    97       9/28/16 9:12 AM Email string     Martinez, Mike        Dikeman, Hayley          Re: attorney client privilege-chubs      Lupo, and FWS staff.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Email string contains attorney-client
                                                                                                                                      privileged communications concerning the
                             Email with                                                                                               draft rule between Attorney-Advisor, Frank
    98       10/6/16 9:20 AM attachment       Gordon, Ryan          Dikeman, Hayley          Draft Chub Briefing Points               Lupo, and FWS staff.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Draft document contains legal advice
    99       10/6/16 9:20 AM Attachment                                                      Draft briefing paper                     and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Email string contains attorney-client
                                                                                                                                      privileged communications concerning the
                             Email with                                                                                               draft rule between Attorney-Advisor, Frank
   100       10/6/16 2:45 PM attachment       Martinez, Mike        Dikeman, Hayley          Re: Draft Chub Briefing Points           Lupo, and FWS staff.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Draft document contains legal advice
   101       10/6/16 2:45 PM Attachment                                                      Draft briefing paper                     and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Email string contains attorney-client
                                                                                                                                      privileged communications concerning the
                             Email with                                                                                               draft rule between Attorney-Advisor, Frank
   102       10/6/16 3:39 PM attachment       Gordon, Ryan          Martinez, Mike           Re: Draft Chub Briefing Points           Lupo, and FWS staff.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Draft document contains legal advice
   103       10/6/16 3:39 PM Attachment                                                      Draft briefing paper                     and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Email string contains attorney-client
                                                                                                                                      privileged communications concerning the
                             Email with                                                                                               draft rule between Attorney-Advisor, Frank
   104       10/7/16 8:36 AM attachment       Gordon, Ryan          Spangle, Steve           Draft Talking Points for Chub Briefing   Lupo, and FWS staff.

                                                                                                                                      Withheld in full per the Attorney-client
                                                                                                                                      privilege. Draft document contains legal advice
   105       10/7/16 8:36 AM Attachment                                                      Draft briefing paper                     and input from Attorney-Advisor, Frank Lupo.
                Case 4:18-cv-00404-JGZ                  Document
                               Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                     No. CV-18-00404-TUC-JGZ Ariz.) Page 94 of 97
                                                  USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                 PRIVILEGE LOG



Document #       Date           Document Type           From                     To                      Subject/Description                   Disposition/Reason for Privilege

                                                                                                                                        Withheld in full per the Attorney-client
                                                                                                                                        privilege. Email string contains attorney-client
                                                                                                                                        privileged communications concerning the
                               Email with                                                                                               draft rule between Attorney-Advisor, Frank
   106         10/7/16 2:23 PM attachment       Richardson, Mary      Spangle, Steve           Talking Points - Chub                    Lupo, and FWS staff.

                                                                                                                                        Withheld in full per the Attorney-client
                                                                                                                                        privilege. Draft document contains legal advice
   107         10/7/16 2:23 PM Attachment                                                      Draft briefing paper                     and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                        Withheld in full per the Attorney-client
                                                                                                                                        privilege. Email string contains attorney-client
                                                                                                                                        privileged communications concerning the
                               Email with                                                      Chub Talking Points for Wednesday        draft rule between Attorney-Advisor, Frank
   108       10/11/16 12:09 PM attachment       Gordon, Ryan          Dean, Andy               Briefing                                 Lupo, and FWS staff.

                                                                                                                                        Withheld in full per the Attorney-client
                                                                                                                                        privilege. Draft document contains legal advice
   109       10/11/16 12:09 PM Attachment                                                      Draft briefing paper                     and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                        Withheld in full per the Attorney-client
                                                                                                                                        privilege. Email string contains attorney-client
                                                                                                                                        privileged communications concerning the
                               Email with                                                      Chub Taxa Talking Points for Tuggle      draft rule between Attorney-Advisor, Frank
   110       10/12/16 11:17 AM attachment       Dikeman, Hayley       Spangle, Steve           Briefing                                 Lupo, and FWS staff.

                                                                                                                                        Withheld in full per the Attorney-client
                                                                                                                                        privilege. Draft document contains legal advice
   111       10/12/16 11:17 AM Attachment                                                      Draft briefing paper                     and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                       Withheld in full per the Attorney-client
                                                                                                                                       privilege. Email string contains attorney-client
                                                                                                                                       privileged communications concerning the
                               Email with                                                      Re: Chub Taxa Talking Points for Tuggle draft rule between Attorney-Advisor, Frank
   112       10/12/16 12:04 PM attachment       Jacobsen, Susan       Dikeman, Hayley          Briefing                                Lupo, and FWS staff.

                                                                                                                                        Withheld in full per the Attorney-client
                                                                                                                                        privilege. Draft document contains legal advice
   113       10/12/16 12:04 PM Attachment                                                      Draft briefing paper                     and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                        Withheld in full per the Attorney-client
                                                                                                                                        privilege. Email string contains attorney-client
                                                                                                                                        privileged communications concerning the
                               Email with                                                                                               draft rule between Attorney-Advisor, Frank
   114        10/12/16 1:06 PM attachment       Martinez, Mike        Dikeman, Hayley          Fwd: Draft 2 chubs 30day NOA             Lupo, and FWS staff.

                                                                                                                                        Withheld in full per the Attorney-client
                                                                                                                                        privilege. Draft document contains legal advice
   115        10/12/16 1:06 PM Attachment                                                      Draft of the Notice of Availability      and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                        Withheld in full per the Attorney-client
                                                                                                                                        privilege. Email string contains attorney-client
                                                                                                                                        privileged communications concerning the
                                                                                               Re: ACTION NEEDED_chub talking           draft rule between Attorney-Advisor, Frank
   116        10/12/16 4:09 PM Email string     Lupo, Frank           Dikeman, Hayley          points                                   Lupo, and FWS staff.
                Case 4:18-cv-00404-JGZ                  Document
                               Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                     No. CV-18-00404-TUC-JGZ Ariz.) Page 95 of 97
                                                USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                               PRIVILEGE LOG



Document #       Date         Document Type           From                     To                      Subject/Description                  Disposition/Reason for Privilege

                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Email string contains attorney-client
                                                                                                                                   privileged communications concerning the
                               Email with                                                                                          draft rule between Attorney-Advisor, Frank
   117       10/18/16 12:33 PM attachment     Lupo, Frank           Dikeman, Hayley          Re: Chub NOA 45 day comment period Lupo, and FWS staff.
                                                                                                                                   Withheld in full per the Attorney-client
                                                                                                                                   privilege. Document contains legal advice and
                                                                                             Summary of Results of Legal Review of input from Attorney-Advisor, Frank Lupo,
   118       10/18/16 12:33 PM Attachment                                                    Draft Notice of Availability          concerning the draft rule.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                               Email with                                                                                            draft rule between Attorney-Advisor, Frank
   119         1/20/17 8:49 AM attachment     Gordon, Ryan          Dikeman, Hayley          Re: chub talking points                 Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
   120         1/20/17 8:49 AM Attachment                                                    Draft briefing paper                    and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                               Email with                                                                                            draft rule between Attorney-Advisor, Frank
   121         1/23/17 8:32 AM attachment     Richardson, Mary      Spangle, Steve           Re: Chub Scenarios Draft                Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
   122         1/23/17 8:32 AM Attachment                                                    Draft white paper                       and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                               Email with                                                                                            draft rule between Attorney-Advisor, Frank
   123         1/24/17 8:33 AM attachment     Spangle, Steve        Lupo, Frank              Gila chub options paper                 Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
   124         1/24/17 8:33 AM Attachment                                                    Draft white paper                       and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                               Email with                                                                                            draft rule between Attorney-Advisor, Frank
   125         1/24/17 9:13 AM attachment     Spangle, Steve        Gordon, Ryan             Re: Chub Draft BP for Tuggle            Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
   126         1/24/17 9:13 AM Attachment                                                    Draft briefing paper                    and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                               Email with                                                                                            draft rule between Attorney-Advisor, Frank
   127         1/25/17 4:44 PM attachment     Lupo, Frank           Spangle, Steve           Re: Gila chub options paper             Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
   128         1/25/17 4:44 PM Attachment                                                    Draft white paper                       and input from Attorney-Advisor, Frank Lupo.
               Case 4:18-cv-00404-JGZ                  Document
                              Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                    No. CV-18-00404-TUC-JGZ Ariz.) Page 96 of 97
                                                 USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                                PRIVILEGE LOG



Document #      Date           Document Type           From                     To                      Subject/Description                 Disposition/Reason for Privilege

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                                                                     draft rule between Attorney-Advisor, Frank
   129       1/26/17 10:22 AM Email string     Dikeman, Hayley       Richardson, Mary         Re: Attorney Client Privilege-Chubs    Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                                                                     draft rule between Attorney-Advisor, Frank
   130       1/26/17 10:58 AM Email            Dikeman, Hayley       Gordon, Ryan             Re: Attorney Client Privilege-Chubs    Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                              Email with                                                                                             draft rule between Attorney-Advisor, Frank
   131        1/26/17 4:59 PM attachment       Jacobsen, Susan       Dikeman, Hayley          Re: Gila chub options paper            Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
   132        1/26/17 4:59 PM Attachment                                                      Draft white paper                      and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                              Email with                                                                                             draft rule between Attorney-Advisor, Frank
   133       1/27/17 11:39 AM attachment       Dikeman, Hayley       Jacobsen, Susan          Re: Gila chub options paper            Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
   134       1/27/17 11:39 AM Attachment                                                      Draft white paper                      and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                                                                                                                                     draft rule between Attorney-Advisor, Frank
   135         2/8/17 8:12 PM Email string     Lupo, Frank           Dikeman, Hayley          Re: chubs question                     Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                              Email with                                                                                             draft rule between Attorney-Advisor, Frank
   136       2/17/17 11:27 AM attachment       Lupo, Frank           Dikeman, Hayley          Re: chub withdrawal--updated version   Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
   137       2/17/17 11:27 AM Attachment                                                      Draft withdrawal notice                and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Email string contains attorney-client
                                                                                                                                     privileged communications concerning the
                              Email with                                                                                             draft rule between Attorney-Advisor, Frank
   138       2/22/17 11:54 AM attachment       Gordon, Ryan          Dikeman, Hayley          Chub Withdrawal edits                  Lupo, and FWS staff.

                                                                                                                                     Withheld in full per the Attorney-client
                                                                                                                                     privilege. Draft document contains legal advice
   139       2/22/17 11:54 AM Attachment                                                      Draft withdrawal notice                and input from Attorney-Advisor, Frank Lupo.
              Case 4:18-cv-00404-JGZ                  Document
                             Center for Biological Diversity v. Bernhardt, et al., 22-1         Filed (D.03/13/19
                                                                                   No. CV-18-00404-TUC-JGZ Ariz.) Page 97 of 97
                                               USFWS Administrative Record for the Roundtail and Headwater Chub Withdrawal
                                                                              PRIVILEGE LOG



Document #      Date         Document Type           From                     To                      Subject/Description                  Disposition/Reason for Privilege

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                             Email with                                                                                             draft rule between Attorney-Advisor, Frank
   140       2/24/17 7:47 AM attachment      Lupo, Frank           Dikeman, Hayley          Re: chub withdrawal updated             Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
   141       2/24/17 7:47 AM Attachment                                                     Draft withdrawal notice                 and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                              Email with                                                    Re: chubs fr doc with ARD and PPM       draft rule between Attorney-Advisor, Frank
   142       2/27/17 12:47 PM attachment     Lupo, Frank           Dikeman, Hayley          edits                                   Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
   143       2/27/17 12:47 PM Attachment                                                    Draft withdrawal notice                 and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                              Email with                                                                                            draft rule between Attorney-Advisor, Frank
   144        2/27/17 1:29 PM attachment     Lupo, Frank           Dikeman, Hayley          Re: chubs RTC                           Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
   145        2/27/17 1:29 PM Attachment                                                    Draft withdrawal notice                 and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                              Email with                                                                                            draft rule between Attorney-Advisor, Frank
   146        2/27/17 2:18 PM attachment     Sartorius, Shawn      Spangle, Steve           Fwd: chubs RTC                          Lupo, and FWS staff.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Draft document contains legal advice
   147        2/27/17 2:18 PM Attachment                                                    Draft withdrawal notice                 and input from Attorney-Advisor, Frank Lupo.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                              Email with                                                                                            draft rule between Attorney-Advisor, Frank
   148        2/27/17 3:25 PM attachment     Lupo, Frank           Dikeman, Hayley          Re: chubs RTC                           Lupo, and FWS staff.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Document contains legal advice and
                                                                                            Summary of Results of Legal Review of   input from Attorney-Advisor, Frank Lupo,
   149        2/27/17 3:25 PM Attachment                                                    Draft proposed rule                     concerning the draft rule.

                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Email string contains attorney-client
                                                                                                                                    privileged communications concerning the
                              Email with                                                    Headwater and Roundtail Chub            draft rule between Attorney-Advisor, Frank
   150         3/3/17 7:45 AM attachment     Dikeman, Hayley       Quamme, Sarah            Proposed Rule Withdrawal                Lupo, and FWS staff.
                                                                                                                                    Withheld in full per the Attorney-client
                                                                                                                                    privilege. Document contains legal advice and
                                                                                            Summary of Results of Legal Review of   input from Attorney-Advisor, Frank Lupo,
   151         3/3/17 7:45 AM Attachment                                                    Draft proposed rule                     concerning the draft rule.
